 

Exhibit 10.1

 

Execution Version

 

PRIVILEGED AND CONFIDENTIAL

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BETWEEN

ARC NYWWPJV001, LLC

as Seller

AND

WWP JV LLC

as Purchaser

pertaining to certain interests in

WWP HOLDINGS, LLC
 

September 14, 2017

 

 

 

 

TABLE OF CONTENTS

 

   

Page

      Article I DEFINITIONS 1     Section 1.1 Definitions 1       Article II
PURCHASE AND SALE 18     Section 2.1 Agreement 18       Article III
CONSIDERATION 18     Section 3.1 Purchase Price 18 Section 3.2 Method of Payment
of Purchase Price 19       Article IV DOWN PAYMENT 19     Section 4.1 The Down
Payment 19 Section 4.2 Escrow Instructions 19 Section 4.3 Release of Down
Payment 19 Section 4.4 Termination Notices 20 Section 4.5 Indemnification of
Escrow Agent 20 Section 4.6 Maintenance of Confidentiality by Escrow Agent 20
Section 4.7 Investment of the Down Payment 21 Section 4.8 Designation of
Reporting Person 21       Article V INSPECTION OF PROPERTY AND ENTITIES 22    
Section 5.1 Entry and Inspection 22 Section 5.2 Document Review 23 Section 5.3
Entry and Inspection Obligations 24 Section 5.4 No Right of Termination 25
Section 5.5 Sale “As Is” 26 Section 5.6 Purchaser’s Release of Seller 27      
Article VI TITLE AND SURVEY MATTERS 28     Section 6.1 Survey 28 Section 6.2
Title Commitment 28       Article VII INTERIM OPERATING COVENANTS; DEFEASANCE
AND REFINANCING 32     Section 7.1 Interim Operating Covenants 32 Section 7.2
Employees 35 Section 7.3 Refinancing and Defeasance 36

 

 

 

 

Article VIII REPRESENTATIONS AND WARRANTIES 39     Section 8.1 Seller’s
Representations and Warranties 39 Section 8.2 Purchaser’s Representations and
Warranties 51 Section 8.3 Survival 53       Article IX CONDEMNATION AND CASUALTY
53     Section 9.1 Significant Casualty 53 Section 9.2 Casualty Less Than a
Significant Casualty 53 Section 9.3 Condemnation of Property 53 Section 9.4
Section 5-1311 of the General Obligations Law 54 Section 9.5 Survival 54      
Article X CONDITIONS PRECEDENT; CLOSING 54     Section 10.1 Conditions Precedent
54 Section 10.2 Closing; Termination 57 Section 10.3 Adjournment of the
Scheduled Closing Date 58 Section 10.4 Purchaser’s Closing Deliveries 59
Section 10.5 Seller’s Closing Deliveries 60 Section 10.6 Prorations 62
Section 10.7 Costs of Title Company and Closing Costs 67       Article XI
BROKERAGE 68     Section 11.1 Brokers 68       Article XII CONFIDENTIALITY 68  
  Section 12.1 Confidentiality 68       Article XIII REMEDIES 69    
Section 13.1 Default by Seller 69 Section 13.2 DEFAULT BY PURCHASER 70
Section 13.3 Consequential and Punitive Damages 70       Article XIV NOTICES 70
    Section 14.1 Notices 70 Section 14.2 Survival 71       Article XV ASSIGNMENT
AND BINDING EFFECT 72       Section 15.1 Assignment; Binding Effect 72      
Article XVI LIMITED SURVIVAL OF REPRESENTATIONS AND WARRANTIES 72

 

 ii 

 

 

Section 16.1 Survival of Representations and Warranties 72       Article XVII
MISCELLANEOUS 73     Section 17.1 Waivers 73 Section 17.2 Recovery of Certain
Fees 73 Section 17.3 Construction 74 Section 17.4 Counterparts 74 Section 17.5
Severability 74 Section 17.6 Entire Agreement 74 Section 17.7 Governing Law 74
Section 17.8 No Recording 74 Section 17.9 Further Actions 75 Section 17.10 No
Other Inducements 75 Section 17.11 Exhibits and the Disclosure Letter 75
Section 17.12 No Partnership 75 Section 17.13 Limitations on Benefits 75
Section 17.14 Exculpation 76 Section 17.15 Waiver of Jury Trial 76 Section 17.16
Consent to Jurisdiction 76 Section 17.17 Survival 76       Article XVIII TAX
MATTERS 77     Section 18.1 Tax Certiorari Proceedings 77 Section 18.2 Refunds
77 Section 18.3 Survival 77

 

 iii 

 

 

LIST OF EXHIBITS

 

Exhibit A-1 Office Real Property Exhibit A-2 Amenities Real Property Exhibit B
Form of LLC Agreement Exhibit C Form of Guaranty Agreement Exhibit D Escrow
Agent Joinder Exhibit E Permitted Exceptions Exhibit F Form of Contribution and
Indemnity Agreement Exhibit G Form of New Property Management and Leasing
Agreement Exhibit H Form of Non-Foreign Entity Certification Exhibit I Form of
Title Certificate Exhibit J Form of Assignment of Membership Interests Exhibit K
Form of Non-Imputation Affidavit Exhibit L Form of Cravath Estoppel Exhibit M
Form of Nomura Estoppel Exhibit N Form of Non-Major Tenant Estoppel Exhibit O
Form of Condominium Estoppel Exhibit P Form of MTA Estoppel Exhibit Q Form of
Amenities Owner Estoppel Exhibit R Form of Amenities Lender Estoppel Exhibit S
Form of Resignation Letter for Commercial Board Exhibit T Form of Resignation
Letter for Condominium Board Exhibit U Form of Resignation Letter for Officers
Exhibit V Title Policy Credit

 

LIST OF DISCLOSURE LETTER SECTIONS

 

Section 1.1(a) Amenities Loan Documents Section 1.1(b) Amenities Loan Documents
Not in Possession of Seller Section 8.1(b) Capitalization; Owned Companies
Section 8.1(b)(iii) Organizational Structure Chart Section 8.1(h) Tenants
Section 8.1(i) Tenant Deposits Section 8.1(j) Leasing Costs Section 8.1(k)
Brokerage Agreements Section 8.1(l) Capital Projects; Landlord Work Section
8.1(m) Collection/Arrearage Section 8.1(o) Service Contracts Section 8.1(p) Tax
Certiorari Proceedings Section 8.1(r) Consents Section 8.1(s) Actions Section
8.1(u) Employees Section 8.1(v)(ii) Amenities Loan Balance Section 8.1(w)
Collective Bargaining Agreements Section 8.1(x) Organizational Documents Section
8.1(y)(iii) Tax Returns

 

 iv 

 

 

Section 8.1(y)(viii) Tax Audits Section 8.1(aa) Affiliate Agreements Section
8.1(dd)(ii) Financial Statements Section 8.1(ee)-1 Insurance Certificates
Section 8.1(ee)-2 Declaration Pages to Insurance Policies Section 8.1(ff)-1
Existing Mortgage Loan Documents Section 8.1(ff)-2 Existing Mezzanine Loan
Documents

 

 v 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
September 14, 2017 (the “Effective Date”), by and between ARC NYWWPJV001, LLC, a
Delaware limited liability company (“Seller”) and WWP JV LLC, a Delaware limited
liability company (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, as of the date hereof, Seller owns 98.8% of the issued and outstanding
membership interests (the “Membership Interests”) in WWP Holdings, LLC, a
Delaware limited liability company (the “Company”) and indirect owner of certain
interests in (i) that certain parcel of land located at 825 Eighth Avenue, New
York, New York, as more particularly described on Exhibit A-1 attached hereto
(the “Office Real Property”), and (ii) the general partner of New York
Communications Center Associates L.P., a Delaware limited partnership
(“Amenities Owner”), which owns the Amenities Real Property; and

 

WHEREAS, on the Closing Date (as defined below), Seller desires to sell to
Purchaser, and Purchaser desires to purchase from Seller, 48.7% of the issued
and outstanding membership interests of the Company (the “Sale Interests”), on
the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1           Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:

 

“Actions” has the meaning ascribed to such term in Section 8.1(s).

 

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with
Purchaser or Seller, as the case may be.

 

“Affiliate Agreement” has the meaning ascribed to such term in Section 8.1(aa).

 

“Agreement” has the meaning ascribed to such term in the opening paragraph.

 

“Amenities Fixtures” means all of Amenities Owner’s right, title and interest in
and to all fixtures installed in or on or attached to the Amenities Real
Property excluding any such fixtures (i) owned or leased by any Tenant (other
than such fixtures of Amenities Owner leased to any Tenant) and (ii) that a
Tenant is entitled or obligated to remove pursuant to the terms and conditions
of the applicable Tenant Lease, subject to the Permitted Exceptions.

 

 

 

 

“Amenities GP” means EOP-NYCCA, L.L.C., a Delaware limited liability company.

 

“Amenities Holdings” means WWP Amenities Holdings, LLC, a Delaware limited
liability company.

 

“Amenities Improvements” means all buildings, structures, fixtures and
improvements, in each case, located on the Amenities Real Property.

 

“Amenities Lender” means NY-Worldwide Plaza, L.L.C., a Delaware limited
liability company (f/k/a EOP-Worldwide Plaza, L.L.C.)

 

“Amenities Lender Consent” shall have the meaning ascribed to such term in
Section 7.1(t).

 

“Amenities Lender Estoppel” has the meaning ascribed to such term in Section
7.1(q).

 

“Amenities Licenses and Permits” means, collectively, all licenses, permits,
warranties, certificates of occupancy, approvals, dedications, subdivision maps
and entitlements issued, approved or granted by the Authorities on or prior to
Closing in connection with the Amenities Real Property and the Amenities
Improvements, together with all renewals and modifications thereof.

 

“Amenities Loan” means that certain Second Amended and Restated Loan Agreement,
dated as of June 11, 1997, as amended by the Modification of Second Amended and
Restated Loan Agreement dated as of December 31, 2000, among Amenities Owner,
BRE/Worldwide L.L.C. (predecessor in interest to Amenities Lender), as agent and
second mortgage lender, BRE/Worldwide II L.L.C. (predecessor in interest to
Amenities Lender), as third mortgage lender, and The Youth Renewal Fund as the
fourth and fifth mortgage lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time after the date
hereof.

 

“Amenities Loan Agreement” has the meaning ascribed to such term in
Section 1.1(a) of the Disclosure Letter.

 

“Amenities Loan Documents” means the documents listed in Section 1.1(a) of the
Disclosure Letter.

 

“Amenities Owner” has the meaning ascribed to such term in the recitals hereto.

 

“Amenities Owner Estoppel” has the meaning ascribed to such term in Section
7.1(p).

 

“Amenities Personal Property” means all of Amenities Owner’s right, title and
interest in and to the mechanical, electrical, heating, air conditioning and
plumbing systems, equipment, appliances, tools, supplies, machinery,
furnishings, and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the Amenities Improvements.

 

 2 

 

 

“Amenities Property” means the following:

 

(i)         the fee interest in and to the Amenities Real Property, together
with all of Amenities Owner’s right, title and interest (if any) in and to all
open or proposed streets, alleys, rights of way, easements, strips or gores of
land adjacent to the Amenities Real Property;

 

(ii)        the Amenities Personal Property;

 

(iii)       the fee interest in and to the Amenities Improvements;

 

(iv)       the Amenities Fixtures;

 

(v)        the lessor’s interest under the Amenities Tenant Leases and the
Amenities Tenant Deposits which have not been applied pursuant to the express
terms and conditions of the Amenities Tenant Leases; and

 

(vi)       Amenities Owner’s interest under (1) the Amenities Service Contracts,
(2) the Amenities Licenses and Permits, and (3) the Amenities Records.

 

“Amenities Real Property” means that certain parcel of land described on Exhibit
A-2 attached hereto.

 

“Amenities Records” means, collectively: (i) all books and records, including
property operating statements, specifically relating to the operations of the
Amenities Improvements; (ii) all structural reviews, plans, specifications,
permits, technical manuals, architectural drawings and engineering, soils,
seismic, geologic and architectural reports, environmental reports, studies and
certificates pertaining to the Amenities Real Property or the Amenities
Improvements; and (iii) all lease files relating to the Amenities Tenant Leases.

 

“Amenities Service Contracts” means all service agreements, maintenance
contracts, equipment leasing agreements, construction contracts or agreements to
perform capital projects, license agreements, warranties, guarantees, bonds and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Amenities Real Property, Amenities Improvements or Office
Personal Property and under which Amenities Owner is a party thereto (whether by
assignment, succession or otherwise), together with all renewals, supplements,
amendments and modifications thereof, and any such new agreements entered into
after the Effective Date, to the extent permitted by Section 7.1(h).

 

“Amenities Tenant Deposits” means all security deposits (including those in the
form of letters of credit) deposited by Tenants with Amenities Owner, as
landlord, or any other Person on Amenities Owner’s behalf, in either case,
pursuant to Amenities Tenant Leases (together with any interest which has
accrued thereon, but only to the extent such interest has accrued for the
account of the respective Tenants), to the extent the same have not been applied
against the obligations of Tenants under such Amenities Tenant Leases prior to
the Closing Date in accordance with the terms of this Agreement.

 

 3 

 

 

“Amenities Tenant Leases” means the following pertaining to the Amenities
Improvements: (i) any and all leases, rental agreements, occupancy agreements
and license agreements (and any and all renewals, amendments, modifications and
supplements thereto) entered into on or prior to the Effective Date affecting
the Amenities Real Property or the Amenities Improvements that will be binding
on the Company, any Subsidiary, the Amenities Real Property or the Amenities
Improvements from and after the Closing and all guarantees of the obligations of
Tenants thereunder (and any and all renewals, amendments, modifications and
supplements thereto), (ii) any and all new written leases, rental agreements,
occupancy agreements and license agreements affecting the Amenities Real
Property or the Amenities Improvements that will be binding on the Company, any
Subsidiary, the Amenities Real Property or the Amenities Improvements entered
into after the Effective Date and prior to the Closing Date and (iii) any and
all new written renewals, amendments, modifications and supplements to any of
the foregoing entered into after the Effective Date and prior to the Closing
Date, and, as to clauses (ii) and (iii) only, to the extent approved by
Purchaser pursuant to Section 7.1(d) to the extent such approval is required
under Section 7.1(d). Amenities Tenant Leases shall not include any subleases,
franchise agreements or similar occupancy agreements entered into by Tenants
which, by their nature, are subject to Amenities Tenant Leases and under which
Amenities Owner is not the lessor.

 

“Authority” and “Authorities” means the various governmental and
quasi-governmental bodies or agencies having jurisdiction over any Group
Company, the Real Property, the Improvements or any portion thereof, as
applicable.

 

“Balance” means a sum of money equal to the amount by which (a) the Purchase
Price (subject to (x) the adjustments described in Section 10.6 and (y) the
credits and reimbursements expressly set forth in this Agreement, if any),
exceeds (b) the amount of the Down Payment.

 

“Basket” has the meaning ascribed to such term in Section 16.1(b).

 

“Blocked Person” means those Persons (i) described in Section 1 of the Executive
Order or (ii) listed in the “Alphabetical Listing of Blocked Persons, Specially
Designated Nationals, Specially Designated Terrorists, Specially Designated
Global Terrorists, Foreign Terrorist Organizations, and Specially Designated
Narcotics Traffickers” published by the OFAC, 31 C.F.R. Chapter V, Appendix A,
as in effect from time to time.

 

“Broker” has the meaning ascribed to such term in Section 11.1.

 

“Brokerage Agreement” has the meaning ascribed to such term in Section 8.1(k).

 

“BSWPA” has the meaning set forth in Section 7.2.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in New York,
New York.

 

 4 

 

 

“Cap” has the meaning ascribed to such term in Section 16.1(b).

 

“Casualty/Condemnation Funds” means all casualty insurance proceeds and all
awards on account of a condemnation or other taking, or, in either case,
settlement proceeds in lieu thereof, received by any Group Company from and
after the Effective Date and prior to the Closing.

 

“Casualty Notice” has the meaning ascribed to such term in Section 9.1.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.

 

“Certifying Party” has the meaning ascribed to such term in Section 4.4.

 

“Closing” has the meaning ascribed to such term in Section 2.1.

 

“Closing Date” has the meaning ascribed to such term in Section 10.2(a).

 

“Closing Statement” has the meaning ascribed to such term in Section 10.6(a).

 

“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 4.5, 4.6, 4.7, 4.8, 5.2, 5.3, 5.5, 5.6, 7.2,
8.1 (subject to Section 16.1), 8.2 (subject to Section 16.1), 8.3, 10.6 (subject
to the limitations therein), 10.7 and 13.3, Articles IX, XI, XII, XIV, XVI, XVII
and XVIII and any other provision hereof which expressly provides by its terms
for survival of the Closing.

 

“Closing Time” has the meaning ascribed to such term in Section 10.6(a).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

“Comfort Member” means WWP Sponsor, LLC, a Delaware limited liability company.

 

“Commercial Board” has the meaning ascribed to such term in the Condominium
Documents.

 

“Company” has the meaning ascribed to such term in the recitals hereto.

 

“Condominium” means the condominium known as The Residences at Worldwide Plaza
and established pursuant to and governed by the Condominium Documents.

 

“Condominium Board” has the meaning ascribed to such term in the Condominium
Documents.

 

“Condominium Documents” shall mean, collectively, the Declaration, dated April
5, 1989 and recorded on May 2, 1989 at Reel 1568, Page 2399 and 2401, the Bylaws
of the Residences at Worldwide Plaza, the Amendment to Declaration of
Condominium and Bylaws of 59 West 12th Street Condominium, dated August 22,
1997, and the Agreement, dated May 20, 1998, between The Board of Managers of
the Residences at Worldwide Plaza, New York Communications Center Associates,
L.P. and BRE/Worldwide, L.L.C.

 

 5 

 

 

“Contribution and Indemnity Agreement” has the meaning set forth in
Section 10.4(g).

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have the meanings correlative to the foregoing.

 

“Controlled Group” has the meaning ascribed to such term in Section 8.1(u)(i).

 

“Cravath” has the meaning ascribed to such term in Section 7.1(k).

 

“Cravath Estoppel” has the meaning ascribed to such term in Section 7.1(k).

 

“Cravath Lease” means the Tenant Lease with Cravath.

 

“Cure” means (i) with respect to any Exception, that Seller has caused such
Exception to be removed of record, by bonding, payment or otherwise, and (ii)
only with respect to an Exception which may be removed or satisfied of record by
the payment of a liquidated sum of money, that Seller has caused (whether by
payment of such liquidated sum of money, escrow of funds with the Title Company
or otherwise) such Exception to be omitted as an exception to the coverage
provided by the Title Policy.

 

“Data Site” means the electronic Data Site provided by Eastdil Secured, L.L.C.,
a wholly owned subsidiary of Wells Fargo & Company, on behalf of Seller, on the
Effective Date located at: https://esi.eastdilsecured.com/index.html#/warrooms/
warroomOverview?id=c9420b81-7150-483f-962d-aec4ee2eeb60

 

“Delinquent” has the meaning ascribed to such term in Section 10.6(b).

 

“Disclosure Letter” means the disclosure letter delivered by Seller to Purchaser
in connection with the execution of this Agreement.

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Down Payment” has the meaning ascribed to such term in Section 4.1.

 

“Effective Date” has the meaning ascribed to such term in the opening paragraph.

 

“Employees” has the meaning ascribed to such term in Section 8.1(u).

 

 6 

 

 

“Entity Proration Items” means all liabilities of the Owned Companies, including
(i) liabilities arising under any contract or agreement to which an Owned
Company is a party; (ii) liabilities owed to a vendor or service provider;
(iii) U.S. federal, state and local income and other tax liabilities (including,
without limitation, sales or use tax), together with any interest, penalty or
addition to tax (other than any such tax liabilities and interest, penalty or
addition to tax for which the responsibility is otherwise expressly addressed in
this Agreement); and (iv) liabilities arising from any third party claim against
any Owned Company; provided that, anything herein to the contrary
notwithstanding, “Entity Proration Items” shall not include any of the following
liabilities (all of which shall be subject to apportionment in accordance with
Section 10.6): (1) liabilities arising as a result of rights or obligations
under the terms of any Tenant Lease, any Service Contract or any other agreement
disclosed in the Data Site on the Effective Date to the extent arising after the
Closing Time; (2) tort liabilities to the extent covered by insurance;
(3) liabilities arising in connection with the physical condition of the
Property; (4) liabilities arising from the failure of the Property or its use or
operation to comply with Governmental Requirements; (5) liabilities arising from
Exceptions affecting the Real Property or the Improvements; (6) liabilities for
items listed under Section 10.6(a)(i) – (vii) and (7) tax liabilities referred
to in the parenthetical in clause (iii) above.

 

“Environmental Laws” means all federal, state and local environmental laws,
rules, statutes, directives, binding written interpretations, binding written
policies, ordinances and regulations issued by any Authorities and in effect as
of the date of this Agreement with respect to or which otherwise pertain to or
affect the Real Property or the Improvements, or any portion thereof, the use,
ownership, occupancy or operation of the Real Property or the Improvements, or
any portion thereof, or Purchaser, and as the same may have been amended,
modified or supplemented from time to time prior to and are in effect as of the
date of this Agreement and as the same may be amended or supplemented after the
date of this Agreement, including CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon and Indoor Air
Quality Research Act (42 U.S.C. § 7401 note, et seq.), comparable state and
local laws, and any and all rules and regulations which are in effect as of the
date of this Agreement under any and all of the aforementioned laws, as the same
may be amended or supplemented after the date of this Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent” means Fidelity National Title Insurance Company.

 

“Escrow Instructions” has the meaning ascribed to such term in Section 4.2.

 

“Estoppels” means, collectively, the Amenities Lender Estoppel, the Amenities
Owner Estoppel, the Cravath Estoppel, the Nomura Estoppel, the Non-Major Tenant
Estoppels, the MTA Estoppel, and the Condominium Estoppel.

 

“Exceptions” means, collectively, any exception, Lien, mortgage, security
interest, claim, charge, reservation, lease, tenancy, occupancy, easement, right
of way, encroachment, restrictive covenant, condition, limitation or other
encumbrance affecting the Real Property or the Improvements.

 

 7 

 

 

“Executive Order” means United States Presidential Executive Order 13224.

 

“Existing First Mortgage Note” has the meaning ascribed to such term in the
Amenities Loan Agreement.

 

“Existing Lender” means the Existing Mezzanine Lender and the Existing Mortgage
Lender.

 

“Existing Loan” means the Existing Mezzanine Loan and the Existing Mortgage
Loan.

 

“Existing Loan Defeasance” means the defeasance of the Existing Loan in
accordance with the terms of the Existing Loan Documents.

 

“Existing Loan Defeasance Conditions” means the conditions set forth in the
Existing Loan Documents or otherwise required by the Existing Lender which, in
each case, are required to be satisfied in order to permit the Existing Loan
Defeasance.

 

“Existing Loan Documents” means, collectively, the Existing Mortgage Loan
Documents and the Existing Mezzanine Loan Documents.

 

“Existing Mezzanine Lender” means CPPIB Credit Investments Inc., in its capacity
as the holder of the Existing Mezzanine Loan and any subsequent holder of the
Existing Mezzanine Loan.

 

“Existing Mezzanine Loan” means that certain mezzanine loan in the principal
amount of $165,000,000.00 made on February 25, 2013 by German American Capital
Corporation and Bank of America, N.A., as co-lenders, to WWP Mezz, and evidenced
and secured by the Existing Mezzanine Loan Documents.

 

“Existing Mezzanine Loan Agreement” means the Mezzanine Loan Agreement, dated as
of February 25, 2013, among German American Capital Corporation and Bank of
America, N.A, as co-lenders, and WWP Mezz, as borrower.

 

“Existing Mezzanine Loan Documents” means, collectively, the Existing Mezzanine
Loan Agreement and the other “Loan Documents” (as such term is defined in the
Existing Mezzanine Loan Agreement).

 

“Existing Mezzanine Loan Reserves” means any and all deposits, reserves and
escrows being held as of the Closing Date by the Existing Mezzanine Lender (or
its servicer(s)) under the Existing Mezzanine Loan Documents for real estate
taxes, insurance, deferred maintenance, capital replacements, tenant
improvements, leasing commissions and the re-letting of any space.

 

 8 

 

 

“Existing Mortgage Lender” means U.S. Bank National Association, in trust for
the holders of Comm 2013-WWP Mortgage Trust Commercial Mortgage Pass-Through
Certificates, or any successor holder of the Existing Mortgage Loan.

 

“Existing Mortgage Loan” means that certain mortgage loan in the principal
amount of $710,000,000.00 made on February 25, 2013 by German American Capital
Corporation and Bank of America, N.A, as co-lenders, to Existing Mortgage Loan
Borrower, and evidenced and secured by the Existing Mortgage Loan Documents.

 

“Existing Mortgage Loan Agreement” means that certain Loan Agreement dated as of
February 25, 2013 among German American Capital Corporation and Bank of America,
N.A, as co-lenders, and Existing Mortgage Loan Borrower, as borrower, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Existing Mortgage Loan Borrower” means, collectively, Office Owner and
Amenities Holdings.

 

“Existing Mortgage Loan Documents” means, collectively, the Existing Mortgage
Loan Agreement and the other “Loan Documents” (as such term is defined in the
Existing Mortgage Loan Agreement).

 

“Existing Mortgage Loan Reserves” means any and all deposits, reserves and
escrows being held as of the Closing Date by the Existing Mortgage Lender (or
its servicer(s)) under the Existing Mortgage Loan Documents for real estate
taxes, insurance, deferred maintenance, capital replacements, tenant
improvements, leasing commissions and the re-letting of any space.

 

“Existing Property Management Agreement” means that certain Management
Agreement, dated June 1, 2017, among Office Owner, Amenities Owner and the
Existing Property Manager relating to the management and leasing of the
Property.

 

“Existing Property Manager” means CBRE, Inc., a Delaware corporation.

 

“Existing Second Mortgage Note” has the meaning ascribed to such term in the
Amenities Loan Agreement.

 

“Existing Survey” has the meaning ascribed to such term in Section 6.1.

 

“Financial Statements” has the meaning ascribed to such term in Section 8.1(dd).

 

“Fixtures” means, collectively, the Amenities Fixtures and the Office Fixtures.

 

“GAAP” means generally accepted accounting principles in the U.S., consistently
applied, as of the date of the applicable financial report.

 

 9 

 

 

 “Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to the use and operation of the Real Property or the
Improvements or any portion thereof by any Group Company, as applicable.

 

“Group Companies” means the Company, each Subsidiary and Amenities Owner.

 

“Guarantors” means SLG Guarantor and RXR Guarantor.

 

“Guaranty Agreement” has the meaning set forth in Section 10.5(q).

 

“Hazardous Substances” means all (a) asbestos, radon gas, electromagnetic waves,
urea formaldehyde foam insulation and transformers or other equipment that
contains dielectric fluid containing polychlorinated biphenyls of 50 ppm or
greater, (b) any solid, liquid, gaseous or thermal contaminant, including smoke
vapor, soot, fumes, acids, alkalis, chemicals, waste, petroleum products or
byproducts, asbestos, PCBs, phosphates, lead or other heavy metals, chlorine, or
radon gas, (c) any solid or liquid wastes (including hazardous wastes),
hazardous air pollutants, hazardous substances, hazardous chemical substances
and mixtures, toxic substances, pollutants and contaminants, as such terms are
defined in any Environmental Law, including CERCLA, RCRA, the National
Environmental Policy Act (42 U.S.C. § 4321 et seq.), the Hazardous Substances
Transportation Act, the Toxic Substances Control Act, the Clean Water Act (33
U.S.C. § 1321 et seq.), the Clean Air Act, the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.), as such Environmental Laws have been amended
and/or supplemented from time to time prior to the date of this Agreement and as
the same may be amended or supplemented after the date of this Agreement, and
any and all rules and regulations promulgated under any of the above, and (d)
any other chemical, material or substance, the use or presence of which, or
exposure to the use or presence of which, is prohibited, limited or regulated by
any Environmental Laws, in effect as of or prior to the date of this Agreement
or as the same may be amended or supplemented after the date of this Agreement.

 

“Improvements” means, collectively, the Amenities Improvements and the Office
Improvements.

 

“Initial Scheduled Closing Date” has the meaning ascribed to such term in
Section 10.2(a).

 

“IRS” means the Internal Revenue Service.

 

“Leasing Costs” means, collectively, attorneys’ fees, leasing commissions,
brokerage commissions, rent abatement or other free rent period (other than
those (if any) arising in connection with a casualty or condemnation), tenant
improvement allowances (including all tenant improvement allowances that a
Tenant has the right to draw from the landlord pursuant to any Tenant Lease),
and/or costs of landlord work that is required to be performed pursuant to a
Tenant Lease.

 

“Licenses and Permits” means, collectively, the Amenities Licenses and Permits
and the Office Licenses and Permits.

 

 10 

 

 

“Lien” means, collectively, any exception, lien, security interest, claim,
charge, reservation, restriction, condition, limitation or other encumbrance.

 

“LLC Agreement” means that certain Third Amended and Restated Limited Liability
Company Agreement of the Company in the form attached hereto as Exhibit B.

 

“Loan Reserves” means, collectively, the Existing Mezzanine Loan Reserves and
the Existing Mortgage Loan Reserves.

 

“Mandatory Removal Exception” has the meaning ascribed to such term in Section
6.2(d).

 

“Material Purchaser Default” has the meaning ascribed to such term in Section
13.2.

 

“Materiality Exclusion” has the meaning ascribed to such term in Section
16.1(b).

 

“Mechanics’ Lien Cure Cap” has the meaning ascribed to such term in Section
6.2(d).

 

“Membership Interests” has the meaning ascribed to such term in the recitals
hereto.

 

“Miscellaneous Exception Lien Cure Cap” has the meaning ascribed to such term in
Section 6.2(d).

 

“New Property Management and Leasing Agreement” has the meaning ascribed to such
term in Section 10.4(h).

 

“New Property Manager” means the property manager under the New Property
Management and Leasing Agreement.

 

“Nomura” has the meaning ascribed to such term in Section 7.1(l).

 

“Nomura Estoppel” has the meaning ascribed to such term in Section 7.1(l).

 

“Nomura Lease” means the Tenant Lease with Nomura.

 

“Non-Major Tenant Estoppel” has the meaning ascribed to such term in Section
7.1(m).

 

“Notice of Objection” has the meaning ascribed to such term in Section 4.4.

 

“NYRT” means New York REIT, Inc., a Maryland corporation.

 

“OFAC” means United States Office of Foreign Assets Control.

 

 11 

 

 

“Office Fixtures” means all of Office Owner’s right, title and interest in and
to all fixtures installed in or on or attached to the Office Real Property
excluding any such fixtures (i) owned or leased by any Tenant (other than such
fixtures of Office Owner leased to any Tenant) and (ii) that a Tenant is
entitled or obligated to remove pursuant to the terms and conditions of the
applicable Tenant Lease, subject to the Permitted Exceptions.

 

“Office Improvements” means all buildings, structures, fixtures, and
improvements in each case located on the Office Real Property.

 

“Office Licenses and Permits” means, collectively, all licenses, permits,
warranties, certificates of occupancy, approvals, dedications, subdivision maps
and entitlements issued, approved or granted by the Authorities on or prior to
Closing in connection with the Office Real Property and the Office Improvements,
together with all renewals and modifications thereof.

 

“Office Owner” means WWP Office, LLC, a Delaware limited liability company.

 

“Office Personal Property” means all of Office Owner’s right, title and interest
in and to the mechanical, electrical, heating, air conditioning and plumbing
systems, equipment, appliances, tools, supplies, machinery, furnishings, and
other tangible personal property attached to, appurtenant to, located in and
used exclusively in connection with the ownership or operation of the Office
Improvements.

 

“Office Property” means the following:

 

(i)       the fee interest in and to the Office Real Property, together with all
of Office Owner’s right, title and interest (if any) in and to all open or
proposed streets, alleys, rights of way, easements, strips or gores of land
adjacent to the Office Real Property;

 

(ii)        the fee interest in and to the Office Improvements;

 

(iii)       the Office Personal Property;

 

(iv)       the Office Fixtures;

 

(v)        the Office Owner’s interest under the Office Tenant Leases and the
Office Tenant Deposits which have not been applied pursuant to the express terms
and conditions of the Office Tenant Leases; and

 

(vi)       the Office Owner’s interest under (1) the Office Service Contracts,
(2) the Office Licenses and Permits, and (3) the Office Records.

 

“Office Real Property” has the meaning ascribed to such term in the recitals
hereto.

 

 12 

 

 

“Office Records” means, collectively: (i) all books and records, including
property operating statements, specifically relating to the operations of the
Office Improvements; (ii) all structural reviews, plans, specifications,
permits, technical manuals, architectural drawings and engineering, soils,
seismic, geologic and architectural reports, environmental reports, studies and
certificates pertaining to the Office Real Property or the Office Improvements;
and (iii) all lease files relating to the Tenant Leases.

 

“Office Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, construction contracts, or agreements to perform
capital projects, license agreements, warranties, guarantees, bonds and other
contracts for the provision of labor, services, materials or supplies relating
solely to the Office Real Property, Office Improvements or Office Personal
Property and under which Office Owner is a party thereto (whether by assignment,
succession or otherwise), together with all renewals, supplements, amendments
and modifications thereof, and any such new agreements entered into after the
Effective Date, to the extent permitted by Section 7.1(h).

 

“Office Tenant Deposits” means all security deposits (including those in the
form of letters of credit) deposited by Tenants with Office Owner, as landlord,
or any other Person on Office Owner’s behalf, in either case, pursuant to Office
Tenant Leases (together with any interest which has accrued thereon, but only to
the extent such interest has accrued for the account of the respective Tenants),
to the extent the same have not been applied against the obligations of Tenants
under such Office Tenant Leases prior to the Closing Date in accordance with the
terms of this Agreement.

 

“Office Tenant Leases” means the following pertaining to the Office
Improvements: (i) any and all leases, rental agreements, occupancy agreements
and license agreements (and any and all renewals, amendments, modifications and
supplements thereto) entered into on or prior to the Effective Date affecting
the Office Real Property or the Office Improvements that will be binding on the
Company, any Subsidiary, the Office Real Property or the Office Improvements
from and after the Closing and all guarantees of the obligations of Tenants
thereunder (and any and all renewals, amendments, modifications and supplements
thereto), (ii) any and all new written leases, rental agreements, occupancy
agreements and license agreements affecting the Office Real Property or the
Office Improvements that will be binding on the Company, any Subsidiary, the
Office Real Property or the Office Improvements entered into after the Effective
Date and prior to the Closing Date and (iii) any and all new written renewals,
amendments, modifications and supplements to any of the foregoing entered into
after the Effective Date and prior to the Closing Date, and, as to (ii) and
(iii) only, to the extent approved by Purchaser pursuant to Section 7.1(d) to
the extent such approval is required under Section 7.1(d). Office Tenant Leases
shall not include any subleases, franchise agreements or similar occupancy
agreements entered into by Tenants which, by their nature, are subject to Office
Tenant Leases and under which Office Owner is not the lessor.

 

“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.6(c).

 

 13 

 

 

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws, (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement, (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement, (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement and
(e) in the case of any other entity, the organizational and governing documents
of such entity.

 

“Other Party” has the meaning ascribed to such term in Section 4.4.

 

“Owned Companies” means the Company and the Subsidiaries.

 

“Owned Company Securities” has the meaning ascribed to such term in
Section 8.1(b)(i).

 

“PDF” has the meaning ascribed to such term in Section 17.4.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Permitted Purchaser” means a Person permitted to acquire the Property under the
terms of the LLC Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Personal Property” means, collectively, the Amenities Personal Property and the
Office Personal Property.

 

“Property” means, collectively, the Amenities Property and the Office Property.

 

“Property Value” means $1,725,000,000.

 

“Proration Items” has the meaning ascribed to such term in Section 10.6(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser” has the meaning ascribed to such term in the opening paragraph.

 

“Purchaser Title Notice” has the meaning ascribed to such term in Section
6.2(c).

 

“Qualified Refinancing” has the meaning ascribed to such term in Section 7.3(a).

 

 14 

 

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.

 

“Real Property” means, collectively, the Amenities Real Property and the Office
Real Property.

 

“Recapitalization Agreement” means that certain Recapitalization Agreement,
dated as of August 21, 1996, among Blackstone Real Estate Advisors L.P.
(predecessor-in-interest to Amenities GP), BRE/Worldwide Inc.
(predecessor-in-interest to Amenities GP), BRE/Worldwide L.L.C.
(predecessor-in-interest to EOP-NYCCA, L.L.C.) and certain additional parties
party thereto, as amended by Modification of Recapitalization Agreement, dated
as of December 31, 2000, by and among EOP-Worldwide Plaza, L.L.C.
(predecessor-in-interest to Amenities GP), Amenities Owner and certain
additional parties party thereto

 

“Reciprocal Easements Agreement” means that certain Reciprocal Easements
Agreement made among ZCWK Associates L.P., ZCWK Plaza Associates and New York
Communications Center Associates L.P., dated as of March 1, 1989, as amended by
that certain Amendment to Reciprocal Easements Agreement dated April 12, 1989.

 

“Records” means, collectively, the Amenities Records and the Office Records.

 

“Refinancing” means the financings under each Refinancing Loan Document.

 

“Refinancing Excess Amounts” has the meaning set forth in Section 7.3(b).

 

“Refinancing Loan” has the meaning set forth in Section 7.3(a).

 

“Refinancing Loan Documents” means the documents evidencing and securing each
Refinancing Loan.

 

“Refinancing Source” has the meaning set forth in Section 7.3(c)(i).

 

“Refinancing Source Title Cost” has the meaning ascribed to such term in Section
10.7(b)(vi).

 

“Regulations” means the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulation may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Rental” has the meaning ascribed to such term in Section 10.6(b).

 

“Reporting Person” has the meaning ascribed to such term in Section 4.8(a).

 

“RXR Guarantor” means one or more (on a joint and several basis) of RXR Real
Estate Value Added Fund – Fund III LP, RXR RE VAF – Fund III Parallel A LP, RXR
RE VAF – Fund III Parallel B LP, RXR RE VAF – Fund III Parallel B (REIT) LP, RXR
RE VAF – Fund III Parallel C LP and RXR RE VAF – Fund III Parallel D LP, all
Delaware limited partnerships, or a creditworthy Affiliate of any of the
foregoing, in any such case, acceptable to each Refinancing Source.

 

 15 

 

 

“Sale Interests” has the meaning ascribed to such term in the recitals hereto.

 

“Scheduled Closing Date” has the meaning ascribed to such term in
Section 10.2(a).

 

“Second Mortgage Loan” has the meaning ascribed to such term in Section 1.1(a)
of the Disclosure Letter.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Seller” has the meaning ascribed to such term in the opening paragraph.

 

“Seller Entity Representations” has the meaning ascribed to such term in
Section 16.1(a)(i).

 

“Seller Parties” means, collectively, Seller and its property manager, members,
partners, agents, officers, directors, employees, successors, assigns and
Affiliates.

 

“Seller’s Knowledge” means the present actual (as opposed to constructive or
imputed) knowledge solely of Wendy Silverstein, Samuel Ashner and John Alba,
without inquiry or investigation other than due investigation and inquiry that
is reasonable under the circumstances with respect to events or occurrences that
took place from and after June 1, 2017. Such individuals are named in this
Agreement solely for the purpose of establishing the scope of Seller’s
knowledge. Such individuals shall not be deemed to be a party to this Agreement
or to have personally made any representations or warranties hereunder, and no
recourse shall be had to any such individual for any of Seller’s representations
and warranties hereunder (and Purchaser hereby waives any liability of or
recourse against each such individual).

 

“Seller’s Update Certificate” has the meaning ascribed to such term in
Section 10.5(b).

 

“Seller Update Subject Representations” has the meaning ascribed to such term in
Section 10.1(b)(ii).

 

“Service Contracts” means, collectively, the Amenities Service Contracts and the
Office Service Contracts.

 

“Significant Casualty” means either damage by fire or other casualty to the
Improvements or a portion thereof in either case which (i) requires repair costs
in excess of an amount equal to 10.0% of the Property Value or (ii) would permit
either or both of Cravath and/or Nomura to terminate their respective Tenant
Lease pursuant to the terms of such Tenant Lease, unless all of such termination
rights have expired unexercised or have been unconditionally waived in writing
by Cravath and Nomura, as applicable.

 

 16 

 

 

“Significant Taking” means a condemnation or sale in lieu of condemnation (i) in
which the reasonably estimated proceeds from such condemnation or sale exceeds
an amount equal to 10.0% of the Property Value, (ii) that would permit either or
both of Cravath and/or Nomura to terminate their respective Tenant Lease
pursuant to the terms of such Tenant Lease, unless all of such termination
rights have expired unexercised or have been unconditionally waived in writing
by Cravath and Nomura, as applicable, or (iii) that has a material and adverse
effect on access to the Improvements.

 

“SLG Guarantor” means SL Green Realty Corp., a Maryland corporation or SL Green
Operating Partnership, L.P., a Delaware limited partnership, or a creditworthy
Affiliate of either of the foregoing, in any such case acceptable to each
Refinancing Source.

 

“Subsidiary” means any Person of which more than 50.0% of the outstanding voting
securities of such Person (irrespective of whether, at the relevant time,
capital stock of any other class or classes of such other Person shall or might
have voting power upon the occurrence of any contingency) are directly or
indirectly owned or Controlled by the Company or by one or more other
Subsidiaries of the Company.

 

“Tenant Deposits” means, collectively, the Amenities Tenant Deposits and the
Office Tenant Deposits.

 

“Tenant Leases” means, collectively, the Amenities Tenant Leases and the Office
Tenant Leases.

 

“Tenants” means all Persons leasing, licensing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excluding
any subtenants, licensees, concessionaires, franchisees or other Persons whose
occupancy is derived through such Persons leasing, licensing, renting or
occupying space within the Improvements pursuant to Tenant Leases.

 

“Termination Date” has the meaning set forth in Section 10.3(d).

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.4, 4.5, 4.6, 4.7, 5.2, 5.3, 5.5, 5.6, 10.7,
13.1 and 13.3, Articles XI, XII, XIV and XVII and any other provision hereof
which expressly provides by its terms for survival of termination of this
Agreement.

 

“Term Sheet” has the meaning set forth in Section 7.3(a).

 

“Third Mortgage Loan” has the meaning ascribed to such term in Section 1.1(a) of
the Disclosure Letter.

 

“Title Affidavits” has the meaning ascribed to such term in Section 10.5(k).

 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

 17 

 

 

“Title Company” means Fidelity National Title Insurance Company or such other
nationally recognized title insurance company as Purchaser may select, in its
sole discretion; provided, however, that, if Fidelity National Title Insurance
Company or such other nationally recognized title company as Purchaser may
select refuses to omit without charge any Exception to the coverage provided by
the Title Policy (other than a Permitted Exception set forth on Exhibit E
attached hereto), then Seller shall have the right, in its sole discretion, to
designate as the Title Company hereunder any other nationally recognized title
insurance company acceptable to each Refinancing Source which is willing to
omit, without charge, cost or expense to Purchaser, such Exception to the
coverage provided by the Title Policy.   Nothing set forth in this definition
(or elsewhere in this Agreement) shall affect the parties’ rights to designate
co-insurers with respect to the Title Policy as set forth in Section 6.2(h),
provided, however, that, if applicable, each such co-insurer designated by
Seller or Purchaser shall agree to omit, without charge, cost or expense to
Purchaser, each Exception to the coverage provided by the Title Policy described
in the preceding sentence.

 

“Title Policy” has the meaning ascribed to such term in Section 6.2(b).

 

“Title Policy Designations” has the meaning ascribed to such term in Section
6.2(h).

 

“Union Employees” has the meaning set forth in Section 7.2.

 

“Update” has the meaning ascribed to such term in Section 6.2(c).

 

“U.S.” means the United States of America.

 

“Violation” and “Violations” has the meaning ascribed to such term in Section
6.2(g).

 

“WWP Mezz” has the meaning ascribed to such term in the recitals hereto.

 

Article II
PURCHASE AND SALE

 

Section 2.1           Agreement. On the terms and subject to the conditions set
forth in this Agreement, on the Closing Date, Seller shall sell, assign, convey,
transfer and deliver to Purchaser, and Purchaser shall purchase and assume from
Seller, all of Seller’s right, title and interest in and to the Sale Interests,
free and clear of any and all Liens, for the consideration specified in Section
3.1 below (the “Closing”).

 

Article III
CONSIDERATION.

 

Section 3.1           Purchase Price. The purchase price for the Sale Interests
(the “Purchase Price”) is the product of (a) the difference between (i) the
Property Value minus (ii) the aggregate outstanding principal amount of the
Refinancing Loans multiplied by (b) 48.7% (expressed as decimal fraction),
subject to (x) the adjustments described in Section 10.6 and (y) the credits and
reimbursements expressly set forth in this Agreement, if any. The Purchase Price
shall be paid in lawful currency of the United States of America and as provided
in Section 3.2.

 

 18 

 

 

Section 3.2           Method of Payment of Purchase Price. No later than 12:00
p.m. New York City time on the Closing Date, Purchaser shall (a) pay the Balance
to Escrow Agent, by Federal Reserve wire transfer of immediately available funds
to an account designated by Escrow Agent in writing prior to the Closing and (b)
authorize and direct, in Purchaser’s closing instruction letter, the Escrow
Agent to disburse to Seller the Down Payment and Balance by Federal Reserve wire
transfer of immediately available funds to one or more accounts designated by
Seller. The Down Payment shall be payable by Purchaser as provided in Section
4.1.

 

Article IV
DOWN PAYMENT

 

Section 4.1           The Down Payment. By no later than 1:30 p.m. New York City
time on the date hereof, Purchaser shall have deposited with the Escrow Agent,
as escrow agent, by Federal Reserve wire transfer of immediately available funds
to an account designated by the Escrow Agent, the sum of $50,000,000 (such sum,
together with all interest earned thereon, if any, the “Down Payment”). If
Purchaser fails to deliver the Down Payment as provided herein, then Seller may
terminate this Agreement, whereupon neither party to this Agreement shall
thereafter have any further right or obligation hereunder except those rights
and obligations which expressly survive the termination of this Agreement.

 

Section 4.2           Escrow Instructions. This Article IV constitutes the
escrow instructions of Seller and Purchaser to the Escrow Agent with regard to
the Down Payment (the “Escrow Instructions”). By its execution of the Escrow
Agent Joinder attached hereto as Exhibit D, the Escrow Agent agrees to be bound
by the provisions of this Article IV.

 

Section 4.3           Release of Down Payment. Provided that the Escrow Agent
has not received from Seller or Purchaser any written termination notice as
described and provided for in Section 4.4 (or if such a notice has been
previously received, provided that the Escrow Agent has received from such party
a withdrawal of such notice), upon the Closing, the Escrow Agent shall (a) if
applicable, and when required, file with the IRS (with copies to Purchaser and
Seller) the reporting statement required under Section 6045(e) of the Code and
Section 4.8 and (b) deliver the Down Payment to or at the direction of Seller,
by Federal Reserve wire transfer to Seller of immediately available Federal
Funds, in accordance with wiring instructions obtained by the Escrow Agent from
Seller.

 

 19 

 

 

Section 4.4           Termination Notices. If, at any time prior to the Escrow
Agent’s delivery of the Down Payment to Seller or Purchaser in accordance with
this Agreement, the Escrow Agent receives a certificate of either Seller or
Purchaser (for purposes of this Section 4.4, the “Certifying Party”) stating
that the Certifying Party is entitled to receive the Down Payment pursuant to
the terms of this Agreement, then the Escrow Agent shall promptly give notice
thereof to the other party (for purposes of this Section 4.4, the “Other
Party”), which notice shall be accompanied by a copy of such certificate. The
Other Party shall have the right to object to the delivery of the Down Payment
to the Certifying Party by giving written notice of such objection (a “Notice of
Objection”) to the Escrow Agent and the Certifying Party within ten Business
Days after the Other Party’s receipt of such notice from the Escrow Agent, but
not thereafter, which Notice of Objection shall set forth in reasonable detail
the basis for such objection. If the Other Party does not give a Notice of
Objection within such ten Business Day period, then the Escrow Agent shall
deliver the Down Payment to the Certifying Party, and thereupon, the Escrow
Agent shall be discharged and released from any and all liability hereunder. If
the Escrow Agent receives a Notice of Objection from the Other Party within such
ten Business Day period, then the Escrow Agent shall not so deliver the Down
Payment, but shall continue to hold the same in accordance with the terms of
this Agreement until (a) the Escrow Agent receives notice from the Other Party
withdrawing the Notice of Objection, in which case the Escrow Agent shall then
disburse the Down Payment to the Certifying Party, (b) the Escrow Agent receives
a joint notice from Seller and Purchaser directing the disbursement of the Down
Payment, in which case the Escrow Agent shall then disburse the Down Payment in
accordance with such joint notice, (c) the Escrow Agent deposits the Down
Payment with a court of competent jurisdiction after having commenced an action
for interpleader pursuant to Section 4.5 or (d) the Escrow Agent receives a
certified copy of a final (i.e., beyond appeal and not subject to any pending
appeal) order or judgment of a court of competent jurisdiction directing the
disbursement of the Down Payment, in which case the Escrow Agent shall then
disburse the Down Payment in accordance with such order or judgment. The
provisions of this Section 4.4 shall survive the termination of this Agreement.

 

Section 4.5           Indemnification of Escrow Agent. If this Agreement or any
matter relating hereto becomes the subject of any litigation or controversy,
then Purchaser and Seller, shall, jointly and severally, hold the Escrow Agent
free and harmless from any loss or expense, including reasonable attorneys’
fees, that may be suffered by it by reason thereof, other than as a result of
the Escrow Agent’s gross negligence or willful misconduct, provided that, as
between Purchaser and Seller, the prevailing party shall be entitled to recover
any amounts suffered on account of such hold harmless covenant from the
non-prevailing party in accordance with Section 17.2. In the event conflicting
demands are made or conflicting notices are served upon the Escrow Agent with
respect to this Agreement, or if there is uncertainty as to the meaning or
applicability of the terms of this Agreement or the Escrow Instructions,
Purchaser and Seller expressly agree that the Escrow Agent shall be entitled to
file a suit in interpleader and to obtain an order from a court of competent
jurisdiction requiring Purchaser and Seller to interplead and litigate their
several claims and rights among themselves. Upon the filing of the action in
interpleader and the deposit of the Down Payment into the registry of such
court, the Escrow Agent shall be fully released and discharged from any further
obligations imposed upon it by this Agreement. The provisions of this Section
4.5 shall survive the Closing or the earlier termination of this Agreement.

 

Section 4.6           Maintenance of Confidentiality by Escrow Agent. Except as
may otherwise be required by law or by this Agreement, the Escrow Agent shall
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the other provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller in each instance. The provisions of this Section 4.6 shall survive
the Closing or the earlier termination of this Agreement.

 

 20 

 

 

Section 4.7           Investment of the Down Payment. The Escrow Agent shall
invest and reinvest the Down Payment only in an interest-bearing account at
Citibank, N.A., Signature Bank or another commercial bank mutually acceptable to
Seller, Purchaser and the Escrow Agent. The investment of the Down Payment shall
be at the sole risk of Purchaser and no loss on any investment shall relieve
Purchaser of its obligations to pay to Seller as liquidated damages the original
amount of the Down Payment if Seller is entitled thereto pursuant to Article
XIII, or of Purchaser’s obligation to pay the Purchase Price if Purchaser is
obligated for the same hereunder. Escrow Agent is not responsible for levies by
taxing authorities based upon the taxpayer identification number used to
establish this interest bearing account, and has no liability in the event of
failure, insolvency, or inability of the depositary to pay said funds, or
accrued interest upon demand for withdrawal. All interest earned on the Down
Payment shall be the property of Purchaser and shall be reported to the IRS as
income of Purchaser; provided, however, if Seller shall receive the Down Payment
as a result of Seller’s exercise of its remedy under Section 13.2, then all
interest earned on the Down Payment shall be the property of Seller and shall be
reported to the IRS as income of Seller. Purchaser shall provide the Escrow
Agent with a taxpayer identification number and shall pay all income taxes due
by reason of interest accrued on the Down Payment except that Seller shall
provide the Escrow Agent with a taxpayer identification number and shall pay
such income taxes if Seller shall receive the Down Payment pursuant to the terms
hereof. The Escrow Agent hereby acknowledges that the Escrow Agent has received
payment of the Down Payment on or prior to the date hereof. The provisions of
this Section 4.7 shall survive the Closing or the earlier termination of this
Agreement.

 

Section 4.8           Designation of Reporting Person. In order to assure
compliance with the requirements of the Code and any related reporting
requirements, the parties hereto agree as follows:

 

(a)          The Escrow Agent (for purposes of this Section 4.8, the “Reporting
Person”), by its execution hereof, hereby agrees to make an information return
with respect to this transaction to the IRS and furnish IRS Form 1099-S to
Seller as required by Section 6045(e) of the Code; provided that Escrow Agent is
acting as the settlement agent on this transaction and is responsible for
closing this transaction.

 

(b)          Seller and Purchaser each hereby agree:

 

(i)        to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and

 

(ii)       to provide to the Reporting Person such party’s taxpayer
identification number and a statement (on IRS Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.

 

(c)          Each party hereto agrees to retain this Agreement for not less than
four years from the end of the calendar year in which Closing occurred, and to
produce it to the IRS upon a valid request therefor.

 

(d)          The addresses for Seller and Purchaser are as set forth in Section
14.1.

 

 21 

 

 

(e)          The provisions of this Section 4.8 shall survive the Closing.

 

Article V
INSPECTION OF PROPERTY AND ENTITIES

 

Section 5.1           Entry and Inspection. Purchaser expressly acknowledges and
confirms that, prior to the execution and delivery of this Agreement, Purchaser
and its agents, representatives, contractors and consultants have inspected and
investigated the Property, each Group Company and their respective properties
and assets and conducted such evaluations and assessments of the Property, each
Group Company and their respective properties and assets as Purchaser deemed
necessary, appropriate or prudent in any respect and for all purposes in
connection with Purchaser’s acquisition of the Sale Interests and the
consummation of the transaction contemplated by this Agreement. From and after
the Effective Date, but subject to the provisions of this Section 5.1 and
subject to Purchaser complying with its obligations set forth in Section 5.3,
Seller hereby grants to Purchaser, and its authorized agents, representatives,
contractors and consultants (collectively, the “Licensee Parties”) the right to
enter upon the Real Property and Improvements at all reasonable times and upon
reasonable prior notice to perform additional inspections of the Property;
provided, however, that Purchaser shall promptly advise Seller of any
communications that it or any Licensee Party has with any current or prospective
Tenant or service provider, together with reasonably detailed information
regarding such communications. Purchaser shall provide to Seller prior notice of
the intention of Purchaser or the other Licensee Parties to enter the Real
Property and Improvements reasonably prior to such intended entry and specify
the intended purpose therefor and the inspections and examinations contemplated
to be made. At Seller’s option, one or more representatives of Seller may be
present for any such entry and inspection; provided that, as long as Purchaser
has provided notice of the approximate time of such intended entry and
inspection no less than two Business Days prior to the date of such entry and
inspection, Purchaser shall be permitted to make such entry and inspection
notwithstanding the failure or inability of Seller or its representatives to
attend the same. Notwithstanding anything to the contrary contained herein, no
physical testing or sampling shall be conducted during any such entry by
Purchaser or any Licensee Party upon the Real Property and Improvements without
Seller’s specific prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that prior to giving any
such approval, Seller shall be provided with a written sampling plan in
reasonable detail in order to allow Seller a reasonable opportunity to evaluate
such proposal. If Purchaser or any Licensee Party takes any sample from the Real
Property and Improvements in connection with any testing, then Purchaser shall,
upon the request of Seller made prior to such sampling, provide to Seller a
portion of such sample being tested to allow Seller, if it so chooses, to
perform its own testing.

 

 22 

 

 

Section 5.2           Document Review.

 

(a)          Purchaser expressly acknowledges and confirms that, prior to the
execution and delivery of this Agreement, Purchaser and the Licensee Parties
have reviewed, inspected, examined, analyzed, verified and photocopied, or had
the opportunity to review, inspect, examine, analyze, verify and photocopy, the
following relative to the Property, the Sale Interests, and each Group Company
(collectively, the “Documents”): (i) assessments (special or otherwise), ad
valorem and personal property tax bills, covering the year preceding the
Effective Date, to the extent each of the same has been uploaded to the Data
Site as of the day prior to the Effective Date; (ii) copies of the Tenant
Leases, the Service Contracts and the Records, to the extent each of the same
has been uploaded to the Data Site as of the day prior to the Effective Date;
(iii) copies of the Licenses and Permits, to the extent each of the same has
been uploaded to the Data Site as of the day prior to the Effective Date, (iv)
copies of the Organizational Documents of each Group Company to the extent the
same has been uploaded to the Data Site as of the day prior to the Effective
Date, (v) copies of the Existing Loan Documents, to the extent the same have
been uploaded to the Data Site as of the day prior to the Effective Date and
(vi) copies of the Amenities Loan Documents to the extent the same has been
uploaded to the Data Site as of the day prior to the Effective Date.

 

(b)          Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature. Subject only to the provisions of
Article XII, Purchaser agrees not to disclose the contents of the Documents, or
any of the provisions, terms or conditions contained therein, to any party
outside of Purchaser’s organization other than its attorneys, partners (actual
and prospective), lenders (actual and prospective, including any prospective
Refinancing Source), investors (actual and prospective), accountants,
consultants (actual and prospective), officers, clients, employees, directors,
shareholders or Affiliates (collectively, for purposes of this Section 5.2(b),
the “Permitted Outside Parties”). Purchaser further agrees that the Documents
shall be disclosed and exhibited only to those Persons within Purchaser’s
organization or to those Permitted Outside Parties who are responsible for
preparing for Purchaser’s acquisition and future ownership of the Sale Interests
and financing and operation of the Property. Purchaser further acknowledges that
the Documents and any information relating to the leasing arrangements between
Office Owner or Amenities Owner and any Tenant or prospective tenant are
proprietary and confidential in nature. Purchaser agrees not to divulge the
contents of such Documents or information contained therein or obtained pursuant
to this Agreement or the transactions contemplated hereby except in strict
accordance with the confidentiality standards set forth in this Section 5.2 and
Article XII. In permitting Purchaser and the Permitted Outside Parties to review
the Documents or other information, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties. Any
disclosures made by the Permitted Outside Parties that are prohibited by this
Agreement shall be deemed made by, and be the responsibility of, Purchaser.

 

(c)          If this Agreement is terminated for any reason, then Purchaser
shall (i) return to Seller or destroy all physical copies Purchaser has made of
the Documents and delete all electronic copies Purchaser has obtained of the
Documents and (ii) deliver to Seller or destroy all physical copies of any
studies, reports or test results regarding any part of the Property obtained by
Purchaser prior to or after the execution of this Agreement and delete all
electronic copies Purchaser has obtained of such studies, reports or test
results not later than ten Business Days following the date this Agreement is so
terminated.

 

(d)          Purchaser acknowledges that some of the Documents may have been
prepared by third parties. Purchaser hereby acknowledges that, except as
expressly provided in this Agreement, Seller has not made and does not make any
representation or warranty regarding the truth, accuracy or completeness of the
Documents or the sources thereof (whether prepared by Seller, Seller’s
Affiliates or any other Person). Without limiting any express representation or
warranty of Seller set forth in, and except as expressly provided in, Section
8.1 (as limited by Article XVI), Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Documents and is
providing the Documents solely as an accommodation to Purchaser.

 

 23 

 

 

(e)          Notwithstanding any provision of this Agreement to the contrary,
neither the Closing nor a termination of this Agreement shall terminate
Purchaser’s obligations pursuant to this Section 5.2. The provisions of this
Section 5.2 shall survive the Closing or earlier termination of this Agreement.

 

Section 5.3           Entry and Inspection Obligations.

 

(a)          Purchaser agrees that in entering upon and inspecting or examining
the Property, Purchaser and the other Licensee Parties shall not: (i) disturb
the Tenants or interfere with their use of the Property pursuant to their
respective Tenant Leases in any material respect; (ii) disturb Seller or its
Affiliates, as occupants of the Property, or interfere with their use of the
Property in any material respect, (iii) interfere with the operation and
maintenance of the Property in any material respect; (iv) damage any part of the
Property or any personal property owned or held by Seller, Office Owner,
Amenities Owner, any Tenant or any other Person in any material respect; (v)
injure or otherwise cause bodily harm to Seller, Amenities Owner or any Tenant,
or to any of their respective agents, guests, invitees, contractors and
employees, or to any other Person; (vi) permit any liens to attach to the
Property by reason of the exercise of Purchaser’s rights under this Article V;
(vii) intentionally omitted; or (viii) reveal or disclose any information
obtained concerning the Property, the Sale Interests, any Group Company or the
Documents to anyone outside Purchaser’s organization, except in accordance with
the confidentiality standards set forth in Section 5.2(b) and Article XII.
Purchaser shall: (x) maintain or cause to be maintained (including by Licensee
Parties entering the Property to perform invasive testing or invasive physical
investigations, none of which invasive testing or investigations shall be
performed without Seller’s prior written consent, which consent shall be deemed
granted if such testing or investigations are required by any Refinancing
Source) commercial general liability (occurrence) insurance covering personal
injury, death and/or property damage occurring in or about the Property as a
result of the entry into the Property by Purchaser and other Licensee Parties on
terms (including contractual indemnity coverage with respect to the indemnity in
Section 5.3(b)) and in amounts reasonably satisfactory to Seller (it being
agreed that such insurance with a combined single limit of at least $5,000,000
(including umbrella liability insurance) is deemed satisfactory to Seller) and
workers’ compensation insurance for such parties as may be required by law, and
deliver to Seller a certificate of insurance verifying such coverage and Seller
(and any Group Company designated by Seller) being named as an additional
insured on such liability coverage prior to entry upon the Property; (y)
promptly pay when due the costs of all such inspections, investigations,
entries, samplings and examinations done with regard to the Property; and (z)
promptly restore the Property to its condition as existed immediately prior to
any such inspections, investigations, entries, samplings and examinations, but
in no event later than ten days after the damage occurs (or as soon as
reasonably practicable thereafter if such restoration cannot be completed in
such ten day period with reasonable diligence, provided Purchaser has commenced
such restoration during such ten day period and thereafter continues to complete
such restoration with reasonable diligence).

 

 24 

 

 

(b)          Purchaser hereby indemnifies, defends and holds Seller, its
property manager, members, partners, agents, officers, directors, employees,
successors, assigns and Affiliates, without duplication, harmless from and
against any and all Liens, claims, causes of action, damages, liabilities,
demands, suits, and obligations, together with all losses, penalties, costs and
expenses (including court costs and reasonable attorneys’ fees) actually
incurred and arising out of (x) any inspections, investigations, examinations,
entries, or samplings conducted by Purchaser or any Licensee Party, whether
prior to or after the date hereof, with respect to the Property, each Group
Company and their respective properties and assets, and/or (y) any violation of
the provisions of this Section 5.3, provided the foregoing indemnity shall not
apply to (i) the mere discovery by Purchaser or any Licensee Party of any
existing condition at the Property or (ii) any losses to the extent caused by
the gross negligence or willful misconduct of Seller or any of its property
managers, members, partners, agents, officers, directors, employees, consultants
or Affiliates.

 

(c)          Notwithstanding any provision of this Agreement to the contrary,
neither the Closing nor a termination of this Agreement shall terminate
Purchaser’s obligations pursuant to this Section 5.3. The provisions of this
Section 5.3 shall survive the Closing or earlier termination of this Agreement.

 

Section 5.4           No Right of Termination. Purchaser acknowledges and agrees
that the right to enter and inspect and examine the Property, each Group Company
and their respective properties and assets and review the Documents pursuant to
this Article V has been given to Purchaser as an accommodation to Purchaser in
connection with Purchaser’s contemplated ownership of the Sale Interests and
operation of the Property following the Closing. Prior to the execution and
delivery of this Agreement, Purchaser has already conducted such inspections,
examinations, evaluations or assessments of the Property and the Documents as
Purchaser deemed necessary, appropriate and prudent, and Purchaser shall have no
right to terminate this Agreement based upon the results of any inspections,
examinations, evaluations or assessments conducted after the Effective Date.

 

 25 

 

 

Section 5.5           Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS
CONDUCTED ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY, THE SALE INTERESTS
AND THE DOCUMENTS. OTHER THAN THE SPECIFIC MATTERS REPRESENTED IN SECTION 8.1
(AS LIMITED BY ARTICLE XVI) AND ARTICLE XI, BY WHICH ALL OF THE FOLLOWING
PROVISIONS OF THIS SECTION 5.5 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND
SHALL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER OR ANY OF SELLER’S AFFILIATES, AGENTS OR REPRESENTATIVES, AND
PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE
BEEN MADE. EXCEPT AS SET FORTH IN SECTION 8.1 (AS LIMITED BY ARTICLE XVI) AND
ARTICLE XI, SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OF ITS
AFFILIATES NOR ANY OTHER PERSON OR ENTITY IS MAKING, ANY REPRESENTATION,
WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER AND NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY
SELLER OR RELIED UPON BY PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT, WITH RESPECT TO THE REAL
PROPERTY, IMPROVEMENTS, THE FIXTURES OR THE PERSONAL PROPERTY, (f) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY, THE TENANTS AND THE GROUP COMPANIES,
(g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS OR
ANY PART THEREOF WITH GOVERNMENTAL REGULATIONS (h) THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE ORGANIZATIONAL DOCUMENTS OF ANY GROUP COMPANY AND
(i) THE VALIDITY OR ENFORCEABILITY OF ANY OF THE AMENITIES LOAN DOCUMENTS, IT
BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, WITHOUT LIMITING THE
EXPRESS REPRESENTATIONS OF SELLER SET FORTH IN SECTION 8.1 (AS LIMITED BY
ARTICLE XVI) AND ARTICLE XI, THE SALE INTERESTS WHEN TRANSFERRED TO PURCHASER
PURSUANT TO THIS AGREEMENT AND THE PROPERTY IN ITS PRESENT CONDITION AND STATE
OF REPAIR, IN EACH CASE, ARE “AS IS” AND “WHERE IS”, WITH ALL FAULTS, SUBJECT TO
THE TERMS OF ARTICLE IX. Purchaser represents that it is a knowledgeable,
experienced and sophisticated purchaser of real estate, and that it is relying
solely on its own expertise and that of Purchaser’s consultants in purchasing
the Sale Interests. Prior to the Effective Date, Purchaser has conducted such
inspections, investigations and other independent examinations of the Property,
each Group Company and their respective properties and assets and related
matters as Purchaser deemed necessary, including the physical and environmental
conditions thereof, and shall rely upon same and not upon any statements of
Seller (excluding the specific matters represented by Seller in Section 8.1 as
limited by Article XVI, and Article XI) or of any Affiliate, officer, director,
employee, agent or attorney of Seller. Purchaser acknowledges that all
information obtained by Purchaser was obtained from a variety of sources and
Seller shall not be deemed to have represented or warranted the completeness,
truth or accuracy of any of the Documents or such other information heretofore
or hereafter furnished to Purchaser (excluding the specific matters represented
by Seller in Section 8.1 as limited by Article XVI, and Article XI). Subject to
Section 8.1 (subject to Article XVI) and Article XI, upon the Closing, Purchaser
shall assume the risk that adverse matters, including adverse physical and
environmental conditions, may not have been revealed by Purchaser’s inspections
and investigations. To the extent of the Sale Interests, Purchaser further
hereby assumes the risk of changes in applicable Environmental Laws relating to
past, present and future environmental health conditions on, or resulting from
the ownership or operation of, the Property (it being acknowledged that the same
shall not relieve Seller of its proportionate share (as a member of the Company
from and after Closing) of any indirect cost or expense arising from the
condition of the Property). Purchaser acknowledges and agrees that upon the
Closing, Seller shall sell and convey to Purchaser, and Purchaser shall accept
the Sale Interests (and indirectly, the Property), “AS IS, WHERE IS,” with all
faults (excluding the specific matters represented by Seller in Section 8.1, as
limited by Article XVI, and Article XI). Purchaser further acknowledges and
agrees that there are no oral agreements, warranties or representations,
collateral to or affecting the Sale Interests, the Property, each Group Company
and their respective properties and assets by Seller, any Affiliate of Seller,
any agent of Seller or any third party. Seller is not liable or bound in any
manner by any oral or written statements, representations or information
pertaining to the Sale Interests, the Property, each Group Company and their
respective properties and assets furnished by any real estate broker, agent,
employee, servant or other Person, unless the same are specifically set forth or
referred to herein. Purchaser acknowledges that the Purchase Price reflects the
“AS IS, WHERE IS” nature of this sale and any faults, liabilities, defects or
other adverse matters that may be associated with the Sale Interests, the
Property, each Group Company and their respective properties and assets (without
limiting the specific matters represented by Seller in Section 8.1, as limited
by Article XVI, and Article XI). Purchaser, with Purchaser’s counsel, has fully
reviewed the disclaimers and waivers set forth in this Agreement, and
understands the significance and effect thereof. Purchaser acknowledges and
agrees that the disclaimers and other agreements set forth herein are an
integral part of this Agreement, and that Seller would not have agreed to sell
the Sale Interests to Purchaser for the Purchase Price without the disclaimer
and other agreements set forth in this Agreement. The terms and conditions of
this Section 5.5 shall expressly survive the Closing or earlier termination of
this Agreement and shall not merge with the provisions of any closing documents.

 

 26 

 

 

Section 5.6         Purchaser’s Release of Seller.

 

(a)       Seller Released From Liability. To the extent of the Sale Interests,
Purchaser, on behalf of itself and its partners, officers, directors, agents,
controlling Persons and Affiliates, hereby releases Seller and Seller Parties
from any and all liability, responsibility and claims arising out of or related
to the condition (including the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Substances that have been or may in
the future be determined to be toxic, hazardous, undesirable or subject to
regulation and that may need to be specially treated, handled and/or removed
from the Property under current or future federal, state and local laws,
regulations or guidelines), valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever including any claims Purchaser may
have against Seller or Seller Parties now or in the future arising from the
environmental condition of the Property or the presence of Hazardous Substances
or contamination on or emanating from the Property. For the avoidance of doubt,
nothing in this Section 5.6(a) shall relieve Seller (as a member of the Company
from and after Closing) of its proportionate share of any indirect cost or
expense arising from the condition of the Property. The foregoing waivers and
releases by Purchaser shall survive (i) the Closing (and shall not be deemed
merged into the provisions of any closing documents) and (ii) any termination of
this Agreement.

 

(b)       Purchaser’s Waiver of Objections. Purchaser acknowledges that it has
inspected the Property, observed its physical characteristics and existing
conditions and had the opportunity to conduct such investigations and studies on
and of said Property and adjacent areas as it deems necessary, and, to the
extent of the Sale Interests, Purchaser hereby waives any and all objections to
or complaints (including actions based on federal, state or common law and any
private right of action under CERCLA, RCRA or any other state and federal law to
which the Property is or may be subject) against Seller, Seller Parties, or
their respective officers, directors, partners, members, owners, employees or
agents regarding physical characteristics and existing conditions, including
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Substances on, under, adjacent to or
otherwise affecting the Property or related to prior uses of the Property. For
the avoidance of doubt, nothing in this Section 5.6(b) shall relieve Seller (as
a member of the Company from and after Closing) of its proportionate share of
any indirect cost or expense arising from the condition of the Property.

 

 27 

 

 

(c)          Purchaser’s Assumption of Risk.         To the extent of the Sale
Interests, Purchaser further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental, safety
or health conditions on, or resulting from the ownership or operation of, the
Property, and the risk that adverse physical characteristics and conditions,
including the presence of Hazardous Substances or other substances, may not be
revealed by its investigation. For the avoidance of doubt, nothing in this
Section 5.6(c) shall (i) relieve Seller (as a member of the Company from and
after Closing) of its proportionate share of any indirect cost or expense
arising from the condition of the Property or (ii) limit the representation and
warranty set forth in Section 8.1(z) or Purchaser’s remedies for a breach
thereof.

 

(d)       Survival. The provisions of this Section 5.6 shall survive the Closing
(and shall not be deemed merged into the provisions of any closing documents) or
earlier termination of this Agreement.

 

Article VI
TITLE AND SURVEY MATTERS

 

Section 6.1           Survey. Prior to the execution and delivery of this
Agreement, Seller has delivered to Purchaser copies of the survey of the Real
Property, prepared by Earl B. Lovell-S.P. Belcher, Inc., dated April 19, 1990,
last updated by visual examination on August 3, 2017 (the “Existing Survey”).
Seller shall have no obligation to obtain any modification, update, or
recertification of the Existing Survey or any other survey of the Real Property.

 

Section 6.2           Title Commitment.

 

(a)          Prior to the execution and delivery hereof, Purchaser has received
(i) the preliminary title report or title commitment prepared by Fidelity
National Title Insurance Company with an effective date of August 8, 2017 with
respect to the Real Property (the “Title Commitment”), and (ii) copies of each
Exception listed in the Title Commitment. Subject to Section 6.2(c), all
Exceptions either (i) shown on the Existing Survey, (ii) created by the acts or
omissions of Purchaser, (iii) created by the acts or omissions of any Tenant and
which are the responsibility of such Tenant pursuant to the terms of the
applicable Tenant Lease, or (iv) set forth on Exhibit E attached hereto (and not
marked “omit” or deleted) (the Exceptions described in clauses (i), (ii), (iii)
and (iv) of this sentence are collectively referred to herein as the “Permitted
Exceptions”) are conclusively deemed to be acceptable to Purchaser.

 



 28 

 

 

(b)         The policy of title insurance which the Title Company (together with
such nationally recognized title insurance companies as co-insurers as the
parties shall designate in accordance with Section 6.2(h)) issues at the
Closing, subject to the requirements therein, in an amount not to exceed the
Property Value and in the form of an ALTA 2006 Owner’s Policy of Title Insurance
with a Standard New York endorsement and a TIRSA non-imputation endorsement,
insuring the fee interest in the Real Property and the Improvements, subject
only to the Permitted Exceptions, shall be referred to herein as the “Title
Policy”. The Title Policy may be delivered after the Closing if at the Closing
the Title Company issues a currently effective, duly executed “marked up”
commitment or pro forma title policy and irrevocably commits in writing to issue
the Title Policy in the form of the same promptly after the Closing Date.

 

(c)          Purchaser shall provide, or cause the Title Company or Purchaser’s
attorneys to provide, to Seller’s attorneys a copy of any update to the Title
Commitment which is issued by the Title Company after the Effective Date and on
or prior to the Closing Date, or any update to the Existing Survey obtained by
Purchaser after the Effective Date and on or prior to the Closing Date (an
“Update”), together with copies of all Exceptions listed in any such Update that
is not a Permitted Exception and that has not previously been disclosed in the
Title Commitment or a prior Update, promptly after Purchaser’s receipt thereof.
In the event that any Update delivered within five Business Days of the
Scheduled Closing Date reveals an Exception that is not a Permitted Exception,
Purchaser may, at its option, adjourn the Scheduled Closing Date for up to five
Business Days. Except as expressly provided in this Agreement, Seller shall have
no obligation to Cure or otherwise eliminate any Exception. If any Update
discloses any Exception that is not a Permitted Exception and to which Purchaser
objects, then Purchaser shall give a notice (a “Purchaser Title Notice”) to
Seller on or prior to the fifth Business Day after the date upon which Purchaser
receives an Update first containing such Exception (but in any event not later
than the Closing), which notice shall identify any such Exception to which
Purchaser is objecting. Any Exception contained in any Update not included in a
Purchaser Title Notice timely given in accordance with the preceding sentence
shall be deemed a Permitted Exception (unless such Exception is marked omit or
deleted in Exhibit E or was previously objected to in a prior Purchaser Title
Notice timely given upon the appearance of such Exception in a prior Update).
Seller shall so notify (such notification, a “Seller Title Notice”) Purchaser
within five Business Days after Seller’s receipt of such Purchaser Title Notice
(but in any event not later than the Closing) whether (x) Seller elects not to
Cure any Exception set forth in a Purchaser Title Notice that is not a Permitted
Exception and that is not a Mandatory Removal Exception, or (y) Seller elects to
endeavor to Cure any Exception that is not a Mandatory Removal Exception (which
Seller may elect to do in its sole discretion regardless of the nature of or
amount necessary to Cure such Exception if the same is not a Mandatory Removal
Exception). If Seller fails to so notify Purchaser within such five Business Day
period, then Seller shall be deemed to have elected not to Cure any such
Exception. If a Seller Title Notice is delivered within five Business Days of
the Scheduled Closing Date (or, alternatively, if Seller fails to send a Seller
Title Notice within the applicable five Business Day period), Purchaser may, at
its option, adjourn the Scheduled Closing Date for up to five Business Days.
Purchaser, within five Business Days after receipt of the Seller Title Notice
(or upon expiration of the five Business Day period if no Seller Title Notice is
provided), but in any event not later than the Scheduled Closing Date, shall
either (i) elect to terminate this Agreement by notice given to Seller, or (ii)
elect to accept title to the Sale Interests, subject to such Exception, without
any abatement of the Purchase Price (it being understood that if Purchaser
elects to proceed under this clause (ii), then such Exception shall constitute a
Permitted Exception for purposes hereof). If Purchaser fails to make such
election to terminate this Agreement within such five Business Day period, then
Purchaser shall be deemed to have terminated this Agreement pursuant to clause
(i) above with the same force and effect as if Purchaser had elected to proceed
pursuant to clause (i) within such five Business Day period. If Purchaser makes
such election to terminate this Agreement within such five Business Day period
(or is deemed to have elected to terminate this Agreement), then the Down
Payment shall be returned to Purchaser, and thereafter neither Seller nor
Purchaser shall have any further rights or obligations to the other hereunder
except with respect to the Termination Surviving Obligations; provided, however,
if Seller is unable to Cure, or cause the Cure of any Exception (which is not a
Permitted Exception or a Mandatory Removal Exception) which cannot be Cured by
the payment of a liquidated sum of money and the diminution in the value of the
Property as a result of such Exception is less than $1,000,000 as reasonably
determined by Seller and Purchaser, then Seller, in its sole discretion, shall
have the right, but not the obligation, to elect to provide Purchaser with a
credit against the Purchase Price in an amount reasonably determined by Seller
and Purchaser equal to 48.7% of the reduction in the value of the Property as a
result of such Exception. If Seller makes such election, then this Agreement
shall remain in effect and Purchaser shall accept title to the Property subject
to such Exception with such credit against the Purchase Price (it being
understood that if Seller elects to provide such credit, then such Exception
shall constitute a Permitted Exception for purposes hereof).

 

 29 

 

 

(d)         Notwithstanding any provision of this Section 6.2 to the contrary,
Seller shall be obligated to Cure the following Exceptions (whether or not
Purchaser has objected to the same): (i) mortgages and other liens and security
interests securing any indebtedness encumbering the Property (other than (1) any
of the Amenities Loan Documents, (2) any of the mortgages and other liens and
security interests securing a Refinancing Loan and (3) $275,000,000 Guaranty
Mortgage and Security Agreement made by and between New York Communications
Center Associates L.P., as Mortgagor, and Lehman Brothers Holdings Inc. doing
business as Lehman Capital, a division of Lehman Brothers Holdings Inc., as
Mortgagee, dated as of June 11, 1997, recorded April 27, 1998 in Reel 2566 page
1845, (ii) any mechanics’ liens relating to work done by or on behalf of a Group
Company at the Property, provided, however, that Seller shall not be obligated
to expend in excess of $35,000,000 (the “Mechanics’ Lien Cure Cap”) in the
aggregate to Cure any such Exception described in this clause (ii), (iii) any
other liens, security interests or other Exceptions that are voluntarily created
by Seller or any Affiliate of Seller after the Effective Date (other than this
Agreement and any document or instrument executed by Seller or any Affiliate of
Seller at Closing pursuant to this Agreement), (iv) all monetary liens,
including judgment liens and tax liens (other than liens for ad valorem taxes
and assessments for the current tax year, which shall be subject to
apportionment pursuant to Section 10.6(e), and mechanics’ liens) and (v) any
Exception that is not included in clauses (i), (ii), (iii) or (iv) above, but
that can be Cured by the payment of a liquidated sum of money, provided,
however, that Seller shall not be obligated to expend in excess of $5,000,000
(the “Miscellaneous Exception Lien Cure Cap”) in the aggregate to Cure any such
Exception described in this clause (v) (any Exception meeting the criteria set
forth in clauses (i), (ii), (iii), (iv) or (v) being referred to as a “Mandatory
Removal Exception”). Notwithstanding the foregoing, (y) if the cost to Seller of
removing the Mandatory Removal Exceptions set forth in clause (ii) of the
preceding sentence exceeds the Mechanics’ Lien Cure Cap or (z) if the cost to
Seller of removing the Mandatory Removal Exceptions set forth in clause (v) of
the preceding sentence exceeds the Miscellaneous Exception Lien Cure Cap, then
Purchaser may, in Purchaser’s sole discretion, either proceed to the Closing and
accept a credit against the Purchase Price of up to $35,000,000 (in the case of
Mandatory Removal Exceptions set forth in clause (ii) of the preceding sentence)
or $5,000,000 (in the case of Mandatory Removal Exceptions set forth in
clause (v) of the preceding sentence) (less any amount expended by Seller to
Cure any Mandatory Removal Exceptions set forth in clause (ii) or (v),
respectively, of the preceding sentence, as applicable) or terminate this
Agreement, in which event Purchaser’s sole remedy shall be a return of the Down
Payment and thereafter neither Seller nor Purchaser shall have any further
rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. Subject to the preceding sentence, if Seller
fails to cause to be Cured as of the Closing Date any Mandatory Removal
Exception, then such failure shall constitute a default of Seller hereunder, in
which case Section 13.1 shall govern.

 

 30 

 

 

(e)          Subject to and in accordance with the terms of this Section 6.2,
Seller shall Cure any Mandatory Removal Exceptions and endeavor in good faith to
Cure any other Exceptions that Seller elects to remove pursuant to this Section
6.2. For the avoidance of doubt, if Seller elects to endeavor to Cure any
Exception that Seller is not obligated to Cure, but fails to Cure such
Exception, such failure shall not constitute a default by Seller of any of its
obligations under this Agreement (subject, nevertheless, to Purchaser’s right to
terminate this Agreement and to receive a return of the Down Payment as provided
in Section 6.2(c) or Section 6.2(d)).

 

(f)          If the Title Commitment discloses judgments, bankruptcies or
similar returns against other Persons having names the same as or similar to
that of Seller but which returns are not against Seller, then Seller, on
request, shall deliver to the Title Company certificates reasonably acceptable
to the Title Company to the effect that such judgments, bankruptcies or returns
are not against Seller.

 

(g)          Purchaser agrees to acquire the Sale Interests subject to any and
all notes or notices of violations of any Governmental Requirements noted in or
issued by any Authority (individually, a “Violation,” and collectively,
“Violations”), and/or any lien, penalty or fine imposed in connection with any
of the foregoing, and/or any condition or state of repair or disrepair and/or
other matter or thing, whether or not noted, which, if noted, would result in a
Violation being placed on the Property. Seller shall have no duty to remove or
comply with or repair any condition, matter or thing, whether or not noted,
which, if noted, would result in a Violation being placed on the Property.
Seller shall have no duty to remove or comply with or repair any Violations, and
Purchaser shall accept the Sale Interests notwithstanding that the Property is
subject to all such Violations and any claims of any Authority arising from the
existence of such Violations, without any abatement of or credit against the
Purchase Price; provided that Seller shall pay at Closing all monetary fines and
all interest and/or penalties thereon which arise or accrue prior to the Closing
Date as a result of any such Violations noted or issued against the Property
prior to the Closing and if the amount of any such fine is not determined as of
the Closing Date, then Seller and Purchaser shall agree in good faith at Closing
on the total liquidated sums (including interest and/or penalties) associated
with such Violations.

 

(h)       Purchaser shall have the right to designate one or more nationally
recognized title insurance companies to provide (directly and/or as co-insurer)
the title insurance coverage provided by the Title Policy and the other title
insurance policies and UCC policies required in connection with the Qualified
Refinancing (collectively, with the Seller designation set forth in the
immediately following proviso, the “Title Policy Designations”); provided,
however, that Seller shall have the right to designate one or more nationally
recognized title insurance companies to provide (directly and/or as co-insurer)
331/3% of the total amount of title insurance coverage provided by the Title
Policy Designations.

 

 31 

 

 

Article VII
INTERIM OPERATING COVENANTS; DEFEASANCE AND REFINANCING

 

Section 7.1           Interim Operating Covenants.

 

(a)          Operations. Seller covenants to Purchaser that Seller shall (and
shall cause the applicable Group Companies to), from the Effective Date until
the Closing, continue to cause the Improvements to be operated, managed and
maintained substantially in accordance with Seller’s present practice, subject
to ordinary wear and tear and the express rights and obligations of a Tenant to
make alterations and improvements pursuant to the terms of the applicable Tenant
Lease and further subject to Article IX of this Agreement; provided that
(i) subject to clause (ii) below, no Group Company shall make or cause to be
made any capital repairs to the Improvements without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, unless the same shall be fully paid for prior to the Closing and
(ii) no Group Company shall be required to make or cause to be made any capital
repairs to the Improvements, other than capital repairs necessary to remedy or
alleviate, as appropriate, an immediate threat to the health, safety or welfare
of any Person on or in the immediate vicinity of the Property or an immediate
threat of physical damage to any part of the Property or any property in, on,
under, within, upon or adjacent to the Property and which could materially
affect the Property, the cost of which shall be the responsibility of Seller,
provided that such repairs need only remedy or alleviate, as applicable, such
immediate threat.

 

(b)          Maintain Insurance. Seller covenants to Purchaser that Seller
shall, from the Effective Date until the Closing, cause Amenities Owner and
Office Owner to maintain or cause to be maintained the insurance coverage with
respect to the Property in effect as of the Effective Date (to the extent such
coverage is available).

 

(c)          Personal Property. Seller covenants to Purchaser that Seller shall
not, from the Effective Date until the Closing, permit Amenities Owner or Office
Owner to transfer or remove any Personal Property from the Improvements except
for the purpose of repair or replacement thereof. Any items of Personal Property
replaced after the Effective Date shall be installed prior to the Closing and
shall be of substantially similar quality of the item of Personal Property being
replaced.

 

(d)          Leases.

 

(i)       Subject to the terms of this Section 7.1(d), Seller covenants to
Purchaser that, from the Effective Date until the Closing, Office Owner and
Amenities Owner shall not (A) enter into any new Tenant Lease or Brokerage
Agreement, (B) enter into any amendment, expansion, termination or renewal of a
Tenant Lease, any letter or other agreement with any Tenant or any recognition
agreements with any subtenants of any Tenants, (C) grant any consent to an
assignment of a Tenant Lease or a sublease by a Tenant (to the extent that such
consent is required pursuant to the terms of such Tenant Lease or sublease), or
(D) grant any consent or waiver under any Tenant Lease, in each instance of
clause (A), (B), (C) and (D), without Purchaser’s prior written consent, which
consent may be given or withheld in Purchaser’s sole discretion; provided,
however, regardless of whether or not Purchaser has consented to the same, in no
event shall Office Owner or Amenities Owner be obligated or required to enter
into any such new Tenant Lease or amendment or other agreement relating to a
Tenant Lease.

 

 32 

 

 

(ii)       Notwithstanding anything to the contrary contained in Section
7.1(d)(i), Purchaser’s consent shall not be required in connection with (A) any
termination, amendment, expansion or renewal of any Tenant Lease, any
recognition agreement with any subtenant of a Tenant, any consent by Office
Owner or Amenities Owner of an assignment of a Tenant Lease or a sublease by a
Tenant, or any consent or waiver by Office Owner or Amenities Owner under any
Tenant Lease, in each case, if (x) Office Owner or Amenities Owner, as landlord,
is required to so act pursuant to the express terms and conditions of such
Tenant Lease, or (y) Office Owner or Amenities Owner (as applicable) has no
right to approve or consent to such amendment, expansion or renewal or
recognition agreement or assignment or sublease, or (B) a Tenant’s exercise of
any other right not requiring the prior consent of Office Owner or Amenities
Owner (as applicable) pursuant to the terms of the applicable Tenant Lease.

 

(iii)       Seller covenants to Purchaser that, from the Effective Date until
the Closing, Office Owner and Amenities Owner shall not apply any Tenant Deposit
against the obligations of a Tenant without Purchaser’s prior written consent,
which consent may be given or withheld in Purchaser’s sole discretion.

 

(iv)       Seller covenants to Purchaser that, upon Purchaser’s reasonable
request, Seller shall deliver to the applicable Tenant(s) the form of
subordination, non-disturbance and attornment agreement requested by each
Refinancing Source in the form provided by Purchaser and at no cost to Seller
and shall reasonably cooperate in obtaining from Tenants such subordination,
non-disturbance and attornment agreements as requested by each Refinancing
Source.

 

(e)          Existing Loan. Seller covenants to Purchaser that, from the
Effective Date until the Closing, no Group Company shall enter into any
amendment of the Existing Loan Documents, without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

(f)          Amenities Loan. Seller covenants to Purchaser that, from the
Effective Date until the Closing, neither Amenities Owner nor Amenities Lender
shall enter into any amendment of the Amenities Loan Documents, without
Purchaser’s prior written consent, which consent may be given or withheld in
Purchaser’s sole discretion.

 

(g)          Organizational Documents. Seller covenants to Purchaser that, from
the Effective Date until the Closing, Seller shall not enter into or permit any
amendment of the Organizational Documents of any Group Company (other than
amendments which do not require the consent of the general partner of Amenities
Owner), without Purchaser’s prior written consent, which consent may be granted
or withheld in Purchaser’s sole discretion.

 

 33 

 

 

(h)          Service Contracts. Seller covenants to Purchaser that neither
Office Owner nor Amenities Owner, from the Effective Date until the Closing,
shall enter into any Service Contract unless such Service Contract is entered
into in the ordinary course of business and is terminable on no more than 30
days of advance notice without penalty or unless Purchaser consents thereto in
writing, which consent shall not be unreasonably withheld, delayed or
conditioned. For the avoidance of doubt, the Existing Property Management
Agreement shall be terminated prior to the Closing.

 

(i)           Notices. Seller covenants to Purchaser that Seller shall, and
shall cause each Group Company to, promptly deliver to Purchaser copies of the
following, to the extent received by Seller or such Group Company, as
applicable, from the Effective Date until the Closing: (i) all written notices
of lawsuits affecting Seller, any Group Company or the Property (including any
summons, complaint, temporary restraining order, order to show cause or other
documents evidencing the commencement or continuation of any legal action or
mediation against Seller), (ii) all written notices from any Authorities of a
re-zoning of the Real Property or a condemnation of all or a portion of the Real
Property or Improvements, (iii) all written default notices affecting the Tenant
Leases or the Service Contracts, (iv) all notices from Authorities, including
with respect to Violations and (v) any material correspondence with any
Authorities, Tenants or counterparties under Service Contracts.

 

(j)           Exceptions and Entitlements. Seller covenants to Purchaser that
from the Effective Date until the Closing, (i) Seller shall not (and shall not
cause or permit any Group Company to) affirmatively subject the Property to any
Exceptions which would not constitute Permitted Exceptions and (ii) Seller shall
not (and shall not cause or permit any Group Company to) apply for or consent to
any zoning change, variance, subdivision, lot line adjustment, change to
entitlements or similar change with respect to the Property.

 

(k)          Cravath Estoppel. Seller shall cause Office Owner to request and
use commercially reasonable efforts to obtain from Cravath Swaine & Moore LLP
(“Cravath”) an estoppel certificate in the form attached hereto as Exhibit L
(such estoppel in the form attached hereto as Exhibit L or in such other form
that satisfies the requirements of Section 10.1(b)(v), the “Cravath Estoppel”),
and shall deliver a copy of the Cravath Estoppel to Purchaser upon its receipt.

 

(l)           Nomura Estoppel. Seller shall cause Office Owner to request and
use commercially reasonable efforts to obtain from Nomura Holding America Inc.
(“Nomura”) an estoppel certificate in the form attached hereto as Exhibit M
(such estoppel in the form attached hereto as Exhibit M or in such other form
that satisfies the requirements of Section 10.1(b)(vi), the “Nomura Estoppel”),
and shall deliver a copy of the Nomura Estoppel to Purchaser upon its receipt.

 

(m)          Tenant Estoppels. Seller shall cause Office Owner and/or Amenities
Owner to request and use commercially reasonable efforts to obtain from each
Tenant (other than Cravath and Nomura) an estoppel certificate in the form
attached hereto as Exhibit N (each, a “Non-Major Tenant Estoppel”), and shall
deliver a copy of any such Tenant estoppel certificate to Purchaser upon its
receipt.

 

 34 

 

 

(n)          Condominium Estoppel. Seller shall cause Amenities Owner to request
and use commercially reasonable efforts to obtain from the Condominium Board, an
estoppel certificate in the form attached hereto as Exhibit O (the “Condominium
Estoppel”) and shall deliver a copy of any such estoppel certificate to
Purchaser upon its receipt.

 

(o)          MTA Estoppel. Seller shall cause Amenities Owner to request and use
commercially reasonable efforts to obtain from the Metropolitan Transit
Authority, an estoppel certificate in the form attached hereto as Exhibit P (the
“MTA Estoppel”), and shall deliver a copy of any such estoppel certificate to
Purchaser upon its receipt.

 

(p)          Amenities Owner Estoppel. Solely to the extent requested by a
Refinancing Source, Seller shall cause Amenities Owner to provide an estoppel
certificate in the form attached hereto as Exhibit Q (the “Amenities Owner
Estoppel”) or such other form as is reasonably requested by such Refinancing
Source, and shall deliver a copy of any such estoppel certificate to Purchaser
upon its receipt; provided that, without limiting the provisions of Section 8.1
and Article XVI of this Agreement, Seller shall have no liability to Purchaser
for any untruth or inaccuracy set forth in the Amenities Owner Estoppel
(provided that nothing in this Section 7.1(p) shall be deemed to limit any
liability for breach of any representation or warranty of Seller under any this
Agreement).

 

(q)          Amenities Lender Estoppel. Solely to the extent requested by a
Refinancing Source, Seller shall cause Amenities Lender to provide an estoppel
certificate in the form attached hereto as Exhibit R (the “Amenities Lender
Estoppel”) or such other form as is reasonably requested by such Refinancing
Source, and shall deliver a copy of any such estoppel certificate to Purchaser
upon its receipt; provided that, without limiting the provisions of Section 8.1
and Article XVI of this Agreement, Seller shall have no liability to Purchaser
for any untruth or inaccuracy set forth in the Amenities Lender Estoppel
(provided that nothing in this Section 7.1(q) shall be deemed to limit any
liability for breach of any representation or warranty of Seller under any this
Agreement).

 

(r)           Tax. Seller covenants to Purchaser that, from the Effective Date
until the Closing, Seller shall not, and shall not permit any Group Company to,
make or change any material tax election or method of accounting for income or
other tax purposes, file any amended tax return or settle or compromise any
audit or claim relating to a material amount of tax that may be chargeable to
Purchaser after the Closing, in each case except as with the written consent of
Purchaser, in its sole discretion.

 

(s)          Seller shall cause NYRT to execute the Guaranty Agreement and shall
deliver a copy of the Guaranty Agreement to Purchaser upon its receipt.

 

(t)          Seller shall cause the Amenities Lender to execute a consent to the
sale of the Sale Interests, to the extent required under the Amenities Loan (the
“Amenities Lender Consent”).

 

 35 

 

 

Section 7.2           Employees. Effective as of the Closing Date, pursuant to
the terms and conditions of the New Property Management and Leasing Agreement,
Purchaser shall cause New Property Manager to offer, or to have New Property
Manager’s contractor or agent offer, or continue in, employment at the Property
each of the Employees and any replacements thereof (assuming that any such
replacement does not have a greater wage and benefit cost than the employee he
or she is replacing), including all persons defined as “building service
employees” under the Displaced Building Service Workers Protection Act of the
City of New York, section 22-505 of the Administrative Code of New York
(“BSWPA”); provided, however, that (a) the foregoing shall not apply to the
director of security and (b) all building service employees who provide
janitorial services at the Property shall be employees of Office Owner or
Amenities Owner. Section 8.1(u) of the Disclosure Letter shall indicate which of
the Employees are covered by collective bargaining agreements with Local
94-94A-94B International Union of Operating Engineers AFL-CIO or Local 32BJ
Service Employees International Union as of the date hereof (“Union Employees”);
said Union Employees (or any replacements thereof) shall be offered employment
at the Property on substantially the same terms and conditions applicable to
such Union Employee’s employment immediately prior to the Closing.

 

Section 7.3           Refinancing and Defeasance.

 

(a)          Refinancing Loan. Purchaser shall use commercially reasonable
efforts to arrange for one or more new mortgage and/or mezzanine loan
financings, to be made to one or more Subsidiaries (each, a “Refinancing Loan”),
that shall close on the Closing Date, which Refinancing Loan, individually and
in the aggregate, as applicable, shall contain the following terms:

 

(i)       the aggregate principal amount of all Refinancing Loans shall be not
less than $1,100,000,000 and no more than $1,200,000,000;

 

(ii)       each Refinancing Loan shall (A) have a term (inclusive of extension
options) of no less than five (5) years, but not to exceed ten (10) years and
(B) require current payments of interest only during such term (i.e., no
required or negative amortization); provided, however, that, if the initial term
of any Refinancing Loan is less than five years without regard to any extension
options, the material conditions applicable to the borrower thereunder to any
extension option that is included for purposes of covering a five year term
shall be limited to customary market extension conditions for loans similar to
such Refinancing Loan, including the fact that an event of default has not
occurred and is not continuing, the payment of a market rate extension fee, and
the renewal of any interest rate cap agreement; provided that no debt yield,
debt service coverage, loan-to-value test or any other financial covenant shall
be required to be satisfied as a condition to any such extension option;

 

(iii)       no Refinancing Loan shall be subject to any term or condition that
requires any borrower or pledgor thereunder to establish at Closing any
deposits, reserves or escrows of any kind in connection therewith (unless, at
Guarantor’s option, such deposit, reserves or escrows are fully funded by one or
more of the Guarantors) and, in lieu thereof, Purchaser shall cause each
Guarantor to, at Guarantor’s option (i) provide the guaranties set forth in
Section 7.3(d)(ii) or (ii) to the extent acceptable to any Refinancing Source,
provide one or more letters of credit;

 

 36 

 

 

(iv)       each Refinancing Loan shall be assumable by a permitted or qualified
purchaser of the Property under the Refinancing Loan Documents subject to the
payment of a customary market assumption fee and other customary market
conditions relating to loan assumptions including the execution and delivery of
customary replacement guarantees and indemnities that are substantially similar
to those contemplated by Section 7.3(d) with respect to events or occurrences
first occurring after the date of such assumption (other than with respect to
the environmental indemnity);

 

(v)       without the consent of Seller, which consent shall not be unreasonably
withheld, delayed or conditioned, no Refinancing Loan shall include any term or
condition that restricts Seller’s ability to transfer its Membership Interests
in the Company or NYRT’s ability to transfer its membership interest in Seller,
other than (A) to the extent provided in the LLC Agreement, (B) notice
requirements and (C) a condition that any transferee thereof deliver (1)
customary financial institution know-your-customer diligence materials and
satisfies the lender’s customary credit and/or regulatory review process and (2)
customary opinions of counsel, including a substantive non-consolidation
opinion; and

 

(vi)       to the extent that the Amenities Loan (other than the Amenities Loan
held by The Youth Renewal Fund or any successor thereto) is pledged as
collateral to secure any Refinancing Loan, such pledge shall be the same as, or
include no more collateral than, the pledge of the Amenities Loan under the
Existing Loan.

 

Any Refinancing Loan which satisfies the requirements set forth in clauses (i)
through (vi) above inclusive is referred to herein as a “Qualified Refinancing”.
Purchaser and Seller acknowledge and agree that, subject to the definitive loan
documents evidencing the Refinancing, a Refinancing on the terms reflected in
the executed term sheet previously delivered by Purchaser to Seller (the “Term
Sheet”) shall constitute a Qualified Refinancing; provided, for the avoidance of
doubt, a Refinancing need not conform to the Term Sheet to constitute a
Qualified Refinancing. Satisfaction of the following conditions shall constitute
satisfaction of Purchaser’s obligation to use commercially reasonable efforts to
arrange for one or more Refinancing Loans: (1) Purchaser shall provide all
diligence materials in its possession reasonably requested by the applicable
lender(s), provide third party reports reasonably requested by the applicable
lender(s) and diligently negotiate definitive loan documents that reflect the
terms of the Refinancing set forth in the Term Sheet (or on such other
reasonable market terms consistent with past financings on the underlying assets
acceptable to Purchaser and the Refinancing Sources); provided, that such other
terms would not cause or result in the Refinancing not being a Qualified
Refinancing; (2) Purchaser shall take all reasonable customary steps to deliver
closing documents and cause the closing of the Qualified Refinancing on or prior
to the Closing Date; (3) Purchaser shall take such other reasonable steps as are
customarily taken by an owner of a Class  A office building in New York City in
consummating a refinancing, including, to the extent requested by a Refinancing
Source and customary for property management and leasing agreements that are
between property owners and affiliated managers and leasing agents, modifying
the New Property Management and Leasing Agreement; (4) if any portion of the
Refinancing becomes unavailable on the terms and conditions contemplated in the
Term Sheet or the Company does not enter into definitive agreements with the
institutional lender which issued the Term Sheet, then Purchaser shall contact
additional institutional lenders to the extent commercially reasonable at such
time to obtain term sheets which provide for a Qualified Refinancing; provided
that Purchaser shall keep Seller informed on a current basis in reasonable
detail of the status of its efforts to arrange such financing and provide copies
of all documents provided to the financing sources in connection therewith or
otherwise related to such alternative financing; and (5) Purchaser shall
cooperate with Seller in all reasonable respects in connection with the
foregoing efforts to arrange for one or more Refinancing Loans and in effecting
the Existing Loan Defeasance.

 

 37 

 

 

(b)          Proceeds. The proceeds of the Refinancing Loans shall be used to
effectuate the Existing Loan Defeasance and pay all fees, costs and expenses
with respect to such Refinancing Loans and with respect to the Existing Loan
Defeasance (including the costs of any defeasance consultant), including any
up-front deposits required in connection therewith. In each case, except as
otherwise provided in this Agreement, such costs and expenses shall be the sole
responsibility of Seller and shall be paid by Seller (or by a Group Company from
the proceeds of the Refinancing Loans) in cash at the Closing, and all proceeds
of such Refinancing Loans in excess of the amounts required to effectuate the
Existing Loan Defeasance and to pay all such fees, costs and expenses, together
with any Loan Reserves released from the Existing Loan in connection with the
Existing Loan Defeasance (other than Casualty/Condemnation Funds therein, if
any, the disposition of which shall be governed by Article IX), shall be
distributed to Seller and other members of the Company in accordance with the
terms and conditions of the Organizational Documents of the Company in effect
immediately prior to the Closing (such distributed amounts, the “Refinancing
Excess Amounts”). Notwithstanding the foregoing, in no event shall Seller be
responsible for (and the proceeds of the Refinancing Loans shall not be used to
pay) the costs and expenses in respect of any Refinancing Loan (i) of any
mortgage broker engaged by Purchaser, (ii) associated with obtaining any
interest rate lock, (iii) of any interest rate cap costs in excess of customary
interest rate cap costs at market pricing, (iv) of any origination or
substantially similar fees in excess of customary origination or substantially
similar fees at market pricing and (v) of any letters of credit posted in lieu
of reserves, in each case, which costs and expenses shall be the sole
responsibility of Purchaser and which shall be paid by Purchaser in cash at the
Closing.

 

(c)          Cooperation.

 

(i)       Purchaser and Seller shall each use commercially reasonable efforts to
(A) promptly satisfy (x) the conditions, covenants, representations and
warranties set forth in the Refinancing Loan Documents or elsewhere which, in
each case, are required to be satisfied in order to consummate the funding of
each Refinancing Loan and (y) the Existing Loan Defeasance Conditions and (B)
consummate the Existing Loan Defeasance and the Refinancing. Such efforts shall
include (1) delivering such financial and statistical information relating to
the Group Companies, the Property and the Guarantors as may be reasonably
requested by the funding sources of any Refinancing Loan (each, a “Refinancing
Source”) in connection with each Refinancing Loan, subject in each case, to such
confidentiality agreements as Seller may reasonably require, (2) providing each
Refinancing Source with access to diligence materials, personnel and the
Property during normal business hours and upon reasonable prior request to allow
each such Refinancing Source and its representatives to complete all reasonable
and customary diligence, subject in each case to such confidentiality agreements
as Seller and Purchaser may reasonably require, and (3) requesting estoppels,
subordination, non-disturbance and attornment agreements and certificates from
Tenants and other applicable parties in form and substance reasonably
satisfactory to any Refinancing Source.

 

 38 

 

 

(ii)       Notwithstanding the foregoing, Purchaser shall assume the lead role
in obtaining any Refinancing Loan, including the right to retain a mortgage
broker in connection therewith (except that the fees and expenses of any such
mortgage broker shall be at the sole cost and expense of Purchaser), but shall
keep Seller informed on a current basis with respect to all material events
related thereto including any requests for loan proposals and the receipt of any
proposals, term sheets and draft loan documents. Purchaser shall give Seller an
opportunity to comment on any draft Refinancing Loan Documents (which comments
Purchaser agrees to consider), provided Purchaser shall be under no obligation
to accept such comments or propose the same to any potential Refinancing Source.
In connection with any Refinancing Loan that is secured by a mortgage on the
Property, Purchaser shall use commercially reasonable efforts to cause the
applicable Refinancing Source to utilize a consolidated mortgage to secure such
Refinancing Loan by accepting the assignment of the mortgage securing the
Existing Mortgage Loan so that the Group Companies can obtain the maximum amount
of mortgage recording tax savings on account of such assignment.

 

(d)          Guarantees and Environmental Indemnities. Purchaser shall cause
each Guarantor to execute with respect to each Refinancing Loan (i) a customary
non-recourse carveout guarantee, (ii) a recourse guarantee solely with respect
to the payment of taxes, insurance, capital expenditures, and tenant
improvements (to the extent that a Refinancing Source would otherwise require
that amounts thereof be reserved, deposited or escrowed and Guarantor does not
post cash or a letter of credit in lieu of providing such guarantee) and (iii) a
customary environmental indemnity, in each case, (A) providing for joint and
several liability among the Guarantors on the terms and subject to the
conditions required by any Refinancing Source with respect to liabilities that
arise under such guarantees and indemnities and (B) subject to the terms of the
Contribution and Indemnity Agreement.

 

Article VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.1           Seller’s Representations and Warranties. Subject to the
limitations set forth in Article XVI of this Agreement, Seller represents and
warrants to Purchaser the following as of the Effective Date:

 

(a)          Company; Sale Interests.

 

(i)       The Company is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite limited liability company power and authority to own, lease and
operate its material assets and properties (including its indirect interests in
the Office Property, the Amenities Property and the Amenities Loan) and to carry
on its business as presently conducted, except where the failure to have such
power or authority or be in good standing would not, individually or in the
aggregate, reasonably expected to be materially adverse to the Group Companies,
taken as a whole. The Company’s only material asset is the membership interests
of WWP Mezz and the Company does not own, lease or have any other right, title
or interest in, and the Company has never owned, leased or had any other right,
title or interest in, any other asset or business.

 

 39 

 

 

(ii)       Seller owns and holds, of record and beneficially, all of the Sale
Interests, free and clear of all Liens (other than, prior to Closing only, Liens
set forth in the Existing Loan Documents).

 

(iii)       The Sale Interests constitute 48.7% of the total issued and
outstanding membership interests of the Company and have been duly authorized
and are validly issued. Upon consummation of the transactions contemplated by
this Agreement, Purchaser shall own the Sale Interests free and clear of all
Liens (other than Liens set forth in the Refinancing Loan Documents, the LLC
Agreement, the Recapitalization Agreement or otherwise relating to the
Refinancing). The Membership Interests represent 100.0% of Seller’s indirect
interest in and to the Property, and Seller has no other interest, direct or
indirect, in or related to the Property.

 

(iv)       The Sale Interests were issued in compliance with applicable law and,
subject to the execution and delivery of the LLC Agreement by all parties
thereto at the Closing, will not violate the Organizational Documents of any
Group Company or any other agreement, arrangement or commitment to which Seller
is a party, and are not subject to or in violation of any preemptive or similar
rights of any Person.

 

(v)       None of the Sale Interests are subject to any voting trust agreement,
membership agreement or other agreement or understanding relating to the
ownership of any of the Sale Interests or any of the rights held by the
holder(s) thereof (other than the Organizational Documents of each Subsidiary
and the Amenities Owner and, prior to the Closing only, the Existing Loan
Documents), and there are no options, warrants or agreements of any kind (other
than this Agreement) for the issuance or sale of, or outstanding securities
convertible into, any interest in the Company.

 

(b)          Capitalization; Owned Companies.

 

(i)       Section 8.1(b) of the Disclosure Letter sets forth a true and complete
list of each Owned Company, its jurisdiction of formation, the names of its
direct owners and the number of authorized and outstanding membership interests
or other voting or equity securities held by each such direct owner. Except as
set forth in Section 8.1(b) of the Disclosure Letter, there are no authorized or
outstanding (A) membership interests or other voting or equity securities of any
Owned Company, (B) securities of any Owned Company convertible into or
exchangeable for membership interests or other voting or equity securities of
any Owned Company or (C) warrants, options, share appreciation, phantom share,
profit participation or other rights to acquire from any Owned Company, or other
obligations of any Owned Company to issue, any membership interests or other
voting or equity securities in, or securities convertible into or exchangeable
for membership interests or other voting or equity securities of, such Owned
Company (collectively, “Owned Company Securities”). There are no (x) outstanding
obligations of any Owned Company to repurchase, redeem, retire or otherwise
acquire any Owned Company Securities or (y) voting trusts, shareholder
agreements, pooling agreements, proxies or other arrangements in effect with
respect to the voting or transfer of any Owned Company Securities, in each case,
other than those arising from applicable federal and state securities laws or
the Organizational Documents of the Owned Companies.

 

 40 

 

 

(ii)       As to the Subsidiaries:

 

(1)       (A) Company owns 100% of the membership interests in WWP Mezz free and
clear of any Liens. (B) Other than WWP Mezz, Company does not own any equity
interest in any other Person. (C) All of the issued and outstanding limited
liability company interests in WWP Mezz have been duly authorized and are
validly issued, have not been issued in violation of any preemptive rights,
rights of first refusal or similar rights or applicable laws.

 

(2)       (A) WWP Mezz owns 100% of the membership interests in Office Owner and
Amenities Holdings free and clear of any Liens, other than, prior to Closing
only, the pledge of such interests in connection with the Existing Mezzanine
Loan. (B) Other than Office Owner and Amenities Holdings, WWP Mezz does not own
any equity interest in any other Person. (C) All of the issued and outstanding
limited liability company interests in Office Owner and Amenities Holdings have
been duly authorized and are validly issued, have not been issued in violation
of any preemptive rights, rights of first refusal or similar rights or
applicable laws.

 

(3)       (A) Amenities Holdings owns 100% of the membership interests in WWP
Amenities MPH Lender, LLC (“MPH Lender”) and WWP Amenities MPH Partner, LLC
(“MPH Partner” and, together with Amenities Holdings, Amenities GP, and
Amenities Owner, the “Amenities Entities”) free and clear of any Liens, other
than, prior to Closing only, the pledge of such interests in connection with the
Existing Mortgage Loan. (B)  Other than MPH Lender and MPH Partner, Amenities
Holdings does not own any equity interest in any other Person. (C) All of the
issued and outstanding limited liability company interests in MPH Lender and MPH
Partner have been duly authorized and are validly issued, have not been issued
in violation of any preemptive rights, rights of first refusal or similar rights
or applicable laws.

 

(4)       (A) MPH Lender owns 100% of the membership interests in Amenities
Lender free and clear of any Liens. (B) Other than Amenities Lender, MPH Lender
does not own any equity interest in any other Person. (C) All of the issued and
outstanding limited liability company interests in Amenities Lender have been
duly authorized and are validly issued, have not been issued in violation of any
preemptive rights, rights of first refusal or similar rights or applicable laws.

 

 41 

 

 

(5)       (A) MPH Partner owns 100% of the membership interests in Amenities GP
free and clear of any Liens. (B) Other than Amenities GP, MPH Partner does not
own any equity interest in any other Person. (C) All of the issued and
outstanding limited liability company interests in Amenities GP have been duly
authorized and are validly issued, have not been issued in violation of any
preemptive rights, rights of first refusal or similar rights or applicable laws.

 

(6)       (A) Amenities GP owns 1% of the partnership interests in Amenities
Owner free and clear of any Liens, other than Liens arising under Amenities
Owner’s limited partnership agreement, and Amenities GP is the sole general
partner of Amenities Owner. (B) Amenities GP has not received written notice of
any default of its obligations under the Amenities Owner’s limited partnership
agreement which remains uncured, and to Seller’s Knowledge, the limited partners
of Amenities Owner are not in default under any of their obligations under the
Amenities Owner’s limited partnership agreement. Other than the Amenities Owner,
Amenities GP does not own any equity interest in any other Person.

 

(iii)       Each Subsidiary is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite limited liability company power and authority to own,
lease and operate its material assets and properties (including, with respect to
the Office Owner, the Office Property and with respect to Amenities Owner, the
Amenities Property) and to carry on its business as presently conducted
(including, in the case of Amenities Lender, acting as agent and lender to the
Amenities Loan), except where the failure to have such power or authority or be
in good standing would not, individually or in the aggregate, reasonably be
expected to be materially adverse to the Group Companies, taken as a whole. The
organizational structure chart as provided in Section 8.1(b)(iii) of the
Disclosure Letter is true, correct and complete. Each Subsidiary is duly
qualified or otherwise authorized as a foreign limited liability company and is
in good standing in each jurisdiction where such qualification is required by
law, except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the Group Companies, taken as a whole.

 

(c)          Amenities Owner. Amenities Owner is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite limited partnership power and authority, to own,
lease and operate its material assets and properties (including the Amenities
Property) and to carry on its business as presently conducted, except where the
failure to have such power or authority or be in good standing would not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the Amenities Entities, taken as a whole. Amenities Owner is duly
qualified or otherwise authorized as a foreign limited partnership and is in
good standing in each jurisdiction where such qualification is required by law,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the Amenities Entities, taken as a whole.

 

 42 

 

 

(d)          Seller Status. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to enter into and carry out
the transactions contemplated by this Agreement.

 

(e)          Seller Authority. The execution and delivery of this Agreement and
the performance of Seller’s obligations hereunder have been duly authorized by
all necessary limited liability company action on the part of Seller, and this
Agreement constitutes, and all documents to be executed by Seller which are to
be delivered at Closing will be at the time of Closing, the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to equitable principles and other principles governing creditors’
rights generally.

 

(f)          Non-Contravention. The execution and delivery of this Agreement and
all documents to be executed by Seller which are to be delivered at Closing by
Seller, the performance by Seller of Seller’s obligations thereunder and the
consummation of the transactions contemplated thereunder do not and will not
(and with the giving of notice or lapse of time or both would not) conflict
with, result in a breach or violation of, constitute a default, or result in a
loss of contractual benefits under the Organizational Documents of any Group
Company, any note or other evidence of indebtedness, any mortgage, deed of trust
or indenture, any lease or other material agreement or instrument, any legal
requirement, judgment, statute, rule, law order, writ, injunction, decree,
regulation or ruling of any court or Authority to which any Group Company is a
party or by which it or the Property is bound, except for any such violations
that would not, individually or in the aggregate, reasonably be expected to be
materially adverse to the Group Companies, taken as a whole, or would reasonably
be expected to prevent Seller from performing its obligations hereunder.

 

(g)          Non-Foreign Entity. Seller is treated as a partnership for U.S.
federal income tax purposes and is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code (including within the
meaning of Section 1445 of the Code).

 

(h)          Tenants. Section 8.1(h) of the Disclosure Letter is a true, correct
and complete list of (1) all of the Tenants and Tenant Leases affecting the Real
Property and Improvements in force and effect, (2) each Tenant Lease, if any,
which has been executed but not yet in effect, and (3) all of the guaranties
under which a guarantor has guaranteed an obligation of a Tenant under any
Tenant Lease which remains in force and effect. There are no leases or occupancy
agreements affecting the Real Property and Improvements which are in force and
effect and under which either Office Owner or Amenities Owner is the lessor (or
lessee) (whether by privity of estate or privity of contract) other than the
Tenant Leases listed in Section 8.1(h) of the Disclosure Letter. Copies of the
Tenant Leases listed in Section 8.1(h) of the Disclosure Letter have been
provided or made available to Purchaser, all of which are true, correct and
complete in all material respects. Except as otherwise set forth in Section
8.1(h) of the Disclosure Letter, (i) neither Amenities Owner nor Office Owner
has sent or received any written notice of default with respect to any such
Tenant Leases where such default has not been cured prior to the date hereof,
(ii) neither Amenities Owner nor Office Owner is in default with respect to any
such Tenant Leases in any material respect, (iii) no Tenant is in default under
any of the Tenant Leases in any material respect and (iv) no Tenant has provided
written notice of its intent to terminate the applicable Tenant Lease or
otherwise vacate all or any portion of the leased premises under the applicable
Tenant Lease, in any such case which notice has not been revoked or otherwise
withdrawn prior to the date hereof. Neither Office Owner nor Amenities Owner has
assigned its interest under the Leases to any third party (other than its
interest in the Office Leases to the current mortgagee of the Office Property).
Except as set forth in Section 8.1(h) of the Disclosure Letter, there are
currently no ongoing audits by any Tenant, and no Tenant is currently contesting
such Tenant’s obligation to pay any escalation rents.

 

 43 

 

 

(i)           Tenant Deposits. Section 8.1(i) of the Disclosure Letter is a
true, correct and complete list of all Tenant Deposits, including all interest
accrued, presently held by or on behalf of Amenities Owner or Office Owner, as
the case may be, with respect to the Tenant Leases. Except as set forth in
Section 8.1(i) of the Disclosure Letter, no deposit has been applied to cure any
Tenant’s default.

 

(j)           Leasing Costs. Except as set forth in Section 8.1(j) of the
Disclosure Letter, there are no unpaid Leasing Costs currently outstanding or
that may be due and payable in the future with respect to any Tenant Lease,
other than any Leasing Costs which may be payable as a result of or in
connection with (i) any renewal, extension or expansion options which have not
been exercised, (ii) any space which is leased pursuant to rights of first
refusal or first offer or similar rights contained in any Tenant Leases which
have not been exercised as of the Effective Date, (iii) the failure to timely
exercise or the expiration of any right to terminate or cancel any Tenant Lease
that in either case arises from and after the Effective Date or (iv) any Tenant
Lease entered into or amended by Amenities Owner or Office Owner, as the case
may be, after the Effective Date and in accordance with the terms of this
Agreement.

 

(k)          Brokerage Agreements. Except as set forth in Section 8.1(k) of the
Disclosure Letter (collectively, the “Brokerage Agreements”), none of Seller nor
any Group Company is a party to any leasing commission or brokerage agreement
for which Purchaser, Seller, Office Owner, Amenities Owner, and any other Group
Company will be liable after the Closing. Copies of all Brokerage Agreements
have been delivered or made available to Purchaser, all of which are true,
correct and complete in all material respects.

 

(l)          Capital Projects; Landlord Work. Except as set forth in Section
8.1(l) of the Disclosure Letter there is no construction work, tenant
improvement work or other capital projects currently being performed by or on
behalf of Office Owner or Amenities Owner at the Property, and the Office Owner
or Amenities Owner, as applicable, has heretofore performed all work that the
applicable Tenant Lease requires the landlord thereunder to perform.

 

(m)         Collection/Arrearage. None of the rent for Tenants has been
collected for more than one month in advance. Section 8.1(m) of the Disclosure
Letter is a true, correct and complete tenant arrearage schedule as of the date
set forth thereon.

 

(n)          No Options; No Rights. Except for this Agreement or as provided in
a Tenant Lease listed in Section 8.1(h) of the Disclosure Letter, there is no
agreement in force and effect whereby Amenities Owner or Office Owner, as the
case may be, has agreed to sell, or has provided to any Person, an option or
right to purchase, all or any part of the Property or any direct or indirect
interest in the Property, and, to Seller’s Knowledge, no third party has any
such right or option.

 

 44 

 

 

(o)          Service Contracts. Section 8.1(o) of the Disclosure Letter is a
true, correct and complete list of the Service Contracts in effect. Copies of
the Service Contracts executed by Amenities Owner or Office Owner, as the case
may be, and listed in Section 8.1(o) of the Disclosure Letter have been provided
to Purchaser and are true, correct, and complete in all material respects. Each
of such Service Contracts is in full force and effect in accordance with its
terms. Neither Amenities Owner nor Office Owner (nor their respective property
managers) has received or delivered any written notice of any material defaults
under any Service Contract which have not been cured or waived in writing.

 

(p)         Tax Certiorari. Except as disclosed in Section 8.1(p) of the
Disclosure Letter, neither Amenities Owner nor Office Owner, as the case may be,
has commenced nor maintained any pending proceeding to decrease the assessed
valuation of the Property.

 

(q)         Condemnation. There are no pending or, to Seller’s Knowledge,
threatened condemnation or eminent domain proceedings affecting any part of the
Property.

 

(r)          Consents. Except as disclosed in Section 8.1(r) of the Disclosure
Letter, no consent, waiver, approval, order or authorization of, or
registration, declaration or filing (that has not already been obtained or
completed) with, any Person is, or at Closing will be, required in connection
with the execution and delivery of this Agreement by Seller or the performance
by Seller of the transactions contemplated hereby.

 

(s)          No Judgments. Except as set forth in Section 8.1(s) of the
Disclosure Letter, there are no actions, suits, proceedings, judgments, orders,
decrees, writs, legal actions or injunctions of any kind (collectively,
“Actions”) pending or, to Seller’s Knowledge, threatened against Seller, the
Group Companies or the Property which, if adversely determined, would materially
adversely affect the Group Companies (taken as a whole), the Property or
Seller’s ability to consummate the transactions contemplated by this Agreement
or perform Seller’s obligations under this Agreement.

 

(t)          Prohibited Persons. Neither Seller nor, to Seller’s Knowledge, any
Affiliate of Seller is, or has been determined by the U.S. Secretary of the
Treasury to be acting on behalf of, a Blocked Person, or has otherwise been
designated as a Person (i) with whom an entity organized under the laws of the
United States (or a state thereof) is prohibited from entering into transactions
or (ii) from whom such an entity is prohibited from receiving money or other
property or interests in property. In addition, neither Seller nor, to Seller’s
Knowledge, any Affiliate of Seller is located in, or operating from, a country
subject to U.S. economic sanctions administered by OFAC.

 

 45 

 

 

(u)          Employees.

 

(i)       Other than the employees (the “Employees”) as set forth in
Section 8.1(u) of the Disclosure Letter, there are no building service employees
(including those defined as “building service employees” under the BSWPA) or
security officers employed at the Property in connection with the operation or
maintenance of the Property. Section 8.1(u) of the Disclosure Letter sets forth
certain information with respect to the Employees employed in connection with
the operation or maintenance of the Property (including designating whether such
Employees are union or non-union personnel and setting forth their current
wages, vacation pay, welfare and other fringe benefits, positions and employer),
and is true and correct in all material respects. Each of the Employees is
employed by the Existing Property Manager or a third party contractor thereof.
No Employees are employed by the Seller, any Group Company or any trades or
businesses within the controlled group that includes the foregoing (as defined
in section 414 (b) and (c) of the Code) (the “Controlled Group”) and the
Controlled Group does not and has not sponsored, established or maintained any
employee benefit plans within the prior six years.

 

(ii)       None of the assets of Seller, any Controlled Group member, or any
trades or businesses within the controlled group that includes the foregoing (as
defined in section 414 (b) and (c) of the Code) is subject to a lien arising
under ERISA or, in so far as it relates to an “employee benefit plan” as defined
in Section 3(3) of ERISA.

 

(v)         Amenities Loan.

 

(i)       (A) To Seller’s Knowledge, Section 1.1(a) of the Disclosure Letter is
a true, correct and complete list of all documents or instruments evidencing,
securing or relating to the Amenities Loan, (B) the documents set forth in
Section 1.1(b) of the Disclosure Letter are not in the possession of Seller and
(C)  to Seller’s Knowledge, other than the documents set forth in Section 1.1(b)
of the Disclosure Letter, true, correct and complete copies of the Amenities
Loan Documents have been provided or made available to Purchaser.

 

(ii)       Amenities Lender owns all right, title and interest of the lender
under the Second Mortgage Loan and the Third Mortgage Loan, free and clear of
all Liens (other than any Liens set forth in the Existing Loan Documents or
otherwise relating to the Existing Loan). The aggregate outstanding balance
(principal and accrued interest) and the aggregate outstanding accrued interest
due and payable on each of the Amenities Loans, as of the date set forth
therein, is set forth in Section 8.1(v)(ii) of the Disclosure Letter. To
Seller’s Knowledge, (i) the Existing First Mortgage Note was consolidated with a
mortgage loan secured by the Office Property that has been refinanced, and (ii)
the Existing Second Mortgage Note was exchanged for an equity interest in the
owner of the Office Property at the time of such exchange and is no longer
outstanding.

 

(iii)       The Amenities Loan Documents are in full force and effect and remain
valid, legal and binding obligations of Amenities Owner, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law). To Seller’s Knowledge, Amenities Owner has no set-off, claims,
counterclaims or other defenses to its obligations under the Amenities Loan
Documents or the Amenities Loans and has no knowledge of any defaults under the
Amenities Loan Documents.

 

 46 

 

 

(iv)       Neither Amenities Owner nor Amenities Lender has delivered or
received any written notice of acceleration or default under any of the
Amenities Loan Documents which has not been cured or waived in writing.

 

(v)       To Seller’s Knowledge, the indebtedness guaranteed by the guaranty
secured by the lien of the $275,000,000 Guaranty Mortgage and Security
Agreement, dated as of June 11, 1997, by and between Amenities Owner, as
mortgagor, and Lehman Brothers Holdings Inc. (d/b/a Lehman Capital), as
mortgagee, and recorded on April 27, 1998 in the Office of the City Register of
the City of New York as Reel 2566 page 1845 encumbering the Amenities Property
is no longer outstanding (or constitutes a portion of the outstanding
indebtedness of the Existing Mortgage Loan).

 

(w)         Collective Bargaining Agreements. Except for the collective
bargaining agreements and other labor union contracts (collectively, the “CBAs”)
relating to the Union Employees listed in Section 8.1(w) of the Disclosure
Letter, true, correct and complete copies of which have been delivered to
Purchaser, none of the Employees are subject to any collective bargaining
agreement or other employment contract. To Seller’s Knowledge, the payment of
all wages, employment compensation insurance, health and pension fund
contributions and other fringe benefits, payroll taxes and other compensation
with respect to the Employees is current and none of Office Owner, Amenities
Owner or their respective property managers has received or delivered written
notice of default under any CBA or employment agreement set forth in Section
8.1(w) of the Disclosure Letter or under applicable law, which remains uncured.
Except as set forth in Section 8.1(w) of the Disclosure Letter, there is not,
and has not been in the past two years, any strike or material grievance, claim
of material unfair labor practices or other material labor dispute with respect
to the Property; and to the Seller’s Knowledge, there is no pending (or
threatened in writing) litigation alleging any violation of any federal or state
or local law, or collective bargaining agreement, in connection with the
Employees or any union representing said employees alleging a violation of any
such laws. To Seller’s Knowledge, no union organizing or decertification
activities are currently underway or threatened and no such activities have
occurred within the two years preceding the Effective Date. Office Owner and
Amenities Owner and, to Seller’s Knowledge, their respective property managers
have not implemented any closing or layoff of Employees that was not in
compliance with the WARN Act or comparable State statute.

 

(x)          Organizational Documents. Copies of the Organizational Documents
listed in Section 8.1(x) of the Disclosure Letter have been provided or made
available to Purchaser, all of which are true, correct and complete in all
material respects.

 

(y)          Tax.

 

(i)       Since the date of its respective formation, each Group Company has
been properly classified as either a partnership or a “disregarded entity,” and
not as an association taxable as a corporation, for all applicable U.S. federal,
state and local income tax purposes and will continue to be so classified for
all periods through and including the Closing Date. 

 

 47 

 

 

(ii)       All federal, state, local and other income tax returns and all other
material tax returns required by law to be filed by the Group Companies through
the date hereof (including extensions) have been prepared in material compliance
with all applicable laws, duly executed and filed and are complete and correct
in all material respects, and all material taxes required to be paid or withheld
and deposited by a Group Company through the date hereof have been duly and
timely paid in full to or withheld and deposited with the proper Authority, as
applicable.  Seller has provided to Purchaser true, correct and complete copies
of all federal, state, local and other income tax returns of the Group Companies
and all other material tax returns with respect to the Group Companies or the
Property filed since October 31, 2013.

 

(iii)       Section 8.1(y)(iii) of the Disclosure Letter is a true, correct and
complete list of all federal, state, local and other income tax returns and all
other material tax returns required by law to be filed by the Group Companies
for which an extension has been requested and which have not been filed by the
Effective Date will be timely filed, and all taxes required to be paid or
withheld and deposited by the Group Companies in connection therewith will be
timely paid in full to or withheld and deposited with the proper Authority, as
applicable. 

 

(iv)       All material amounts required to be withheld or collected by or on
behalf of a Group Company in connection with amounts paid or owing to any owner,
member, employee, independent contractor, creditor or other person in respect of
taxes have been properly withheld or collected, and all such amounts either have
been duly and timely paid to the proper Authority or, in circumstances where
such amounts have not yet become due and payable, have been set aside in
segregated accounts to be paid to the proper Authority.

 

(v)       No Group Company has or will have liability for any material taxes for
any taxable period ending on or prior to the Closing Date other than taxes that
are not yet due and payable and for which the Purchase Price is subject to
adjustment pursuant to the terms of this Agreement.  There are no Liens for
income or other taxes upon any asset of the Group Companies other than Liens for
taxes not yet due and payable.

 

(vi)       No Group Company has been or is a party to or a participant in any
transaction that is a reportable transaction within the meaning of Section 6011
of the Code. 

 

(vii)       No Group Company is a party to or bound by any tax allocation,
indemnity or sharing agreement or any similar arrangement the principal purpose
of which is the sharing or allocation of liability for taxes, and no Group
Company has liability for taxes of any other person or party other than another
Group Company, whether pursuant to any contract, provision of law, regulation or
otherwise. 

 

 48 

 

 

(viii)       Except as set forth in Section 8.1(y)(viii) of the Disclosure
Letter, no Group Company is the subject of any audit, examination, investigation
(including any request for information related to tax matters) or other
proceeding with respect to taxes, and, to Seller’s Knowledge, no audit,
examination, investigation (including any request for information related to tax
matters) or other proceeding in respect of taxes involving a Group Company is
being considered by any Authority. No waivers of statutes of limitation with
respect to the taxes or tax returns of the Group Companies have been provided by
any of the Group Companies.

 

(ix)       Purchaser and, with respect to taxes other than U.S. federal income
tax, each of the Group Companies, will not be required to include an item of
income in, or exclude any item of deduction from, taxable income (in the case of
Purchaser, its allocable share of taxable income attributable to any Group
Company) for any taxable period (or portion thereof) ending after the Closing
Date as a result of  (1) any change in method of accounting for a taxable period
ending on or before the Closing Date; (2) any “closing agreement” as described
in Section 7121 of the Code or other agreement with a governmental authority (or
any similar provision of any applicable law) executed on or before the Closing
Date; (3) any installment sale or open transaction disposition made on or before
the Closing Date; or (4) any prepaid amount received by any Group Company on or
before the Closing Date.

 

(x)       No rental income of the Company attributable to the Property should
fail to be treated as rents from real property under Section 856(d) of the Code
as a result of the ownership of any membership interest in the Company by
Seller.

 

(z)          Environmental Matters. None of Seller, any Subsidiary or Amenities
Owner has received from any Authority any written notice which has not been
cured that the Property is not in compliance with any Environmental Laws and
there are no proceedings by or before any Authority currently pending or, to
Seller’s Knowledge, threatened with respect to the Property alleging any
non-compliance with any Environmental Laws. Copies of the most current
engineering and environmental reports relating to the Property commissioned by
and in the possession of Seller or any of the Group Companies have been
delivered or made available to Purchaser, all of which are true, correct and
complete in all material respects.

 

(aa)         Affiliate Agreements. Except as set forth in Section 8.1(aa) of the
Disclosure Letter, there are no agreements or other arrangements for furnishing
to Seller or any Group Company of any goods or services by (i) Seller, any
Seller Party or Comfort Member, (ii) by any Affiliates of any of the foregoing,
or (iii) by any constituent owner of any Person described in clauses (i) or (ii)
of this sentence (each, an “Affiliate Agreement”).

 

(bb)         Condominium Documents. Neither Seller nor any Group Company has
delivered or received a written notice of a default under any of the Condominium
Documents which remains uncured.

 

(cc)         Bankruptcy. Neither Seller nor any Group Company has (i) made a
general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by its
creditors, (iii) suffered the appointment of a receiver to take possession of
all, or substantially all, of its assets, (iv) suffered the attachment or other
judicial seizure of all of its assets, or (v) admitted in writing in a legal
action its inability to pay its debts as they come due.

 

 49 

 

 

(dd)         Financial Statements.

 

(i)       Seller has delivered or made available to Purchaser true, correct and
complete copies of the audited consolidated balance sheet and statements of
income and cash flows of Seller and the Group Companies for calendar years 2014,
2015 and 2016 and unaudited consolidated balance sheet and statements of income
and cash flows of Seller and the Group Companies for the 3- and 6-month period
ended June 30, 2017 (or drafts thereof) (collectively, the “Financial
Statements”). To the extent drafts have been delivered to Purchaser, Seller
shall deliver final statements promptly upon completion thereof.

 

(ii)       Except as disclosed in Section 8.1(dd)(ii) of the Disclosure Letter,
the Financial Statements (including any notes thereto) (A) have been prepared in
a manner consistent with the books and records of Seller and the Group
Companies, as applicable, (B) have been prepared in accordance with GAAP
(subject, in the case of any unaudited financial statements, to normal,
immaterial year-end audit adjustments, and the absence of notes) and (C) fairly
present the financial position of Seller and the Group Companies as of the
respective dates thereof.

 

(ee)         Insurance. Section 8.1(ee)-1 of the Disclosure Letter are true,
correct and complete copies of all certificates of insurance evidencing property
and casualty insurance policies and liability insurance policies that Seller or
any Group Company currently maintains with respect to the Property. Seller has
delivered or made available to Purchaser true, correct and complete copies of
all such insurance policies, the declarations pages of which are set forth in
Section 8.1(ee)-2 of the Disclosure Letter. Such insurance policies are fully
paid for or are paid for in installments and such payments are current and such
insurance policies are in full force and effect. Neither Seller nor any Group
Company has received any written notices that such insurance policies will be
cancelled or are not valid, outstanding and enforceable policies, in any such
case which notice has not been cured, waived, revoked or otherwise withdrawn
prior to the date hereof.

 

(ff)         Existing Loan Documents. Section 8.1(ff)-1 of the Disclosure Letter
is a true, correct and complete list of all Mortgage Loan Documents. The copies
of the Mortgage Loan Documents that have been delivered or made available by
Seller to Purchaser are true, correct and complete in all material respects, and
have not been modified or amended. None of Seller, Office Owner or Amenities
Holdings has received written notice from Existing Mortgage Lender of any
default, or event that with the passage of time or giving of additional notice
would constitute a default, under the Mortgage Loan Documents, which remains
uncured. Section 8.l(ff)-2 of the Disclosure Letter is a true and correct list
of all Existing Mezzanine Loan Documents. The copies of the Mezzanine Loan
Documents that have been delivered or made available by Seller to Purchaser are
true, correct and complete in all material respects, and have not been modified
or amended. Neither Seller nor WWP Mezz has received written notice from
Existing Mezzanine Lender of any default, or event that with the passage of time
or giving of additional notice would constitute a default, under the Mezzanine
Loan Documents, which remains uncured.

 

 50 

 

 

(gg)         Reciprocal Easements Agreement. To Seller’s Knowledge, Seller and
the Group Companies have paid any and all charges, fees, costs, expenses, and
liability incurred pursuant to the Reciprocal Easements Agreement and/or payable
thereunder (whether annual, monthly, regular, special or otherwise) to the
extent due and payable by Seller and the Group Companies. Neither Seller nor any
Group Company has delivered or received a written notice of a default under the
Reciprocal Easements Agreement which remains uncured.

 

Section 8.2           Purchaser’s Representations and Warranties. Purchaser
represents and warrants to Seller the following:

 

(a)          Status. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to enter into and carry out the
transactions contemplated by this Agreement.

 

(b)          Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser and its constituent owners and/or
beneficiaries and this Agreement constitutes, and all documents to be executed
by Purchaser which are to be delivered at Closing will be at the time of
Closing, the legal, valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, subject to equitable principles
and other principles governing creditors’ rights generally.

 

(c)          Non-Contravention. The execution and delivery of this Agreement and
all documents to be executed by Purchaser which are to be delivered at Closing
by Purchaser and the consummation by Purchaser of the transactions contemplated
hereby and thereby do not and will not violate any judgment, order, injunction,
decree, regulation or ruling of any court or Authority or conflict with, result
in a breach of, or constitute a default under the Organizational Documents of
Purchaser, any note or other evidence of indebtedness, any mortgage, deed of
trust or indenture, any lease or other material agreement or instrument to which
Purchaser is a party or by which it is bound, except for any such violations
that would not, individually or in the aggregate, reasonably be expected to
prevent Purchaser from consummating the transactions contemplated by this
Agreement.

 

(d)          Consents. No consent, waiver, approval, order or authorization of,
or registration, declaration or filing (that has not already been obtained or
completed) with any Person is, or at Closing will be, required in connection
with the execution and delivery of this Agreement by Purchaser or the
performance by Purchaser of the transactions contemplated hereby.

 

(e)          No Judgments. There are no Actions of any kind pending or to
Purchaser’s knowledge, threatened against Purchaser which, if determined
adversely, would materially and adversely affect Purchaser’s ability to
consummate the transactions contemplated by this Agreement or perform
Purchaser’s obligations under this Agreement.

 

(f)           Prohibited Persons. Purchaser is not, and to Purchaser’s
knowledge, no Affiliate of Purchaser is, or has been determined by the U.S.
Secretary of the Treasury to be acting on behalf of, a Blocked Person, or has
otherwise been designated as a Person (i) with whom an entity organized under
the laws of the United States (or a state thereof) is prohibited from entering
into transactions or (ii) from whom such an entity is prohibited from receiving
money or other property or interests in property. In addition, neither Purchaser
nor any Affiliate of Purchaser is located in, or operating from, a country
subject to U.S. economic sanctions administered by OFAC.

 

 51 

 

 

(g)          Benefit Plan. Purchaser is not an “employee benefit plan” as
defined in ERISA, whether or not subject to ERISA, or a “plan” as defined in
Section 4975 of the Code and none of Purchaser’s assets constitutes (or is
deemed to constitute for purposes of ERISA or Section 4975 of the Code, or any
substantially similar federal, state or municipal Law) “plan assets” for
purposes of 29 CFR Section 2510.3-101, as amended by Section 3(42) of ERISA or
otherwise for purposes of ERISA or Section 4975 of the Code, and none of the
transactions contemplated herein (including those transactions occurring after
the Closing) shall constitute a “prohibited transaction” within the meaning of
Section 4975(c) of the Code or Section 406 of ERISA, which transaction is not
exempt under Section 4975(d) of the Code or Section 408 of ERISA.

 

(h)          Investment Matters. The Sale Interests are being acquired by
Purchaser for its own account and not with a view to distribution thereof or
with any present intention of selling or distributing all or any part thereof;
provided that the disposition of Purchaser’s property shall at all times be
within Purchaser’s control, subject to the terms of the LLC Agreement. Purchaser
understands and acknowledges that the Sale Interests have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law. Purchaser is an “accredited investor” as such
term is defined in Regulation D of the Securities Act and, within the past five
years, Purchaser and its Affiliates have not been the subject of any litigation
alleging, or investigation regarding, fraud or financial malfeasance. Purchaser
is not directly or indirectly purchasing the Sale Interests pursuant to this
Agreement as a result of or subsequent to (i) any advertisement, article,
notice, or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (ii) any seminar or meeting to
which the attendees, including Purchaser or its representatives, had been
invited as a result of, subsequent to or pursuant to any of the foregoing.
Purchaser has such knowledge and experience in financial, tax, legal and
business matters that it is capable of evaluating the merits and risks of an
investment in the Group Companies and, indirectly, the Property, and is making
an informed investment decision with respect thereto, is aware that an
investment in the Group Companies involves a number of very significant risks,
including certain tax and economic variables and risks that could adversely
affect the value (including the complete loss) of an investment in the Group
Companies and, indirectly, the Property. Purchaser understands that neither
Seller nor any Group Company will be registered as an investment company under
the U.S. Investment Company Act of 1940, as amended. Purchaser understands that
no U.S. federal or state or foreign authority has made any finding or
determination as to the fairness of a direct or indirect investment in, or any
recommendation or endorsement of, the Sale Interest, any Group Company or the
Property.

 

(i)           Term Sheet. Purchaser has delivered to Seller a true, complete and
correct copy of the Term Sheet.

 

 52 

 

 

Section 8.3           Survival. The provisions of Section 8.1 (subject to
Article XVI), Section 8.2 (subject to Article XVI) and this Section 8.3 shall
survive the Closing.

 

Article IX
CONDEMNATION AND CASUALTY

 

Section 9.1           Significant Casualty. If, prior to the Closing Date, a
Significant Casualty occurs, Seller shall promptly notify Purchaser of such
casualty (the “Casualty Notice”). Purchaser shall have the option to terminate
this Agreement upon notice to Seller given not later than 15 days after
Purchaser’s receipt of the Casualty Notice. If this Agreement is terminated
pursuant to this Section 9.1, then the Down Payment shall be returned to
Purchaser upon Purchaser’s compliance with Section 4.4 and thereafter neither
Seller nor Purchaser shall have any further rights or obligations to the other
hereunder except with respect to the Termination Surviving Obligations. If this
Agreement is not terminated pursuant to this Section 9.1, the Office Owner or
Amenities Owner, as applicable, shall, subject to the terms of the Existing
Loans, retain all related Casualty/Condemnation Funds (and the same shall remain
with the Office Owner or Amenities Owner, as applicable, through Closing, and
shall not be liquidated at or prior to Closing), and the parties shall proceed
to Closing pursuant to the terms hereof without abatement of the Purchase Price.

 

Section 9.2           Casualty Less Than a Significant Casualty. If damage by
fire or other casualty to the Improvements or a portion thereof occurs which
does not constitute a Significant Casualty, then Office Owner and Amenities
Owner, as applicable, shall, subject to the terms of the Existing Loans, retain
all related Casualty/Condemnation Funds (and the same shall remain with the
Office Owner or Amenities Owner, as applicable, through Closing, and shall not
be liquidated at or prior to Closing), and neither Seller nor Purchaser shall
have the right to terminate this Agreement and the parties shall proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price.

 

Section 9.3           Condemnation of Property. In the event of a Significant
Taking prior to the Closing, Purchaser shall have the option, by providing
notice to Seller within 15 days after Purchaser’s receipt of Seller’s notice of
such Significant Taking, of terminating this Agreement. In the event of a
condemnation or sale in lieu of condemnation which does not constitute a
Significant Taking or if Purchaser does not elect to terminate this Agreement
pursuant to the preceding sentence following a Significant Taking, then, subject
to the terms of the Existing Loans, all related Casualty/Condemnation Funds
shall be retained by Office Owner or Amenities Owner (and the same shall remain
with the Office Owner or Amenities Owner, as applicable, through Closing and
shall not be liquidated at or prior to Closing), and the parties shall proceed
to Closing pursuant to the terms hereof without any abatement of the Purchase
Price. Should Purchaser elect to terminate this Agreement under the provisions
of this Section 9.3, the Down Payment shall be returned to Purchaser upon
Purchaser’s compliance with Section 4.4 and neither Seller nor Purchaser shall
have any further obligation under this Agreement, except for the Termination
Surviving Obligations. Seller, promptly upon receiving any such notice or
learning of any contemplated or threatened condemnation or sale in lieu thereof,
shall give Purchaser notice thereof.

 

 53 

 

 

Section 9.4           Section 5-1311 of the General Obligations Law. This
Article is an express agreement to the contrary for purposes of Section 5-1311
of the New York General Obligations Law.

 

Section 9.5           Survival. The provisions of this Article IX shall survive
the Closing.

 

Article X
CONDITIONS PRECEDENT; CLOSING

 

Section 10.1         Conditions Precedent.

 

(a)          Seller’s obligation to consummate the Closing under this Agreement
is subject to satisfaction of the following conditions precedent, which may be
waived in whole or in part by Seller, at or before the Closing:

 

(i)       Purchaser shall have paid or tendered payment of the Balance to Seller
(and shall have irrevocably directed the Escrow Agent to pay the Down Payment to
Seller) and shall have paid or tendered payment of all other amounts payable by
Purchaser pursuant to the terms hereof;

 

(ii)       Purchaser shall have delivered to or for the benefit of Seller, on or
before the Closing Date, all of the documents and items required to be delivered
by Purchaser pursuant to Section 10.4 and Purchaser shall have performed in all
material respects all of its obligations hereunder to be performed at or before
the Closing;

 

(iii)       all of Purchaser’s representations and warranties made in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing as if then made (for the avoidance of doubt, it
being understood that any reference to the Effective Date in any such
representation or warranty shall continue to refer to the Effective Date for
purposes of the making of such representation or warranty at Closing);

 

(iv)       the Existing Loan Defeasance and the Qualified Refinancing shall have
been consummated (or shall be simultaneously consummated with the Closing), and
all Loan Reserves released from the Existing Loan and Refinancing Excess Amounts
shall have been distributed to Seller pursuant to Section 7.3(b) (or shall be
simultaneously distributed with the Closing) (other than Casualty/Condemnation
Funds in any Loan Reserve, the disposition of which shall be governed by Article
IX); and

 

(v)        there shall be no order or injunction of a court of competent
jurisdiction in effect preventing the consummation of the transactions
contemplated by this Agreement.

 

(b)          Purchaser’s obligation to consummate the Closing under this
Agreement is subject to the satisfaction of the following conditions precedent,
which may be waived in whole or in part by Purchaser, at or before the Closing:

 

 54 

 

 

(i)       Seller shall have delivered to or for the benefit of Purchaser, on or
before the Closing Date, all of the documents and items required to be delivered
by Seller pursuant to Section 10.5 and Seller shall have performed in all
material respects all of its obligations hereunder to be performed at or before
the Closing;

 

(ii)       all of Seller’s representations and warranties made in this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing (as if the introductory language in Section 8.1 referred to the
Closing Date in lieu of the Effective Date), except (x) with respect to Seller’s
representations and warranties set forth in Sections 8.1(h), 8.1(i), 8.1(j),
8.1(k), 8.1(l), 8.1(m), 8.1(o), 8.1(p), 8.1(q), 8.1(u), 8.1(v)(ii), 8.1(v)(iv),
8.1(y)(iii), 8.1(y)(viii), 8.1(z), 8.1(ee) and 8.1(ff) (the “Seller Update
Subject Representations”) as updated in Seller’s Update Certificate to the
extent such update reflects a change in fact or circumstance not (1) prohibited
by this Agreement or (2) otherwise reflecting a breach of this Agreement by
Seller, and (y) any untrue or incorrect Seller Entity Representation shall not
be deemed a failure of the condition set forth in this Section 10.1(b)(ii)
unless such untrue or incorrect Seller Entity Representation has had or would be
reasonably expected to have, individually or in the aggregate, a material
adverse effect on the Group Companies (taken as a whole);

 

(iii)       subject to the payment by Purchaser of the premiums therefor and
Purchaser’s satisfaction of any other customary requirements of the Title
Company that are typically imposed upon and complied with by similar purchasers
in like transactions, the Title Company shall be prepared or committed to issue
a Title Policy insuring title to the Real Property as required under this
Agreement upon the Closing;

 

(iv)       there shall be no Actions of any kind against Seller or any Group
Company which have a material adverse effect on the Group Companies (taken as a
whole), the Property or Seller’s ability to perform Seller’s obligations under
this Agreement;

 

(v)       Seller shall have delivered to Purchaser, at least two Business Days
prior to the Closing Date, the Cravath Estoppel dated no earlier than thirty
days prior to the Closing Date; provided that in the event an estoppel
certificate executed by Cravath is delivered to Purchaser other than in the form
attached hereto as the Cravath Estoppel, the condition precedent set forth in
this Section 10.1(b)(v) shall be satisfied provided such certificate (A) is
delivered in accordance with the terms of the Cravath Lease, including all items
Cravath is obligated to include in any such certificate, and (B) does not
indicate any material defaults under the Cravath Lease or any material
inconsistencies with Seller’s representations and warranties set forth in
Section 8.1 hereof with respect to the Cravath Lease;

 

(vi)       Seller shall have delivered to Purchaser, at least two Business Days
prior to the Closing Date, the Nomura Estoppel dated no earlier than thirty days
prior to the Closing Date; provided that in the event an estoppel certificate
executed by Nomura is delivered to Purchaser other than in the form attached
hereto as the Nomura Estoppel, the condition precedent set forth in this Section
10.1(b)(vi) shall be satisfied provided such certificate (A) is delivered in
accordance with the terms of the Nomura Lease, including all items Nomura is
obligated to include in any such certificate, and (B) does not indicate any
material defaults under the Nomura Lease or any material inconsistencies with
Seller’s representations and warranties set forth in Section 8.1 hereof with
respect to the Nomura Lease;

 

 55 

 

 

(vii)       Seller shall have delivered to Purchaser, at least two Business Days
prior to the Closing Date, (x) the Amenities Owner Estoppel and the Amenities
Lender Estoppel, and (y) a number of Non-Major Tenant Estoppels which, together
with the Cravath Estoppel and the Nomura Estoppel, constitute estoppel
certificates with respect to Tenant Leases demising at least 75.0% of the
rentable space in the Property, in each case dated no earlier than thirty days
prior to the Closing Date; provided that in the event any such estoppel
certificate is delivered to Purchaser other than in the form attached hereto,
the condition precedent set forth in this Section 10.1(b)(vii) shall be
satisfied provided such certificate (A) is delivered in accordance with the
terms of the applicable Tenant Lease, including all items the applicable Tenant
is obligated to include in any such certificate, and (B) does not indicate any
material defaults under the applicable Tenant Lease or any material
inconsistencies with Seller’s representations and warranties set forth in
Section 8.1 hereof with respect to the applicable Tenant Lease;

 

(viii)     Seller shall have paid all costs and expenses contemplated by Section
10.7(b) to be paid by Seller;

 

(ix)        the Existing Property Management Agreement and all Affiliate
Agreements shall have been terminated;

 

(x)         the Existing Loan Defeasance Conditions shall have been satisfied
(other than solely on account of Purchaser’s failure to consummate the
Refinancing);

 



(xi)        there shall be no order or injunction of a court of competent
jurisdiction in effect preventing the consummation of the transactions
contemplated by this Agreement; and

 

(xii)       the Comfort Member shall have executed and delivered the LLC
Agreement.



 

(c)           Failure of Condition.

 

(i)       If, as of the Scheduled Closing Date, Purchaser is unable to timely
satisfy (and Seller has not waived in writing) the conditions precedent to
Seller’s obligation to consummate the Closing under this Agreement, and such
failure of condition precedent is not the result of Purchaser’s default
hereunder, then Seller shall be entitled to terminate this Agreement by notice
thereof to the other party.

 

(ii)       If, as of the Scheduled Closing Date, Seller is unable to timely
satisfy (and Purchaser has not waived in writing) the conditions precedent to
Purchaser’s obligation to consummate the Closing under this Agreement, and such
failure of condition precedent is not the result of Seller’s default hereunder,
then Purchaser shall be entitled to terminate this Agreement by notice thereof
to the other party.

 

 56 

 

 

(iii)       In the case of clause (i) or (ii) of this Section 10.1(c), if this
Agreement is so terminated, then the Down Payment shall be returned to Purchaser
(together with all interest thereon, if any), and thereafter neither Seller nor
Purchaser shall have any further rights or obligations to the other hereunder
except with respect to the Termination Surviving Obligations.

 

(iv)       If, as of the Scheduled Closing Date, Purchaser is unable to timely
satisfy (and Seller has not waived in writing) the conditions precedent to
Seller’s obligation to consummate the Closing under this Agreement, and such
failure of condition precedent is the result of Purchaser’s default hereunder,
then Section 13.2 shall govern. If, as of the Scheduled Closing Date, Seller is
unable to timely satisfy (and Purchaser has not waived in writing) the
conditions precedent to Purchaser’s obligation to consummate the Closing under
this Agreement, and such failure of condition precedent is the result of
Seller’s default hereunder, then Section 13.1 shall govern.

 

(d)          Failure to Consummate a Qualified Refinancing. Seller and Purchaser
agree that if Purchaser uses commercially reasonable efforts to arrange for a
Refinancing Loan in accordance with the terms and conditions of this Agreement,
but, despite such use of commercially reasonable efforts, Purchaser fails to
arrange for and close on a Qualified Refinancing on or before the Termination
Date, such failure shall not constitute a default by Purchaser hereunder.
However, notwithstanding anything to the contrary set forth herein, but subject
to Section 10.3(b), (i) given that consummation of a Qualified Refinancing is
not a condition to Purchaser’s obligation to consummate the Closing hereunder,
if a Qualified Refinancing is not consummated in accordance with the terms and
conditions of this Agreement on or before the Termination Date, and such failure
to consummate a Qualified Refinancing is not the result of Seller’s default
hereunder, then (1) each of Purchaser and Seller shall be entitled to terminate
this Agreement by notice thereof to the other party, and (2) upon such
termination, the Down Payment shall be paid to Seller (together with all
interest thereon, if any), and thereafter neither Seller nor Purchaser shall
have any further rights or obligations to the other hereunder except with
respect to the Termination Surviving Obligations and (ii) if a Qualified
Refinancing is not consummated in accordance with the terms and conditions of
this Agreement on or before the Scheduled Closing Date, and such failure to
consummate a Qualified Refinancing is the result of Seller’s default hereunder,
Section 13.1 shall govern.

 

Section 10.2         Closing; Termination.

 

(a)          Subject to this Section 10.2 and Section 10.3, and provided all
other conditions precedent to Closing are satisfied or waived by the applicable
party, the Closing of the sale of the Sale Interests by Seller to Purchaser
shall occur no later than 12:00 p.m. New York City time on November 3, 2017
(provided, however for the purposes hereof, the 12:00 p.m. New York City time
deadline shall be deemed satisfied if the securities intermediary in connection
with the Existing Loan Defeasance receives a wire of sufficient funds to settle
the trade with respect to the defeasance collateral being delivered in
connection therewith) (the “Initial Scheduled Closing Date”; the Initial
Scheduled Closing Date, as the same may be adjourned by Seller and/or Purchaser
pursuant to the terms of this Agreement, the “Scheduled Closing Date”; the date
upon which the Closing occurs, the “Closing Date”). Purchaser and Seller agree
to mutually endeavor to consummate the Closing one or two Business Days in
advance of the Scheduled Closing Date.

 

 57 

 

 

(b)          The Closing shall take place at the offices of Proskauer Rose LLP,
Eleven Times Square, New York, New York 10036, or at the offices in Manhattan of
a Refinancing Source, or at the offices in Manhattan of its attorney, if so
required, or pursuant to an escrow arrangement if the parties so agree. At the
Closing, the events set forth in this Article X shall occur, it being understood
that the performance or tender of performance of all matters set forth in this
Article X are mutually concurrent conditions which may be waived by the party
for whose benefit they are intended.

 

Section 10.3         Adjournment of the Scheduled Closing Date.

 

(a)          Subject to Section 10.3(d):

 

(i)       Purchaser shall have the right (but not an obligation), from time to
time, to adjourn the Initial Scheduled Closing Date one or more times for up to
30 days in the aggregate to any Business Day that is on or prior to the date
which is 30 days after the Initial Scheduled Closing Date (the “Outside Initial
Scheduled Closing Date”); any such adjournment shall be effected by Purchaser’s
written notice to Seller specifying the adjourned Initial Scheduled Closing Date
(which shall be a Business Day) delivered no later than three Business Days
prior to the then-Initial Scheduled Closing Date;

 

(ii)       if Purchaser timely exercises its adjournment rights set forth in
Section 10.3(a)(i), Purchaser shall have the right (but not an obligation), from
time to time, to further adjourn the Scheduled Closing Date one or more times
for up to thirty days in the aggregate to any Business Day that is on or prior
to the date which is 30 days after the Outside Initial Scheduled Closing Date
(the “Outside Second Scheduled Closing Date”); any such adjournment shall be
effected by Purchaser’s written notice to Seller specifying the adjourned
Scheduled Closing Date (which shall be a Business Day) delivered no later than
three Business Days prior to the then Scheduled Closing Date; provided that the
first such adjournment notice delivered for a Scheduled Closing Date later than
the Outside Initial Scheduled Closing Date shall not be effective unless,
concurrently with delivery of such adjournment notice, Purchaser delivers to the
Escrow Agent, by wire transfer of immediately available funds to an account
designated by the Escrow Agent, the sum of $5,000,000 (which sum shall be added
to and constitute a portion of the Down Payment for all purposes of this
Agreement); and provided further that if the wire transfer required pursuant to
the preceding proviso is not made in accordance with the terms thereof, no
further adjournment of the Scheduled Closing Date by Purchaser pursuant to this
Section 10.3(a)(ii) shall be effective; and

 

 58 

 

 

(iii)       if Purchaser timely exercises its adjournment right set forth in
Section 10.3(a)(ii), Purchaser shall have the right (but not an obligation),
from time to time, to further adjourn the Scheduled Closing Date one or more
times to any Business Day that is on or prior to the Termination Date; any such
adjournment shall be effected by Purchaser’s written notice to Seller specifying
the adjourned Scheduled Closing Date (which shall be a Business Day) delivered
no later than three Business Days prior to the then Scheduled Closing Date;
provided that the first such adjournment notice delivered for a Scheduled
Closing Date later than the Outside Second Scheduled Closing Date shall not be
effective unless, concurrently with delivery of such adjournment notice,
Purchaser delivers to the Escrow Agent, by wire transfer of immediately
available funds to an account designated by the Escrow Agent, the sum of
$10,000,000 (which sum shall be added to and constitute a portion of the Down
Payment for all purposes of this Agreement); and provided further that if the
wire transfer required pursuant to the preceding proviso is not made in
accordance with the terms thereof, no further adjournment of the Scheduled
Closing Date by Purchaser pursuant to this Section 10.3(a)(iii) shall be
effective.

 

(b)          Subject to Section 10.3(d), Seller shall have the right (but not an
obligation), from time to time, to adjourn the Scheduled Closing Date one or
more times for the sole purpose of satisfying any condition precedent to
Purchaser’s obligation to consummate the Closing under this Agreement that is
not satisfied as of the date such adjournment right is exercised for up to 30
days in the aggregate; any such adjournment shall be effected by Seller’s
written notice to Purchaser specifying the adjourned Scheduled Closing Date
(which shall be a Business Day) delivered no later than three Business Days
prior to the then Scheduled Closing Date.

 

(c)          Subject to the provisions of Sections 10.3(a) and (b), TIME SHALL
BE OF THE ESSENCE as to the parties’ obligations hereunder to consummate the
Closing on or before the Termination Date.

 

(d)          Notwithstanding anything to the contrary set forth in this
Agreement, this Agreement may be terminated (i) by mutual written agreement of
Seller and Purchaser, or (ii) by either Purchaser or Seller if the Closing does
not occur on or before 12:00 p.m. New York City time on February 2, 2018
(provided, however for the purposes hereof, the 12:00 p.m. New York City time
deadline shall be deemed satisfied if the securities intermediary in connection
with the Existing Loan Defeasance receives a wire of sufficient funds to settle
the trade with respect to the defeasance collateral being delivered in
connection therewith) (the “Termination Date”).

 

Section 10.4         Purchaser’s Closing Deliveries. At the Closing, Purchaser,
at its sole cost and expense, shall deliver or cause to be delivered the
following items to Seller or to Escrow Agent (as applicable):

 

(a)          the Balance by Federal Reserve wire transfer of immediately
available funds in accordance with the timing and other requirements of Section
3.2, and Purchaser’s written authorization and direction to the Escrow Agent to
disburse the Down Payment to or as directed by Seller, as required by Section
3.2;

 

(b)          New York State Real Estate Transfer Tax Return (TP-584), duly
executed by Purchaser;

 

(c)          New York City Real Property Transfer Tax Return (NYC-RPT), duly
executed and acknowledged by Purchaser;

 

 59 

 

 

(d)          evidence reasonably satisfactory to Seller that the Person
executing the Closing documents on behalf of Purchaser has full right, power,
and authority to do so;

 

(e)          a certificate, from Purchaser, restating on and as of the Closing
Date the accuracy of the representations made by Purchaser in Section 8.2;

 

(f)          the LLC Agreement, duly executed by Purchaser;

 

(g)          a Contribution, Reimbursement and Indemnity Agreement in the form
of Exhibit F with respect to each guarantee and environmental indemnity
contemplated by Section 7.3(d) (the “Contribution and Indemnity Agreement”),
duly executed by each Guarantor;

 

(h)          a property management agreement in the form of Exhibit G (subject
to changes requested by any Refinancing Source, to be accepted or denied in
Purchaser’s commercially reasonable discretion) relating to the management of
the Property (the “New Property Management and Leasing Agreement”), duly
executed by WWP MANAGER JV LLC, a Delaware limited liability company; and

 

(i)          such other documents as are reasonably required by the Title
Company or required by law to effect the consummation of the transactions which
are the subject of this Agreement.

 

Section 10.5         Seller’s Closing Deliveries. At the Closing, Seller, at its
sole cost and expense, shall deliver the following items to Purchaser or to
Escrow Agent (as applicable), all duly executed and acknowledged, where
applicable:

 

(a)          a certificate in the form attached hereto as Exhibit H certifying
that Seller is not a “foreign person” as defined in Section 1445 of the Code and
Treasury regulations thereunder;

 

(b)          a certificate from Seller restating, on and as of the Closing Date,
the representations made by Seller in Section 8.1, except that Seller, in such
certificate, may modify the representations made by Seller in Section 8.1 to
reflect facts and circumstances that exist on and as of the Closing Date that
did not exist on and as of the Effective Date (such certificate being referred
to herein as the “Seller’s Update Certificate”), it being agreed and understood
that nothing contained in this Section 10.5(b) shall relieve Seller of its
obligation to comply with all covenants of Seller expressly set forth herein or
be deemed to waive or modify any condition precedent to Purchaser’s obligation
to consummate the Closing under this Agreement;

 

(c)          New York State Real Estate Transfer Tax Return (TP-584), duly
executed by Seller;

 

(d)          New York City Real Property Transfer Tax Return (NYC-RPT), duly
executed and acknowledged by Seller;

 

(e)          a title certificate or affidavit substantially in the form attached
hereto as Exhibit I to the Title Company;

 

 60 

 

 

(f)          evidence reasonably satisfactory to Purchaser that the Person
executing the Closing documents on behalf of Seller has full right, power and
authority to do so;

 

(g)          the Assignment of Membership Interests in the form of Exhibit J,
duly executed by Seller;

 

(h)          the LLC Agreement, duly executed by Seller;

 

(i)           a Contribution and Indemnity Agreement, duly executed by NYRT;

 

(j)           a New Property Management and Leasing Agreement, duly executed by
Office Owner and Amenities Owner;

 

(k)          a Non-Imputation Affidavit in the form of Exhibit K, duly executed
by Seller for the benefit of Title Company (together with the title certificate
or affidavit described in clause (e) above, the “Title Affidavits”);

 

(l)           resignation letters of the members on the Commercial Board
appointed by Seller in the form attached hereto as Exhibit S and duly authorized
and executed by the respective parties thereto;

 

(m)          resignation letters of the members on the Condominium Board
appointed by Seller in the form attached hereto as Exhibit T and duly authorized
and executed by the respective parties thereto;

 

(n)          resignation letters of the officers of each Group Company resigning
from their capacity as officers of such Group Company, in the form attached
hereto as Exhibit U and duly authorized and executed by the respective parties
thereto;

 

(o)          the Cravath Estoppel, the Nomura Estoppel, the Condominium Estoppel
(if obtained by Seller), the Amenities Owner Estoppel, the Amenities Lender
Estoppel, and a number of Non-Major Tenant Estoppels which, together with the
Cravath Estoppel and the Nomura Estoppel, constitute estoppel certificates with
respect to Tenant Leases demising at least 75.0% of the rentable space in the
Property, in each case dated no earlier than thirty days prior to the Closing
Date;

 

(p)          all tenant files and all other books, records, reports and other
materials that relate to the Property (to the extent in the possession of Seller
or any of the Group Companies or the Existing Property Manager), including,
without limitation, the Records (to the extent in the possession of Seller or
any of the Group Companies or the Existing Property Manager);

 

(q)          a Guaranty Agreement in the form of Exhibit C (the “Guaranty
Agreement”), duly executed by NYRT;

 

(r)           the Amenities Lender Consent; and

 

 61 

 

 

(s)           such other documents as are reasonably required by the Title
Company or required by law to effect the consummation of the transactions which
are the subject of this Agreement.

 

Section 10.6         Prorations.

 

(a)          Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”) (x) interest
payments on the Amenities Loan, on an if, as and when collected basis, and (y)
the other items of income and expense referred to in this Section 10.6 (the
items referred to in clauses (x) and (y), the “Proration Items”), including the
following items with respect to the Office Property only: (i) real estate and
personal property taxes, sewer rents and taxes, water rates and charges and
assessments which are required to be paid for the calendar year in which the
Closing occurs, (ii) utility bills (subject to the terms of Section 10.6(b)
below), (iii) Rentals (subject to the terms of Section 10.6(b) below) on an if,
as and when collected basis, (iv) charges under any Service Contracts that are
in effect as of the Closing Date, (v) wages and fringe benefits (including
vacation pay, sick days, health, welfare, pension and annuity contributions) and
other compensation payable to or on behalf of employees of any Group Company;
(vi) insurance premiums, and (vii) all other items customarily apportioned in
connection with the sale of real property in New York, New York. The preliminary
estimated Closing prorations shall be set forth on a preliminary closing
statement to be prepared by Seller and submitted to Purchaser for Purchaser’s
approval (which approval shall not be unreasonably withheld, delayed or
conditioned) at least three days prior to the Closing Date, and agreed upon by
both Seller and Purchaser prior to the Closing (the “Closing Statement”). All
income and expenses with respect to the period prior to the Closing Time (other
than Casualty/Condemnation Funds, which shall be subject to Article IX) shall be
for the account of the members of the Company prior to the Closing Time pro rata
in accordance with their relative percentage interests in the Company and all
income and expenses with respect to the period from and after the Closing Time
shall be for the account of the members of the Company after the Closing Time
pro rata in accordance with their relative percentage interests in the Company.
If either party shall discover any error in the computation of any proration,
such error shall be corrected promptly following notification thereof by the
discovering party (provided such notification shall be given within 30 days
following discovery thereof, but, other than with respect to Entity Proration
Items, not later than one year following the Closing Date). The preliminary
proration shall be paid at Closing by Purchaser to Seller (if the preliminary
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
preliminary prorations result in a net credit to Purchaser) by increasing or
reducing the cash to be delivered by Purchaser in payment of the Balance at the
Closing. If the actual amounts of the Proration Items are not known as of the
Closing Time, the prorations shall be made at Closing on the basis of the best
evidence then available; thereafter, when actual figures are received,
re-prorations shall be made on the basis of the actual figures, and a final cash
settlement shall be made between Seller and Purchaser. A final reconciliation of
Proration Items (other than Entity Proration Items) shall be made by Purchaser
and Seller on or prior to the date that is one year after the Closing; provided,
however, that if information necessary to make a final determination with
respect to a Proration Item (e.g., true ups with Tenants) is unavailable to the
Company, a final determination with respect to such Proration Item shall be made
by the Company promptly after such information becomes available to Purchaser or
Seller. For the avoidance of doubt, any adjustments to the income and expense
items in Section 10.6(a)-(k) shall not affect any change to the portion of such
items allocated to Comfort Member; accordingly, all prorations required
hereunder shall be made solely between Seller and Purchaser. The parties’
agreement to adjust any apportionments made under this Section 10.6 shall
survive the Closing until the first anniversary of the Closing Date, except for
apportionment of Entity Proration Items, which shall survive indefinitely,
notwithstanding anything herein to the contrary.

 

 62 

 

 

(b)          Purchaser shall receive a credit on the Closing Statement for the
prorated amount (as of the Closing Time) of 48.7% of all Rentals which were
(1) paid to and collected by Office Owner (without duplication) prior to the
Closing Time and, (2) attributable to any period following the Closing Time.
“Rentals” as used herein includes fixed monthly rentals, additional rentals,
percentage rentals, escalation rentals (which include each Tenant’s
proportionate share of building operation and maintenance costs and expenses as
provided for under the Tenant Leases, to the extent the same exceeds any
expenses that are specified in an applicable Tenant Lease), retroactive rentals,
all administrative charges, utility charges, tenant or real property association
dues, storage rentals, special event proceeds, temporary rents, telephone
receipts, locker rentals, vending machine receipts and other sums and charges
payable to Seller or its successor by tenants under the Tenant Leases or from
other occupants or users of the Property, but excluding specific tenant billings
which are governed by Section 10.6(d). Rentals are “Delinquent” if they were due
prior to the Closing Time and payment thereof has not been made on or before the
Closing Time. Delinquent Rentals shall not be prorated at the Closing. All sums
collected by Office Owner from and after Closing from each Tenant (excluding (x)
Tenant payments specifically identified in writing as being for Operating
Expense Recoveries attributable to the period prior to the Closing Time that are
governed by Section 10.6(c) below and (y) tenant specific billings for tenant
work orders and other specific services as described in and governed by Section
10.6(d) below) that owes Delinquent Rental payments as of the Closing shall be
applied (i) first to the period in which the Closing Date occurs, until paid in
full, (ii) then to rent amounts then due and payable by Tenant to Office Owner
for periods following the period in which the Closing Date occurs, until paid in
full, and (iii) then to prior delinquencies owed by such Tenant to Office Owner
for the period prior to the period in which the Closing Date occurs, until paid
in full. Purchaser shall cause any sums collected by Office Owner, or by any
other Group Company (without duplication) on behalf of Office Owner, and due to
Seller pursuant to the terms hereof to be promptly remitted to Seller.

 

(c)          Seller shall prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges with respect to the Office Property
(collectively, “Operating Expense Recoveries”) for the fiscal year in which the
Closing occurs. To the extent that any payment on account of Operating Expense
Recoveries is required to be paid periodically by Tenants for any fiscal year
(or, if applicable, any lease year or any other applicable accounting period),
and at the end of such fiscal year (or lease year or other applicable accounting
period, as the case may be) such estimated amounts are to be recalculated based
upon the actual expenses, taxes or other relevant factors for that fiscal year
(or lease year or other applicable accounting period, as the case may be), then
Purchaser and Seller shall reasonably cooperate in good faith to (i) cause such
estimated amounts to be recalculated and (ii) bill such Tenants for all such
amounts due from such Tenants within 30 days following Seller’s approval of the
recalculation. At the time(s) of final calculation and collection from (or
refund to) each Tenant of the amounts in reconciliation of actual Operating
Expense Recoveries, there shall be a re-proration between the members of the
Company prior to the Closing Time and the members of the Company after the
Closing Time as contemplated by Section 10.6(a). Seller, on or prior to the
Closing, shall send the reconciliations to the Tenants for Operating Expense
Recoveries for the fiscal year preceding the fiscal year in which the Closing
occurs and, to the extent any such Tenant overpaid or underpaid such Operating
Expense Recoveries, Seller or Purchaser shall receive a corresponding credit at
the Closing, as applicable. Seller shall be solely responsible for administering
any audits conducted by any Tenant pursuant to its Tenant Lease for any fiscal
year prior to the fiscal year in which the Closing occurs and Seller shall be
solely responsible for any overpayment of such Operating Expense Recoveries due
any Tenant conducting such audits and, subject to Section 10.6(b), Seller shall
have the right to collect such Operating Expense Recoveries due from any Tenant
conducting such audits.

 

 63 

 

 

(d)         With respect to specific tenant billings for work orders, special
items performed or provided at the request of a given Tenant or other specific
services, which are collected by Office Owner, the Company or any Subsidiary
thereof after the Closing Time but relate to any such specific services rendered
by Office Owner or its property manager prior to the Closing Time and which are
identified on the applicable Tenant’s payment as relating to such specific
services or which are clearly identifiable as being payment for any such
specific services, Purchaser shall cause the Company to distribute such
collected amounts to the members of the Company prior to the Closing.

 

(e)          Apportionment for real property taxes, water rates and charges,
sewer taxes and rents and other similar items with respect to the Office
Property shall be made on the basis of the fiscal year for which assessed. If
the Closing Date occurs before such real property taxes, water rates and
charges, sewer taxes and rents or similar items are finally fixed for the fiscal
year in which the Closing Date occurs, then the apportionments thereof made at
the Closing shall be made on the basis of the real property taxes, water rates
and charges, sewer taxes and rents or other similar items, as the case may be,
for the preceding fiscal year applied to the latest assessed valuation. After
the real property taxes, water rates and charges, sewer taxes and rents or other
similar items with respect to the Office Property, as the case may be, are
finally fixed for the fiscal year in which the Closing Date occurs, Seller and
Purchaser shall make a recalculation of the apportionment thereof based on the
amounts finally fixed for the fiscal year in which the Closing Date occurs, and
there shall be a re-proration between the members of the Company prior to the
Closing Time and the members of the Company after the Closing Time as
contemplated by Section 10.6(a), with the members of the Company prior to the
Closing Time entitled to (or responsible for, as the case may be) the amounts
attributable to the period prior to the Closing Time, and the members of the
Company after the Closing Time entitled to (or responsible for, as the case may
be) the amounts attributable to the period from and after the Closing Time.

 

(f)           If there are any meters measuring water consumption at the Office
Property, Seller shall attempt to obtain meter readings to a date that is no
more than 30 days before the Closing, and, if such readings are obtained, the
unfixed water rates and charges and sewer taxes, if any, based thereon for the
intervening time shall be apportioned on the basis of such readings, or if such
readings are not obtained, the unfixed water rates and charges and sewer taxes
and rents, if any, shall be apportioned based upon the last meter readings.

 

 64 

 

 

(g)          Seller shall secure readings for all utilities provided to the
Office Property (other than any such utilities that are directly metered and
paid for by a Tenant under the applicable Tenant Lease) as of the Closing Time.
To the extent that such readings are not available, at Closing the cost of such
utilities (other than any such utilities that are directly metered and paid for
by a Tenant under the applicable Tenant Lease) shall be apportioned as of the
Closing Time between the members of the Company prior to the Closing Time, on
the one hand, and the members of the Company after the Closing Time, on the
other hand, on the basis of the most recent actual (not estimated) bill for such
service, and, after Closing, upon determination of the final meter readings,
shall be readjusted based on same as of the Closing Time.

 

(h)          If, as of the Closing Time, the Office Property or any part thereof
is affected by any real property tax assessments, then Seller shall cause the
Company to pay such assessments prior to the Closing (as to which the members of
the Company prior to the Closing Time shall be responsible pro rata in
accordance with their relative percentage interests in the Company), provided,
however, that if such assessments are payable in installments, then Seller shall
cause the Company to pay such installments due prior to the Closing Date (as to
which the members of the Company prior to the Closing Time shall be responsible
pro rata in accordance with their relative percentage interests in the Company),
and the Company shall pay such installments due on or after the Closing Date (as
to which the members of the Company after the Closing Time shall be responsible
pro rata in accordance with their relative percentage interests in the Company).

 

(i)           Seller and Purchaser acknowledge that the apportionment of
interest payments on the Amenities Loan contemplated by clause (x) of the first
sentence of Section 10.6(a) shall take into account that (i) Amenities Owner’s
obligation to make interest payments is limited in amount to “Cash Flow” (as
defined in the Amenities Loan Documents), and (ii) Amenities Holdings indirectly
owns Amenities Lender (and, accordingly, is entitled to receive interest
payments made by Amenities Owner, in accordance with and subject to the terms
and conditions of the Amenities Loan Documents). Notwithstanding anything to the
contrary herein, the prorations, credits, apportionments and re-prorations
contemplated by clauses (i) through (vii) of the first sentence of Section
10.6(a) apply solely with respect to the Office Property, it being acknowledged
by the parties that the apportionment of interest payments on the Amenities Loan
contemplated by clause (x) of the first sentence of Section 10.6(a) shall
substitute for all items customarily apportioned in connection with the sale of
interests in similarly located properties similar to the Amenities Property.

 

(j)           Purchaser shall receive a credit on the Closing Statement in an
amount equal to 48.7% of Leasing Costs with respect to the Property (provided,
that with respect to the Amenities Property, credit shall be given only for the
Company’s allocated share of such Leasing Costs, which shall be based on its
then current interest in distributions, if any) outstanding as of Closing or
arising from (i) Tenant Leases (or amendments or modifications thereof) entered
into prior to the Effective Date, (ii) any renewal option, termination option,
extension option or expansion option exercised prior to the Effective Date
and/or (iii) a Tenant, prior to the Effective Date, either waiving or electing
not to exercise such Tenant’s rights (as contained in the applicable Tenant
Lease) to terminate the applicable Tenant Lease for all or any portion of the
premises or term demised thereby. Seller shall receive a credit on the Closing
Statement in an amount equal to 48.7% of Leasing Costs paid with respect to the
Property (provided, that with respect to the Amenities Property, credit shall be
given only for the Company’s allocated share of such Leasing Costs, which shall
be based on its then current interest in distributions, if any) during the
period after the Effective Date and before the Closing Date (i) with respect to
any Tenant Lease (or amendment or modification thereof) entered into after the
Effective Date in accordance with this Agreement, (ii) with respect to any
renewal option, termination option, extension option or expansion option
contained in any Tenant Lease on the Effective Date and exercised after the
Effective Date and (iii) payable by reason of a Tenant, after the Effective
Date, either waiving or electing not to exercise such Tenant’s rights (as
contained in the applicable Tenant Lease on the Effective Date) to terminate the
applicable Tenant Lease for all or any portion of the premises or term demised
thereby. At Purchaser’s request and direction, in lieu of the credit to be
received by Purchaser, Seller shall fund all or any portion of such amount to a
Refinancing Source as reserves for Leasing Costs.

 

 65 

 

 

(k)          Purchaser shall receive a credit on the Closing Statement in an
amount equal to 48.7% of all amounts due from any of the Owned Companies
(provided, that with respect to Amenities Owner, credit shall be given only for
the Company’s allocated share of such capital repair costs, which shall be based
on its then current interest in distributions, if any) for capital repairs
commenced or contracted for prior to the Closing, except to the extent the same
have been commenced or contracted for after the Effective Date with the consent
of Purchaser in accordance with the terms of this Agreement. At Purchaser’s
request and direction, in lieu of the credit referenced in the immediately
preceding sentence, Seller shall fund all or any portion of such amount to a
Refinancing Source as reserves for Property capital expenditures.

 

(l)          Entity Proration Items shall be apportioned as of the Closing Time
such that all Entity Proration Items arising from events, acts or omissions
occurring prior to Closing Time shall be for the account of the members of the
Company prior to the Closing Time, and all Entity Proration Items arising from
events, acts or omissions occurring from and after Closing Time shall be for the
account of the members of the Company after the Closing Time. For purposes of
determining the apportionment of Entity Proration Items under this Section
10.6(l), such Entity Proration Items shall be allocated between periods ending
at the Closing Time and periods beginning after the Closing Time based on the
amount that would have been payable if each of the Group Companies had closed
its books at 11:59 p.m. on the day immediately preceding the Closing Date;
provided that in the case of taxes of the Group Companies other than gross
receipts, sales or use, or taxes based upon or related to income, such taxes
allocable to periods ending at the Closing Time shall include the amount of such
taxes for the entire relevant tax period multiplied by a fraction the numerator
of which is the number of days in the relevant tax period ending on the day
immediately preceding the Closing Date and the denominator of which is the
number of days in the entire relevant tax period, and the remaining portion of
such taxes in the relevant tax period shall be allocated to periods beginning
after the Closing Time. To the extent that any Entity Proration Item is for the
account of the members of the Company prior to the Closing Time pursuant to this
Section 10.6(l), then Seller shall pay to Purchaser 48.7% of such amount, if
such amount is undisputed or, if such amount is disputed, after such amount is
determined pursuant to a final, non-appealable judgment of a court of competent
jurisdiction. For purposes of this Section 10.6, any liabilities that accrue
under the Title Affidavits are deemed to be Entity Proration Items and are
deemed to have accrued prior to the Closing Date. Notwithstanding anything
herein to the contrary, the provisions of this Section 10.6(l) shall survive the
Closing indefinitely and, for the avoidance of doubt, shall be excluded from the
terms and limitations set forth in Section 16.1(b) hereof.

 

 66 

 

 

(m)         Seller and Purchaser acknowledge that the purchase of the Sale
Interests by Purchaser hereunder does not include any cash, marketable
securities and/or bank accounts (including any cash received upon the release of
any Loan Reserves) of Seller, Amenities Owner, any other Group Company or any
other Affiliate of Seller (in each case, other than any Casualty/Condemnation
Funds, the disposition of which shall be governed by Article IX), and Purchaser
shall have no right to object to Seller causing the Company to liquidate and
distribute to the members prior to the Closing the proceeds of such cash,
marketable securities and/or bank accounts at or prior to Closing (other than
the cash, marketable securities and/or bank accounts of Amenities Owner, which
shall be retained by Amenities Owner).

 

(n)          The provisions of this Section 10.6 shall survive the Closing
except the Closing proration obligations shall survive only for a period of
twelve months (other than as explicitly set forth herein, including those in
clause (l) above, which shall survive indefinitely).

 

Section 10.7         Costs of Title Company and Closing Costs. Costs of the
Title Company and other Closing costs incurred in connection with the Closing
shall be allocated as follows:

 

(a)          Purchaser shall pay (i) all premiums and other costs for the Title
Policy and any endorsements (excluding, for the avoidance of doubt, the
Refinancing Source Title Costs) (provided that the foregoing shall not limit
Seller’s obligation to pay all costs incurred by Seller with respect to the Cure
of any Mandatory Removal Exception, or any Exception that Seller elects to Cure
(in its sole discretion), in accordance with Section 6.2), (ii) the costs
associated with any modifications, updates, or recertifications of the Existing
Survey requested by Purchaser (and any other survey obtained by or at the
direction of Purchaser), (iii) Purchaser’s attorneys’ fees, (iv) one-half of all
of the Title Company’s and Escrow Agent’s escrow and closing fees, if any; and
(v) all recording fees (other than recording fees in connection with the
Refinancing or Existing Loan Defeasance);

 

(b)          Seller shall pay (i) one-half of all of the Title Company’s and
Escrow Agent’s escrow and closing fees, if any, (ii) all present or future
transfer taxes imposed by the State of New York and the City of New York on
account of or with respect to the transfer of the Sale Interests by Seller to
Purchaser pursuant to this Agreement, if any, (iii) Seller’s attorneys’ fees,
(iv) all costs incurred by Seller with respect to the Cure of any Exception that
Seller is obligated to Cure, or elects to Cure (in its sole discretion), in
accordance with Section 6.2, (v) except as otherwise provided in this Agreement,
all costs and expenses incurred in connection with the Refinancing and Existing
Loan Defeasance, including, without limitation, the costs of Purchaser’s
commercially reasonable efforts to arrange for one or more Refinancing Loans as
set forth in Section 7.3(a), (vi) all premiums and other costs actually incurred
to purchase all title insurance coverages as required to satisfy the title
insurance requirements of the Refinancing Sources, including all endorsements or
deletions (the “Refinancing Source Title Cost”), provided that, at the Closing,
Seller shall give a credit to Purchaser against the Purchase Price in an amount
equal to 50.0% of the cost differential between (1) the total cost to purchase
all title insurance coverages as required to satisfy the title insurance
requirements of the Refinancing Sources, including all endorsements or
deletions, without taking into account any discount obtained as a result of
additional title coverage obtained by Purchaser and (2) the Refinancing Source
Title Cost (an example of the allocation of title insurance costs and premiums
pursuant to this Section 10.7 is attached hereto as Exhibit V), (vii) any
mortgage recording taxes or fees, and (viii) any other recording fees in
connection with the Refinancing Loans or Existing Loan Defeasance, in each case,
in cash (including out of proceeds of the Refinancing Loans) at the Closing; and

 

 67 

 

 

(c)          any other costs and expenses of Closing not provided for in this
Section 10.7 shall be allocated between Purchaser and Seller in accordance with
the custom in the county in which the Real Property is located.

 

If the Closing does not occur for any reason whatsoever, all costs incurred in
connection with the transactions contemplated herein shall be borne by the party
incurring such costs, unless otherwise expressly set forth herein to the
contrary. The provisions of this Section 10.7 shall survive the Closing or
termination of this Agreement.

 

Article XI
BROKERAGE

 

Section 11.1         Brokers. Each of Purchaser and Seller represents to the
other party that it dealt with no broker, finder or salesperson in connection
with this Agreement, except for Eastdil Secured, LLC and CBRE Inc.
(collectively, “Broker”). Purchaser shall indemnify, defend and hold Seller
harmless from any brokerage or finder’s fee or commission claimed by any Person
asserting its entitlement thereto at the alleged instigation of Purchaser, for
or on account of this Agreement or the transactions contemplated hereby
(excluding Broker). Seller shall indemnify, defend and hold Purchaser harmless
from any brokerage or finder’s fee or commission claimed by any Person asserting
its entitlement thereto at the alleged instigation of Seller for or on account
of this Agreement or the transactions contemplated hereby. Seller shall pay
Broker a commission pursuant to separate agreements between Seller and Broker.
The provisions of this Article XI shall survive the Closing or termination of
this Agreement.

 

Article XII
CONFIDENTIALITY

 

Section 12.1         Confidentiality. Seller and Purchaser each expressly
acknowledges and agrees that, unless and until the Closing occurs, the
transactions contemplated by this Agreement and the terms, conditions, and
negotiations concerning the same (including the existence of this Agreement)
shall be held in the strictest confidence by each of them and shall not be
disclosed by Purchaser or Seller except that such disclosure (including
disclosure of the Documents) shall be permitted by Seller and Purchaser to their
respective attorneys, partners (actual and prospective), lenders (actual and
prospective, including any Refinancing Source), investors (actual and
prospective), accountants, consultants (actual and prospective), officers,
employees, directors, shareholders or Affiliates (and the transactions
contemplated by this Agreement (including the existence of this Agreement) but
not the terms and conditions of this Agreement or of the Documents shall be
permitted to be disclosed by each of Seller and Purchaser to Tenants and service
providers under Service Contracts) or as may be necessary for its performance
hereunder or as otherwise reasonably believed to be required by applicable law
or the rules of any organized stock exchange. Neither Seller nor Purchaser shall
issue a press release or otherwise communicate with media representatives
regarding this sale and purchase of the Sale Interests without the prior
approval of the other party (such approval not to be unreasonably withheld,
conditioned or delayed), provided, however, that in no event shall Purchaser be
entitled to disclose the names and identity of any Seller Parties.
Notwithstanding the foregoing, Purchaser or its direct or indirect beneficial
owners may disclose in press releases, filings with governmental authorities,
financial statements and/or other communications such information regarding the
transactions contemplated hereby as may be necessary or advisable under law,
including securities laws, rules or regulations, GAAP or other accounting rules
or procedures or the constituent owner’s prior custom, practice or procedure.
The provisions of this Article XII shall survive the Closing or termination of
this Agreement.

 

 68 

 

 

Article XIII
REMEDIES

 

Section 13.1         Default by Seller. In the event that Seller defaults in its
obligation to consummate the sale of the Sale Interests to Purchaser on the
Closing Date in accordance with this Agreement, Purchaser may, as Purchaser’s
sole and exclusive remedy, elect either of the following: (a) to terminate this
Agreement by delivery of notice of termination to Seller, in which event (i)
Purchaser shall receive from the Escrow Agent the Down Payment, and
(ii) Purchaser shall be entitled to recover from Seller its actual out of pocket
third party costs and expenses incurred in connection with the transaction
contemplated herein, which costs and expenses shall in no event exceed
$1,000,000, whereupon Seller and Purchaser shall have no further rights or
obligations under this Agreement, except with respect to the Termination
Surviving Obligations; (b) to bring an action against Seller for specific
performance of such obligation (and file a lis pendens against the Real Property
in connection therewith); or (c) to waive such default and proceed to Closing
without adjustment of the Purchase Price; and in any such event, Purchaser
hereby waives all other remedies, including any claim against Seller for damages
of any type or kind including consequential, special, incidental and punitive
damages. Notwithstanding the foregoing, (i) if the remedy of specific
performance is not available to Purchaser due to Seller’s default under this
Agreement during the period prior to the Closing in a manner that precludes
Purchaser from acquiring the Sale Interests in accordance with this Agreement,
then Purchaser shall have the right to make a claim against Seller for
Purchaser’s actual damages (excluding special, indirect, consequential and
punitive damages) arising from Seller’s default and (ii) nothing contained in
this Section 13.1 shall limit Purchaser’s remedies at law, in equity or as
herein provided in the event of a breach by Seller of any of the Closing
Surviving Obligations after Closing or the Termination Surviving Obligations
after termination. This Section 13.1 shall survive the termination of this
Agreement.

 

 69 

 

 

Section 13.2         DEFAULT BY PURCHASER. IN THE EVENT THAT (A) PURCHASER
DEFAULTS IN ITS OBLIGATION TO CONSUMMATE THE PURCHASE OF THE SALE INTERESTS FROM
SELLER ON THE CLOSING DATE IN ACCORDANCE WITH THIS AGREEMENT OR (B) PURCHASER
DEFAULTS IN ITS OBLIGATIONS SET FORTH IN SECTION 7.3 WHICH DEFAULT GIVES RISE ON
THE SCHEDULED CLOSING DATE TO THE FAILURE OF THE CONDITION SET FORTH IN SECTION
10.1(a)(iv) (EACH OF THE EVENTS SET FORTH IN CLAUSES (A) AND (B) OF THE
PRECEDING SENTENCE BEING HEREINAFTER REFERRED TO AS A “MATERIAL PURCHASER
DEFAULT”), THEN PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. PURCHASER AND SELLER
HEREBY AGREE THAT (i) AN AMOUNT EQUAL TO THE DOWN PAYMENT (FOR THE AVOIDANCE OF
DOUBT, INCLUDING ANY INTEREST ACCRUED THEREON) IS A REASONABLE ESTIMATE OF THE
TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT OF A MATERIAL PURCHASER
DEFAULT AND (ii) SUCH AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
FOR SUCH MATERIAL PURCHASER DEFAULT, AND SHALL BE PAID TO SELLER AS SELLER’S
SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY SUCH MATERIAL
PURCHASER DEFAULT, WHEREUPON THIS AGREEMENT SHALL TERMINATE AND SELLER AND
PURCHASER SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH
RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED IN THIS SECTION 13.2 (BUT WITHOUT LIMITING THE TERMS OF
ARTICLE XVI) SHALL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN
PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING
OBLIGATIONS AFTER CLOSING OR THE TERMINATION SURVIVING OBLIGATIONS AFTER
TERMINATION. NOTHING CONTAINED IN THIS SECTION 13.2 SHALL BE DEEMED TO LIMIT
SELLER'S RIGHT TO BE PAID THE DOWN PAYMENT (TOGETHER WITH ALL INTEREST THEREON,
IF ANY) UNDER SECTION 10.1(d), IF APPLICABLE.

 

Section 13.3         Consequential and Punitive Damages. Each of Seller and
Purchaser waive any right to sue the other for any consequential, special,
incidental or punitive damages, and for diminution of value, for matters arising
under this Agreement. The provisions of this Section 13.3 shall survive Closing
or termination of this Agreement.

 

Article XIV
NOTICES

 

Section 14.1         Notices. All notices or other communications required or
permitted hereunder shall be in writing, and shall be given by (a) personal
delivery or (b) professional expedited delivery service with proof of delivery,
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other Person as the addressee shall have
designated by notice sent in accordance herewith and shall be deemed to have
been given either at the time of personal delivery, or, in the case of expedited
delivery service or mail, as of the date of first attempted delivery on a
Business Day at the address or in the manner provided herein. The attorney for a
party shall be entitled to give notice on behalf of such party; any such notice
so given shall have the effect of being from the party that the attorney
represents. Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement shall be as follows:

 

To Purchaser:

c/o SL Green Realty Corp.

420 Lexington Avenue, 19th Floor

New York, New York 10170

Attention: Andrew S. Levine

 

 70 

 

 

 

c/o RXR Realty, LLC

625 RXR Plaza

Uniondale, New York 11556

Attention: Jason M. Barnett

 

c/o SL Green Realty Corp.

420 Lexington Avenue, 19th Floor

New York, New York 10170

Attention: Marc Holliday

 

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

and

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Brian S. Lichter, Esq.

 

To Seller:

 

 

 

 

with copies to:

 

c/o Winthrop REIT Advisors, LLC
7 Bulfinch Place, Suite 500
Boston, Massachusetts 02114
Attention: John Garilli

 

Wendy Silverstein

Chief Executive Officer

New York REIT, Inc.

c/o Witkoff Group

40 West 57th Street

New York, New York 10019

 

and

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Steven L. Lichtenfeld, Esq.

 

Section 14.2         Survival. The provisions of this Article XIV shall survive
the Closing or termination of this Agreement.

 

 71 

 

 

Article XV
ASSIGNMENT AND BINDING EFFECT

 

Section 15.1         Assignment; Binding Effect. Other than as permitted by this
Section 15.1, Purchaser shall not have the right to assign this Agreement or
otherwise transfer this Agreement or permit any direct or indirect interests in
Purchaser to be transferred in each case without Seller’s prior written consent;
provided that transfers of indirect interests in Purchaser that would be
permitted pursuant to Section 11.1(a)(ii) through (vii) of the LLC Agreement
shall not require Seller’s consent. Without Seller’s consent, Purchaser may
assign this Agreement to an Affiliate of Purchaser that is directly or
indirectly wholly-owned by Purchaser or by Purchaser’s direct or indirect parent
pursuant to an assignment and assumption agreement in form reasonably acceptable
to Seller pursuant to which Purchaser’s assignee assumes and agrees to perform
all of Purchaser’s obligations hereunder, provided that no assignment or
assumption of Purchaser’s rights or obligations hereunder shall relieve the
assignor of the obligations of Purchaser hereunder. This Agreement shall be
binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and permitted assigns, and no other party shall be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Seller or Purchaser, such reference shall include the successors and permitted
assigns of such party under this Agreement.

 

Article XVI
LIMITED SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Section 16.1         Survival of Representations and Warranties .

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, (i) the representations and warranties of Seller set forth in
Sections 8.1(a) through 8.1(g) (inclusive), 8.1(r) through 8.1(t) (inclusive),
8.1(x), 8.1(y), 8.1(cc) and 8.1(dd) (collectively, the “Seller Entity
Representations”), Seller’s liability with respect thereto, the representations
and warranties of Purchaser set forth in Section 8.2, and Purchaser’s liability
with respect thereto, shall survive the Closing for twelve months, (ii) the
representations and warranties of Seller set forth in Sections 8.1(h) through
8.1(q) (inclusive), 8.1(u) through 8.1(w) (inclusive), 8.1(z) through 8.1(bb)
(inclusive), 8.1(ee), 8.1(ff) and 8.1(gg) and Seller’s liability with respect
thereto, shall survive the Closing for a period of nine months and (iii) in each
case, any action with respect thereto shall be brought within 30 days after the
end of such survival period, as applicable.

 

(b)          Except as otherwise provided herein, neither party shall have any
right to bring any action against the other as a result of any untruth,
inaccuracy or breach of such representations and warranties in Section 8.1 (as
may be updated by Seller’s Update Certificate in accordance with the terms of
Section 10.1(b)(ii)) or in Section 8.2, unless and until the aggregate amount of
all liability and losses arising out of all such untruths, inaccuracies and
breaches exceeds, in the aggregate with respect to such party, $500,000 (the
“Basket”), but shall be permitted to seek recovery for the full amount of such
liability and losses once such liability and losses exceed, in the aggregate,
the Basket. In addition, in no event shall either party’s liability for such
untruths, inaccuracies and breaches exceed, in the aggregate, $15,000,000.00
(the “Cap”). For the purposes of (x) determining whether there has been an
untruth, inaccuracy or breach of any of the Seller Entity Representations and
(y) calculating the amount of liability and losses arising from any such
untruth, inaccuracy or breach, all “material,” “materially,” “in all material
respects,” and other like qualifications based on materiality shall be
disregarded (the “Materiality Exclusion”).

 

 72 

 

 

(c)          If, prior to the Closing, Purchaser has actual knowledge of the
breach of a representation or warranty of Seller in Section 8.1 or Purchaser
obtains actual knowledge (from whatever source as a result of due diligence
investigations and inspections of the Property, the Sale Interests or the Group
Companies or written disclosure by Seller or Seller’s agents and employees) that
contradicts any of Seller’s representations or warranties in Section 8.1, and
Purchaser nevertheless consummates the Closing, then Seller shall have no
liability with respect to such breach or contradiction of such Seller
representation or warranty, except to the extent of any liability that may arise
in connection with an untruth, inaccuracy or breach of any of the Seller Entity
Representations arising solely as a result of the Materiality Exclusion.

 

(d)          The Closing Surviving Obligations shall survive Closing without
limitation unless a specified period is otherwise provided in this Agreement.
All other representations, warranties, covenants and agreements made or
undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, shall not survive the Closing Date but shall be merged into the
Closing documents delivered at the Closing. The Termination Surviving
Obligations shall survive termination of this Agreement without limitation
unless a specified period is otherwise provided in this Agreement.

 

(e)          The provisions of this Article XVI shall survive the Closing.

 

Article XVII
MISCELLANEOUS

 

Section 17.1         Waivers. No waiver of any breach of any covenant or
provision contained herein shall be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act shall be
deemed an extension of the time for performance of any other obligation or act.

 

Section 17.2         Recovery of Certain Fees. In the event a party hereto files
any action or suit against another party hereto by reason of any breach of any
of the covenants, agreements or provisions contained in this Agreement
(including a specific performance action commenced by Purchaser pursuant to
Section 13.1), then in that event the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees and costs resulting
therefrom. For purposes of this Agreement, the term “attorneys’ fees” or
“attorneys’ fees and costs” shall mean all court costs and the fees and expenses
of counsel to the parties hereto, which may include printing, photocopying,
duplicating and other expenses, air freight charges, and fees billed for law
clerks, paralegals and other Persons not admitted to the bar but performing
services under the supervision of an attorney, and the costs and fees incurred
in connection with the enforcement or collection of any judgment obtained in any
such proceeding. The provisions of this Section 17.2 shall survive the entry of
any judgment, and shall not merge, or be deemed to have merged, into any
judgment.

 

 73 

 

 

Section 17.3         Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” This Agreement shall not be
construed as if it had been prepared by one of the parties, but rather as if
both parties had prepared the same. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the deadline for the performance of such action shall be the next
succeeding Business Day. The words “herein,” “hereof,” “hereinafter” and words
and phrases of similar import refer to this Agreement as a whole and not to any
particular Section or Article. Except as otherwise specifically indicated, all
references in this Agreement to Articles or Sections refer to Articles or
Sections of this Agreement.

 

Section 17.4         Counterparts. To facilitate execution of this Agreement,
this Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original, faxed or electronically mailed in portable
document format (“PDF”) signature for each party contemplated to sign this
Agreement, shall constitute a complete and fully executed agreement. All such
fully executed original, faxed or PDF counterparts shall collectively constitute
a single agreement.

 

Section 17.5         Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

Section 17.6         Entire Agreement. This Agreement is the final expression
of, and contains the entire agreement between, the parties with respect to the
subject matter hereof, and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged.

 

Section 17.7         Governing Law. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

Section 17.8         No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it shall be recorded, except a lis
pendens may be filed against the Real Property by Purchaser in an action for
specific performance.

 

 74 

 

 

Section 17.9         Further Actions. The parties hereto agree to execute such
instructions to the Escrow Agent and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement. Seller agrees that Seller will, to the extent required under the LLC
Agreement, cause Seller’s Manager (as such term is defined in the LLC Agreement)
to consent to, and will not object to any action taken by Purchaser following
the Closing to cause any of the Group Companies to, make, execute, acknowledge
and deliver all and every such further acts, deeds, conveyances, assignments,
notices of assignments, transfers and assurances as Purchaser shall from time to
time reasonably require, for the better assuring, conveying, assigning,
transferring and confirming unto Purchaser the rights and interests hereby
conveyed or assigned or intended now (including, but not limited to, direct or
indirect ownership and management rights in the Office Property and the
Amenities Property), or for carrying out the intention or facilitating the
performance of the terms of this Agreement.

 

Section 17.10         No Other Inducements. The making, execution and delivery
of this Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.

 

Section 17.11         Exhibits and the Disclosure Letter. All references to
Exhibits or sections of the Disclosure Letter refer to the same as may be
amended or modified pursuant to amendments and modifications permitted
hereunder. All exhibits referred to in this Agreement are attached and
incorporated by this reference and all sections of the Disclosure Letter
referred to in this Agreement are incorporated by this reference. Any
capitalized term used in any Exhibit or the Disclosure Letter which is not
defined in such Exhibit or the Disclosure Letter shall have the meaning
attributable to such term in the body of this Agreement.

 

Section 17.12         No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of seller and purchaser with respect
to the Sale Interests to be conveyed and assigned as contemplated hereby.

 

Section 17.13         Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no Person other than Purchaser and Seller and their
permitted successors and assigns is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser and
Seller or their respective successors and assigns as permitted hereunder.
Nothing contained in this Agreement shall under any circumstances whatsoever be
deemed or construed, or be interpreted, as making any third party (including any
broker or any Tenant) a beneficiary of any term or provision of this Agreement
or any instrument or document delivered pursuant hereto, and Purchaser and
Seller expressly reject any such intent, construction or interpretation of this
Agreement.

 

 75 

 

 

Section 17.14         Exculpation. Subject to the LLC Agreement, the
Contribution and Indemnity Agreement, and the Guaranty Agreement, Purchaser
shall look only to Seller’s interest in the Sale Interests (and the proceeds of
the sale thereof) for the satisfaction of Purchaser’s remedies, and no other
property or assets of Seller or of any of Seller’s direct or indirect members,
shareholders, employees, agents, officers, directors, partners, joint venturers,
principals (disclosed or undisclosed), beneficiaries, owners or Affiliates shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Purchaser’s remedies under or with respect to this Agreement.
Subject to the Contribution and Indemnity Agreement, and the Guaranty Agreement,
in no event whatsoever shall recourse be had or liability asserted against any
of Seller’s or Purchaser’s direct or indirect members, shareholders, employees,
agents, officers, directors, partners, joint venturers, principals (disclosed or
undisclosed), beneficiaries, owners or Affiliates, as applicable. The direct and
indirect members, shareholders, employees, agents, officers, directors,
partners, joint venturers, principals (disclosed or undisclosed), beneficiaries,
and owners of Seller and Purchaser, and their respective trustees, officers,
directors, employees, agents and security holders, assume no personal liability
for any obligations entered into on behalf of Seller and Purchaser, as
applicable, under this Agreement and the Closing documents.

 

Section 17.15         Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

 

Section 17.16         Consent to Jurisdiction. To the fullest extent permitted
by law, each party hereto hereby irrevocably consents and agrees, for the
benefit of each other party, that any legal action, suit or proceeding against
it with respect to its obligations, liabilities or any other matter under or
arising out of or in connection with this Agreement, shall be brought in any
city, state or federal court located in the Borough of Manhattan, The City of
New York (the “Designated Courts”), and hereby irrevocably accepts and submits
to the jurisdiction of the Designated Courts (and of the appropriate appellate
courts) of each such Designated Court with respect to any such action, suit or
proceeding. Each party hereto also hereby irrevocably consents and agrees, for
the benefit of each other party, that any legal action, suit or proceeding
against it shall be brought in any Designated Court, and hereby irrevocably
accepts and submits to the exclusive jurisdiction of each such Designated Court
with respect to any such action, suit or proceeding. Each party hereto waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions, suits or proceedings brought in any such Designated
Court and hereby further waives and agrees not to plead or claim in any such
Designated Court that any such action, suit or proceeding brought therein has
been brought in an inconvenient forum. Each party agrees that (i) to the fullest
extent permitted by law, service of process may be effectuated hereinafter by
mailing a copy of the summons and complaint or other pleading by certified mail,
return receipt requested, at its address set forth above and (ii) all notices
that are required to be given hereunder may be given by the attorneys for the
respective parties.

 

Section 17.17         Survival. The provisions of this Article XVII shall
survive the Closing or termination of this Agreement.

 

 76 

 

 

Article XVIII
TAX MATTERS

 

Section 18.1         Tax Certiorari Proceedings. If any tax reduction
proceedings in respect of the Property relating to the fiscal year ending prior
to the fiscal year in which the Closing occurs are pending at the time of the
Closing, Seller reserves, and shall have, the right to withdraw, continue to
prosecute or settle any such proceedings, at Seller’s sole cost and expense;
provided that Seller shall not settle any such proceeding that would have any
effect on the fiscal year in which the Closing occurs or any fiscal year
thereafter without Purchaser’s prior written consent, which such consent shall
not be unreasonably withheld, delayed or conditioned. Each party shall
reasonably cooperate with the other party in connection with the prosecution of
any such tax reduction proceedings.

 

Section 18.2         Refunds. Any refunds or savings in the payment of taxes
with respect to the Office Property resulting from such tax reduction
proceedings applicable to the period prior to the Closing shall be distributed
solely to the members of the Company prior to the admission of Purchaser as a
member, and any refunds or savings in the payment of taxes applicable to the
period from and after the Closing shall belong to and be the property of the
Company (as to which Purchaser (as a member of the Company from and after
Closing) shall be entitled to 48.7% of such amounts); provided, however, that if
any such refund creates an obligation to reimburse any Tenants for any Operating
Expense Recoveries paid by such Tenants, each of Seller (with respect to
Operating Expense Recoveries relating to the period prior to the Closing) and
the Company (with respect to Operating Expense Recoveries relating to the period
following the Closing) shall be responsible for the payment to such Tenants of
the portion of such refund equal to the amount of such required reimbursement
(after deduction of allocable expenses (as may be provided in the Tenant Lease)
to such Tenant). All reasonable attorneys’ fees and other expenses incurred in
obtaining such refunds or savings shall be apportioned between Seller and the
Company (as contemplated by Section 10.6) in proportion to the gross amount of
such refunds or savings payable to Seller and the Company (as contemplated by
Section 10.6), respectively (without regard to any amounts reimbursable to
Tenants).

 

Section 18.3         Survival. The provisions of this Article XVIII shall
survive the Closing.

 

[SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]

 

 77 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.

 

  SELLER:       ARC NYWWPJV001, LLC,   a Delaware limited liability company    
    By: /s/ Wendy Silverstein     Name: Wendy Silverstein     Title: President

 

  PURCHASER:       WWP JV LLC,   a Delaware limited liability company        
By: RXR WWP REIT LLC, a Delaware limited liability company, its member

 

  By: /s/ Jason Barnett     Name: Jason Barnett     Title: Authorized Person

 

  By: WWP MEMBER LLC, a Delaware limited liability company, its member

 

  By: /s/ Andrew S. Levine     Name: Andrew S. Levine     Title: Executive Vice
President

 

 



 

EXHIBIT B

 

FORM OF LLC AGREEMENT

 

[See Attached]

 

 

 



 



 

 



THIRD AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

WWP HOLDINGS, LLC

  

A Delaware Limited Liability Company

 

Dated as of [•], 2017

 



 

 

THE LIMITED LIABILITY COMPANY INTERESTS CREATED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS, AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE SECURITIES LAWS PURSUANT TO EFFECTIVE REGISTRATION OR AN
EXEMPTION THEREFROM. IN ADDITION, SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED, IN WHOLE OR IN PART, EXCEPT AS PROVIDED IN ARTICLE 11
OF THIS AGREEMENT. ACCORDINGLY, THE HOLDERS OF SUCH INTERESTS SHOULD BE AWARE
THAT THEY MAY BE REQUIRED TO BEAR THE RISKS OF THEIR RESPECTIVE INVESTMENTS IN
SUCH INTERESTS FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

  

TABLE OF CONTENTS

 

      Page         ARTICLE 1 DEFINITIONS   2         1.1 Definitions   29      
  1.2 Terms Generally   29         ARTICLE 2 ORGANIZATION   29         2.1
Formation and Continuation   29         2.2 The Name   29         2.3 Registered
Office; Registered Agent; Principal Office; Other Offices   30         2.4
Purposes   30         2.5 Powers of the Company   30         2.6 Term   30      
  2.7 No State-Law Company   30         ARTICLE 3 MEMBERSHIP INTERESTS   30    
    3.1 Members   30         3.2 Additional Membership Interests   31        
ARTICLE 4 ADMINISTRATIVE MEMBER; BOARD OF MANAGERS; MAJOR DECISIONS   31        
4.1 Administrative Member   31         4.2 Board of Managers; Major Decisions  
33         4.3 Reimbursement   34         4.4 Officers or Agents   34        
4.5 Subsidiaries of the Company   35         ARTICLE 5 Member Matters   35      
  5.1 Limitation on Member Liability; Indemnification   35         5.2 Use of
Company Property   36         5.3 Key Tenant Solicitation   36         ARTICLE 6
REPORTING; annual BUSINESS PLANS AND BUDGETS; BOOKS AND RECORDS; EXPENSES AND
OTHER MATTERS   37         6.1 Reporting   37         6.2 Annual Business Plans;
Annual Budgets; Arbitration   39         6.3 Books of Account   40

 



 i

 

 

6.4 Expenses   40         6.5 Availability of Books of Account   40         6.6
Tax Returns and Tax Elections   40         6.7 Tax Matters Representative   41  
      ARTICLE 7 CAPITAL CONTRIBUTIONS   43         7.1 Capital Accounts of the
Members; Capital Contributions   43         7.2 No Obligation   43         7.3
Additional Capital Contributions   44         7.4 Capital of the Company   50  
      ARTICLE 8 CAPITAL ACCOUNTS   50         8.1 Establishment and
Determination of Capital Accounts   50         8.2 Negative Capital Accounts  
51         ARTICLE 9 Distributions   51         9.1 Distribution Generally   51
        9.2 Quarterly Distribution   51         9.3 Capital Proceeds
Distributions   52         9.4 Amounts and Priority of Distributions   53      
  9.5 Limitation Upon Distributions   54         9.6 Withholding   54        
9.7 Accounting Principles   54         ARTICLE 10 ALLOCATIONS   54         10.1
Allocations of Net Income and Net Loss Generally   54         10.2 Regulatory
Allocations   54         10.3 Tax Allocations; Code Section 704(c)   56        
ARTICLE 11 TRANSFER OF MEMBERSHIP INTERESTS   57         11.1 Transfers of a
Member’s Membership Interest   57         11.2 Right of First Offer   60        
11.3 Tag Along Rights   63         11.4 Forced Sale   64         11.5
Consummation of Transactions   68         11.6 Comfort Member Put Option.   76  
      11.7 Assignment Binding on Company   78

 



 ii

 

 

11.8 Substituted Members   79         11.9 Conditions Applicable to All
Transfers   79         11.10 Transfer Taxes   80         11.11 Representations
and Warranties   82         11.12 Acceptance of Prior Acts   82         ARTICLE
12 DISSOLUTION OF THE COMPANy and WINDING UP   82         12.1 Dissolution   82
        12.2 Winding Up   82         12.3 Distributions   83         ARTICLE 13
representations and warranties   83         13.1 Representations and Warranties
  83         ARTICLE 14 AMENDMENTS   86         14.1 Amendments   86        
14.2 Execution by Substituted Members   86         ARTICLE 15 MISCELLANEOUS   87
        15.1 REIT Compliance   87         15.2 Further Assurances   88        
15.3 Notices   88         15.4 Conflicts of Interest; Transactions with
Affiliates   90         15.5 [Intentionally Omitted]   90         15.6 Headings
and Captions   90         15.7 Counterparts   90         15.8 Governing Law   90
        15.9 Consent to Jurisdiction   90         15.10 Partition   91        
15.11 Validity   91         15.12 Successors and Assigns   91         15.13
Entire Agreement   91         15.14 Waivers   91         15.15 No Third-Party
Beneficiaries   91         15.16 Remedies Not Exclusive   91         15.17
Arbitration   92

 



 iii

 

 

15.18 Survival   92         15.19 Waiver of Jury Trial   92         15.20
Recovery of Certain Fees   93         15.21 Action by Investor Member   93      
  15.22 Existing LLC Agreement   93

 

 iv

 

  

THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of WWP
HOLDINGS, LLC, a Delaware limited liability company (the “Company”), dated as of
[•], 2017 (the “Effective Date”), by and between ARC NYWWPJV001, LLC, a Delaware
limited liability company (the “Owner Member”), having an office at 7 Bulfinch
Place, Suite 500, Boston, Massachusetts 02114, as member, WWP JV LLC, a Delaware
limited liability company (the “Investor Member”), having an office at c/o RXR
Realty LLC, 625 RXR Plaza, Uniondale, New York 11556, as member, and WWP
Sponsor, LLC, a Delaware limited liability company (the “Comfort Member”),
having an office at c/o George Comfort & Sons, Inc., 200 Madison Avenue, New
York, New York 10016, as member. The Owner Member, the Comfort Member, and the
Investor Member are herein collectively referred to as the “Members.” The Owner
Member and the Investor Member are herein collectively referred to as the
“Participating Members.” Any reference in this Agreement to a Member shall
include such Member’s successors and assigns to the extent such successors and
assigns have become Substituted Members (as defined in Article 1) in accordance
with the provisions of this Agreement. Any reference in this Agreement to the
Administrative Member (as defined in Article 1) shall include such
Administrative Member’s successors and assigns to the extent such successors and
assigns have become an Administrative Member in accordance with the provisions
of this Agreement.

 

WITNESSETH:

 

WHEREAS, the Company was formed on June 1, 2009 upon the filing of a Certificate
of Formation pursuant to the Act;

 

WHEREAS, the Owner Member and Comfort Member entered into that certain Second
Amended and Restated Limited Liability Company Agreement, dated as of October
31, 2013 (the “Existing LLC Agreement”);

 

WHEREAS, pursuant to the terms of that certain Membership Interest Purchase
Agreement, dated as of September 14, 2017 (the “Membership Interest Purchase
Agreement”), by and between the Owner Member and the Investor Member, pursuant
to which the Investor Member will acquire a 48.7 % Membership Interest in the
Company, the Owner Member desires to admit the Investor Member into the Company
and the Members desire to amend and restate the Existing LLC Agreement in its
entirety as set forth herein;

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and provisions governing the ownership and operation of the Company and the
respective rights and obligations of the Members with respect thereto; and

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree to amend
and restate the Existing LLC Agreement as follows:

 

 1 

 

 

ARTICLE 1
DEFINITIONS

 

1.1           Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below, which meanings shall be applicable equally to
the singular and plural of the terms defined:

 

“2018 Budget Year” means the Budget Year ending on December 31, 2018.

 

“48.7% Acquisition” means the acquisition of the Membership Interests by
Investor Member pursuant to the Membership Interest Purchase Agreement.

 

“Acceptance Notice” means the ROFO Acceptance Notice or the Forced Sale
Acceptance Notice, as applicable.

 

“Accountants” means the firm of independent certified public accountants
selected from time to time by Board Approval to act as accountants for the
Company; it being agreed that any so called “Big Four” accounting firm, Berdon
LLP, Marcum LLP and Margolin, Winer & Evens LLP are each approved as an
Accountant.

 

“Act” means the Delaware Limited Liability Company Act (6 Del.C. § 18-101, et
seq.), or any successor statute thereto.

 

“Additional Capital” has the meaning set forth in Section 7.3(a)

 

“Additional Capital Contribution” means, with respect to any Member, a
contribution or deemed contribution to the capital of the Company made by such
Member after the Effective Date pursuant to Section 7.3 or otherwise.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
negative balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, determined after giving effect to the following
adjustments: (a) credit to such Capital Account any portion of such negative
balance which such Member (i) is treated as obligated to restore to the Company
pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the Regulations,
or (ii) is deemed to be obligated to restore to the Company pursuant to the
penultimate sentence of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations; and (b) debit from such Capital Account the items described in
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

“Adjusted Forced Sale Price” means the amount that a seller of the Forced Sale
Property would receive if the same were sold for cash for a purchase price equal
to the Gross Forced Sale Price, all Company Loans secured by the Forced Sale
Property and any direct or indirect interest therein owned directly or
indirectly by the Company were discharged, assuming that there are no assumption
fees, prepayment premiums, defeasance costs and charges or similar costs and
fees, and Transfer Taxes (unless Transfer Taxes are payable by the transferor as
a result of the consummation of the transaction giving rise to the payment of
the Adjusted Forced Sale Price), customary broker fees and other customary costs
of closing were paid by the party customarily responsible for such costs.

 

 2 

 

  

“Administrative Member” means the Investor Member, until removed in accordance
with Section 4.1(b), and thereafter any other Person admitted as the
Administrative Member in accordance with Section 4.1(c), in such Person’s
capacity as the Administrative Member of the Company.

 

“Affected Gain” has the meaning set forth in Section 10.3(c).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with such Persons. For purposes of this definition, the
terms “controls,” “is controlled by,” or “is under common control with” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
or voting rights, by contract or otherwise.

 

“Affiliate Transaction” means any transaction between (i) any Member, Manager or
any of their Affiliates, and/or any of their members, partners or officers, and
(ii) the Company and/or its Subsidiaries.

 

“Agreement” means this Third Amended and Restated Liability Company Agreement of
the Company, as it may hereafter be amended, supplemented or otherwise modified
from time to time.

 

“ALR” has the meaning set forth in Section 11.5(b)(i)(B).

 

“Alternative Property” has the meaning set forth in Section 5.3(b).

 

“Amenities Holdings” means WWP Amenities Holdings, LLC, a Delaware limited
liability company.

 

“Amenities Loan” means that certain Second Amended and Restated Loan Agreement,
dated as of June 11, 1997, as amended by the Modification of Second Amended and
Restated Loan Agreement dated as of December 31, 2000, among Amenities Owner,
BRE/Worldwide L.L.C. (predecessor in interest to Amenities Lender), as agent and
second mortgage lender, BRE/Worldwide II L.L.C. (predecessor in interest to
Amenities Lender), as third mortgage lender, and The Youth Renewal Fund as the
fourth and fifth mortgage lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time after the date
hereof.

 

“Amenities Loan Documents” means the documents, agreements and instruments
evidencing or securing the Amenities Loan.

 

“Amenities Owner” means New York Communications Center Associates, L.P., a
Delaware limited partnership.

 

“Annual Budget” means the annual operating expense and capital budget for the
Company and its Subsidiaries, which shall be a part of the Annual Business Plan;
it being understood that the Amenities Owner shall have a separate Annual Budget
from the Company and the remaining Subsidiaries.

 

 3 

 

  

“Annual Business Plan” means the Company and its Subsidiaries’ business plan for
any Budget Year, which may consist of, and which in all events shall include,
the Annual Budget for such Budget Year.

 

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Entity, (ii) any consents or approvals of any Governmental Authority and (iii)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of or agreements with any Governmental Authority.

 

“Applicable Party” has the meaning set forth in Section 5.3(b).

 

“Approved Annual Budget” means the Annual Budget in the form that has received
Board Approval, whether included as part of an Approved Annual Business Plan or
otherwise. The Initial Budget shall be deemed to constitute an Approved Annual
Budget.

 

“Approved Annual Business Plan” means an Annual Business Plan that, in its
entirety, has received Board Approval. An Approved Annual Budget shall be deemed
to constitute an Approved Annual Business Plan with respect to the corresponding
Budget Year unless a separate Annual Business Plan receives Board Approval.

 

“Assignee” means any Person to whom any Membership Interest in the Company has
been transferred in a Transfer expressly permitted hereunder and who has not
been admitted as a Substituted Member.

 

“Assignment and Assumption of Amenities Owner’s Equity Interests” has the
meaning set forth in Section 10.5(b)(ii)(A).

 

“Assignment and Assumption of Contracts” has the meaning set forth in
Section 10.5(b)(i)(E).

 

“Bankruptcy” means, with respect to the affected party, (i) the entry of an
order for relief under the Bankruptcy Code, (ii) the admission by such party of
its inability to pay its debts as they mature, (iii) the making by it of an
assignment for the benefit of creditors, (iv) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law,
(v) the application by such party for the appointment of a receiver for the
assets of such party, (vi) the filing of an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts or any
other similar relief under the Bankruptcy Code or any other federal or state
insolvency law or (vii) the imposition of a judicial or statutory lien on all or
a substantial part of its assets. With respect to a Member, the foregoing
definition of “Bankruptcy” is intended to replace and shall supersede and
replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

 4 

 

 

“Bid Interest Purchase Price” means the aggregate distributions that the Owner
Member would be entitled to receive in accordance with the provisions of Article
12 under this Agreement if the Forced Sale Property was sold for cash for a
purchase price equal to the Bid Price, all Company Loans secured by the Forced
Sale Property and any direct or indirect interest therein owned directly or
indirectly by the Company were discharged, assuming that there are no assumption
fees, prepayment premiums, defeasance costs and charges or similar costs and
fees, all other liabilities secured by the Forced Sale Property and any direct
or indirect interest therein and all liabilities of the Owner Member were
discharged (including any Make-Up Loans), all Special Liabilities were
discharged, and Transfer Taxes (unless Transfer Taxes are payable by the
transferor as a result of the consummation of the transaction giving rise to the
payment of the Bid Interest Purchase Price), customary broker fees and other
customary costs of closing were paid by the party customarily responsible for
such costs, and the Company was liquidated and all assets of the Company were
distributed in accordance with the provisions of Article 12.

 

“Bid Price” has the meaning set forth in Section 11.4(d).

 

“Bid Purchase Price” means the amount that a seller of the Forced Sale Property
would receive if the same were sold for cash for a purchase price equal to the
Bid Price, all Company Loans secured by the Forced Sale Property and any direct
or indirect interest therein owned directly or indirectly by the Company were
discharged, assuming that there are no assumption fees, prepayment premiums,
defeasance costs charges or similar costs and fees, and Transfer Taxes (unless
Transfer Taxes are payable by the transferor as a result of the consummation of
the transaction giving rise to the payment of the Bid Purchase Price), customary
broker fees and other customary costs of closing were paid by the party
customarily responsible for such costs.

 

“Bipartisan Budget Act” means the amendments to Subchapter C of Chapter 63 of
the Code made by the Bipartisan Budget Act of 2015.

 

“Board” has the meaning set forth in Section 4.2(a).

 

“Board Approval” means, subject to Section 4.2(a)(iv), the approval of a
majority of the Board, whether at a Board meeting in accordance with Section
4.2(a) or by written approval, which, with respect to any Manager’s approval may
be given by email from such Manager; provided that, subject to Section
4.2(a)(iv), “Board Approval” shall require the approval of at least one Manager
designated by the Owner Member.

 

“Budget Year” means, with respect to Fiscal Year 2017, the period beginning on
the Effective Date and ending on December 31, 2017; and, with respect to each
Fiscal Year thereafter, “Budget Year” means the period beginning on January 1
and ending on December 31 of such year.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in New York,
New York.

 

“Call Notice” has the meaning set forth in Section 7.3(a).

 

“Capital Account” when used in respect of any Member means the capital account
maintained for such Member in accordance with Section 8.1, as said Capital
Account may be increased or decreased from time to time pursuant to the terms of
this Agreement.

 

“Capital Call Amount” has the meaning set forth in Section 7.3(a).

 

 5 

 

  

“Capital Contribution” means, with respect to any Member, any cash, cash
equivalents or the Gross Asset Value of property contributed or deemed
contributed to the Company by such Member in accordance with Article 7 or as
otherwise expressly provided herein.

 

“Capital Proceeds” means the cash received by the Company or any of its
Subsidiaries (without duplication) from a Capital Transaction and any reduction
in reserves previously established from a Capital Transaction (other than for
payment of the items for which the applicable reserve was established), in each
case in excess of the sum of (i) the amount actually used to repay indebtedness
(principal and interest) secured by any direct or indirect interest in the
Property or any other asset directly or indirectly owned by the Company, (ii)
the actual out-of-pocket costs, charges and expenses incurred in connection with
such Capital Transaction and (iii) any reserves established with Board Approval
(including in an Approved Annual Budget) and funded from the proceeds of such
Capital Transaction.

 

“Capital Transaction” means any of the following: (i) any sale (including
pursuant to Section 11.5(b) or (c)), exchange, insurance award in respect of a
casualty (other than business interruption insurance or rental loss insurance),
condemnation or other disposition of the Property or other assets (or any
Subsidiary of the Company) in whole or in part, or (ii) any financing or
refinancing of any Property (or any Subsidiary of the Company) in whole or in
part.

 

“Cause Event” means (i) with respect to the Administrative Member, its designee
as a Manager, and if the Investor Member is the Administrative Member, SLG, SLG
OP or RXR Realty (provided that if a “Cause Event” results from an event with
respect to SLG or SLG OP, on the one hand, or RXR Realty on the other hand, it
shall not constitute a Cause Event if, within 30 days after the Cause Event (I)
the designee as a Manager of SLG or SLG OP, on the one hand, or RXR Realty on
the other hand, as applicable, resigns as Manager and the other of SLG or RXR
Realty appoints a replacement Manager and (II) any Affiliate of SLG or SLG OP,
on the one hand, or RXR Realty on the other hand, as applicable, ceases to
provide services under the Property Management and Leasing Agreement and an
Affiliate of the other of SLG or SLG OP, on the one hand, or RXR Realty on the
other hand provides such services) (a) fraud, criminal conduct or willful
misconduct by such Person related to or in connection with this Agreement, the
other Transaction Documents, the Loan Documents, the transactions contemplated
hereby or thereby, the Company, any Subsidiary thereof or the Property, which,
in each case (y) is not disputed in writing within 15 Business Days of receipt
of written notice thereof by Investor Member (which notice shall indicate in
bold print in a font not less than 32 point font that failure to respond within
15 Business Days will constitute an admission of a Cause Event) or (z) if
disputed, is determined by a final, non-appealable determination in a court of
competent jurisdiction or (b) such Person enters a plea of no contest or is
convicted of any felony involving moral turpitude; provided, in each case, if,
within 30 days of Administrative Member obtaining knowledge of such event,
Administrative Member removes such Person as a Manager, officer, member or
partner, as applicable, and reimburses the Companies for all losses actually
suffered as a result of the occurrence of any of the foregoing events, then the
same shall not result in a Cause Event, (ii) with respect to the Owner Member, a
Key Person Event, and (iii) the occurrence of any of the following events: (A)
Administrative Member or a Manager designated by the Administrative Member has
breached this Agreement, the other Transaction Documents or the Loan Documents,
which breach was not cured within 30 days after written notice thereof from the
Participating Member that is not the Administrative Member (or, if such breach
was susceptible to be cured, and the Administrative Member began action within
30 days to cure the breach, Administrative Member such cure was completed within
an additional 90 days), which, in each case, (i) is not disputed in writing
within 15 Business Days of receipt of written notice thereof by Investor Member
(which notice shall indicate in bold print in a font not less than 32 point font
that failure to respond within 15 Business Days will constitute an admission of
a Cause Event) or (ii) if disputed, is determined by a final, non-appealable
determination in a court of competent jurisdiction; (B) Administrative Member
shall be adjudged bankrupt or insolvent by a court of competent jurisdiction, or
an order shall be made by a court of competent jurisdiction for the appointment
of a receiver, liquidator, or trustee of such Administrative Member for all or
substantially all its property by reason of the foregoing, or if a court of
competent jurisdiction approves any petition filed against such Administrative
Member for reorganization, and, in each case, such adjudication or order shall
remain in force or unstayed for a period of 90 days; or (C) Administrative
Member shall institute proceedings for voluntary bankruptcy or shall file a
petition seeking reorganization under the federal bankruptcy laws, or for relief
under any law for relief of debtors, or shall consent to the appointment of a
receiver for itself or for all or substantially all its property, or shall make
a general assignment for the benefit of its creditors, or shall admit in writing
its inability to pay its debts, generally, as they become due, other than in a
writing to one or more lenders under the Loan Documents.

 

 6 

 

  

“Certificate of Formation” has the meaning set forth in Section 2.1.

 

“Closing” has the meaning ascribed thereto in the Membership Interest Purchase
Agreement.

 

“Closing Date” has the meaning ascribed thereto in the Membership Interest
Purchase Agreement.

 

“Code” means the Internal Revenue Code of 1986. Any reference herein to a
specific section or sections of the Code shall be deemed to include a reference
to any corresponding provision of future law.

 

“Comfort Member” has the meaning set forth in the introductory paragraph.

 

“Comfort Member Put Notice” has the meaning set forth in Section 11.6(b).

 

“Comfort Member Put Option” has the meaning set forth in Section 11.6(a).

 

“Comfort Member Put Period” has the meaning set forth in Section 11.6(a).

 

“Comfort Member Put Price” has the meaning set forth in Section 11.6(c).

 

“Comfort Member Put Price Proposal” has the meaning set forth in Section
11.6(d).

 

“Comfort Member Special Failed Contribution” has the meaning set forth in
Section 7.3(c).

 

“Companies” means, collectively, the Company and its Subsidiaries.

 

“Company” has the meaning set forth in the introductory paragraph.

 

 7 

 

  

“Company Assets” means all right, title and interest of the Company, directly or
indirectly, in and to all or any portion of the assets of the Company and any
property (real, personal, tangible or intangible) or estate acquired in exchange
therefor or in connection therewith, including as the context may require the
Subsidiaries of the Company and indirectly the Property.

 

“Company Loan” means any Indebtedness of the Company or a Subsidiary thereof,
including, without limitation, any Mortgage Indebtedness and/or Mezzanine
Indebtedness.

 

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

 

“Contributing Member” has the meaning set forth in Section 7.3(d).

 

“Contributing Member LLC Loan” has the meaning set forth in Section 7.3(g)(ii).

 

“Contribution, Reimbursement and Indemnity Agreement” means a contribution,
reimbursement and indemnity agreement among Creditworthy Affiliates of Investor
Member, a creditworthy Affiliate of Owner Member, and agreed to and acknowledged
by the Members, substantially in the form attached hereto as Exhibit E.

 

“Control” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the day-to-day
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. A Person shall be deemed to “Control”
another notwithstanding that a third party may have the right to participate in
“major decisions” customary in institutional joint venture agreements.

 

“Conversion” means each of an LLC Loan Conversion and a Member Loan Conversion.

 

“Converted Comfort Member Special Failed Contribution” has the meaning set forth
in Section 7.3(p).

 

“CPI” means the Consumer Price Index for all Urban Consumers, New York-Northern
New Jersey-Long Island, published by the United States Bureau of Labor
Statistics or if such index is no longer published, such other index as is
published in substitution therefor.

 

“Cram-Down Contribution” means (i) any Non-Lending Member Default Capital
Contribution and (ii) any Member Loan Default Capital Contribution.

 

“Cram-Down Excess Amount” has the meaning set forth in Section 7.3(p).

 

“Creditworthy Affiliates” means one or more Affiliates of Investor Member that
has entered into one or more guaranties with respect to any Company Loan.

 

“Current Budget Year” means the Budget Year ending on December 31, 2017.

 

“CWWP” means CWWP Partners LLC, a Delaware limited liability company.

 

“Deposit” means the ROFO Deposit or the Forced Sale Deposit, as applicable.

 

 8 

 

  

“Depreciation” means, with respect to any Company Asset for any Fiscal Year or
other applicable period, the depreciation, depletion, amortization or other cost
recovery deduction, as the case may be, allowed or allowable for U.S. federal
income tax purposes in respect of such asset for such Fiscal Year or other
applicable period; provided, however, that except as otherwise provided in
Section 1.704-2 of the Regulations, if there is a difference between the Gross
Asset Value (including the Gross Asset Value, as increased pursuant to paragraph
(d) of the definition of Gross Asset Value) and the adjusted tax basis of such
asset at the beginning of such Fiscal Year or other applicable period,
Depreciation for such asset shall be an amount that bears the same ratio to the
beginning Gross Asset Value of such asset as the federal income tax
depreciation, depletion, amortization or other cost recovery deduction for such
Fiscal Year or other applicable period bears to the beginning adjusted tax basis
of such asset; provided, however, that if the federal income tax depreciation,
depletion, amortization or other cost recovery deduction for such asset for such
Fiscal Year or other applicable period is zero, Depreciation of such asset shall
be determined with reference to the beginning Gross Asset Value of such asset
using any reasonable method selected by Board Approval.

 

“Designated Courts” has the meaning set forth in Section 15.9.

 

“Disclosure Letter” means the disclosure letter delivered by Owner Member to
Investor Member in connection with the execution of the Membership Interest
Purchase Agreement.

 

“DRA” means the DRA Fund or any other investment fund in which DRA Advisors LLC,
or its successors or assigns by merger or otherwise, or any of its principals,
directly or indirectly, continues to have Control.

 

“DRA Fund” means DRA G&I Fund VI Real Estate Investment Trust, a Maryland real
estate investment trust.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person immediately prior to the Transfer has total assets (in name or under
management) in excess of $1,000,000,000 and capital/statutory surplus or
shareholder’s equity of not less than $500,000,000 and either (i) owns real
estate assets having a fair market value in excess of $2,500,000,000 or (ii) is
managed by or has as its general partner, managing member or fund manager, a
Person (or a Person that is directly or indirectly controlled by such a Person)
that controls (by ownership or management) real estate assets having a fair
market value of in excess of $2,500,000,000.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

 9 

 

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations, rights to purchase, warrants, options, or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person other than a corporation, in each
case whether now outstanding or hereafter issued; provided that, with respect to
Amenities Owner, “Equity Interests” shall refer only to such shares, interest,
participations, rights to purchase, warrants, options or other equivalents
(however designated) of capital stock and any and all equivalent ownership
interests to the extent owned, directly or indirectly, by the Company, whether
now outstanding or hereafter issued.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing LLC Agreement” has the meaning set forth in the Recitals hereof.

 

“Expenses” means, for a given period of time, a sum equal to the aggregate of
the expenditures, charges and costs of the Company and its Subsidiaries (to the
extent of the Company’s allocated share thereof (provided that with respect to
the Amenities Owner, the Company’s allocated share shall be based on its then
current interest in distributions)) (but without duplication) for such period of
time in accordance with the terms of this Agreement, determined on a cash basis
of accounting, including all amounts added to the Company’s reserves in
accordance with the terms of this Agreement, pursuant to the loan documents
evidencing any Company Loan or the Amenities Loan Documents or to provide for
expenditures, charges and costs permitted to be incurred for that period or
prior periods that have not yet been incurred. Notwithstanding the foregoing,
there shall be excluded from Expenses: (a) all non-cash items such as
depreciation; (b) amounts distributed to the Members pursuant to this Agreement;
(c) all costs, charges and expenses deducted from the proceeds of a Capital
Transaction to determine the Capital Proceeds; and (d) any expense, cost or
charge to the extent such expense, cost or charge was paid from reserves.

 

“Failed Contribution” has the meaning set forth in Section 7.3(d).

 

“Failure Notice” has the meaning set forth in Section 7.3(d).

 

“Fiscal Quarter” means, in any Fiscal Year, each of the three-month periods
ending March 31, June 30, September 30 and December 31.

 

“Fiscal Year” means the fiscal year of the Company, which shall be a calendar
year (other than with respect to 2017 for which it shall mean the period of time
commencing on the Effective Date and ending on December 31, 2017); provided
that, for U.S. federal income tax purposes, upon a termination of the Company
under Section 708(b) of the Code, “Fiscal Year” shall mean the period starting
on the day following the end of the last preceding Fiscal Year to the date of
such termination.

 

“Forced Sale” has the meaning set forth in Section 11.4(a).

 

“Forced Sale Acceptance Notice” has the meaning set forth in Section 11.4(b).

 

“Forced Sale Acceptance Period” has the meaning set forth in Section 11.4(a).

 

 10 

 

  

“Forced Sale Date” means [•]1, provided that the Forced Sale Date may be
extended to [•]2 at the election of the Owner Member by written notice to the
Investor Member delivered prior to the date which is 48 months after the
Effective Date.

 

“Forced Sale Deposit” means a deposit in an amount equal to 10% of the Investor
Member’s Percentage Interest of the Adjusted Forced Sale Price, as determined by
the Forced Sale Non-Initiating Member in good faith, as the same may be
increased in connection with an extension of the Interest Closing Date.

 

“Forced Sale Equity Interests” has the meaning set forth in Section 11.4(a).

 

“Forced Sale Initiating Member” has the meaning set forth in Section 11.4(a).

 

“Forced Sale Interest Purchase Price” means the aggregate distributions that the
Owner Member would be entitled to receive in accordance with the provisions of
Article 12 under this Agreement if the Forced Sale Property was sold for cash
for a purchase price equal to the Gross Forced Sale Price, all Company Loans
secured by the Forced Sale Property and any direct or indirect interest therein
owned directly or indirectly by the Company were discharged, assuming that there
are no assumption fees, prepayment premiums, defeasance costs and charges or
similar costs and fees, all other liabilities secured by the Forced Sale
Property and any direct or indirect interest therein and all liabilities of the
Owner Member were discharged (including Make-Up Loans), all Special Liabilities
were discharged, and Transfer Taxes (unless Transfer Taxes are payable by the
transferor as a result of the consummation of the transaction giving rise to the
payment of the Forced Sale Interest Purchase Price), customary broker fees and
other customary costs of closing were paid by the party customarily responsible
for such costs, and the Company was liquidated and all assets of the Company
were distributed in accordance with the provisions of Article 12.

 

“Forced Sale Non-Initiating Member” has the meaning set forth in Section
11.4(a).

 

“Forced Sale Notice” has the meaning set forth in Section 11.4(a).

 

“Forced Sale Offer” has the meaning set forth in Section 11.4(a).

 

“Forced Sale Property” has the meaning set forth in Section 11.4(a).

 

“Forced Sale Transfer” has the meaning set forth in Section 11.10(a).

 

“Funded Contribution” has the meaning set forth in Section 7.3(d).

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as of the date of the applicable financial
report.

 

“GC&S” means GCS RCG LV WWP, LLC, a Delaware limited liability company.

 



 



1To be filled in at Closing as the date that is 51 months following the
Effective Date.   

2To be filled in at Closing as the date that is 60 months following the
Effective Date.

 

 11 

 

  

“General Assignment” has the meaning set forth in Section 10.5(b)(i)(G).

 

“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.

 

“Gross Asset Value” means, with respect to any Company Asset, such asset’s
adjusted basis for U.S. federal income tax purposes, except as follows: (a) the
initial Gross Asset Value of any asset contributed by a Member to the Company
shall be an amount equal to the agreed gross fair market value of such asset,
without reduction for liabilities, as determined by the contributing Member and
agreed to by Board Approval on the date of contribution thereof; (b) if the
Managers determine by Board Approval that an adjustment is necessary or
appropriate to reflect the relative economic interests of the Members, the Gross
Asset Values of all Company Assets shall be adjusted in accordance with Sections
1.704-1(b)(2)(iv)(f) and (g) of the Regulations to equal their respective gross
fair market values, without reduction for liabilities, as reasonably determined
by Board Approval, as of the following times: (i) a Capital Contribution (other
than a de minimis Capital Contribution) to the Company by a new or existing
Member as consideration for a Membership Interest; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company Assets as
consideration for the repurchase or redemption of a Membership Interest; (iii)
the liquidation of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; and (iv) the grant of an
interest in the Company (other than a de minimis interest) as consideration for
the provision of services to or for the benefit of the Company by an existing
Member acting in a partner capacity, or by a new Member acting in a partner
capacity or in anticipation of becoming a Member; (c) the Gross Asset Values of
Company Assets distributed to any Member shall be the gross fair market values
of such assets (taking Section 7701(g) of the Code into account) without
reduction for liabilities, as determined by Board Approval as of the date of
distribution; and (d) the Gross Asset Values of Company Assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Sections 734(b) or 743(b) of the Code, but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations (as set
forth in Section 8.1); provided, however, that Gross Asset Values shall not be
adjusted pursuant to this clause (d) to the extent that the Managers determine
by Board Approval that an adjustment pursuant to clause (b) above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment pursuant to this clause (d). At all times, Gross Asset Values
shall be adjusted by any Depreciation taken into account with respect to the
Company Assets for purposes of computing Net Income and Net Loss.

 

“Gross Forced Sale Price” has the meaning set forth in Section 11.4(a).

 

 12 

 

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all reimbursement, payment or
similar obligations of such Person under acceptance, letter of credit or similar
facilities, (f) all completion guaranties or similar obligations of such Person
to the extent that such obligation is required, in accordance with GAAP, to be
reflected as a liability on such Person’s balance sheet, (g) all Indebtedness
referred to in clauses (a) through (f) above guaranteed directly or indirectly
by such Person through an agreement (1) to pay or purchase such Indebtedness,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Indebtedness or to assure the holder of such Indebtedness against loss
in respect of such Indebtedness, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss in respect of such
Indebtedness, in each case under this clause (g), to the extent such obligation
is required, in accordance with GAAP, to be reflected as a liability on such
Person’s balance sheet, and (h) all Indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.

 

“Indemnitee” has the meaning set forth in Section 5.1(b).

 

“Initial Budget” means the initial budget for the Company and its Subsidiaries
from and after the date hereof, in the form attached as Schedule B to the
Disclosure Letter.

 

“Initiating Member” means the ROFO Initiating Member or the Forced Sale
Initiating Member, as applicable.

 

“Interest Closing Date” means the 60th day following delivery of the Acceptance
Notice; provided that the Interest Closing Date may be extended for an
additional 30 days by written notice given by the Non-Initiating Member to the
Initiating Member no later than 2 Business Days prior to such 60th day, together
with an additional deposit to the applicable escrow agent (which, as and when
made, shall be added to and constitute a part of the Deposit) equal to (a) in
the case of the ROFO Deposit, 5% of the ROFO Interest Purchase Price and (b) in
the case of the Forced Sale Deposit, 5% of the Forced Sale Non-Initiating
Member’s Percentage Interest of the Adjusted Forced Sale Price (as determined by
the Forced Sale Non-Initiating Member, in good faith).

 

“Interest Purchase Price” means the ROFO Interest Purchase Price, the Forced
Sale Interest Purchase Price, the Bid Interest Purchase Price or the Put Price,
as applicable.

 

“Investor Member” means WWP JV LLC, or any transferee(s) of the Membership
Interest held by the Investor Member on the Effective Date, pursuant to a
Transfer effected in accordance with the terms of this Agreement.

 

“IPO” has the meaning set forth in Section 11.1(a)(vi).

 

“Joinder Agreement” means any agreement substantially in the form attached
hereto as Exhibit B to be executed by any Person being admitted to the Company
as a Member after the Effective Date, as described in Section 11.8.

 

“Joint Venture Partner” has the meaning set forth in Section 5.3(b).

 

 13 

 

  

“Key Person Event” means if the Manager (or, in the event of a four Manager
Board, each Manager) appointed by the Owner Member or his or her (or their)
replacement(s) is (are) not serving as Manager(s) or is (are) not actively
involved in making decisions on behalf of the Owner Member.

 

“Key Person Event Cure” means, within 90 days of a Key Person Event, a
replacement Manager that satisfies the Qualifications Standard has been
appointed by the Owner Member.

 

“Key Tenant” means each of Cravath, Swaine & Moore LLP and Nomura Holding
America Inc.

 

“Leases” means all existing and future leases, licenses or other occupancy
agreements relating to the Property to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound, and modifications or amendments thereof and supplements thereto.

 

“Lending Member” has the meaning set forth in Section 7.2(g)(ii).

 

“Lending Member Default Capital Contribution” has the meaning set forth in
Section 7.3(n).

 

“Letters of Credit” has the meaning set forth in Section 11.5(b)(i)(D).

 

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge on or affecting the Property or any portion thereof, or
any direct or indirect interest therein (including any conditional sale or other
title retention agreement, any sale-leaseback, any financing lease having a
similar economic effect to any of the foregoing, the filing of any financing
statement or other similar instrument under the Uniform Commercial Code or any
comparable law of any jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances).

 

“Liquidity” means, immediately prior to the applicable Transfer, current assets
minus current liabilities, determined in accordance with GAAP (including
unfunded fund investor commitments that are unconditional and callable (provided
that (x) such unfunded fund investor commitments (i) are then unconditionally
available to be called and (ii) have not been pledged, hypothecated or otherwise
encumbered as collateral for any loan, credit line or otherwise to secure any
Indebtedness and (y) the applicable investors whose unfunded commitments are
included are not (i) in breach of any such unfunded fund investor commitments to
the applicable Person or (ii) the subject of any Bankruptcy proceeding), but
excluding the value of any receivables from Affiliates), in each case, after all
appropriate deductions have been made thereon in accordance with GAAP (including
reserves for doubtful receivables).

 

“LLC Loan” has the meaning set forth in Section 7.3(g)(ii).

 

“LLC Loan Conversion” has the meaning set forth in Section 7.3(n).

 

 14 

 

 

“Loan Documents” means any loan agreement executed by the Company or any of its
Subsidiaries on the Effective Date, together with all mortgages, security
agreements, guarantees and other written instruments, agreements, documents and
certificates evidencing or relating to such loan agreement, and all other loan
agreements, mortgages, security agreements, guarantees and other written
instruments, agreements, documents and certificates evidencing or relating to
any Indebtedness of the Company or any of its Subsidiaries in effect as of, or
executed after, the Effective Date.

 

“Losses” or “Loss” have the meaning set forth in Section 5.1(b).

 

“Major Decision” means each of the following with respect to the Companies, to
the extent not provided for in an Approved Annual Budget or an Approved Business
Plan or permitted pursuant to the terms of this Agreement:

 

(a)          selling, conveying, exchanging, disposing, net leasing or otherwise
transferring the Property or any portion thereof (other than entering into
office space and retail leases unless otherwise prohibited by clause (q) below);

 

(b)          merging, converting or consolidating the Company or any Subsidiary
thereof or materially changing the ownership structure of the Company and its
Subsidiaries;

 

(c)          purchasing or acquiring any land or other real property, personal
property or interest therein other than the Property;

 

(d)          effectuating capital calls and capital expenditures not provided
for in the Approved Annual Budget and Approved Annual Business Plan other than
to implement another approved Major Decision or to pay Necessary Expenses;

 

(e)          entering into any Affiliate Transactions (other than (i) entering
into the Property Management and Leasing Agreement and (ii) causing the
applicable Subsidiaries holding title to the Property to purchase insurance for
the Property from Belmont Insurance Company, an Affiliate of SLG (provided the
same is on arm’s length terms no less favorable to such Subsidiaries than those
that would be obtained from an unrelated third party, with reasonable evidence
of the same provided from time to time upon reasonable request by Investor
Member to Owner Member)), including any amendment or modification to an
agreement or other arrangements, or the granting of any material waiver under,
or the assignment, extension, termination or cancellation of any agreement or
other arrangements with an Affiliate;

 

(f)          admitting new or substitute members in the Company or any
Subsidiary thereof, except as expressly permitted in this Agreement;

 

(g)          (i) making or refraining from making any material tax election
(other than any tax election made in the ordinary course of business or as
otherwise provided in Section 10.3) required or permitted to be made by the
applicable entity, (ii) making any decision regarding the reporting of any
material transaction on any tax return, (iii) settling any material tax audit,
claim or controversy (other than any immaterial or routine tax audit, claim or
controversy) of the Company or any Subsidiary thereof and (iv) determining the
Gross Asset Value of any Company asset, provided that any dispute with respect
to this clause (g) shall be resolved in accordance with Section 15.17;

 

 15 

 

  

(h)          amending in any material respect, or taking any material action out
of the ordinary course of business with respect to, any agreement relating to
the Worldwide Plaza Amenities, including the condominium documents, the
partnership agreement and the loan documents of the Amenities Owner;

 

(i)           making or failing to make distributions, other than in accordance
with Article 9 or Section 12.3;

 

(j)           taking any action that is reasonably likely to adversely affect
any Member’s (or any of its direct or indirect owners’) qualification as a REIT;

 

(k)          (i) taking any action which, with notice or passage of time, or
both, would constitute an “event of default” under the Loan Documents or (ii)
modifying in writing any Loan Documents;

 

(l)          any financing or any refinancing of any Company Loan, any decision
to prepay any Company Loan or extending or renewing any Company Loan;

 

(m)          the Company or any Subsidiary thereof extending credit, making a
loan to any Person or becoming a surety, guarantor, endorser or accommodation
endorser for any Person except in connection with negotiating checks or other
instruments received by the Company or any Subsidiary thereof or to the extent
required under a Lease;

 

(n)          granting or permitting to exist (other than with respect to
Encumbrances of record as of the date hereof) a material Encumbrance with
respect to the Property or other Company Assets, the Company or any Subsidiary
thereof; provided that entering into any utility company rights, easements and
franchises relating to electricity, water, steam, gas, telephone, sewer or other
service or the right to use and maintain pole lines, wires, cables, pipes, boxes
and other fixtures and facilities in, over, under and upon the Property shall
not constitute a Major Decision;

 

(o)          approving each subsequent Annual Budget since the approved initial
Annual Budget and the Annual Business Plan;

 

(p)          making or approving any change, amendment, waiver, modification or
alteration to the Annual Budget, Annual Business Plan or the leasing guidelines
set forth in an Annual Business Plan, in each case, in any material respect;

 

(q)          (i) entering into any Major Lease having terms materially less
favorable than those contained in the leasing guidelines set forth in the Annual
Business Plan, (ii) terminating any Major Lease, (iii) modifying, renewing or
extending any Major Lease in any material respect or (iv) entering into any
Lease which includes any restriction on Transfer by a Member that is permitted
under this Agreement or provides for a termination right that is keyed to a
Transfer by a Member that is permitted under this Agreement;  provided, however,
the termination of any lease due to the material default of a tenant thereunder
shall not constitute a Major Decision and the renewal, extension, expansion or
other exercise of a right by a tenant pursuant to an existing Lease shall not
constitute a Major Decision;

 

 16 

 

  

(r)          making any material or fundamental change in the leasing plan or
strategy in respect of the retail space of the Property from that which exists
as of the Effective Date;

 

(s)          other than a Necessary Expense, in any year, making or approving
any expenditure or reimbursement that (i) exceeds 110% of the amount budgeted in
the applicable line item in the applicable Annual Budget or (ii) causes the
aggregate expenditures for all line items in the applicable Annual Budget to
exceed 105% of all expenditure items in the applicable Annual Budget;

 

(t)           unless a contract is previously approved by the Participating
Members for an expense permitted to be made without their consent or set forth
or approved in the Approved Annual Budget, entering into, materially modifying,
renewing, extending or terminating (i) any contract pursuant to which the
Company will incur an obligation in excess of $1,000,000 per year or (ii) any
service agreements which are for a term of more than one year and are not
cancelable on 30 days’ prior notice without cause and without payment of a fee
or penalty or terminating any such contract or agreement;

 

(u)          approving any material changes to the existing insurance program of
the Company and its Subsidiaries; provided, however, that absent any agreement
to the contrary, the insurance program shall comply with the requirements set
forth in the Loan Documents;

 

(v)         instituting, commencing or taking any legal action involving a claim
in excess of $2,000,000 (other than actions to seek a reduction in real estate
taxes), settling or disposing of any claim (unless covered by insurance) when
the settlement amount exceeds $1,000,000 or confessing any judgment if the
judgment amount exceeds $1,000,000 or involves injunctive relief, any agreement
to take or restrict the Company from taking or refraining from taking any such
action or an admission of wrongdoing or criminal liability in a legal
proceeding;

 

(w)          making or agreeing to make any changes to the zoning or similar
legal entitlements of the Property;

 

(x)          deciding not to repair or rebuild the Property or any improvements
on the Property in case of material damage thereto;

 

(y)          liquidating or dissolving the Company or any Subsidiary thereof;

 

(z)          filing of any petition, or consenting to the filing of any
petition, that would subject the Company or any of its Subsidiaries to any case
or proceeding under any federal or state law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or admitting in writing by the Company or
any of its Subsidiaries of any of their respective inabilities to pay their
debts generally as they become due, or the making by the Company or any of its
Subsidiaries of a general assignment for the benefit of any of their respective
creditors;

 

(aa)         entering into, modifying or terminating any agreement with any
broker for the sale or financing of the Property;

 

 17 

 

 

(bb)         determining the amount of reserves in excess of (i) the amount set
forth in the Approved Annual Budget for reserves and (ii) the amount set forth
in the Approved Annual Budget for expenditures, charges and costs permitted to
be incurred for that period or prior periods that have not yet been incurred;

 

(cc)         settling, agreeing to pay or making payment of any cost, liability
or expense which is subject to proration as between the Owner Member and the
Investor Member pursuant to Section 10.6 of the Membership Interest Purchase
Agreement; and

 

(dd)         entering into a binding agreement that obligates the Company or any
Subsidiary thereof to take any of the actions set forth in clauses (a) through
(cc) above.

 

“Major Lease” means any Lease (a) greater than one floor, (b) containing an
option, right of first offer or preferential right to purchase all or any
portion of the Property, (c) demising space to an Affiliate of either
Participating Member or (d) including any provision which would restrict, or
give the tenant thereunder a termination right that is keyed to, any Transfer by
a Member that is permitted under this Agreement.

 

“Make-Up Loan” shall mean any Regular Make-Up Loan and any Special Make-Up Loan.

 

“Manager” has the meaning set forth in Section 4.2(a)(i).

 

“Marketing Period” has the meaning set forth in Section 11.4(d).

 

“Member” means each of the Members in their capacity as members of the Company
and any additional Persons hereafter admitted as a member of the Company in
accordance with the provisions of this Agreement, for so long as such Person
shall be a member of the Company, and “Members” shall mean such Persons,
collectively.

 

“Member Loan” has the meaning set forth in Section 7.3(g)(i) and Section
11.10(a).

 

“Member Loan Default Capital Contribution” has the meaning set forth in
Section 7.3(o).

 

“Member Loan Conversion” has the meaning set forth in Section 7.3(o).

 

“Member Nonrecourse Debt” means “partner nonrecourse debt,” within the meaning
of Section 1.704-2(b)(4) of the Regulations.

 

“Member Nonrecourse Debt Minimum Gain” means “partner nonrecourse debt minimum
gain” as determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Member Nonrecourse Deductions” means “partner nonrecourse deductions,” within
the meaning of Section 1.704-2(i)(2) of the Regulations.

 

“Member Transaction” has the meaning set forth in Section 11.5.

 

“Membership Interest” means, with respect to any Member, the entire limited
liability company interest of that Member in the Company.

 

“Membership Interest Purchase Agreement” has the meaning set forth in the
Recitals hereof.

 

 18 

 

  

“Mezzanine Indebtedness” means principal of, and prepayment fees and premiums,
if any, and interest on and all other monetary obligations of every kind or
nature (including fees, indemnities and expenses) due on or in connection with
any Company Loan, whether outstanding on the date of this Agreement or
thereafter created, incurred or assumed and, in each case, secured by a Lien on
the Equity Interests of the Company or any Subsidiary thereof.

 

“Mortgage Indebtedness” means principal of, and prepayment fees and premiums, if
any, and interest on and all other monetary obligations of every kind or nature
(including fees, indemnities and expenses) due on or in connection with any
Company Loan, whether outstanding on the date of this Agreement or thereafter
created, incurred or assumed and, in each case, secured by a Lien on any portion
of the Property.

 

“Named Owner Member” means ARC NYWWPJV001, LLC, a Delaware limited liability
company.

 

“Necessary Expenses” means expenses which are required for payment of the
following non-discretionary items, in all cases net of reserves established or
available therefor in any Approved Annual Business Plan or Approved Annual
Budget: (i) real estate taxes to the extent due and payable; (ii) insurance
premiums due and payable, only insofar as the same relates to rate increases not
occasioned by changes in coverage or self-retained limits or deductibles since
the date of the last Approved Annual Budget unless, in all circumstances under
this clause (ii), otherwise required under the terms of the Loan Documents
relating to a Company Loan for the borrower to perform its obligations
thereunder; (iii) amounts necessary to remedy or address, as appropriate, an
immediate threat to the health, safety or welfare of any Person on or in the
immediate vicinity of Property or an immediate threat of physical damage to any
part of the Property or any material property in, on, under, within, upon or
adjacent to the Property and which could materially affect the Property or cause
substantial economic loss to the Company or any of its Subsidiaries (it being
agreed that if and to the extent matters under this clause (iii) are covered by
insurance, the Administrative Member shall promptly make application for
reimbursement of the same); (iv) debt service payments under any Company Loan
and (v) amounts required under Leases for the landlord to perform its
obligations thereunder.

 

“Net Cash Flow” means, for any period, the excess of (a) Revenues (excluding any
Capital Proceeds) during the applicable period over (b) Expenses (excluding
expenses deducted in calculating Capital Proceeds) for such period.

 

 19 

 

 

“Net Income” or “Net Loss” means, for each Fiscal Year or other applicable
period, an amount equal to the Company’s taxable income or loss for such year or
period as determined for U.S. federal income tax purposes by Board Approval,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), adjusted as follows: (a) by including as an item of gross income any
tax-exempt income received by the Company; (b) by treating as a deductible
expense any expenditure of the Company described in Section 705(a)(2)(B) of the
Code (or which is treated as a Section 705(a)(2)(B) expenditure pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Regulations), including amounts paid or
incurred to organize the Company (unless an election is made pursuant to Section
709(b) of the Code) or to promote the sale of interests in the Company and by
treating deductions for any losses incurred in connection with the sale or
exchange of Company Assets disallowed pursuant to Section 267(a)(1) or 707(b) of
the Code as expenditures described in Section 705(a)(2)(B) of the Code; (c) by
taking into account Depreciation in lieu of depreciation, depletion,
amortization and other cost recovery deductions taken into account in computing
taxable income or loss; (d) by computing gain or loss resulting from any
disposition of Company Assets with respect to which gain or loss is recognized
for U.S. federal income tax purposes by reference to the Gross Asset Value of
such asset rather than its adjusted tax basis; (e) if an adjustment of the Gross
Asset Value of any Company Asset which requires that the Capital Accounts of the
Members be adjusted pursuant to Sections 1.704-1(b)(2)(iv)(e), (f) and (g) of
the Regulations, by taking into account the amount of such adjustment as if such
adjustment represented additional Net Income or Net Loss pursuant to Section
10.1; and (f) by not taking into account in computing Net Income or Net Loss
items specially allocated to the Members pursuant to Section 10.2.

 

“Net Worth” shall mean, immediately prior to the Transfer, (i) the fair market
value of all assets of the applicable Person, in the aggregate, (including
unfunded fund investor commitments that are unconditional and callable (provided
such investor commitments shall be included only if (x) such uncalled capital is
then unconditionally available to be called, (y) such investor commitments have
not been pledged, hypothecated, or otherwise encumbered as collateral for any
loan, credit line, or otherwise secure any debt and (z) the applicable investors
are not in breach of any such capital commitments to the applicable Person or
are the subject of any Bankruptcy proceeding) but excluding the value of
receivables from Affiliates, patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill and other intangible assets) after all
appropriate deductions in accordance with GAAP (including, reserves for doubtful
receivables, obsolescence, depreciation and amortization), less (ii) total
liabilities, determined in accordance with GAAP.

 

“Nomura Lease” means that certain Lease, dated as of June 29, 2011, by and
between WWP Office, LLC, as landlord, and Nomura Holding America Inc., as
tenant, as amended by that certain First Amendment to Lease, dated December 28,
2011, the Second Amendment to Lease, dated September 12, 2012, the Third
Amendment to Lease, dated April 22, 2013, the Fourth Amendment to Lease, dated
October 10, 2013, the Fifth Amendment, dated June 30, 2014, and as further
amended, restated, supplemented or modified from time to time in accordance with
its terms.

 

“Non-Conforming Offer” has the meaning set forth in Section 11.4(f).

 

“Non-Contributing Member” has the meaning set forth in Section 7.3(d).

 

“Non-Contributing Member LLC Loan” has the meaning set forth in Section
7.3(g)(ii).

 

“Non-Initiating Member” means the ROFO Non-Initiating Member or the Forced Sale
Non-Initiating Member, as applicable.

 

“Non-Lending Member” has the meaning set forth in Section 7.3(g)(ii).

 

“Non-Lending Member Contribution Amount” has the meaning set forth in
Section 7.3(n).

 

 20 

 

  

“Non-Lending Member Default Capital Contribution” has the meaning set forth in
Section 7.3(n).

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.

 

“Nonrecourse Liabilities” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Notice” has the meaning set forth in Section 15.3.

 

“NYRT” means New York REIT, Inc., a Maryland corporation, together with its
successors and assigns permitted under this Agreement.

 

“NYRT OP” means New York Recovery Operating Partnership, L.P., a Delaware
limited partnership, together with its successors and assigns permitted under
this Agreement.

 

“Objection Notice” has the meaning set forth in Section 6.2(a).

 

“OFAC” has the meaning set forth in the definition of “Prohibited Person”.

 

“Office Tower” means the real property and improvements constructed thereon
constituting the Class A office building located at 825 Eighth Avenue, New York,
New York.

 

“Operational Major Decision” means each of the Major Decisions set forth in
clauses (g), (p), (s), (t), (u), (v), (bb), (cc) and (with respect to the
foregoing clauses only) (dd), of the definition of “Major Decision”.

 

“Owner Member” means ARC NYWWPJV001, LLC, a Delaware limited liability company,
or any transferee(s) of the Membership Interest held by ARC NYWWPJV001, LLC on
the Effective Date, pursuant to a Transfer effected in accordance with the terms
of this Agreement.

 

“Owner Member’s Cost of Borrowing” shall mean 8% per annum (compounded annually)
on the first $50,000,000 of the aggregate outstanding principal balance of
Regular Make-Up Loans made by Investor Member and 10% per annum (compounded
annually) on the aggregate outstanding principal balance of Regular Make-Up
Loans made by Investor Member in excess of such amount.

 

“Owner Requested Capital” means any Additional Capital that Owner Member
requests or requires, whether (i) pursuant to a Call Notice sent by Owner Member
or (ii) as a result of a finding in favor of Owner Member in an arbitration
conducted pursuant to Section 6.2 and in the case of such a finding, to the
extent the amount of Additional Capital required pursuant to the finding of the
arbitrator exceeds the amount proposed by Investor Member with respect to the
applicable disputed line item.

 

“Participating Member” has the meaning set forth in the introductory paragraph
hereof.

 

“Participating Tag Along Percentage Interest” has the meaning set forth in
Section 11.3.

 

 21 

 

  

“Peg Price” has the meaning set forth in Section 11.3.

 

“Percentage Interest” means, with respect to each Member, the percentage set
forth opposite its name on Exhibit A under the column “Percentage Interest,” as
such percentage may be adjusted from time to time pursuant to this Agreement.

 

“Permitted Purpose” means to (i) pay any Necessary Expenses, (ii) pay any
expenses provided for in an Approved Annual Business Plan or an Approved Annual
Budget or that have otherwise received Board Approval, or (iii) implement any
other Major Decision that has received Board Approval or, with respect to an
Operational Major Decision, which is approved by Board Approval or the unanimous
approval of the Participating Members.

 

“Permitted Transferee” means (i) any Participating Member, SLG, RXR Realty,
NYRT, SLG OP, RXR Fund or NYRT OP, (ii) any direct or indirect wholly owned
Subsidiary of the applicable Member, SLG, RXR Realty, NYRT, SLG OP, RXR Fund or
NYRT OP or any combination thereof and (iii) solely with respect to Owner
Member, any liquidating trust to which the assets or properties of NYRT or NYRT
OP are Transferred; provided, however, such Permitted Transferee shall execute a
Joinder Agreement if such Permitted Transferee is being admitted to the Company
as a Member in connection with the applicable Transfer.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust or other legal entity.

 

“Plan Asset Regulation” means U.S. Department of Labor Regulation § 2510.3-101.

 

“Post-Closing Transfer” has the meaning set forth in Section 11.10(a).

 

“Pro Rata Share” has the meaning set forth in Section 7.3(a).

 

“Prohibited Person” means any of the following: (i) a Person that is listed in
the Annex to, or is otherwise subject to the provisions of, Executive Order No.
13224 on Terrorist Financing (effective September 24, 2001); (ii) a Person that
is named as a “specially designated national” or “blocked person” on the most
current list published by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iii) a Person that is otherwise
the target of any economic sanctions program currently administered by OFAC; or
(iv) a Person that is owned or controlled by, or acting on behalf of or with,
any person or entity identified in clause (i), (ii) and/or (iii) above.

 

“Prohibited Transferee” means the Persons set forth on Schedule A of the
Disclosure Letter and any Affiliate thereof.

 

“Property” means, collectively, the Office Tower and the Worldwide Plaza
Amenities, and all personal property and other assets of the Company and the
Company’s Subsidiaries.

 

“Property Management and Leasing Agreement” means any agreement substantially in
the form attached hereto as Exhibit C.

 

“Public Vehicle” has the meaning set forth in Section 11.1(a)(vi).

 

 22 

 

  

“Put Interest” has the meaning set forth in Section 11.2(c)

 

“Put Notice” has the meaning set forth in Section 11.2(c)

 

“Put Option” has the meaning set forth in Section 11.2(c)

 

“Put Price” has the meaning set forth in Section 11.2(c)

 

“Qualifications Standard” is satisfied with respect to any Person who both (i)
has not committed an act that would require disclosure in a proxy statement
relating to the election of directors if such person was a director nominee for
a board of directors of a SEC registered company under Item 401(f) of Regulation
S-K promulgated by the SEC (other than non-felonies which do not involve moral
turpitude) and (ii) is consented to by the Investor Member (if the Manager is
being appointed by the Owner Member) or the Owner Member (if the Manager is
being appointed by the Investor Member) (in each case, such consent not to be
unreasonably withheld, conditioned or delayed).

 

“Qualifying Buyer” means a single Person that is:

 

(a)          any one or more of the following:

 

(i)          a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund, pension account, pension advisory firm,
commingled pension trust fund, mutual fund, hedge fund, private equity fund,
university endowment, government entity or plan (including a sovereign wealth
fund) that satisfies the Eligibility Requirements;

 

(ii)         an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, in each case, that
satisfies the Eligibility Requirements;

 

(iii)        an institution substantially similar to any of the foregoing
entities described in clauses (a) or (b) that satisfies the Eligibility
Requirements;

 

(iv)         an investment fund, limited liability company, limited partnership
or general partnership where a fund manager that meets the Eligibility
Requirements or an entity that is otherwise a Qualifying Buyer under clauses
(i), (ii), (iii) or (iv) of this definition acts as the general partner,
managing member or fund manager and at least 50% of the equity interests in such
investment vehicle are owned, directly or indirectly, by one or more entities
that are otherwise Qualifying Buyers under clauses (i), (ii), (iii) or (v) of
this definition;

 

(v)         a wholly-owned subsidiary of any of the entities described in clause
(i), (ii), (iii) or (iv) above; provided an entity with a Net Worth of no less
than $250,000,000 and Liquidity of no less than $25,000,000 executes and
delivers a Contribution, Reimbursement and Indemnity Agreement with respect to
obligations arising from and after the date of the applicable Transfer to such
Qualifying Buyer;

 

 23 

 

  

(b)          has not committed an act that would require disclosure in a proxy
statement relating to the election of directors if such person was a director
nominee for a board of directors of a SEC registered company under Item 401(f)
of Regulation S-K promulgated by the SEC (other than non-felonies which do not
involve moral turpitude) and has a partner, member or executive officer who
meets the Qualifications Standard (or has a general partner, managing member,
advisor, fund manager or the equivalent that has a partner, member or executive
officer who meets the Qualifications Standard), which partner, member or
executive officer shall be its designated Manager to the Board; and

 

(c)          is not a Prohibited Transferee.

 

“RCG Control Person” means any one of Ramius LLC, Jeffrey Feil and Jay Anderson.

 

“RCG Longview” means RCG Longview Equity LP and RCG Longview Equity PA.

 

“RCG Longview Equity PA” means RCG Longview Equity Fund PA PSERS, L.P., a
Delaware limited partnership.

 

“RCG Longview Equity LP” means RCG Longview Equity Fund, L.P., a Delaware
limited partnership.

 

“Records” means the books of account, records and accounts of all operations and
expenditures of the Company and other financial records of the Company.

 

“Regular Make-Up Loan” has the meaning set forth in Section 7.3(h)(ii).

 

“Regulations” means the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“REIT” has the meaning set forth in Section 15.1.

 

“Removal Date” has the meaning set forth in Section 4.1(b).

 

“Repayment Contribution” has the meaning set forth in Section 7.3(n).

 

“Restricted Period” has the meaning set forth in Section 5.3(a).

 

 24 

 

 

“Revenues” means, for any given period of time, a sum equal to the aggregate of
all amounts actually received by the Company or a Subsidiary thereof (to the
extent of the Company’s allocated share thereof (provided that with respect to
the Amenities Owner, each reference to the Company’s allocated share in this
definition shall be based on its then current interest in distributions)) during
such period (without duplication), determined on a cash basis of accounting,
including: (a) all rents, expense reimbursements, termination fees and other
charges received from tenants and other occupants of the Properties; (b)
proceeds of rent insurance and business interruption insurance; (c) all utility
or other deposits returned to the Company or a Subsidiary thereof (to the extent
of the Company’s allocated share thereof); (d) interest, if any, earned on
tenants’ security deposits or escrows to the extent unconditionally retained and
security deposits to the extent applied pursuant to the provisions of the
applicable leases; (e) interest, if any, earned, available and distributed to
the Company or to a Subsidiary thereof (to the extent of the Company’s allocated
share thereof) on the Company’s (or any of its Subsidiaries’) reserves or other
funds, or on any escrow funds deposited by the Company or a Subsidiary thereof
(to the extent of the Company’s allocated share thereof) with others or on any
loans made by the Company or such Subsidiary; (f) the amount of any released
reserves that are not used to pay Expenses (other than reserves established in
connection with Capital Transaction the release of which shall constitute
“Capital Proceeds” as provided in the definition thereof); and (g) cash or other
receipts (other than revenues from a Capital Transaction) received by the
Company or a Subsidiary thereof (to the extent of the Company’s allocated share
thereof) from any other source. Notwithstanding the foregoing, Revenues shall
not include (i) amounts contributed or loaned by the Members to the Company or a
Subsidiary thereof pursuant to this Agreement, (ii) each tenant’s security
deposit and interest thereon, if any, as long as the Company or a Subsidiary
thereof has a contingent legal obligation to return that deposit or such
interest thereon, (iii) amounts which, although held by the Company, may not be
distributed to the Company or a Subsidiary thereof, or by the Company to its
Members or by a Subsidiary thereof under applicable law or pursuant to the terms
of an agreement with a third-party, or (iv) amounts arising from a Capital
Transaction.

 

“ROFO Acceptance Notice” has the meaning set forth in Section 11.2(b).

 

“ROFO Acceptance Period” has the meaning set forth in Section 11.2(a).

 

“ROFO Deposit” has the meaning set forth in Section 11.2(b).

 

“ROFO Expiration Date” has the meaning set forth in Section 11.2(c).

 

“ROFO Initiating Member” has the meaning set forth in Section 11.2(a).

 

“ROFO Interest Purchase Price” has the meaning set forth in Section 11.2(a).

 

“ROFO Membership Interests” has the meaning set forth in Section 11.2(a).

 

“ROFO Non-Initiating Member” has the meaning set forth in Section 11.2(a).

 

“ROFO Notice” has the meaning set forth in Section 11.2(a).

 

“RXR Fund” means, individually or collectively as the context shall require, (i)
RXR Real Estate Value Added Fund – Fund III LP, a Delaware limited partnership,
together with any one or more alternative investment vehicles or similar
parallel funds and (ii) one or more other investment funds or investment
vehicles, partnerships or companies directly or indirectly controlled by RXR
Realty.

 

 25 

 

  

“RXR Guarantor” means [•], a [•3]

 

“RXR Owner” means RXR WWP REIT LLC, a Delaware limited liability company.

 

“RXR Realty” means RXR Realty LLC, a Delaware limited liability company,
together with its successors and assigns permitted under this Agreement.

 

“RXR REIT” means RXR WWP REIT LLC, a Delaware limited liability company.

 

“RXR REIT Shares” means the limited liability company interests in the RXR REIT.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Section 11.4(d) Interest Sale” has the meaning set forth in Section 11.4(e).

 

“Section 11.4(d) ‎ Sale” has the meaning set forth in Section 11.4(d).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Single-Asset Person” means a Person whose sole or substantially sole asset is
its direct or indirect interest in the Company Assets.

 

“SLG” means SL Green Realty Corp., a Maryland corporation, together with its
successors and assigns permitted under this Agreement.

 

“SLG Guarantor” means [•], a [•4]

 

“SLG OP” means SL Green Operating Partnership, L.P., a Delaware limited
partnership, together with its successors and assigns permitted under this
Agreement.

 

“SLG Owner” means WWP Member LLC.

 

“Special Liability” means, (i) any outstanding Member Loan made pursuant to
Section 11.10(a), and (ii) for as long as Owner Member is (1) Named Owner
Member, (2) NYRT, (3) NYRT OP, (4) any liquidating trust to which the assets or
properties of Named Owner Member, NYRT or NYRT OP are Transferred, or (5) any
successor Person to Named Owner Member, NYRT or NYRT OP, whether by way of
merger, consolidation, conversion, amalgamation or any similar transaction, (I)
any outstanding liability of Owner Member and/or NYRT arising out of the
Membership Interest Purchase Agreement (without derogation as to the rights of
Investor Member thereunder, but without duplication for payments made
thereunder) and (A) determined by final, non-appealable determination in a court
of competent jurisdiction or (B) not disputed in writing by Owner Member within
15 Business Days of receipt of written notice thereof by Investor Member (which
notice shall indicate in bold print in a font not less than 32 point font that
failure to respond within 15 Business Days will constitute an admission of
liability) and (II) any outstanding liability of Owner Member and/or NYRT
arising out of that certain Contribution, Reimbursement and Indemnity Agreement
(without derogation as to the rights of RXR Guarantor and SLG Guarantor
thereunder, but without duplication for payments made thereunder), dated as of
the date hereof, by and among NYRT, RXR Guarantor, and SLG Guarantor and (A)
determined by final, non-appealable determination in a court of competent
jurisdiction or (B) not disputed in writing by NYRT within 15 Business Days of
receipt of written notice thereof by RXR Guarantor or SLG Guarantor (which
notice shall indicate in bold print in a font not less than 32 point font that
failure to respond within 15 Business Days will constitute an admission of
liability).

 



 



3To be the RXR creditworthy entity providing guaranties with respect to the
Company Loans.   

4To be the SLG creditworthy entities providing guaranties with respect to the
Company Loans.

 

 26 

 

  

“Special Make-Up Loan” has the meaning set forth in Section 7.3(h).

 

“Standard of Care” has the meaning set forth in Section 4.1(a).

 

“Subsidiary” means, with respect to any Person, any entity in which such Person
holds a majority ownership interest, whether directly or through one or more
other Persons and “Subsidiaries” shall mean such entities, collectively;
provided that, Amenities Owner shall be deemed a Subsidiary of the Company and
of Amenities Holdings.

 

“Substituted Member” means any Person admitted to the Company as a Member
pursuant to the provisions of Section 11.8. For the avoidance of doubt, the
Members as of the date hereof shall not be Substituted Members.

 

“Tag Along Initiating Member” has the meaning set forth in Section 11.3.

 

“Tag Along Initiating Membership Interests” has the meaning set forth in Section
11.3.

 

“Tag Along Member” has the meaning set forth in Section 11.3.

 

“Tag Along Membership Interest” has the meaning set forth in Section 11.3.

 

“Tag Along Percentage Share” has the meaning set forth in Section 11.3.

 

“Tag Along Response Period” has the meaning set forth in Section 11.3.

 

“Tag Along Sale Notice” has the meaning set forth in Section 11.3.

 

“Tax Items” has the meaning set forth in Section 10.3(a).

 

“Tax Matters Representative” has the meaning set forth in Section 6.7(a).

 

“Tenant Notice Letter” has the meaning set forth in Section 11.5(b)(i)(C).

 

“Third-Party Adjusted Gross Cash Price” means the gross cash price offered by a
Third-Party Buyer to purchase the Forced Sale Property free and clear of all
liabilities secured by or otherwise relating to the Forced Sale Property (plus
the principal amount of Company Loans to the extent to be assumed), reduced by
the amount of any assumption fees, prepayment premiums and penalties, defeasance
costs (as estimated by Chatham Financial or another third party reasonably
agreed to by Owner Member and Investor Member) and other similar costs, fees and
expenses, in each case, to the extent payable by Seller, the Company or any
Subsidiary of the Company at the closing of the sale of the Forced Sale
Property.

 

 27 

 

  

“Third-Party Buyer” has the meaning set forth in Section 11.4(a).

 

“Transaction Documents” has the meaning set forth in the Membership Interest
Purchase Agreements.

 

“Transfer” means, with respect to the Membership Interest of any Member, any
transfer, sale, pledge, hypothecation, encumbrance, assignment or other
disposition, directly or indirectly, through any one or more intermediaries, of
all or any portion of or in that Membership Interest or any right to receive
proceeds therefrom (whether voluntarily, involuntarily, by operation of law or
otherwise).

 

“Transfer Tax Returns” means transfer tax forms issued by the taxing authorities
with respect to Transfer Taxes.

 

“Transfer Taxes” means taxes imposed under Article 31 of Chapter 60 the Tax Law
of the State of New York and the regulations applicable thereto, as amended from
time to time, or Article 21 of Title 11 of the Administrative Code of the City
of New York and the regulations applicable thereto, as amended from time to
time, including any interest and penalties with respect thereto.

 

“Transfer Tax Special Liability” means any Special Liability pursuant to clause
(i) of the definition of “Special Liability”.

 

“Valid Contract” means a contract for the sale of the Forced Sale Property that
(a) provides for a then customary market-standard deposit (which in no event
shall be less than 5% of the purchase price) to be paid simultaneously with the
execution of such contract, (b) contains no financing contingencies, (c)
provides for no recourse to the assets of the Members of the Company, other than
the Company’s interest in the Forced Sale Property (but which may provide for
recourse (i) to a customary, market-rate holdback or (ii) to the Company, in
each case for customary surviving indemnification obligations, subject to
customary survival periods and customary maximum liability amounts), (d) shall
provide for an all cash payment of the purchase price for the Forced Sale
Property, unless the Forced Sale Property will be sold subject to the assumption
of the existing Mortgage Indebtedness and the existing Mezzanine Indebtedness,
in which case such contract may provide for the purchase and sale of the Forced
Sale Property subject to the then existing Mortgage Indebtedness and the then
existing Mezzanine Indebtedness if the applicable conditions set forth in
Section 11.4 are met and (e) is otherwise on customary and commercially
reasonable terms (including closing to occur within 120 days after the date
thereof, inclusive of all extension rights).

 

“Worldwide Plaza Amenities” means, collectively, (a) the commercial condominium
units in the condominium project established by a Declaration of Condominium
recorded May 2, 1989 in the City Register of New York County in Reel 1568 Page
2399 (being, respectively, Tax Lot Nos. 1001, 1002 and 1003 of Block 1040 of
Section 4 on the Tax Map of the City of New York) and (b) the parcels of land,
together with the improvements located thereon, known as Tax Lots Nos. 50 and
8001 of Block 1040 of Section 4 on the Tax Map of the City of New York.

 

 28 

 

  

1.2          Terms Generally. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

 

(a)          the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;

 

(b)          the words “including” and “include” and other words of similar
import shall be deemed to be followed by the phrase “without limitation”;

 

(c)          the terms defined in the singular have a comparable meaning when
used in the plural and vice versa;

 

(d)          references herein to “Dollars” and “$” are to United States
Dollars;

 

(e)          references herein to any agreement, document or other written
instrument, including this Agreement, shall be a reference to such agreement,
document or instrument together with all exhibits, schedules, annexes,
attachments and appendices thereto, and in each case as amended, restated or
supplemented from time to time in accordance with the terms thereof;

 

(f)          references herein to any statute, rule or regulation means such
statute, rule or regulation as it shall be amended from time to time and shall
include any similar successor statute, rule or regulation; and

 

(g)          references herein to any gender includes each other gender.

 

ARTICLE 2
ORGANIZATION

 

2.1          Formation and Continuation. The Company was formed as a Delaware
limited liability company under the Act upon the filing of the Certificate of
Formation (the “Certificate of Formation”) with the Secretary of State of the
State of Delaware on June 1, 2009. The rights, powers, duties, obligations and
liabilities of the Members (in their respective capacities as such) shall be
determined pursuant to the Act and this Agreement. To the extent that the
rights, powers, duties, obligations and liabilities of any Member (in his
capacity as such) are different by reason of any provision of this Agreement
than they would be in the absence of such provision, this Agreement shall, to
the extent permitted by the Act, control.

 

2.2          The Name. The name of the Company is WWP Holdings, LLC, and all
business of the Company shall be conducted in that name or in such other names
that comply with Applicable Law as the Managers may select from time to time by
Board Approval.

 

 29 

 

 

2.3           Registered Office; Registered Agent; Principal Office; Other
Offices. The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801. The registered agent of the Company
in the State of Delaware shall be CT Corporation or such other Person or Persons
as the Managers may designate from time to time by Board Approval and in the
manner provided by Applicable Law. The principal office of the Company shall be
at c/o RXR Realty LLC, 625 RXR Plaza, Uniondale, New York 11556 or such place as
the Managers by Board Approval may designate from time to time, provided that at
any time, and without Board Approval, Investor Member may designate by written
notice to Owner Member that the principal office of the Company has been changed
to c/o SL Green Realty Corp., 420 Lexington Avenue, 19th Floor, New York, New
York 10170, or reverted to the principal office of the Company as of the Closing
Date as set forth above.

 

2.4           Purposes. The purpose of the Company is (a) to directly or
indirectly own, manage, operate, improve, finance, refinance, develop,
redevelop, construct, renovate, market, lease, sell and otherwise deal with and
dispose of the Property, and (b) to conduct all activities reasonably necessary
or desirable to accomplish the foregoing purposes. Subject to the provisions of
this Agreement, the Company shall have the power and authority to take any and
all actions necessary, appropriate, advisable, desirable or incidental to or for
the furtherance and accomplishment of the foregoing purposes. Notwithstanding
anything herein to the contrary, nothing set forth herein shall be construed as
authorizing the Company to possess any purpose or power, or to do any act or
thing, forbidden by law to a limited liability company organized under the laws
of the State of Delaware.

 

2.5           Powers of the Company. Subject to Article 4 and the other
provisions of this Agreement, the Company (a) may enter into and perform any and
all documents, agreements and instruments, all without any further act, vote or
approval of any Member, and (b) may authorize any Person (including any Manager
or Participating Member) to enter into and perform its obligations under any
documents on behalf of the Company.

 

2.6           Term. The term of the Company commenced on the date of filing of
the Certificate of Formation, and shall continue until dissolved in accordance
with the terms of this Agreement.

 

2.7           No State-Law Company. The Members intend that the Company shall
not be a partnership (including a limited partnership) or joint venture, and
that no Member, Manager, representative or officer shall as a result of its
being a party to this Agreement, be a partner or joint venturer of any other
Member or Manager, for any purposes other than U.S. federal, and, if applicable,
state and local tax purposes, and this Agreement shall not be construed to the
contrary. Notwithstanding the immediately preceding sentence, the Members intend
that the Company shall be treated as a partnership for U.S. federal income tax
purposes and, if applicable, state and local tax purposes, and each Member and
the Company shall file all Tax returns, and otherwise take all Tax positions, in
a manner consistent with such treatment. Neither the Members nor the Company
shall make any election under Section 301.7701-3 of the Regulations, or any
comparable provisions of state or local law, to treat the Company as an
association taxable as a corporation for U.S. federal income tax, state or local
tax purposes.

 

ARTICLE 3
MEMBERSHIP INTERESTS

 

3.1           Members. As of the date of this Agreement, the Members have
Capital Accounts in the amount set forth opposite each such Member’s name on
Exhibit A, and the respective names, mailing addresses and Percentage Interests
of the Members shall be as set forth on Exhibit A, as amended from time to time
in accordance with the terms of this Agreement. To the extent that any
adjustment of Exhibit A is required pursuant to this Agreement, whether as a
result of the Transfer of any Membership Interest (or any portion thereof), the
admission of any additional Member or Substitute Member or any Additional
Capital Contribution, the parties hereto acknowledge and agree that Exhibit A
shall automatically be deemed amended and restated to reflect the correct name
and Percentage Interest of each Member in accordance with the Records of the
Company without further action by any of the parties hereto and the
Administrative Member shall prepare and deliver to the Members documentation and
evidence of such amendment and restatement.

 

 30 

 

  

3.2          Additional Membership Interests. Except as provided otherwise in
this Agreement, the Company shall not issue any additional Membership Interests
to any Person.

 

ARTICLE 4
ADMINISTRATIVE MEMBER; BOARD OF MANAGERS; MAJOR DECISIONS

 

4.1          Administrative Member.

 

(a)          Management by Administrative Member. Subject to the provisions of
this Agreement, the Administrative Member shall have the exclusive right, power
and authority to manage the day-to-day operations of the Company (including to
cause any action or any decision in any Subsidiary of the Company with respect
to its day-to-day operations) and to implement each Approved Annual Budget and
Approved Annual Business Plan in accordance with the terms hereof and thereof
and Applicable Law. The Administrative Member shall (i) operate the Company and
the Property in accordance with the Approved Annual Business Plan and Approved
Annual Budget, (ii) act in a manner consistent with the terms and conditions of
this Agreement, (iii) without derogating from the provisions of Section 5.1,
manage and operate the Property in compliance with Applicable Law and in
accordance with the prevailing standards applicable to managing partners and
managing members of similar Class A real property located in the Borough of
Manhattan in the City of New York (the “Standard of Care”) and (iv) devote such
time to the Company and its business as may be prudent, appropriate and
necessary to conduct the operations of the Company and its Subsidiaries in an
efficient manner and to carry out the Administrative Member’s responsibilities
as set forth herein. Without limiting the generality of the foregoing, subject
to Section 4.1(b), the Administrative Member is hereby authorized to execute and
deliver on behalf of the Company and its Subsidiaries any and all documents,
contracts, certificates, agreements and instruments, and to take any action of
any kind and to do anything and everything the Administrative Member deems
necessary, desirable or appropriate in accordance with the provisions of this
Agreement and the Act. One or more affiliates of Investor Member shall provide
property management and leasing services to the Company and its Subsidiaries in
accordance with, and for the term of, the Property Management and Leasing
Agreement. Without limiting the foregoing, the Administrative Member shall
undertake commercially reasonable actions to rebrand the Property consistent
with the Annual Business Plan, and shall, subject to Section 4.2(b), take such
commercially reasonable actions as it determines are appropriate to seek to
secure a renewal of the Cravath, Swaine & Moore LLP lease.

 

 31 

 

 

(b)          Removal of Administrative Member. Following the occurrence of a
Cause Event, but in any event within 30 days after the later of (i) the
occurrence of such Cause Event or (ii) the Participating Member that is not the
Administrative Member first obtaining knowledge of the occurrence of such Cause
Event, such Participating Member that is not the Administrative Member may
remove the Administrative Member in its capacity as Administrative Member of the
Company by providing written notice of such removal (the date of such removal,
the “Removal Date”). In such event, in addition to its rights and obligations
under Section 4.1(c), if the removed Administrative Member is the Investor
Member, then (i) the Investor Member shall cease to be the Administrative Member
and the Owner Member shall be the Administrative Member and (ii) the Property
Management and Leasing Agreement shall terminate and the Owner Member shall
appoint as the replacement for the Investor Member (or its Affiliates) to
provide the services provided under the Property Management and Leasing
Agreement an unaffiliated third-party asset manager experienced and recognized
in managing Class A office buildings in Manhattan. If the removed Administrative
Member is the Owner Member, then the Owner Member shall cease to be the
Administrative Member and the Investor Member shall be the Administrative
Member, provided that if the only Cause Event resulting in the removal of the
Owner Member as Administrative Member was the occurrence of a Key Person Event,
the Owner Member shall be reinstated as Administrative Member upon the
occurrence of a Key Person Event Cure.

 

(c)          Effect of Removal of Administrative Member. If the Administrative
Member is removed in accordance with Section 4.1(b):

 

(i)          from and after the Removal Date, the Participating Member removed
as the Administrative Member shall hold its Membership Interest in the Company
as a non-administrative Member and shall no longer have any of the authority or
approval rights given solely to the Administrative Member hereunder;

 

(ii)         the Participating Member removed as the Administrative Member shall
have no further duties or obligations as Administrative Member under this
Agreement; and

 

(iii)        all bank accounts, contracts, deposits, accounts or other items in
the control of the Administrative Member with respect to the Company and its
Subsidiaries shall be transferred to the control of the replacement
Administrative Member or its designee, and the Participating Member removed as
the Administrative Member shall promptly execute such instruments and take such
actions as reasonably necessary to effect such transfer.



 

 32 

 

  

4.2          Board of Managers; Major Decisions.

 

(a)          Board of Managers.



 

(i)          Subject to Section 4.2(b), the Major Decisions of the Company shall
be made in accordance with Section 4.2(b) by a board of managers (the “Board”)
consisting of three or four members (as determined by the Owner Member)
(together with any additional Persons hereafter appointed as a member of the
Board in accordance with the provisions of this Agreement, for so long as such
Person shall be a member of the Board, each a “Manager”); provided that each
Manager, other than the Managers named in this Agreement, shall meet the
Qualifications Standard. In either case, the Investor Member shall designate two
Managers, one of whom shall be designated by RXR Realty and the other by SLG. If
the Owner Member elects a three member Board, then the Owner Member shall
appoint one Manager who shall initially be Wendy Silverstein. If the Owner
Member elects a four member Board, then the Owner Member shall appoint two
members, who shall initially be Wendy Silverstein and a person who meets the
Qualifications Standard. The Managers shall be “managers” within the meaning of
the Act (it being understood, however, that, except for an express authorization
of a Manager to enter into and perform its obligations under any documents on
behalf of the Company pursuant to Section 2.5, no individual Manager shall have
the power or authority to bind the Company). Each Participating Member which has
the right to designate a Manager shall have the right to remove, replace or fill
a vacancy with respect to its designee; provided such replacement meets the
Qualifications Standard. If any Manager ceases to meet the Qualifications
Standard, he or she shall cease to be a Manager.

 

(ii)         The Board shall meet at the request of either Participating Member
at such times and places as shall be determined by the Managers, provided the
Managers shall meet as often as necessary to carry out the management functions
of the Board. The presence of a majority of the Managers then holding office,
including at least one Manager designated by the Owner Member, shall constitute
a quorum for the transaction of business (provided that each Manager is notified
of the meeting by written notice no fewer than three (3) Business Days and no
more than thirty (30) days prior to the date of the meeting), but if, at any
meeting of the Board there shall be less than a quorum present, a majority of
those present may adjourn the meeting from time to time until a quorum shall
have been obtained. Telephonic participation in any meeting by any Manager shall
constitute such Manager’s presence at such meeting for all purposes of this
Agreement.

 

(iii)        Any action by the Board may be taken without a meeting by written
resolution if a copy of such resolution is delivered to each Manager, and shall
be effective upon the date on which such resolution is approved in writing by
the requisite Managers whose approval thereto would be required to approve such
action at a duly convened meeting of the Board.

 

(iv)        Notwithstanding anything contained in this Agreement to the
contrary, (i) so long as a Key Person Event Cure of the applicable Key Person
Event has not occurred, for the initial 45 days following the occurrence of such
Key Person Event all actions requiring the consent of the Manager appointed by
Owner Member shall instead require the consent of Owner Member and (ii)
thereafter, unless a Key Person Event Cure has previously occurred with respect
to such Key Person Event, “Board Approval” shall mean the unanimous approval of
the Manager appointed by SLG and the Manager appointed by RXR Realty and shall
not require the approval of any Manager appointed by Owner Member, and Investor
Member and the Managers appointed by SLG and RXR Realty shall have the exclusive
power and authority to propose and execute any Major Decision and any other
decision or action of the Company, including, to send a Call Notice without the
consent of Owner Member or its appointed Managers; provided that any Major
Decision pursuant to clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (y)
and (z) of the definition thereof, and any agreement or commitment, or causing
the Company or any Subsidiary thereof to agree or commit, to make any such Major
Decision, in each case, shall continue to require the consent of Owner Member.

 

 33 

 

  

(b)          Major Decisions. Proposals for any of the Companies to take any
action that constitutes a Major Decision may be made only by the Administrative
Member. Each Major Decision shall be subject to Board Approval, other than Major
Decisions that are Operational Major Decisions, which may be approved by Board
Approval or the unanimous approval of the Participating Members.

 

Notwithstanding anything to the contrary contained herein, for so long as the
Property Management and Leasing Agreement or any replacement thereof is in full
force and effect with an Affiliate of any Participating Member as property
manager and leasing agent, the assertion of any default and the commencement of
legal action with respect thereto shall be made by the Participating Member who
is not affiliated with the property manager and leasing agent, without the
participation of the Board or the Participating Member whose Affiliate is a
counterparty to such agreement; provided, however, if the property manager and
leasing agent is an Affiliate of either or both of SLG or RXR Realty, the
assertion of any default or the commencement of legal action shall be made
solely by the Owner Member without participation of the Board. If (i) an
Affiliate of Investor Member is acting as property manager and leasing agent
under the Property Management and Leasing Agreement, (ii) there is an event of
default by such property manager and leasing agent under the Property Management
and Leasing Agreement that would permit termination of the Property Management
and Leasing Agreement and (iii) such default is solely the result of an act or
omission of an Affiliate of SLG or SLG OP on the one hand or an Affiliate of RXR
Realty on the other hand, then prior to terminating the Property Management and
Leasing Agreement, Owner Member shall cause the Company or a Subsidiary thereof
to deliver to Investor Member 30 days prior written notice and if, within such
30 days period any Affiliate of SLG or SLG OP, on the one hand, or RXR Realty on
the other hand, as applicable, ceases to provide services under the Property
Management and Leasing Agreement and an Affiliate of the other of SLG or SLG OP,
on the one hand, or RXR Realty on the other hand provides such services, then
none of Owner Member, the Company, or its Subsidiaries shall terminate the
Property Management and Leasing Agreement on account of such event of default.

 

4.3           Reimbursement. To the extent provided in the Approved Annual
Budget or in the Property Management and Leasing Agreement, the Company shall
reimburse the Participating Members and the Managers for the third-party
out-of-pocket expenses paid or incurred in connection with the management of the
business and affairs of the Company and the implementation of each Approved
Business Plan; provided that the Managers shall not be entitled to any other
expense reimbursements in connection with the performance of their duties as
Managers, except as provided in the Property Management and Leasing Agreement,
and in no event shall any Member be entitled to reimbursement for employee costs
or overhead except as expressly provided in the Property Management and Leasing
Agreement.

 

4.4           Officers or Agents. The Administrative Member may, from time to
time, appoint officers or agents of the Company who shall exercise such powers
and perform such duties as shall be delegated from time to time by the
Administrative Member, subject to the limitations on the Administrative Member’s
powers and authority as set forth herein. The officers or agents, to the extent
of the powers delegated to them by the Administrative Member (subject to the
limitations on the Administrative Member’s powers and authority set forth
herein), are agents of the Company for the purposes of the Company’s business
and the actions of the officers or agents taken in accordance with such powers
shall bind the Company.

 34 

 

  

4.5          Subsidiaries of the Company. All of the provisions of this
Agreement regarding the management and governance of the Company shall apply to
the management and governance of each Subsidiary of the Company, whether any
such Subsidiary is managed or controlled directly or indirectly by the Company,
as member, manager, partner, stockholder or otherwise. Any action to be taken by
any of such Subsidiaries shall for all purposes hereof be construed as an action
taken by the Company and shall be subject to the same rights and limitations
granted and imposed on the Members under this Agreement, subject to any
additional rights and limitations granted or imposed in the governing documents
of such Subsidiary. Without limiting the generality of the foregoing, and
notwithstanding anything contained herein to the contrary, any and all
references herein to the Company or any Participating Member taking, causing or
directing any action on behalf of a Subsidiary of the Company shall be deemed to
refer to the Company causing, or such Participating Member causing the Company
to cause, in its capacity as a direct or indirect partner, member or stockholder
of such Subsidiary, such action to be taken for and on behalf of such
Subsidiary.

 

ARTICLE 5
Member Matters

 

5.1          Limitation on Member Liability; Indemnification.

 

(a)          To the fullest extent permitted by Applicable Law (including the
LLC Act), (i) no Member nor any Manager shall be bound by any fiduciary duty to
the Company or the Members and (ii) each Member hereby fully, unconditionally
and irrevocably waives any right to assert or bring any claim or action against
any other Member or any Manager for breach of fiduciary duty; provided that
nothing contained in this Agreement shall release any Member from, or be deemed
to limit any Member’s liability for, or result in the waiver of any rights by
the Company or the Members (except as set forth in the last sentence of this
Section 5.1(a)) with respect to (1) any Member’s fraud, bad faith, willful
misconduct or gross negligence in the conduct of its rights or obligations under
this Agreement, (2) any action by a Member or a Manager designated by a Member
that (A) constitutes a material breach of this Agreement, (B) is outside of the
authority granted to such Member or the Manager (as applicable) pursuant to this
Agreement or (3) any act or omission that breaches the Standard of Care or (4)
any act or omission that constitutes a Cause Event that gives rise to removal of
the Administrative Member. Notwithstanding anything to the contrary contained
herein, in no event may the Comfort Member bring an action against another
Member, with respect to any matter arising under this Agreement, except for a
breach of this Agreement; provided that the Comfort Member shall have no right
to bring an action against another Member asserting a breach of Sections
4.1(a)(i), (iii) or (iv), including a breach of the Standard of Care.

 

(b)          The Company shall indemnify and hold harmless the Managers, Members
and their Affiliates, as well as their respective officers, directors, equity
holders, members, partners, stockholders, other equity holders and employees
(each, an “Indemnitee”), from and against all losses, claims, damages, losses,
joint or several, expenses (including reasonable attorneys’ fees and other legal
fees and expenses), judgments, fines, settlements, and other amounts
(collectively, “Losses,” and each, a “Loss”), to the extent such Losses are not
fully reimbursed by insurance, arising directly or indirectly from the
ownership, operation, use, maintenance or management of the Property or by
reason of its acts or omissions which are for or on behalf of the Company and
taken in accordance, or believed in good faith to be in accordance, with such
Member’s responsibilities and obligations under this Agreement; provided, that
the foregoing indemnity shall not apply (i) to claims, actions, suits or
proceedings between Members and their Affiliates or (ii) to the extent the same
arise out of or result from the criminal conduct, fraud, gross negligence or
willful misconduct of such Indemnitee.

 

 35 

 

  

(c)          The indemnification and agreement to hold harmless set forth in
this Section 5.1 is recoverable only out of the Company’s net assets and not
from the Members or the Managers.

 

(d)          To the fullest extent permitted by Applicable Law, each Member
shall defend and indemnify the Company and the other Members and Managers
against, and shall hold it and them harmless from, any costs as and when
incurred by the Company or the other Members in connection with or resulting
from such indemnifying Member’s or its designee as Manager’s criminal conduct,
fraud, gross negligence or willful misconduct.

 

5.2          Use of Company Property. Except as described herein, no Member
shall make use of the property or funds of the Company, or assign its rights to
specific Company property, other than Participating Members for the business or
benefit of the Company as permitted hereunder.

 

5.3          Key Tenant Solicitation.

 

(a)          During the period beginning on the Effective Date and ending on the
date that is 3 years prior to the currently scheduled expiration date of a Key
Tenant’s Lease (such period being the “Restricted Period”), except as expressly
permitted under the terms of this Section 5.3, in no event shall SLG or RXR
Realty (or any of their respective Affiliates) solicit or negotiate with such
Key Tenant to enter into a lease at a separate property which is owned or
managed by SLG or RXR Realty (or such Affiliate), as applicable.

 

(b)          Notwithstanding the terms of Section 5.3(a) above, if a Key Tenant
or any broker or other third party contacts either SLG or RXR Realty (or any of
their respective Affiliates) (the party so contacted being hereinafter referred
to as the “Applicable Party”) regarding the leasing of space at a property (an
“Alternative Property”) that is owned, either directly or indirectly, by the
Applicable Party together with a third party investor (a “Joint Venture
Partner”), then the Joint Venture Partner (either itself or through an
independent leasing agent) shall not be restricted from negotiating a lease with
such Key Tenant; provided, that (i) to the extent that the Joint Venture Partner
commences such negotiations, the Applicable Party shall notify Owner Member of
such commencement of negotiations (but, for the avoidance of doubt, shall have
no obligation to provide any other information with respect thereto), (ii) the
Applicable Party recuses itself from lease negotiations with the applicable Key
Tenant with respect to space at the Alternative Property and (iii) upon the
written request of Owner Member, the Applicable Party recuses itself  from
negotiations with the applicable Key Tenant with respect to space at the
Property.

 

 36 

 

 

 

(c)          After the expiration of the Restricted Period with respect to each
Key Tenant, neither SLG nor RXR Realty (nor any of their respective Affiliates)
shall be restricted from soliciting or negotiating with any Key Tenant;
provided, that SLG or RXR Realty, as applicable, shall (i) notify Owner Member
of such commencement of negotiations (but, for the avoidance of doubt, shall
have no obligation to provide any other information with respect thereto) and
(ii) recuse itself from negotiations with the such Key Tenant with respect to
space at the Property.  In addition, the restriction set forth in Section 5.3(a)
above shall have no further force or effect with respect to a Key Tenant from
and after the date, if any, that such Key Tenant, whether pursuant to such Key
Tenant’s Lease or otherwise, notifies the Company, any Participating Member, any
Subsidiary, any Affiliate of any of the foregoing or any leasing agent engaged
by any of the foregoing that such Key Tenant will not be renewing or will be
terminating such Key Tenant’s Lease.

 

ARTICLE 6
REPORTING; annual BUSINESS PLANS AND BUDGETS; BOOKS AND RECORDS; EXPENSES AND
OTHER MATTERS

 

6.1Reporting.

 

(a)          Monthly Reports. As soon as reasonably practicable, but no later
than the fifteenth of each month, the Administrative Member shall furnish, or
cause the Company to furnish (in each case, at the Company’s expense), to the
other Participating Member the following information:

 

(i)a monthly trial balance;

 

(ii)a current rent roll;

 

(iii)bank account reconciliation; and

 

(iv)         (A) supporting documentation for all balance sheet accounts
classified within “Cash and Cash Equivalents” on the Company’s balance sheet,
(B) a system generated report of tenant receivables, (C) a system generated
report of accounts payable, (D) a system generated general ledger (such general
ledger shall be downloaded into MRI or other systems reasonably requested by a
Participating Member), (E) a schedule of accrued expenses and (F) supporting
documentation for all other balance sheet accounts in excess of $100,000, in
each case, at or as of the applicable reporting date.

 

(b)          Quarterly Reports. As soon as reasonably practicable, but no later
than 30 days after the last day of each Fiscal Quarter, the Administrative
Member shall furnish, or cause the Company to furnish (in each case, at the
Company’s expense), to the Participating Members (and with respect to Sections
6.1(b)(i) – (iv), the Comfort Member; provided that (x) the failure to provide
the items in Sections 6.1(b)(i) – (iv) to the Comfort Member shall not be a
default hereunder by the Administrative Member but (y) notwithstanding the
foregoing clause (x), the Comfort Member shall be entitled to make a claim
against the Company with respect to the failure to provide such items if such
items were provided to the Members other than the Comfort Member) the following
information:

 

 37 

 

  

(i)          a report which includes with respect to the Companies a complete
set (excluding footnotes) of unaudited financial statements of the Companies,
prepared in accordance with GAAP, including a balance sheet for the Company as
of the end of such Fiscal Quarter, together with related statements for income,
Members’ capital and cash flows for such Fiscal Quarter, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period for the prior Fiscal Quarter; and

 

(ii)         a report describing the qualification of the Company’s assets as of
the end of such quarter with the REIT asset test under Section 856(c)(4) of the
Code;

 

(iii)        a report describing the qualification of the Company’s income for
the calendar year through such date with the REIT income tests under Section
856(c)(2) and (3) of the Code;

 

(iv)        a report describing any “impermissible tenant services income” (as
defined in Section 856(d)(7) of the Code) of the Company for the calendar year
through such date; and

 

(v)         such other information as a Participating Member shall reasonably
request in order to determine its (or its direct or indirect investor’s)
qualification as a REIT or otherwise to meet all financial statement, reporting
and other requirements of the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder applicable to any REIT and its
Subsidiaries, provided that if the Company or a Participating Member incurs any
out of pocket expenses in furnishing the requested information, such expenses
shall be borne by the requesting Participating Member.

 

(c)          Audited Financial Statements. As soon as reasonably practicable,
but no later than (i) 60 days after the close of the Fiscal Year ending December
31, 2017 and (ii) 75 days after the close of each Fiscal Year thereafter, the
Administrative Member shall furnish, or cause the Company to furnish (in each
case, at the Company’s expense), to the other Members annual statements audited
by the Accountants which shall include a balance sheet for the Company as of the
end of such Fiscal Year, together with related statements of income, Members’
capital and cash flows for such Fiscal Year, all in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the prior Fiscal Year, which shall be prepared on a GAAP basis.
Owner Member shall reasonably cooperate in compiling any tax audit with respect
to 2017, including Owner Member or an officer of Owner Member providing a
representation letter as required by the Company’s auditor to audit the 2017
financial statements for periods prior to Closing. Notwithstanding the
foregoing, (i) the failure to provide the items in this Section 6.1(c) to the
Comfort Member shall not be a default hereunder by the Administrative Member but
(ii) notwithstanding the foregoing clause (i), the Comfort Member shall be
entitled to make a claim against the Company with respect to the failure to
provide such items if such items were provided to the Members other than the
Comfort Member.

 

(d)          Lender Reporting and Correspondence. The Administrative Member
shall deliver to each Participating Member a copy of each financial statement
and other periodic report required to be delivered to any agent or lender
pursuant to the terms of any Loan Document simultaneously with the delivery of
such statement or other report under such Loan Document. The Administrative
Member shall promptly deliver to the Participating Members all material
correspondence between any of the Companies and the lenders (including all
notices of default and notices of non-compliance and the Companies’ response
thereto).

 

 38 

 

  

(e)          Access. Upon request, the Administrative Member and the Company
shall permit each Participating Member to (i) visit the Property and (ii)
examine and review the financial records, books of account, Records and other
documents of the Companies, in each case, during normal business hours and upon
reasonable notice.

 

6.2Annual Business Plans; Annual Budgets; Arbitration.

 

(a)          Prior to the date of this Agreement, the Participating Members have
approved the Initial Budget (which shall constitute an Approved Budget and an
Approved Business Plan) for the Current Budget Year and the 2018 Budget Year.
Not later than 45 days prior to the end of each Budget Year subsequent to the
2018 Budget Year, the Administrative Member shall prepare and submit to the
Board a proposed Annual Business Plan (including a proposed Annual Budget) for
the succeeding Budget Year. If any Manager objects to the proposed Annual
Business Plan (including a proposed Annual Budget) or any portion thereof, such
Manager shall provide to the other Managers, within 10 days after receipt of the
proposed Annual Business Plan (including a proposed Annual Budget), a notice
specifying, in reasonable detail, such objections (an “Objection Notice”). Upon
receipt of an Objection Notice, the Managers shall work together to modify the
proposed Annual Business Plan (including a proposed Annual Budget) to resolve
any disagreements as to the proposed Annual Business Plan (including a proposed
Annual Budget). If, prior to the commencement of any Budget Year, the Board has
not approved the amount to be allocated to all line items set forth in the
proposed Annual Budget for such Budget Year, then, as to any disputed line
items, whether then subject to an Objection Notice or otherwise, the amount
budgeted for such line item shall be deemed to be the amount, as adjusted for
any increase in the CPI and for the actual amount of any Necessary Expenses, of
the corresponding line item in the immediately preceding Budget Year’s Approved
Budget, and such amount shall be controlling until such time as such disputed
line item receives Board Approval or is resolved pursuant to arbitration in
accordance with Section 6.2(b).

 

(b)          Arbitration. In the event of any dispute under Section 6.2(a) with
respect to the Annual Business Plan or the Annual Budget, between Owner Member
and/or its appointed Manager on the one hand, and Investor Member and/or the SLG
or RXR Realty appointed Manager on the other hand, at any time, either
Participating Member may submit such dispute to final and binding arbitration in
New York, NY, administered by JAMS in accordance with JAMS Streamlined
Arbitration Rules and Procedures in effect at that time, by an arbitrator with
at least ten years of experience in operating and managing real estate operating
companies owning properties similar to the Property in Manhattan. Each
Participating Member shall submit to the Arbitrator its position on each matter
in dispute and any applicable materials that it desires that the arbitrator
consider in making its determination within 7 Business Days following the
appointment of the arbitrator. The arbitrator shall consider only the materials
submitted to it for resolution. The Participating Members shall cooperate with
JAMS and with each other in scheduling the arbitration proceedings so that a
final non-appealable award is rendered within 30 calendar days after submission
to arbitration, and any notice requirements under Paragraph 14(b) of the JAMS
Streamlined Arbitration Rules and Procedures or otherwise may be shortened by
the JAMS arbitrator in its discretion. The non-prevailing party in such
arbitration shall pay all fees and disbursements due to JAMS and the JAMS
arbitrator as well as the reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) of the prevailing party incurred in
connection with the arbitration. The JAMS arbitrator shall be (i) a
disinterested and impartial person and (ii) selected in accordance with
Paragraph “12(c)” et seq. of the JAMS Streamlined Arbitration Rules and
Procedures. The JAMS arbitrator shall be bound by the provisions of this
Agreement and by Applicable Law. The JAMS arbitrator shall select the position
proposed by either the Owner Member or the Investor Member for each disputed
line item (and no other position), which, in his or her opinion, is more
consistent with the prevailing practices of prudent owners of similar Class A
office buildings in Manhattan, and shall notify the Participating Members of its
determination. The position selected by the JAMS arbitrator with respect to each
item in dispute shall be deemed to be included in the Annual Business Plan
(including the Annual Budget). Any decision rendered by the JAMS arbitrator with
respect to any matter in dispute shall be final, conclusive and binding upon the
Company and the Participating Members and may be entered and enforced in any
court having jurisdiction.

 

 39 

 

  

6.3           Books of Account. At all times during the continuance of the
Company, the Administrative Member shall keep or cause to be kept true and
complete books of account in which shall be entered fully and accurately each
transaction of the Company and each Subsidiary thereof. Such books of account
shall be kept on the basis of the Budget Year in accordance with the accrual
method of accounting and shall reflect all Company and Subsidiary transactions
in accordance with GAAP. All expenses incurred in connection with the above
shall be borne by the Company.

 

6.4           Expenses. All expenses incurred in connection with the discharge
of Company obligations, including those set forth in Sections 6.1, 6.2 and 6.3,
shall be borne by the Company.

 

6.5           Availability of Books of Account. All of the books of account
referred to in Section 6.3 and other Records, together with an executed copy of
this Agreement and the Certificate of Formation, and any amendments thereto,
shall at all times be maintained at the principal office of the Company or such
other location as the Administrative Member may reasonably determine.

 

6.6Tax Returns and Tax Elections.

 

(a)          Administrative Member shall cause to be prepared and filed
(including, at Administrative Member’s option, by engaging an Accountant or FTI
Consulting), at the expense of the Company, all required federal, state and
local tax returns for the Company on or before the date that such returns are
due (including extensions) subject to, in the case of each tax return of the
Company relating to a material amount of taxes, the other Participating Member’s
approval (which approval shall not be unreasonably withheld, conditioned or
delayed). The Administrative Member shall cause to be furnished an estimated
statement of the Member’s distributive share of income, gains, losses,
deductions and credits for such Fiscal Year on a Form K-1 to all Members within
75 days after the end of each Fiscal Year of the Company, and a final statement
of the Member’s distributive share of income, gains, losses, deductions and
credits for such Fiscal Year on a Form K-1 no later than July 31 following the
end of each Fiscal Year of the Company, including any other tax information
necessary for the Members to file the tax returns they are reasonably required
by Applicable Law to file.  Notwithstanding the foregoing, (i) the failure to
provide the items in the preceding sentence to the Comfort Member shall not be a
default hereunder by the Administrative Member but (ii) notwithstanding the
foregoing clause (i), the Comfort Member shall be entitled to bring a claim
against the Company with respect to the failure to provide such items if such
items were provided to the Members other than the Comfort Member. All expenses
incurred in connection with the above shall be borne by the Company.

 

 40 

 

  

(b)          Except as otherwise expressly provided herein, the Administrative
Member shall make all applicable elections, determinations and other decisions
under the Code (or any other federal or state law), including the deductibility
of a particular item of expense and the positions to be taken on the Company’s
tax return, in each case subject to the other Participating Member’s consent
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Participating Members each shall take reporting positions on their respective
U.S. federal, state and local income tax returns consistent with the positions
determined for the Company. The Administrative Member shall cause the Company to
have in effect an election under Section 754 of the Code (and to the extent
applicable, analogous elections under state and local laws).  Any accounting,
tax preparation or other administrative expenses incurred (or to be incurred) by
the Company or its Subsidiaries or the Administrative Member as a result of tax
basis adjustments under Section 743 of the Code or related provisions shall be
borne by the Company.

 

6.7          Tax Matters Representative. Except as otherwise expressly provided
and subject to Section 11.10(a) herein:

 

(a)          The Administrative Member is designated the “tax matters partner,”
as defined in Code Section 6231(a)(7) prior to its amendment by the Bipartisan
Budget Act, and effective for the first taxable year beginning after December
31, 2017 and thereafter, the Administrative Member shall serve as the
“partnership representative” within the meaning of section 6223(a) of the Code,
as amended by the Bipartisan Budget Act (in each such capacity, the “Tax Matters
Representative”). The Tax Matters Representative shall appoint a “designated
individual” in accordance with the requirements of Proposed Regulations
Section 301.6223-1(b), as applicable. Subject to the further terms of this
Section 6.7, the Tax Matters Member is authorized and required to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including administrative and judicial
proceedings (including any proceedings ongoing as of the Effective Date),
subject to the further terms of this Section 6.7, and to expend Company funds
for professional services and costs associated therewith. The Participating
Members agree to cooperate with each other and to do or refrain from doing any
and all things reasonably required to conduct such proceedings. All expenses
incurred in connection with any such audit and with any other tax investigation,
settlement or review shall be borne by the Company. The Company hereby
indemnifies and holds harmless the Tax Matters Representative from and against
any claim, loss, expense, liability, action or damage resulting from its acting
or its failure to take any action as the Tax Matters Representative of the
Company and its Subsidiaries except where the Tax Matters Representative’s
conduct is determined by a court of competent jurisdiction to be the result of
gross negligence, fraud, bad faith or willful misconduct.

 

 41 

 

 

(b)          In the event that the Company shall be the subject of an audit by
any federal, state or local taxing authority, to the extent that the Company is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the Tax Matters Representative shall be
authorized to act for, and its decision shall be final and binding upon, the
Company and each Member thereof; provided, however, that the Tax Matters
Representative shall (i) notify the Participating Members of any administrative
or judicial proceeding with respect to the Company, (ii) furnish the
Participating Members with any material correspondence or communication relating
to the Company from the Internal Revenue Service or state or local taxing
authority received by the Tax Matters Representative, (iii) consult with the
Participating Members and the Managers prior to taking any material action
relating to the tax affairs of the Company, and (iv) make all decisions
affecting the tax affairs of the Company in good faith using its reasonable
business judgment (it being understood and agreed that for the purposes of this
Agreement, the term “reasonable business judgment” shall refer to the “business
judgment rule” as the same would be applied under Applicable Law if the Person
in question were a director of a corporation); provided, further, that
notwithstanding anything to the contrary in this Section 6.7(b), to the extent
such audit, including administrative settlement and judicial review, relates to
a tax year of the Company or a Subsidiary thereof that ends prior to or includes
the Effective Date, the Owner Member shall have the right to participate in such
audit at its own expense and all decision regarding such audit shall be subject
to the consent of the Owner Member, which consent shall not be unreasonably
conditioned, delayed or withheld.

 

(c)          The Tax Matters Representative shall use reasonable efforts to
obtain a reduction in any imputed underpayment that may be available to the
beneficial owners of any Member pursuant to section 6225 of the Code, as amended
by the Bipartisan Budget Act, and Regulations thereunder, including pursuant to
section 6225(c)(3) and section 6225(c)(4) of the Code, as amended by the
Bipartisan Budget Act, and Regulations thereunder provided that each Member
shall use commercially reasonable efforts to provide the Tax Matters
Representative with any information reasonably requested by the Tax Matters
Representative and necessary for the Tax Matters Representative to comply with
this undertaking and, to the extent possible, the applicable Member shall be
entitled to all of the economic benefit associated with any such reduction and
shall not bear the economic burden associated with a higher rate or amount of
taxes that is attributable to any other Member with respect to any imputed
underpayment.

 

(d)          The Members acknowledge that the Company shall elect the
application of section 6226 of the Code, as amended by the Bipartisan Budget
Act, for its first taxable year beginning after December 31, 2017, in the event
that it receives a “notice of final partnership adjustment” that would otherwise
permit collection from the Company a deficiency of tax, for each relevant year,
unless the Tax Matters Representative determines after consultation with the
Members (it being understood that the Tax Matters Representative shall make such
determination in its sole and absolute discretion) that the election under
section 6226 of the Code, as amended by the Bipartisan Budget Act, is not in the
best interests of the Company or cannot be made in a timely manner, in which
case the Company shall not make such election. This acknowledgment applies to
each Member whether or not it owns a Membership Interest in both the reviewed
year and the year of the adjustment. The Members covenant to take into account
and report any adjustment, determined in accordance with section 6226 of the
Code, as amended by the Bipartisan Budget Act, and any Regulations adopted
therewith, to their items for the reviewed year and succeeding years prior to
the year of adjustment as notified to them by the Tax Matters Representative on
behalf of the Company in a statement, in the manner provided in section 6226(b)
of the Code, as amended by the Bipartisan Budget Act, for the Company’s first
taxable year beginning after December 31, 2017 and thereafter if reasonably
permitted, whether or not such Member owns a Membership Interest or remains a
Member in the year of any such statement. Any Member which fails to report its
share of such adjustments on its U.S. federal income tax return for its taxable
year including the date of any such statement as described immediately above
shall indemnify and hold harmless the Company and the other Members against any
tax, interest and penalties collected from the Company as a result of such
Member’s inaction, together with interest thereon at the rate per annum then
applicable to Regular Make-Up Loans, compounded annually.

 

 42 

 

  

(e)          If the Company does not elect the application of section 6226 of
the Code, as amended by the Bipartisan Budget Act, pursuant to Section 6.7(d),
then, to the extent that the Company is assessed amounts under section 6221(a)
of the Code, as amended by the Bipartisan Budget Act, (i) each current or former
Member to which such assessment relates shall pay to the Company such Member’s
share of the assessed amounts, as determined by the Tax Matters Representative,
including such Member’s share of any additional accrued interest and penalties
assessed against the Company relating to such Member’s share of the assessment,
upon thirty (30) days of written notice from the Tax Matters Representative
requesting the payment, and (ii) if a former Member fails to pay to the Company
such former Member’s share of the assessed amounts (and any additional interest)
in accordance with clause (i), then the current Member who is the direct or
indirect transferee of such former Member’s Membership Interest shall be liable
for, and shall pay to the Company, such former Member’s share. At the reasonable
discretion of the Tax Matters Representative, with respect to current Members,
the Company may alternatively allow some, or all, of a Member’s obligation
pursuant to the preceding sentence to be applied to and reduce the next
distribution(s) otherwise payable to such Member under this Agreement.

 

(f)          The provisions contained in this Section 6.7 shall survive the
liquidation, termination and dissolution of the Company and the withdrawal of
any Member or the Transfer of any Member’s Membership Interest in the Company.

 

ARTICLE 7
CAPITAL CONTRIBUTIONS

 

7.1           Capital Accounts of the Members; Capital Contributions. On the
date hereof, each Member has a Capital Account in the amount set forth opposite
its name on Exhibit A under the column “Capital Account.” The Company shall not
issue certificates to the Members representing any of the Membership Interests
held by any Member.

 

7.2           No Obligation. No Member shall have any personal liability
whatsoever in such Member’s capacity as a Member, whether to the Company, to any
of the other Members, to the creditors of the Company or to any other
third-party, for the debts, liabilities, commitments or other obligations of the
Company or for any losses of the Company. No Member shall be required to lend
any funds to the Company or to make any contribution of capital or any other
payments to the Company, except as otherwise expressly required by this
Agreement. Neither any loan made, nor any service performed, by any Member to or
for the benefit of the Company shall be deemed to constitute a contribution to
the capital of the Company for any purpose.

 43 

 

 

7.3Additional Capital Contributions.

 

(a)          If the Company requires additional capital for a Permitted Purpose,
then, to the extent any Participating Member reasonably believes the funds
required to accomplish such Permitted Purpose cannot reasonably be obtained from
existing funds or operating activities during the relevant period, such
Participating Member may send a notice (a “Call Notice”) to the other Members
that sets forth: (i) the relevant Permitted Purpose; (ii) the aggregate amount
the Participating Member submitting the Call Notice has determined is required
to accomplish such Permitted Purpose (the “Capital Call Amount”); (iii) the
amount of each Member’s pro rata share of the Capital Call Amount (the “Pro Rata
Share”), determined in accordance with the Membership Interest of such Member as
of the date of the Call Notice (provided that with respect to a Call Notice for
additional capital contributions required to be funded pursuant to Section
7.3(c), each Member’s Pro Rata Share shall be deemed to be its Pro Rata Share as
of the Effective Date); and (iv) the date by which the Capital Call Amount must
be paid to the Company, which date shall be not less than 20 days following the
date of delivery of such Call Notice. Within ten days after the date of receipt
of such Call Notice, each Member shall notify the other Members, the
Administrative Member, and the Managers whether such Member intends to make any
Additional Capital Contribution pursuant to such Call Notice (any Additional
Capital Contributions made after the date hereof solely for purposes of funding
the accomplishment of a Permitted Purpose are referred to herein as “Additional
Capital”). Notwithstanding anything to the contrary contained herein, Owner
Member shall not be permitted to deliver a Call Notice if a Key Person Event has
occurred and a Key Person Event Cure has not occurred with respect thereto.

 

(b)          The Owner Member represents that as of the Effective Date, it (or
NYRT) has reserved an amount equal to $90,693,167, representing 110% of the
$82,448,334 of the capital required to be funded by Owner Member, including the
portion thereof that is attributable to the Comfort Member’s share of such
required capital (based on their respective Pro Rata Shares of the capital
required to be funded by additional capital contributions in the Initial
Budget).

 

(c)          The Owner Member and the Investor Member each agree to contribute
its Pro Rata Share of capital required to be funded by additional capital
contributions for the purposes set forth in the Initial Budget. If (i) Owner
Member shall fail to contribute its Pro Rata Share of capital required to be
funded by additional capital contributions for the purposes set forth in the
Initial Budget or any other Owner Requested Capital, and such failure continues
for a 10 day period following the date set forth in the Call Notice by which the
Capital Call Amount must be paid to the Company or (ii) Comfort Member shall be
a Non-Contributing Member with respect to its Pro Rata Share of capital required
to be funded by additional capital contributions for the purposes set forth in
the Initial Budget or any other Owner Requested Capital (such Failed
Contribution by the Comfort Member, a “Comfort Member Special Failed
Contribution”) and Owner Member shall fail to advance the Comfort Member Special
Failed Contribution within 20 days of receipt of the related Failure Notice,
then, in each case, in addition to other rights and remedies available to
Investor Member against Owner Member hereunder with respect to such failure,
Owner Member and its appointed Manager(s) shall be deemed to have relinquished
all rights to propose and execute any Major Decision, other than with respect to
Major Decisions pursuant to clauses (a), (b), (c), (e), (f), (g), (j), (y) and
(z) of the definition thereof.

 

 44 

 

 

(d)          A Member that notifies the other Members and the Administrative
Member that it does not intend to fund its Pro Rata Share of the Capital Call
Amount or that fails to contribute its Pro Rata Share of the Capital Call Amount
prior to the expiration of the period specified in the Call Notice is referred
to herein as a “Non-Contributing Member” and a Member that actually funds its
required contribution (a “Funded Contribution”) is referred to herein as a
“Contributing Member.” The Administrative Member shall give prompt notice to
each of the Non-Contributing Member and the Contributing Member (a “Failure
Notice”) of any such failure and the amount of the contribution not funded to
the Company (such amount is hereinafter referred to as the “Failed
Contribution”).

 

(e)          

 

(i)If the Owner Member is the Non-Contributing Member, within 20 days of receipt
of the Failure Notice, the Investor Member shall advance the Owner Member’s
Failed Contributions (other than a Failed Contribution with respect to
additional capital contributions required to be contributed by Owner Member
pursuant to Section 7.3(c), which Investor Member shall have the option, but not
the obligation, to advance).

 

(ii)If the Comfort Member is the Non-Contributing Member, within 20 days of
receipt of the Failure Notice, the Owner Member shall advance the Comfort
Member’s Failed Contribution, as a Member Loan from the Owner Member to the
Comfort Member, which Member Loan shall be a Regular Make-Up Loan and shall bear
interest at the Owner Member’s Cost of Borrowing as then applicable to Regular
Make-Up Loans to Owner Member.

 

(iii)If the Investor Member is the Non-Contributing Member, within 20 days of
receipt of the Failure Notice, the Owner Member may, but is not required to,
advance all or a portion of the Investor Member’s Failed Contribution. If the
Owner Member elects not to advance all of the Investor Member’s Failed
Contribution, in addition to any other remedies available to the Owner Member
under this Agreement, the Owner Member shall receive an immediate refund of all,
or a specified portion, of its Funded Contribution.

 

(iv)The Comfort Member shall have no right to make an advance for any portion of
a Participating Member’s Failed Contribution.

 

(f)          If the Owner Member fails to advance the Comfort Member’s Failed
Contribution pursuant to Section 7.3(e)(ii), such failure shall be treated as a
Failed Contribution by the Owner Member and shall therefore be subject to an
advance by Investor Member to Owner Member pursuant to Section 7.3(g), and, to
the extent that the Investor Member makes such an advance, (i) Investor Member
shall elect, either (A) to treat such advance as a Member Loan to Owner Member
pursuant to Section 7.3(g)(i), (which shall be a Regular Make-Up Loan or Special
Make-Up Loan, as applicable) or (B) to treat such advance as an LLC Loan
pursuant to Section 7.3(g)(ii) in which event the Pro Rata Share of each of
Investor Member and Owner Member (provided that Owner Member has funded its own
Pro Rata Share) shall be Contributing Member LLC Loans and the advance by
Investor Member of Comfort Member’s Pro Rata Share shall be a Non-Contributing
Member LLC Loan, with Investor Member being the Lending Member and Owner Member
being the Non-Lending Member (or, if Owner Member has not funded its own Pro
Rata Share and Investor Member advances the same, the Pro Rata Share of Owner
Member shall be a Non-Contributing Member LLC Loan and Owner Member shall be the
Non-Lending Member with respect thereto in addition to being the Non-Lending
Member with respect to Comfort Member’s Pro Rata Share) and (ii) Owner Member
shall be deemed to have made a Member Loan to Comfort Member with respect
thereto (notwithstanding Owner Member’s failure to make an advance pursuant to
Section 7.3(e)(ii)).

 

 45 

 

 

(g)          If a Contributing Member that is a Participating Member is required
to advance or elects to advance the Non-Contributing Member’s Failed
Contribution to the Company pursuant to clause (e) above, then either (at the
election by written notice from the Contributing Member to the Non-Contribution
Member):

 

(i)such advance shall be treated as a loan from such Contributing Member to such
Non-Contributing Member(s) and as a Capital Contribution by such
Non-Contributing Member(s) to the Company in the amount of such loan (a “Member
Loan”); or

 

(ii)the Contributing Member’s Pro Rata Share shall be converted into a loan from
the Contributing Member to the Company (a “Contributing Member LLC Loan”) and
the advance by the Contributing Member of the Non-Contributing Member’s Failed
Contribution shall be treated as a loan from the Contributing Member that is a
Participating Member to the Company (a “Non-Contributing Member LLC Loan” and
together with the corresponding Contributing Member LLC Loan, hereinafter
collectively, an “LLC Loan”). The Contributing Member who funds an LLC Loan
shall hereinafter be referred to as the “Lending Member” and the
Non-Contributing Member shall hereinafter be referred to as the “Non-Lending
Member”.

 

(h)          Each Member Loan or LLC Loan shall be either (i) a “Special Make-Up
Loan”, if advanced (A) on account of Owner Member’s Failed Contribution with
respect to Additional Capital Contributions required to be made by Owner Member
pursuant to Section 7.3(c), (B) on account of an Owner Member’s Failed
Contribution for Owner Requested Capital or (C) on account of Owner Member’s
failure to make a Member Loan on behalf of a Comfort Member Special Failed
Contribution or (ii) otherwise, a “Regular Make-Up Loan”. For the avoidance of
doubt, in no event shall a Member Loan to the Comfort Member constitute a
Special Make-Up Loan. Following the funding of all Additional Capital
Contributions required by a Call Notice, or the extension of any Make-Up Loan in
lieu thereof, the Administrative Member shall send a notice to each Member
setting forth the Funded Contributions made and the related Contributing Members
and any Make-Up Loans made and the related Contributing Member, Non-Contributing
Member, Lending Member and Non-Lending Member, as applicable.

 

(i)            Interest shall accrue on the amount outstanding under any Regular
Make-Up Loan to any Member at the Owner Member’s Cost of Borrowing. Interest
shall accrue on the amount outstanding under any Special Make-Up Loan to any
Participating Member at a rate equal to 17.5% per annum (compounded annually) on
any aggregate outstanding principal balance of the Special Make-Up Loans to such
Participating Member.

 

 46 

 

 

(j)            If, pursuant to Section 7.3(g)(i) above, the Contributing Member
funds a Member Loan, then distributions to be made to the Non-Contributing
Member shall be paid directly to Contributing Member in respect of the Member
Loan (together with interest accrued thereon) pursuant to Section 9.2(b) and
Section 9.3(b), which amounts shall be applied to each Member Loan until such
Member Loan, and all accrued interest thereon, is paid (or deemed paid) in full,
first to accrued interest and then in reduction of principal. Other than
distributions to Investor Member pursuant to the last paragraph of Section 9.2
or Section 9.3, no distributions shall be made to a Non-Contributing Member
until such Member Loan (together with all interest accrued thereon) is paid in
full. If two (2) or more Member Loans to the same Non-Contributing Member shall
be outstanding at the same time, and any amount is applied in payment of such
Member Loans, such amount shall be deemed to have been applied to Member Loans
in the chronological order in which such Member Loans were made and first to pay
the accrued interest on such Member Loan and then to pay the principal amount
thereof.

 

(k)           If pursuant to Section 7.3(g)(ii) the Lending Member funds an LLC
Loan, then the LLC Loan (together with interest accrued thereon) shall be paid
to the Lending Member pursuant to Section 9.2(a) and Section 9.3(a), in the
priority set forth therein, which amounts shall be applied to each LLC Loan
until such LLC Loan, and all accrued interest thereon, is paid (or deemed paid)
in full, first to accrued interest and then in reduction of principal. Other
than payments to Investor Member pursuant to the last paragraph of Section 9.2
or Section 9.3, no distributions shall be made to the Participating Members
until such LLC Loan (together with all interest accrued thereon) is paid in
full. If two (2) or more LLC Loans made by the same Lending Member shall be
outstanding at the same time, and any amount is applied in payment of such LLC
Loans, such amount shall be deemed to have been applied to LLC Loans in the
chronological order in which such LLC Loans were made and first to pay the
accrued interest on such LLC Loan and then to pay the principal amount thereof.

 

(l)            Each LLC Loan will be treated as a loan to the Company. Any tax
item attributable to the interest accruing on an LLC Loan shall be considered to
have been incurred by the Company. The Company shall execute, acknowledge,
deliver, file and/or record, as appropriate, a note evidencing the LLC Loan and
a UCC-1 financing statement with respect thereto, which is not foreclosable.
Promptly upon payment of an LLC Loan in full, and simultaneously with any
Transfer permitted under this Agreement, the proceeds from which will be used to
repay the LLC Loan simultaneously with the Transfer, the UCC-1 financing
statement filed with respect thereto shall be terminated by the filing of a
UCC-3 termination statement.

 

(m)          Each Member Loan will be treated as a loan to the Non-Contributing
Member and not as a loan to the Company and any interest accruing on such Member
Loan will not affect the income of the Company. However, if for any reason any
Member Loan is characterized in a manner that is inconsistent with the previous
sentence, any tax item attributable to the interest accruing on such loan shall
be considered to have been incurred by the Non-Contributing Member. At the
Contributing Member’s request, the Non-Contributing Member shall execute,
acknowledge, deliver, file and/or record, as appropriate, a note evidencing the
Member Loan and a UCC-1 financing statement with respect thereto, which is not
foreclosable. The sole recourse for a Member Loan shall be the distributions
payable to a Non-Contributing Member and the amounts due from the
Non-Contributing Member pursuant to Section 11.9. Promptly upon payment of a
Member Loan in full, and simultaneously with any Transfer permitted under this
Agreement, the proceeds from which will be used to repay the LLC Loan
simultaneously with the Transfer, the UCC-1 financing statement filed with
respect thereto shall be terminated by the filing of a UCC-3 termination
statement.

 

 47 

 

 

(n)          A Non-Lending Member shall have the right to cause the Company to
repay the Non-Lending Member's Percentage Interest of any LLC Loan (together
with accrued interest thereon from the date such LLC Loan is made until the date
it is paid in full) (such amount the “Non-Lending Member's Contribution Amount”)
in whole, but not in part (except in connection with a partial reduction of an
LLC Loan pursuant to Section 9.2 or Section 9.3), at any time prior to an LLC
Loan Conversion of the applicable LLC Loan, by funding an Additional Capital
Contribution (a “Repayment Contribution”) to the Company, in immediately
available funds, in an amount equal to the Non-Lending Member's Contribution
Amount (and, together therewith, shall pay to the Lending Member all accrued and
outstanding interest thereon). Upon a Non-Lending Member's funding of the entire
amount of a Repayment Contribution required pursuant to the preceding sentence,
(x) the amount of such Repayment Contribution shall be promptly distributed to
the Lending Member in reduction of the applicable LLC Loan, (y) the Lending
Member's Percentage Interest of the applicable LLC Loan (but, for avoidance of
doubt, not the accrued interest thereon) shall be converted into an Additional
Capital Contribution of the Lending Member as of the date the Repayment
Contribution is funded by the Non-Lending Member, and (z) the paid LLC Loan will
be deemed discharged as of the date the Repayment Contribution is funded by the
Non-Lending Member. If a Non-Contributing Member LLC Loan that is a Special
Make-Up Loan is not paid in full, together with all accrued interest thereon, as
of the date that is 60 days or more after the date that such Special Make-Up
Loan was made, then Investor Member as the Contributing Member shall have the
right (but not the obligation) at any time thereafter in its sole and absolute
discretion to elect by written notice to the Non-Lending Member to convert the
entirety of the related LLC Loan (together with all accrued and unpaid interest
on the portion thereof that is a Non-Contributing Member LLC Loan (but, for
avoidance of doubt, not the accrued interest on the Contributing Member LLC
Loan)) into a contribution of Additional Capital (the Non-Lending Member’s
Percentage Interest of such Additional Capital Contribution, hereinafter the
“Non-Lending Member Default Capital Contribution”; the Lending Member's
Percentage Interest of such Additional Capital Contribution, hereinafter, the
“Lending Member Default Capital Contribution”) by the Lending Member, with the
Non-Lending Member(s) Default Capital Contribution being converted on a penalty
dilutive basis pursuant to Section 7.3(p) (an “LLC Loan Conversion”). Upon an
LLC Loan Conversion pursuant to this clause (n) (A) the converted LLC Loan will
be discharged as of the date of the LLC Loan Conversion, and (B) the Lending
Member will be deemed to have made the Lending Member Default Capital
Contribution and Non-Lending Member Default Capital Contribution to the Company
pursuant to Section 7.3(p) as of the date of the LLC Loan Conversion, and (C)
the Percentage Interests of the Participating Members will be adjusted as of the
date of the LLC Loan Conversion to reflect such Lending Member Default Capital
Contribution and Non-Lending Member Default Capital Contribution on a penalty
dilutive basis as more particularly provided in Section 7.3(p).

 

 48 

 

 

(o)          A Non-Contributing Member shall have the right to repay a Member
Loan in whole, but not in part (except in connection with a partial repayment of
a Member Loan pursuant to Section 9.2 or Section 9.3), at any time prior to a
Member Loan Conversion of the applicable Member Loan, by payment to the
Contributing Member, in immediately available funds, of an amount equal to the
entire amount of the outstanding principal balance of the Member Loan plus all
interest thereon from the date such Member Loan was made until the date it is
repaid in full. If a Member Loan that is a Special Make-Up Loan is not repaid in
full, together with all accrued interest thereon, as of the date that is 60 days
or more after the date that such Special Make-Up Loan was made, then Investor
Member as the Contributing Member shall have the right (but not the obligation)
at any time thereafter in its sole and absolute discretion to elect by written
notice to the Non-Contributing Member to convert such Member Loan (together with
all accrued and unpaid interest thereon) into an Additional Capital Contribution
(a “Member Loan Default Capital Contribution”) by the Contributing Member on a
penalty dilutive basis pursuant to Section 7.3(p) (a “Member Loan Conversion”),
in which case (i) the converted Member Loan will be discharged as of the date of
the Member Loan Conversion, (ii) the Contributing Member will be deemed to have
made a Member Loan Default Capital Contribution to the Company pursuant to
Section 7.3(p) as of the date of the Member Loan Conversion in an amount equal
to the outstanding principal balance of the Member Loan (together with all
accrued and unpaid interest thereon) as of the date of the Member Loan
Conversion, and (iii) the Percentage Interests of the Participating Members will
be adjusted as of the date of the Member Loan Conversion to reflect such Member
Loan Default Capital Contribution as more particularly provided in Section
7.3(p).

 

(p)          If (i) Investor Member as a Lending Member elects to convert a LLC
Loan that includes a Special Make-Up Loan to a Non-Lending Member Default
Capital Contribution and a Lending Member Default Capital Contribution pursuant
to Section 7.3(n) and/or (ii) Investor Member as a Contributing Member elects to
convert a Member Loan that is a Special Make-Up Loan to a Member Loan Default
Capital Contribution pursuant to Section 7.3(o), then upon the applicable
Conversion, the Percentage Interest (as the same may have been previously
adjusted) of each of the Participating Members shall be adjusted to equal the
percentage equivalent of the quotient determined by dividing (A) the positive
difference, if any, between (1) the sum of (y) 100% of the aggregate Capital
Contributions (including Lending Member Default Capital Contributions, but
excluding Cram-Down Contributions) then or theretofore made by such
Participating Member to the Company, plus (z) 175% of the Cram-Down
Contributions then or theretofore made by such Participating Member to the
Company (the excess of 175% of a Participating Member’s Cram-Down Contributions
over such Participating Member’s Cram-Down Contributions is referred to herein
as the “Cram-Down Excess Amount”), minus (2) the sum of (I) the Cram-Down Excess
Amounts attributable to the Cram-Down Contributions then or theretofore made by
the other Participating Member to the Company, plus (II) with respect to the
Owner Member’s Percentage Interest only, the Comfort Member Special Failed
Contribution if a Special Make-Up Loan made with respect thereto is being
converted (a “Converted Comfort Member Special Failed Contribution”), by (B) the
difference between (1) 100% of the aggregate Capital Contributions (including
without limitation Cram-Down Contributions and Lending Member Default Capital
Contributions) then or theretofore made by all of the Members to the Company
less (2) any Capital Contribution deemed made by the Comfort Member on account
of a Converted Comfort Member Special Failed Contribution For the avoidance of
doubt, the provisions of this Section 7.3(p) shall not in any manner result in a
change to Comfort Member’s Percentage Interest. For purposes of the application
of this Section 7.3(p), the initial Capital Contribution of the Owner Member
shall be $[•]5, the Investor Member shall be $[•]6 and the Comfort Member shall
be $[•].7 Examples of the operation of such calculations are set forth on
Exhibit D attached hereto.

 





 



5To be equal to the quotient obtained by dividing (i) the product of 50.1%
multiplied by the Purchase Price paid at the Closing (including the Down
Payment, but without giving effect to any post-Closing adjustments) by (ii)
48.7%.



6To be equal to the Purchase Price paid at the Closing (including the Down
Payment, but without giving effect to any post-Closing adjustments).



7To be equal to the quotient obtained by dividing (i) the product of 1.2%
multiplied by the Purchase Price paid at the Closing (including the Down
Payment, but without giving effect to any post-Closing adjustments) by (ii)
48.7%.

 

 49 

 

 

7.4           Capital of the Company. Except as expressly provided for in this
Agreement, no Member shall be entitled to withdraw or receive any interest or
other return on, or return of, all or any part of its Capital Contribution, or
to receive any Company Assets (other than cash) in return for its Capital
Contribution. No Member shall be entitled to make a Capital Contribution to the
Company except as expressly authorized or required by this Agreement.

 

ARTICLE 8
CAPITAL ACCOUNTS

 

8.1           Establishment and Determination of Capital Accounts. A separate
Capital Account shall be established for each Member on the books of the Company
initially reflecting an amount identified pursuant to Section 7.1. Each Member’s
Capital Account shall be:

 

(a)           increased by (i) the amount of such Member’s Additional Capital
Contributions, (ii) such Member’s distributive share of Net Income and any items
in the nature of income or gain which are specially allocated to such Member
pursuant to Section 10.1, and (iii) the amount of any Company liabilities
assumed by such Member or which are secured by any asset distributed to such
Member; and

 

(b)          decreased by (i) the amount of cash and the Gross Asset Value of
any Company Assets distributed to such Member pursuant to any provision of this
Agreement, (ii) such Member’s distributive share of Net Losses and any items in
the nature of expenses or losses which are specially allocated to such Member
pursuant to Section 10.1 and (iii) the amount of any liabilities of such Member
assumed by the Company or which are secured by any asset contributed by such
Member to the Company.

 

(c)          The foregoing provisions and any other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Sections 1.704-1(b) and 1.704-2 of the Regulations, and shall be interpreted and
applied in a manner consistent with such Regulations. If the Managers, by Board
Approval, shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed assets
or which are assumed by the Company or any Member) are computed in order to
comply with such Regulations, the Administrative Member shall make such
modification; provided, that all allocations of Company income, gain, loss and
deduction continue to have “substantial economic effect” within the meaning of
Section 704(b) of the Code and that no Member is materially adversely affected
by any such modification.

 

 50 

 

 

(d)          A Person that acquires all (or a portion) of a Membership Interest
from a Member, through a Transfer or otherwise, shall succeed to the Capital
Account (or portion of the Capital Account) attributable to such Member with
respect to such Membership Interest.

 

8.2           Negative Capital Accounts. Except as may be required by the Act or
any other Applicable Law, no Member shall be required to pay to the Company or
any other Member any deficit or negative balance which may exist from time to
time in such Member’s Capital Account.

 

ARTICLE 9
Distributions

 

9.1           Distribution Generally. Each distribution made by the Company,
whether derived from operating cash flow or from the sale, exchange or other
disposition of all or any portion of any securities or other assets or property
or otherwise shall be made in accordance with this Article 9.

 

9.2          Quarterly Distribution. Except as provided with respect to
distributions of a Repayment Contribution to a Lending Member pursuant to
Section 7.3(n), commencing with the first calendar quarter following the
Effective Date and for each calendar quarter thereafter, distributions of all
Net Cash Flow received by the Company which was not previously distributed in
respect of such calendar quarter (or, in the case of the first calendar quarter
to commence following the Effective Date, since the date of this Agreement)
shall be made no later than the 30th day following the end of the applicable
calendar quarter, or, if such 30th day is not a Business Day, on the first
Business Day following such 30th day (or more frequently if determined from time
to time by Administrative Member) in the following order of priority (subject to
the final paragraph of this Section 9.2):

 

(a)           First, until all outstanding LLC Loans have been paid in full,
pari passu, as follows: (i) the amount distributable under this Section 9.2(a)
multiplied by the Percentage Interests of the Participating Members to each
Lending Member that has made a LLC Loan, pro rata (based upon the relative
outstanding principal and accrued and unpaid interest owed to each Lending
Member in respect of LLC Loans made by such Lending Member) until each Lending
Member has received aggregate distributions of Net Cash Flow pursuant to this
Section 9.2(a) and Capital Proceeds pursuant to Section 9.3(a) in an amount
necessary to provide each such Lending Member with a return of the remaining
outstanding balance of the principal amount of any LLC Loans plus interest
thereon at the applicable rate; and (ii) to the Comfort Member, the amount
distributable under this Section 9.2(a) multiplied by the Percentage Interest of
the Comfort Member (which amount shall be treated as payment of the outstanding
balance of the principal amount of any LLC Loans made by the Comfort Member plus
interest thereon at the applicable rate until the outstanding principal and
accrued and unpaid interest owed to the Comfort Member in respect of LLC Loans
made by the Comfort Member is paid in full); provided that if there shall be any
unpaid Member Loan made by the Owner Member to the Comfort Member, all
distributions to the Comfort Member pursuant to this Section 9.2(a) shall be
paid directly to the Owner Member until the principal amount of and all accrued
and unpaid interest on such Member Loan shall have been repaid, and if the
Investor Member shall have made a Member Loan to the Owner Member to provide
funds to make a Member Loan to the Comfort Member, any such payments that would
have been paid to the Owner Member with respect to such Member Loan to the
Comfort Member shall instead be paid to the Investor Member as payment on such
Member Loan (such payments being deemed distributions to the Comfort Member for
all purposes hereunder) (the foregoing in no way limiting payment on account of
Member Loans made by Investor Member to Owner Member (including in order to
provide funds for Owner Member to make a Member Loan to Comfort Member) pursuant
to Section 9.2(b) or 9.3(b), to the extent outstanding); for the avoidance of
doubt, no portion of an LLC Loan (other than an LLC Loan payable to the Comfort
Member, as set forth above) shall be paid out of the portion of Net Cash Flow
distributable to the Comfort Member;

 

 51 

 

 

(b)          Second, to the Members pro rata in proportion to their respective
Percentage Interest; provided that if there shall be any unpaid Member Loan, all
distributions to the Non-Contributing Member pursuant to this Section 9.2(b)
shall be paid directly to the Contributing Member until the principal amount of
and all accrued and unpaid interest on such Member Loan shall have been repaid
(such payments being deemed distributions to the Non-Contributing Member for all
purposes hereunder), and if the Investor Member shall have made a Member Loan to
the Owner Member to provide funds to make a Member Loan to the Comfort Member,
any such payments that would have been paid to the Owner Member with respect to
such Member Loan to the Comfort Member shall instead be paid to the Investor
Member as payment on such Member Loan (such payments being deemed distributions
to the Comfort Member for all purposes hereunder) (the foregoing in no way
limiting payment on account of Member Loans made by Investor Member to Owner
Member (including in order to provide funds for Owner Member to make a Member
Loan to Comfort Member) pursuant to this Section 9.2(b) or Section 9.3(b), to
the extent outstanding).

 

Notwithstanding the foregoing, for so long as any Special Liability is
outstanding, all distributions to be made to Owner Member pursuant to this
Section 9.2 shall be paid directly to Investor Member until such Special
Liabilities have been satisfied (after taking into account prior payments on
account of Special Liabilities hereunder, under Section 9.3, or otherwise);
provided that this paragraph shall have no force or effect with respect to any
Special Liability other than a Transfer Tax Special Liability in the event that
(i) Owner Member is any Person other than (1) Named Owner Member, (2) NYRT, (3)
NYRT OP, (4) any liquidating trust to which the assets or properties of Named
Owner Member, NYRT or NYRT OP are Transferred or (5) any successor Person to
Named Owner Member, NYRT or NYRT OP, whether by way of merger, consolidation,
conversion, amalgamation or any similar transaction.

 

9.3           Capital Proceeds Distributions. Capital Proceeds received by the
Company shall be distributed to each Member as promptly as practicable following
receipt thereof in the following order of priority (subject to the final
paragraph of this Section 9.3):

 

 52 

 

 

(a)           First, until all outstanding LLC Loans have been paid in full,
pari passu, as follows: (i) the amount distributable under this Section 9.3(a)
multiplied by the Percentage Interests of the Participating Members to each
Lending Member that has made a LLC Loan, pro rata (based upon the relative
outstanding principal and accrued and unpaid interest owed to each Lending
Member in respect of LLC Loans made by such Lending Member) until each Lending
Member has received aggregate distributions of Net Cash Flow pursuant to Section
9.2(a) and Capital Proceeds pursuant to this Section 9.3(a) in an amount
necessary to provide each such Lending Member with a return of the remaining
outstanding balance of the principal amount of any LLC Loans plus interest
thereon at the applicable rate; and (ii) to the Comfort Member, the amount
distributable under this Section 9.2(a) multiplied by the Percentage Interest of
the Comfort Member (which amount shall be treated as payment of the outstanding
balance of the principal amount of any LLC Loans made by the Comfort Member plus
interest thereon at the applicable rate until the outstanding principal and
accrued and unpaid interest owed to the Comfort Member in respect of LLC Loans
made by the Comfort Member is paid in full); provided that if there shall be any
unpaid Member Loan to made by the Owner Member to the Comfort Member, all
distributions to the Comfort Member pursuant to this Section 9.3(a) shall be
paid directly to the Owner Member until the principal amount of and all accrued
and unpaid interest on such Member Loan shall have been repaid, and if the
Investor Member shall have made a Member Loan to the Owner Member to provide
funds to make such Member Loan to the Comfort Member, any such payments that
would have been paid to the Owner Member with respect to such Member Loan to the
Comfort Member shall be paid to the Investor Member as payment on such Member
Loan (such payments being deemed distributions to the Comfort Member for all
purposes hereunder) (the foregoing in no way limiting payment of account of
Member Loans made by Investor Member to Owner Member (including in order to
provide funds for Owner Member to make a Member Loan to Comfort Member) pursuant
to Section 9.2(b) or 9.3(b), to the extent outstanding); for the avoidance of
doubt, no portion of an LLC Loan shall be paid out of the portion of Capital
Proceeds distributable to the Comfort Member (other than an LLC Loan payable to
the Comfort Member, as set forth above).

 

(b)          Second, to the Members pro rata in proportion to their respective
Percentage Interest at the time the Capital Proceeds are received by the
Company; provided that if there shall be any unpaid Member Loan, all
distributions to the Non-Contributing Member pursuant to this Section 9.3(b)
shall be paid directly to the Contributing Member until the principal amount of
and all accrued and unpaid interest on such Member Loan shall have been repaid,
and if the Investor Member shall have made a Member Loan to the Owner Member to
provide funds to make a Member Loan to the Comfort Member, any such payments
that would have been paid to the Owner Member with respect to Member Loan to the
Comfort Member shall be paid to the Investor Member as payment on such Member
Loan (such payments being deemed distributions to the Non-Contributing Member
for all purposes hereunder) (the foregoing in no way limiting payment on account
of Member Loans made by Investor Member to Owner Member (including in order to
provide funds for Owner Member to make a Member Loan to Comfort Member) pursuant
to this Section 9.3(b) or Section 9.2(b), to the extent outstanding).

 

Notwithstanding the foregoing, for so long as any Special Liability is
outstanding, all distributions to be made to Owner Member pursuant to this
Section 9.3 shall be paid directly to Investor Member until such Special
Liabilities have been satisfied (after taking into account prior payments on
account of Special Liabilities hereunder, under Section 9.2, or otherwise);
provided that this paragraph shall have no force or effect with respect to any
Special Liability other than a Transfer Tax Special Liability in the event that
(i) Owner Member is any Person other than (1) Named Owner Member, (2) NYRT, (3)
NYRT OP, (4) any liquidating trust to which the assets or properties of Named
Owner Member, NYRT or NYRT OP are Transferred or (5) any successor Person to
Named Owner Member, NYRT or NYRT OP, whether by way of merger, consolidation,
conversion, amalgamation or any similar transaction.

 

9.4           Amounts and Priority of Distributions. The amount available for
distribution on each distribution date shall be determined by the Administrative
Member in accordance with Sections 9.2 or 9.3, as applicable.

 

 53 

 

 

9.5           Limitation Upon Distributions. No distribution or return of a
Capital Contribution shall be declared and paid if, after such distribution or
return is made:

 

(a)           the Company would be insolvent; or

 

(b)           the net assets of the Company would be less than zero.

 

9.6           Withholding. Each Member hereby authorizes the Company to withhold
from or pay on behalf of or with respect to such Member any amount of federal,
state, local or foreign taxes that the Administrative Member reasonably
determines that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Member pursuant to this Agreement,
including any taxes required to be withheld or paid by the Company pursuant to
Code Section 1441, Code Section 1442, Code Section 1445 or Code Section 1446.

 

9.7           Accounting Principles. Except for such accounting principles set
forth herein, all accounting shall be done on a GAAP basis, unless the
Participating Members otherwise agree.

 

ARTICLE 10
ALLOCATIONS

 

10.1         Allocations of Net Income and Net Loss Generally. Except as
otherwise provided in this Agreement, after giving effect to the special
allocations in Section 10.2, Net Income, Net Loss and, to the extent necessary,
individual items of income, gain, credit, loss and deduction of the Company for
each Fiscal Year or other applicable period shall be allocated among the Members
in a manner that will as nearly as possible cause the Capital Account balance of
each Member at the end of such Fiscal Year or other applicable period to equal
(i) the amount of the distributions that would be made to such Member pursuant
to Section 12.3 of the Agreement if the Company were dissolved, its affairs
wound up and its assets were sold for cash equal to their Gross Asset Value,
taking into account any adjustments thereto for such period, all Company
liabilities were satisfied (limited with respect to each nonrecourse liability
to the Gross Asset Value of the assets securing such liability), and the net
assets of the Company were distributed in full in accordance with Section 12.3
to the Members immediately after making such allocations, minus (ii) such
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain
and the amount, if any and without duplication, that the Member would be
obligated to contribute to the capital of the Company, all computed immediately
prior to the hypothetical sale of assets.

 

10.2         Regulatory Allocations. Notwithstanding any other provision of this
Agreement, the following allocations shall be made prior to any other
allocations under this Agreement and in the following order of priority:

 

(a)           Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(f) of the Regulations, if there is a net decrease in Company
Minimum Gain for any Fiscal Year, each Member shall be specially allocated items
of Company income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Member’s share of the net decrease in Company Minimum
Gain to the extent required by Section 1.704-2(f) of the Regulations. The items
to be so allocated shall be determined in accordance with Sections 1.704-2(f)
and (i) of the Regulations. This Section 10.2(a) is intended to comply with the
minimum gain chargeback requirement in said section of the Regulations and shall
be interpreted consistently therewith. Allocations pursuant to this Section
10.2(a) shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant hereto.

 

 54 

 

 

(b)          Member Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain during any Fiscal Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain, determined in accordance with
Section 1.704-2(i)(5) of the Regulations, shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to that Member’s share of the net decrease in the Member
Nonrecourse Debt Minimum Gain to the extent and in the manner required by
Section 1.704-2(i) of the Regulations. The items to be so allocated shall be
determined in accordance with Sections 1.704-2(i)(4) and (j)(2) of the
Regulations. This Section 10.2(b) is intended to comply with the minimum gain
chargeback requirement with respect to Member Nonrecourse Debt contained in said
section of the Regulations and shall be interpreted consistently therewith.
Allocations pursuant to this Section 10.2(b) shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant hereto.

 

(c)          Qualified Income Offset. If a Member unexpectedly receives any
adjustments, allocations or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, and such Member has an
Adjusted Capital Account Deficit, items of Company income (including gross
income) and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate the Adjusted Capital Account Deficit as quickly
as possible as required by the Regulations. This Section 10.2(c) is intended to
constitute a “qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the
Regulations and shall be interpreted consistently therewith.

 

(d)          Nonrecourse Deductions. Nonrecourse Deductions, if any, for any
Fiscal Year or period shall be allocated to the Members pro rata in accordance
with their Percentage Interests.

 

(e)          Member Nonrecourse Deductions. Member Nonrecourse Deductions for
any Fiscal Year or other applicable period with respect to a Member Nonrecourse
Debt shall be specially allocated to the Member that bears the economic risk of
loss for such Member Nonrecourse Debt (as determined under Sections
1.704-2(b)(4) and 1.704-2(i)(1) of the Regulations).

 

(f)           Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any asset of the Company pursuant to Section 734(b) of the
Code or Section 743(b) of the Code is required, pursuant to Section
1.704-1(b)(2)(iv)(m) of the Regulations, to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated among the Members in a manner consistent with the manner in
which each of their respective Capital Accounts are required to be adjusted
pursuant to such section of the Regulations.

 

 55 

 

 

(g)          Gross Income Allocation. If any Member has an Adjusted Capital
Account Deficit at the end of any Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to any provision of
this Agreement, and (ii) the amount such Member is deemed obligated to restore
pursuant to the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), such Member shall be specially allocated items of Company income
and gain in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 10.2(g) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit in excess
of such sum after all other allocations provided for in this Article 10 have
been made as this Section 10.2(g) were not in the Agreement.

 

10.3Tax Allocations; Code Section 704(c).

 

(a)           Items of Income or Loss. Except as is otherwise provided in this
Article 10, for U.S. federal income tax purposes, an allocation of Company Net
Income or Net Loss to a Member shall be treated as an allocation to such Member
of the same share of each item of income, gain, loss, deduction and item of
tax-exempt income or Section 705(a)(2)(B) expenditure (or item treated as such
expenditure pursuant to Section 1.704-1(b)(2)(iv)(i) of the Regulations) (“Tax
Items”) that is taken into account in computing Net Income or Net Loss.

 

(b)           Precontribution Gain, Revaluations. With respect to any
contributed property held by the Partnership as of the Effective Date, the
Partnership shall use the traditional method contained in the Regulations
promulgated under Section 704(c) of the Code to take into account any variation
between the adjusted basis of such asset and the fair market value of such asset
as of the time of the contribution; provided that, with respect to any property
contributed to the Partnership after the Effective Date, the Partnership shall
use any method contained in the Regulations promulgated under Section 704(c) of
the Code selected by Investor Member. Each Member hereby agrees to report
income, gain, loss and deduction on such Member’s U.S. federal income tax return
in a manner consistent with the method used by the Company. If any asset has a
Gross Asset Value which is different from the Company’s adjusted basis for such
asset for U.S. federal income tax purposes because the Company has revalued such
asset pursuant to Section 1.704-1(b)(2)(iv)(f) of the Regulations, the
allocations of Tax Items shall be made in accordance with the principles of
Section 704(c) of the Code and the Regulations and the methods of allocation
promulgated thereunder as selected by Investor Member.

 

(c)           Section 1245/1250 Recapture. Subject to Section 10.3(b) above, if
any portion of gain from the sale of Company assets is treated as gain which is
ordinary income by virtue of the application of Sections 1245 or 1250 of the
Code or is gain described in Section 1(h)(1)(D) of the Code (“Affected Gain”),
then such Affected Gain shall be allocated among the Members in the same
proportion that the depreciation and amortization deductions giving rise to the
Affected Gain were allocated. This Section 10.3(c) shall not alter the amount of
Net Income (or items thereof) allocated among the Members, but merely the
character of such Net Income (or items thereof).

 

(d)           Excess Nonrecourse Liability Safe Harbor. Pursuant to
Section 1.752-3(a)(3) of the Regulations, solely for purposes of determining
each Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company (as defined in Section 1.752-3(a)(3) of the Regulations), the Members’
respective interests in Company profits shall be determined under any
permissible method reasonably determined by the Managers by Board Approval.

 

 56 

 

 

ARTICLE 11
TRANSFER OF MEMBERSHIP INTERESTS

 

11.1Transfers of a Member’s Membership Interest.

 

(a)           No Transfer of a Membership Interest, in whole or in part, shall
be permitted without the consent of the Participating Members whose Membership
Interests are not being Transferred, except as set forth in this Article 11.
Notwithstanding anything to the contrary set forth in this Agreement, none of
the following Transfers shall require the consent of any Member, but shall be
subject to the conditions applicable to all Transfers as set forth in
Section 11.9, provided that in no event shall the following permit a direct
Transfer of less than all of a Member’s Membership Interest:

 

(i)            subject to and in accordance with Section 11.3 if the Transfer is
by the Investor Member or a beneficial owner in the Investor Member, a Transfer
of up to (and including) 49% of an interest in a Participating Member’s
Membership Interest in the Company; provided that such Participating Member must
maintain control over voting and consent with respect to its interest in the
Company in connection with any such Transfer and the transferee shall have no
right to participate in the management or operations of the Company or any
decision or consent right of such Participating Member;

 

(ii)           any Transfer to a Permitted Transferee;

 

(iii)          any Transfer, either in one or a series of transactions, of any
direct or indirect legal or beneficial interest in SLG, SLG OP, RXR Realty, any
RXR Fund, NYRT or NYRT OP and/or any rights, distributions, profits or proceeds
relating thereto, including by way of any merger, consolidation, amalgamation,
sale, or other Transfer of any kind of any stock, limited or general partnership
interests, limited liability company interests, trust certificates or other
similar evidences of ownership of legal or beneficial interests, as the case may
be, of SLG, SLG OP, RXR Realty, any RXR Fund or NYRT or NYRT OP or any legal or
beneficial interest therein; provided however, that if the Fair Market Value of
NYRT’s Membership Interests in the Company represents 85% or more of the
aggregate fair market value (as determined in good faith by NYRT in connection
with preparation of its most recent annual or quarterly financial statements, so
long as such financial statements are prepared on a liquidation basis or
otherwise determined by an independent valuer selected by NYRT) of all of the
properties (including the Membership Interests in the Company) owned directly or
indirectly by NYRT and NYRT OP, any merger, consolidation, amalgamation or sale
of all or substantially all of the assets of NYRT and NYRT OP shall only be
permitted if the surviving company (in the case of a merger, consolidation,
amalgamation) or the acquirer (in the case of a sale of all or substantially all
of the assets) has, or is a wholly-owned subsidiary of an entity that has, a Net
Worth of no less than $250,000,000 and Liquidity of no less than $25,000,000;

 



 57 

 

 

(iv)          any sale of all or substantially all of the assets of SLG, SLG OP,
RXR Realty, any RXR Fund, NYRT or NYRT OP to any Person, so long as, in the case
of the sale of all or substantially all of the assets of SLG, SLG OP, RXR Realty
and/or any RXR Fund, NYRT or NYRT OP, SLG and/or RXR Realty, directly or
indirectly continues to control Investor Member, subject to the proviso in
clause (iii);

 

(v)           any current or additional borrowing or financing by or other
indebtedness of any nature of SLG, SLG OP, RXR Realty, any RXR Fund, NYRT or
NYRT OP and/or any direct or indirect holder of a legal or beneficial interest
therein shall be permitted without the consent of any Member and, for the
purposes of this sentence, “indebtedness” of a Person shall be deemed to include
(1) any indebtedness or liability of such Person (including amounts for borrowed
money and indebtedness in the form of mezzanine debt and preferred equity); (2)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(3) obligations for the deferred purchase price of property or services
(including trade obligations); (4) obligations under letters of credit; (5)
obligations under acceptance facilities; (6) all guaranties, endorsements and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (7) obligations secured by any liens, whether or not
the obligations have been assumed;

 

(vi)          a Transfer in one or a series of transactions, (but not a pledge,
collateral assignment, lien, charge, encumbrance, hypothecation, security
interest or other security device) of the direct or indirect interests in RXR
Owner in connection with an initial public offering or so called “Rule 144(a)
offering” that results in the listing of capital stock on the New York Stock
Exchange or any other national securities exchange in the United States
(including any such offering that includes RXR Realty or any direct or indirect
owner thereof or any entity which succeeds to substantially all of such Person’s
assets in connection with such offering) (such offering, an “IPO”; and any such
entity formed in connection with an IPO, a “Public Vehicle”), provided that (A)
such Transfer takes place immediately prior to or contemporaneously with the IPO
and (B) the Property and assets constituting a majority of the value of RXR
Realty shall be contributed to the Public Vehicle;

 

(vii)         a direct or indirect Transfer of interests in any RXR Fund to any
partner, member, owner or investor in any RXR Fund, provided that RXR Owner
continues to be controlled, directly or indirectly, by RXR Realty; and

 

(viii)        a Transfer of Owner Member’s Membership Interest upon the terms
and subject to the conditions of Section 11.2.

 

(ix)          Transfers of direct or indirect interests in:

 

(A)DRA Fund, so long as after giving effect to such Transfer, DRA Advisors LLC,
or its successors or assigns by merger or otherwise, or any of its principals,
directly or indirectly, continues to Control DRA Fund;

 



 58 

 

 

(B)RCG Longview, so long as after giving effect to such Transfer, an RCG Control
Person, directly or indirectly, continues to Control RCG Longview;

 

(C)CWWP, so long as after giving effect to such Transfer, Peter S. Duncan,
directly or indirectly, continues to Control CWWP;

 

(D)GC&S by any of its direct or indirect constituent owners to and among
themselves; it being agreed that (i) other than with respect to limited partners
and fund investors in CWWP and RCG Longview, no Person that does not own a
direct or indirect interest in GC&S as of the Effective Date shall own a direct
or indirect interest in GC&S after giving effect to such Transfer and (ii) GC&S
shall be Controlled by Peter S. Duncan or an RCG Control Person; and

 

(E)Comfort Member, to and among the constituent owners of Comfort Member as of
the Effective Date and/or to any Person Controlled by Peter S. Duncan.

 

(b)           Notwithstanding anything to the contrary set forth in this
Agreement, no Transfer shall be permitted (i) if such Transfer would violate any
Loan Document or any Lease, (ii) except for permitted transfers under Section
11.1(a)(i), (ii), (iii), (iv), (v), (vi) or (vii), unless and until all Make-Up
Loans (including interest accrued thereon) made on account of the transferring
Member’s Failed Contribution are repaid in full or will be repaid in full
simultaneously with the Transfer out of the proceeds from the Transfer, and
(iii) with respect to a Transfer of Owner Member’s Membership Interest, if such
Transfer is to a Prohibited Transferee, and any attempted Transfer or other
disposition in violation of this Section 11.1 shall be void ab initio.

 

(c)           In the case of a Transfer permitted under this Agreement by Owner
Member, if the transferee or an Affiliate of the transferee, in each case with a
Net Worth of no less than $250,000,000 and Liquidity of no less than
$25,000,000, enters into a Contribution, Indemnity and Reimbursement Agreement
with respect to events, occurrences or omissions first arising after the date of
Transfer, the Investor Member shall cause to be delivered to the Owner Member an
instrument releasing and discharging NYRT from all obligations set forth in that
certain Contribution, Reimbursement and Indemnity Agreement, dated as of the
date hereof, by and among NYRT, SLG Guarantor, and RXR Guarantor, and agreed to
and acknowledged by the Participating Members, solely with respect to events,
occurrences or omissions occurring after the time of such Transfer.

 

(d)           Notwithstanding anything to the contrary in this Agreement,
without the consent of the Comfort Member, no Member nor the Company shall take
any action that would cause a Transfer, directly or indirectly, prior to the
expiration of the Comfort Member Put Period, of the Membership Interest held by
the Comfort Member as of the date of this Agreement in a manner that would
result in the imposition of a Transfer Tax as a result of the “aggregation” of
such Transfer with any Transfer by the Comfort Member of a Membership Interest
in the Company prior to the date of this Agreement.

 

 59 

 

 

11.2Right of First Offer.

 

(a)           In addition to Transfers permitted under Section 11.1, Owner
Member may directly Transfer its Membership Interest in whole, or an owner of
Owner Member may, directly or indirectly, Transfer an interest in Owner’s
Membership Interest, in whole or in part, at any time, provided that it complies
with this Section 11.2. If Owner Member desires to Transfer all, or an owner of
Owner Member desires to (indirectly) Transfer all or any portion, of Owner
Member’s Membership Interest in a transaction which is not otherwise permitted
in Section 11.1 (in such capacity, the “ROFO Initiating Member”), then the ROFO
Initiating Member shall first deliver to the Investor Member (in such capacity,
the “ROFO Non-Initiating Member”) a written notice (the “ROFO Notice”), which
shall specify the material terms and conditions pursuant to which the ROFO
Initiating Member proposes to effect such Transfer including, among other terms
and conditions, (i) the ROFO Initiating Member’s total Percentage Interest, (ii)
the percentage of limited liability company interests in the Company represented
by the Membership Interests proposed to be Transferred pursuant to the ROFO
Notice (the “ROFO Membership Interests”) and (iii) the total purchase price
(which shall be in cash) (the “ROFO Interest Purchase Price”) in exchange for
which the ROFO Initiating Member proposes to Transfer the ROFO Membership
Interests. The ROFO Notice shall constitute the ROFO Initiating Member’s offer
to Transfer the ROFO Membership Interests to the ROFO Non-Initiating Member on
the terms and conditions identified in the ROFO Notice and such offer shall be
irrevocable for a period of 30 days after delivery of the ROFO Notice (such
period of 30 days, the “ROFO Acceptance Period”).

 

(b)          Within the ROFO Acceptance Period, the ROFO Non-Initiating Member
shall have the right to deliver to the ROFO Initiating Member a notice (the
“ROFO Acceptance Notice”) stating its desire to purchase all (but not less than
all) of the ROFO Membership Interests on the terms and conditions set forth in
the ROFO Notice; provided, that simultaneously with the giving of the ROFO
Acceptance Notice, such ROFO Non-Initiating Member shall deliver to a national
title insurance company (or another comparable third-party), as escrow agent
pursuant to a customary escrow agreement, a deposit in an amount equal to 10% of
the ROFO Interest Purchase Price (as the same may be increased in connection
with an extension of the Interest Closing Date, the “ROFO Deposit”).

 

(c)           If the ROFO Non-Initiating Member (i) fails to deliver a ROFO
Acceptance Notice pursuant to Section 11.2(b) or (ii) gives the ROFO Initiating
Member notice that it has declined the ROFO Initiating Member’s offer, in each
case on or before the expiration of the ROFO Acceptance Period (the earlier of
such dates to occur, the “ROFO Expiration Date”), the ROFO Initiating Member
may, at any time within six months after the ROFO Expiration Date, Transfer all
(but not less than all) of the ROFO Membership Interests to any Person who is a
Qualifying Buyer for a cash purchase price of not less than 95% of the ROFO
Interest Purchase Price and on substantially the terms and conditions set forth
in the ROFO Notice. If a Transfer does not occur during such six months period,
the restrictions of this Section 11.2 shall again become applicable to the
Transfer of all or a portion of the ROFO Membership Interests. If such Transfer
is consummated within such six months period and such Transfer (a “Triggering
Transfer”) is with respect to all of Owner Member’s Membership Interest other
than a portion of Owner Member’s Membership Interest reflecting less than or
equal to 1.1% of the total Membership Interests in the Company (the “Put
Interest”), then Owner Member shall have the right to require Investor Member to
purchase (the “Put Option”) and, if the Put Option is exercised, Investor Member
shall purchase, the Put Interest, free and clear of all Liens and adverse
claims, as described below.

 

 60 

 

 

(i)The Put Option may be exercised by Owner Member by delivering written notice
(a “Put Notice”) to Investor Member within five (5) Business Days of the
consummation of the Triggering Transfer. The Put Notice shall contain (i) a
certification that a Triggering Transfer has been consummated, (ii) a written
statement that Owner Member is exercising the Put Option under this Section
11.2(c) and (iii) Owner Member’s determination of the fair market value of the
Property and the calculation of the Put Price, accompanied by a statement
showing the calculation thereof in reasonable detail.

 

(ii)The “Put Price” shall equal the amount that Owner Member would be entitled
to receive in accordance with the provisions of Article 12 under this Agreement
with respect to the Put Interest if the Property were sold for cash for a
purchase price equal to its fair market value, all Company Loans were
discharged, the Company or its Subsidiaries paid any assumption fees due on
account of an assignment of the Company Loans, all Special Liabilities (if any)
were satisfied, all Make-Up Loans were discharged, Transfer Taxes (unless
Transfer Taxes are payable by Owner Member as a result of the consummation of
the Put Option (including, without limitation, resulting from any aggregation
with prior transfers)), customary broker fees and other customary costs of
closing were paid by the party customarily responsible for such costs, all other
liabilities of the Company and its Subsidiaries which relate to the Property
being sold were discharged and the Company was liquidated and all assets of the
Company were distributed in accordance with the provisions of Article 12.

 

 61 

 

 

(iii)The Investor Member shall review and approve (or disapprove) of such
determination of the Put Price within 15 Business Days. In the event Investor
Member does not approve Owner Member's calculation within 15 Business Days,
Investor Member shall identify the reasons therefor prior to the expiration of
such 15 Business Day period and Owner Member and Investor Member shall work
expeditiously in good faith to resolve any disagreement. If such disagreement
cannot be resolved within 20 days after the expiration of such period, then
within five 5 Business Days following the expiration of such 20 day period, each
Participating Member shall propose to the other in writing a Put Price (each, a
“Put Price Proposal”), and if the lower of the two Put Price Proposals is
greater than or equal to 95% of the higher of the two Put Price Proposals, then
the Put Price shall be deemed to be the average of the two Put Price Proposals.
If the lower of the two Put Price Proposals is less than 95% of the higher of
the two Put Price Proposals, then fair market value of the Property and the Put
Price shall be determined by final and binding arbitration in New York, NY,
administered by JAMS in accordance with JAMS Streamlined Arbitration Rules and
Procedures, as in effect at that time, by an arbitrator with at least ten years
of experience relating to owning properties similar to the Property and located
in Manhattan. Each Participating Member shall submit to such arbitrator its
position as to the fair market value of the Property and the Put Price (which,
for each Participating Member shall be their respective Put Price Proposal) and
any applicable materials that it desires that such arbitrator consider in making
its determination within seven Business Days following the appointment of the
arbitrator. Such arbitrator shall consider only the materials submitted to it
for resolution. Each Participating Member shall cooperate with JAMS and with the
other Participating Member in scheduling the arbitration proceedings so that a
determination of the fair market value of the Property and the Put Price is
rendered within 30 calendar days after submission thereof to arbitration, and
any notice requirements under Paragraph 14(b) of the JAMS Streamlined
Arbitration Rules and Procedures or otherwise may be shortened by such
arbitrator in its discretion. The non-prevailing party in such arbitration shall
pay all fees and disbursements due to JAMS and the arbitrator as well as the
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) of the prevailing party incurred in connection with such
arbitration. The arbitrator shall be (i) a disinterested and impartial person
and (ii) selected in accordance with Paragraph “12(c)” et seq. of the JAMS
Streamlined Arbitration Rules and Procedures. Such arbitrator shall be bound by
the provisions of this Agreement and by Applicable Law and shall select the
position proposed by either the Owner Member or the Investor Member, but no
other amount, which, in his or her opinion, is closest, to the amount that would
be the Put Price. Any decision rendered by such arbitrator with respect to the
Put Price shall be final, conclusive and binding upon the Company and the
Participating Members and may be entered and enforced in any court having
jurisdiction over the Company and either Participating Member. Any Put Price
Proposal submitted pursuant to this Section 11.2(c)(iii) shall be used only for
the purposes of this Section 11.2(c)(iii) and shall not otherwise be binding on
any Participating Member, shall not be deemed an offer of settlement, shall not
be submitted as evidence in any dispute, and shall have no effect other than as
expressly set forth in this Section 11.2(c)(iii).

 



 62 

 

 

(d)           The closing of a purchase and sale of the Put Interest under this
Section 11.2 will take place no later than that date which is 60 days after the
Put Price is determined in accordance with Section 11.2(c)(iii), and otherwise
in accordance with the provisions of Section 11.5(a), subject to Section 11.10.

 

 

(e)           Notwithstanding anything to the contrary contained in this Section
11.2, upon receipt by Investor Member of a ROFO Sale Notice, either Investor
Member or any direct or indirect owner of Investor Member, or any of their
respective Affiliates, shall be entitled to send a ROFO Acceptance Notice on its
own behalf, which ROFO Acceptance Notice shall be deemed effective for purposes
of this Section 11.2, in which event, from and after delivery of such ROFO
Acceptance Notice, such Person shall be deemed the ROFO Non-Initiating Member
for purposes of this Section 11.2 and Section 11.5; provided that only one ROFO
Acceptance Notice with respect to any single ROFO Sale Notice may be delivered
by the Investor Member and its Affiliates and any additional ROFO Acceptance
Notices delivered by the Investor Member and its Affiliates following the
delivery of the initial ROFO Acceptance Notice with respect to any single ROFO
Sale Notice shall be ineffective.

 

11.3         Tag Along Rights. At least 15 days prior to any proposed Transfer
by Investor Member of its Membership Interest or by RXR Fund or SLG OP of any of
their indirect interests in Investor Member, in each case pursuant to Section
11.1(a)(i), to a Person other than a Permitted Transferee and in a transaction
other than a transaction described in Sections 11.1(a)(iii) through (vii), the
Investor Member or such Person proposing such Transfer (in such capacity, a “Tag
Along Initiating Member”) shall deliver a written notice (a “Tag Along Sale
Notice”) to the Owner Member (in such capacity, the “Tag Along Member”) which
shall specify in detail the material terms and conditions pursuant to which the
Tag Along Initiating Member proposes to effect such Transfer including, among
other terms and conditions, (i) the identity of the proposed purchaser, (ii) the
Tag Along Initiating Member’s total Percentage Interest, (iii) the percentage of
limited liability company interests in the Company that the Tag Along Initiating
Member proposes to Transfer (the “Tag Along Percentage Share”; and the limited
liability company interests proposed to be Transferred, the “Tag Along
Initiating Membership Interests”) and (iv) the total purchase price (the “Peg
Price”) proposed to be paid for such Tag Along Initiating Membership Interests.
The Tag Along Member may then elect, by written notice to the Tag Along
Initiating Member given within 15 days from the date of delivery of the Tag
Along Sale Notice (the “Tag Along Response Period”), to participate in the
Transfer by selling a percentage of limited liability company interests in the
Company (the “Tag Along Membership Interests”) equal to the product of the Tag
Along Percentage Share multiplied by the Tag Along Member’s Percentage Interest
(the “Participating Tag Along Percentage Interest”), for a purchase price equal
to the product of the Peg Price multiplied by the Participating Tag Along
Percentage Interest, and otherwise on the same terms and subject to the same
conditions as the proposed sale. If the Tag Along Member makes such an election
within the Tag Along Response Period, the proposed Transfer may be effected only
by a Transfer by each Member (directly or indirectly) of the Tag Along
Percentage Share of its respective Percentage Interests. If the Tag Along Member
does not make such an election within the Tag Along Response Period, the Tag
Along Initiating Member may consummate the proposed Transfer of the Tag Along
Initiating Membership Interests for the Peg Price or a greater or lesser amount
of the Tag Along Initiating Member’s limited liability company interests for a
pro rata portion of the Peg Price, as applicable, and on other material terms
and conditions substantially not less favorable to the Tag Along Initiating
Member than the terms and conditions contained in the Tag Along Sale Notice. In
addition to providing the Tag Along Sale Notice, the Investor Member, SLG OP or
RXR Fund, as applicable, shall keep Owner Member apprised and current with
respect to any material negotiations in connection with a potential sale to a
third-party which, if agreed to, would trigger the obligation to deliver a Tag
Along Sale Notice. Notwithstanding anything to the contrary contained herein,
(I) in no event shall this Section 11.3 apply with respect to any proposed
indirect Transfer of a Membership Interest of Investor Member in any Person that
is not a Single-Asset Person, (II) the rights set forth in this Section 11.3 in
favor of the Owner Member are personal to Named Owner Member, and shall not run
to the benefit of or be enforceable by any successors or assigns of Named Owner
Member and (III) this Section 11.3 shall apply only to the extent of any direct
or indirect interests of Named Owner Member beneficially owned by NYRT.

 



 63 

 

 

11.4Forced Sale.

 

(a)           From and after the Forced Sale Date, each Participating Member (in
such capacity, the “Forced Sale Initiating Member”) shall, subject to the
further provisions of this Section 11.4, have the right to cause the Company to
market and sell (a “Forced Sale”) the Property and other Company Assets (or, if
the Participating Members so agree, the direct or indirect Equity Interests in
the Subsidiaries of the Company which own the Property and the other Company
Assets (such interests, the “Forced Sale Equity Interests”)) (as applicable, the
“Forced Sale Property”) by delivering a written notice (a ”Forced Sale Notice”)
to the other Participating Member (in such capacity, the “Forced Sale
Non-Initiating Member”), which Forced Sale Notice shall (i) set forth the Forced
Sale Initiating Member’s election to cause the Company to market and sell the
Forced Sale Property to a third-party not Affiliated with any Member (a
“Third-Party Buyer”) and (ii) specify the gross cash price at which the Forced
Sale Initiating Member believes the Forced Sale Property should be sold free and
clear of all liabilities secured by or otherwise relating to the Forced Sale
Property (i.e., without deduction of any Company Loan) (the “Gross Forced Sale
Price”). If the Owner Member is the Forced Sale Initiating Member, the Forced
Sale Notice shall constitute the Owner Member’s offer (a “Forced Sale Offer”)
(i) to cause the Company to sell the Forced Sale Property to the Investor Member
or its designee for the Adjusted Forced Sale Price or, at the Investor Member’s
option, (ii) to sell the Owner Member’s Membership Interest to the Investor
Member or its designee for cash for the Forced Sale Interest Purchase Price and,
in each case, such Forced Sale Offer shall be irrevocable for a period of 30
days after delivery of the Forced Sale Notice (such period of 30 days, the
“Forced Sale Acceptance Period”).

 

(b)          Within the Forced Sale Acceptance Period, the Investor Member shall
have the right to deliver to the Owner Member a notice (the “Forced Sale
Acceptance Notice”) stating its desire to purchase, at the Investor Member’s
option, one of (i) the Property and other Company Assets, (ii) the direct or
indirect Equity Interests in the Subsidiaries of the Company which own the
Property and the other Company Assets or (iii) the Owner Member’s Membership
Interest on the terms and conditions set forth in the Forced Sale Notice,
subject to the terms of this Article 11. Within 2 Business Days following
delivery of the Forced Sale Acceptance Notice, the Investor Member shall deliver
the Forced Sale Deposit to a national title insurance company selected by the
Investor Member, as escrow agent pursuant to a customary escrow agreement. Upon
delivery of the Forced Sale Deposit, the Forced Sale Acceptance Notice shall
constitute a binding contract to consummate the sale of the Property and the
other Company Assets, the direct or indirect Equity Interests in the
Subsidiaries of the Company which own the Property and the other Company Assets,
or the Owner Member’s Membership Interest, in each case in accordance with the
terms of this Article 11. If the Forced Sale Deposit is not delivered within
such 2 Business Day period as set forth above, the Forced Sale Acceptance Notice
shall be deemed void and of no force and effect.

 



 64 

 

 

(c)[Intentionally omitted]

  

(d)           If the Forced Sale Initiating Member is the Owner Member and the
Investor Member (or such other Person permitted to send a Forced Sale Acceptance
Notice pursuant to Section 11.4(g)) fails to deliver a Forced Sale Acceptance
Notice pursuant to Section 11.4(b), or if the Forced Sale Initiating Member is
the Investor Member, the Investor Member shall cause the Company, together with
any of its Subsidiaries, as necessary, to use commercially reasonable efforts to
take all steps required to market, enter into an agreement to sell and to close
a sale of the Forced Sale Property for cash in a manner designed to achieve the
highest net cash sales price to the Company (taking into account any difference
in cost to the Company and any of its Subsidiaries of prepaying or defeasing any
then existing Company Loan as compared with a purchase of the Forced Sale
Property assuming such Company Loan and paying or having the purchaser pay any
applicable assumption fees), including providing any required notices under the
Nomura Lease, which shall be based on the Gross Forced Sale Price, unless the
Owner Member and the Investor Member otherwise agree, and seek to cause the
Company to enter into a Valid Contract within the 180 day period after (I) the
expiration of the Forced Sale Acceptance Period if the Forced Sale Initiating
Member is the Owner Member or (II) the Forced Sale Notice if the Forced Sale
Initiating Member is the Investor Member (such period being the “Marketing
Period”) to sell the Forced Sale Property (any such sale, a “Section 11.4(d)
Sale”). Without limiting the foregoing, the Participating Members and Managers
agree that the Company will engage CBRE Inc., Cushman & Wakefield, Inc. or
Eastdil Secured, LLC or another licensed broker agreed to by the Owner Member
and the Investor Member to conduct the marketing and sale of the Property and
other Company Assets. Investor Member shall oversee the marketing and sale of
the Forced Sale Property (but shall not have access to or receive the details
concerning any bid or proposal received from third parties until after all final
and best bids have been received by the applicable broker retained for the
Forced Sale Property), Owner Member shall have a right to participate in the
marketing and sale process and, subject to Section 11.4(f), the Participating
Members will agree to accept the best offer for the Forced Sale Property, taking
into account all terms, including purchase price, required seller
representations and indemnities and the timing and certainty of closing. If the
Investor Member is not the Initiating Member, the Investor Member, SLG and/or
RXR Realty and their respective Affiliates shall be entitled to make an offer or
bid for the Forced Sale Property during the pendency of such marketing process
(the price offered in such offer or bid, the “Bid Price”) and if the Investor
Member, SLG and/or RXR Realty or their respective affiliates are selected as the
buyer in a Section 11.4(d) Sale, at such buyer’s option, the Section 11.4(d)
Sale shall be structured as the sale of one of (x) the Property and other
Company Assets, (y) the direct or indirect Equity Interests in the Subsidiaries
of the Company which own the Property and the other Company Assets or (z) the
Owner Member’s Membership Interest, and the price to be paid for the same by
such buyer shall be the Bid Purchase Price or the Bid Interest Purchase Price,
as applicable, and which sale shall be consummated pursuant to Section 11.5. In
connection with a Section 11.4(d) Sale, the Participating Members agree to
cooperate, and cause their designees as Managers to cooperate, fully and in good
faith to deliver, as promptly as practicable, any materials reasonably requested
by a potential buyer and to use their commercially reasonable efforts to cause
the Section 11.4(d) Sale, including executing any consents or other instruments
as may be required to complete the Section 11.4(d) Sale.

 

 65 

 

 

(e)          Notwithstanding anything to the contrary contained herein, at any
time within 30 days of expiration of the Forced Sale Acceptance Period, Investor
Member may provide written notice to Owner Member, that it desires that any
Section 11.4(d) Sale be structured as a sale of indirect interests in the
Property (which shall include a sale of the RXR REIT Shares) (a “Section 11.4(d)
Interest Sale”), in which event the Owner Member shall reasonably consider
effecting such Section 11.4(d) Sale as a Section 11.4(d) Interest Sale. If
following such consideration, the Owner Member determines that it may be
feasible to structure an 11.4(d) Sale as an 11.4(d) Interest Sale, the Company
shall market the 11.4(d) Sale as a sale of the Property and other Company Assets
or the direct or indirect Equity Interests in the Subsidiaries and, following
receipt of final bids, shall, to the extent reasonable under the circumstances,
request an alternative bid for an 11.4(d) Interest Sale. If Investor Member
desires to have the Company accept an alternative bid, RXR Owner shall cause one
or more credit-worthy affiliates of RXR Owner to agree to pay the amount by
which the offer for the 11.4(d) Interest Sale is less than the offer for the
Property and other Company Assets or the direct or indirect Equity Interests in
the Subsidiaries, and any amount to be paid by RXR Owner shall be taken into
account in determining the best offer for the Forced Sale. If the Transaction is
structured as an 11.4(d) Interest Sale, (i) in no event shall the structuring of
the Section 11.4(d) Sale as a Section 11.4(d) Interest Sale adversely affect the
economic or other terms, including, without limitation, indemnification and
survival periods, of the Section 11.4(d) Sale as it relates to Owner Member,
(ii) RXR Owner shall cause to be delivered to the Owner Member an opinion in a
form reasonably acceptable to Owner Member to the effect that (A) the RXR REIT
has qualified as a REIT under the Code for all of its taxable years preceding
its taxable year in which the Section 11.4(d) Interest Sale occurs and will
qualify as a REIT for its taxable year in which the Section 11.4(d) Interest
Sale occurs if the RXR REIT is liquidated on the date following the date on
which the Section 11.4(d) Interest Sale occurs, and (B) such other matters as
reasonably requested by Owner Member, (iii) RXR Owner shall cause one or more
creditworthy affiliates reasonably acceptable to Owner Member to deliver to the
Owner Member an indemnification, in form reasonably acceptable to the Owner
Member, with respect to (Y) any liabilities of RXR REIT existing prior to the
Section 11.4(d) Interest Sale and (Z) any adverse tax consequences which Owner
Member may incur as a result of structuring the Section 11.4(d) Sale as a
Section 11.4(d) Interest Sale to the extent in excess of liabilities which would
have resulted from a direct purchase of Investor Member’s Membership Interest
and assuming the RXR REIT is liquidated on the date following the Section
11.4(d) Interest Sale, and (iv) RXR Owner shall cause one or more credit-worthy
affiliates reasonably acceptable to Owner Member to deliver such additional
representations, covenants and indemnifications as the purchaser may require
with respect to the RXR REIT.

 

 66 

 

 

(f)           If, the Owner Member was the Initiating Member and following the
marketing of the Forced Sale Property for sale in accordance with the provisions
of Section 11.4(d), the bid or offer of a Third-Party Buyer is selected as the
best offer for the Forced Sale Property in accordance with Section 11.4(d), and
the Third-Party Adjusted Gross Cash Price is greater than or equal to 97.5% of
the Gross Forced Sale Price, then the Owner Member and the Investor Member shall
take all action that is reasonably necessary under the circumstances to accept
such bid and enter into a Valid Contract reflecting the terms thereof as
promptly as reasonably practicable. If the Owner Member was the Initiating
Member and, following the marketing of the Forced Sale Property for sale in
accordance with the provisions of Section 11.4(d), the Third-Party Adjusted
Gross Cash Price of the bid or offer of a Third-Party Buyer that is selected as
the best offer for the Forced Sale Property in accordance with Section 11.4(d)
is less than 97.5% of the Gross Forced Sale Price (such a bid or offer being
referred to herein as a “Non-Conforming Offer”), and the Forced Sale Initiating
Member is prepared to accept such Non-Conforming Offer, then the Forced Sale
Non-Initiating Member shall, within 10 Business Days of notice from the Forced
Sale Initiating Member of the same, advise whether it consents to a sale of the
Forced Sale Property in accordance with such Non-Conforming Offer. If the Forced
Sale Non-Initiating Member fails to respond within such 10 Business Day period
or advises that it does not consent to such sale, then the Property shall not be
sold pursuant to such Non-Conforming Offer. For avoidance of doubt, if a Forced
Sale does not result in the execution and delivery of a Valid Contract or the
closing of the sale of the Forced Sale Property pursuant thereto, each
Participating Member shall have the right to reinitiate the Forced Sale Process
in accordance with Section 11.4. The Forced Sale Initiating Member shall have
the exclusive right to reinitiate the Forced Sale process during the period
within 10 days after the Forced Sale Non-Initiating Member does not consent to a
sale pursuant to a Non-Conforming Offer which the Forced Sale Initiating Member
is prepared to accept. Notwithstanding anything to the contrary contained in
this Section 11.4, if the Forced Sale Initiating Member delivers a new Forced
Sale Notice within six months after the Forced Sale Non-Initiating Member does
not consent to a sale pursuant to a Non-Conforming Offer, the Gross Forced Sale
Price set forth therein shall be not more than the Third-Party Adjusted Gross
Cash Price that the Forced Sale Initiating Member was prepared to accept in
respect of the most recent Non-Conforming Offer and the minimum Third-Party
Adjusted Gross Cash Price shall be 100% and not 97.5%.

 

(g)           If, by the date that is 90 days following the end of the Marketing
Period a sale of the Forced Sale Property pursuant to a Valid Contract does not
close (for a reason other than a default by the Company under such Valid
Contract), then (A) the Forced Sale Initiating Member shall be responsible for
100% of all out-of-pocket costs and expenses incurred by the Company, any
Subsidiary thereof and any Participating Member in connection with the marketing
and attempted sale of the Forced Sale Property pursuant to this Section 11.4
(less, in the case of default by a purchaser under such Valid Contract, the
deposit of the purchaser actually received by any of the Companies) and shall
promptly reimburse the Company, any Subsidiary thereof, or any Participating
Member, as applicable, for any costs and expenses incurred in connection
therewith and (B) the Company shall not cause the Forced Sale Property (or the
Property and other Company Assets, if the Forced Sale Property is the Forced
Sale Equity Interests) to be sold pursuant to this Section 11.4 unless either
Participating Member delivers another Forced Sale Notice and once again
initiates the provisions of this Section 11.4.

 

(h)           Notwithstanding anything to the contrary contained in this Section
11.4, upon receipt by Investor Member of a Forced Sale Notice, either Investor
Member or any direct or indirect owner of Investor Member, or any of their
respective Affiliates, shall be entitled to send a Forced Sale Acceptance Notice
on its own behalf, which Forced Sale Acceptance Notice shall be deemed effective
for purposes of this Section 11.4, in which event, from and after delivery of
such Forced Sale Acceptance Notice, such Person shall be deemed the Forced Sale
Non-Initiating Member solely for purposes of this Section 11.2 and Section 11.5;
provided (A) that any such Forced Sale Acceptance Notice sent by a Person other
than (i) Investor Member or (ii) any other Person controlled jointly (directly
or indirectly) by SLG and RXR Realty shall specify that such Person desires to
purchase the Owner Member’s Membership Interest pursuant to Section 11.4(b)(iii)
(and not that such Person desires to purchase the Property and other Company
Assets or the direct or indirect Equity Interests in the Subsidiaries of the
Company pursuant to Section 11.4(b)(i) or (ii)), (B) the transaction
contemplated by such Forced Sale Acceptance Notice shall be consummated as a
Transfer of Membership Interests in accordance with the terms of Section 11.5,
and (C) that only one Forced Sale Acceptance Notice with respect to a single
Forced Sale Offer may be delivered by the Investor Member and its Affiliates and
any additional Forced Sale Acceptance Notices delivered by the Investor Member
and its Affiliates following delivery of the initial Forced Sale Notice with
respect to any single Forced Sale Offer shall be ineffective.

 

 67 

 

 

11.5         Consummation of Transactions. The consummation of any Transfer from
one Participating Member (or its direct or indirect owners) to the other
Participating Member (or to another Person as permitted pursuant to Section
11.2(e) or Section 11.4(g)) pursuant to Section 11.2 or Section 11.4 (each such
transaction, a “Member Transaction”) shall occur in accordance with the terms
and conditions set forth in this Section 11.5, or on such other terms and
conditions as the Participating Members shall agree.

 

(a)          If the transaction is a purchase of Membership Interests, on the
Interest Closing Date, the Non-Initiating Member (or its designee(s)) shall
purchase from the Initiating Member, and the Initiating Member shall sell to the
Non-Initiating Member (or its designee(s)), the Initiating Member’s Membership
Interest subject to such Member Transaction for the Interest Purchase Price,
subject to the further terms and conditions hereof:

 

(i)            the Initiating Member shall deliver to the Non-Initiating Member
(or its designee(s)):

 

(A)a duly executed and acknowledged instrument of assignment conveying the
Initiating Member’s Membership Interest subject to such Member Transaction to
the Non-Initiating Member (or its designee(s)), free and clear of all Liens,
which instrument shall contain surviving representations concerning due
organization and authority of the Initiating Member and the absence of Liens on
the Initiating Member’s Membership Interest to such Member Transaction and shall
contain a provision indemnifying and holding the Non-Initiating Member (or its
designee(s)) harmless from any loss, liability, cost or expense (including
reasonable attorneys’ fees) it may incur by reason of any breach of such
representation;

 

(B)New York State Real Estate Transfer Tax Return (TP-584); and

 

(C)New York City Real Property Transfer Tax Return (NYC-RPT).

 

 

 68 

 

 

(ii)           the Non-Initiating Member (or its designee) shall pay the
Interest Purchase Price (minus the Deposit, together with any interest accrued
thereon, which shall be delivered to the Initiating Member, and as adjusted by
the credits and apportionments herein set forth) to the Initiating Member in
immediately available funds;

 

(iii)          the Company shall close the books of the Company as of the
Interest Closing Date, and all items of Company revenue and expense which are
customarily apportioned in the sale of properties comparable to the Property
shall be apportioned between the Initiating Member and the Non-Initiating Member
as of 11:59 p.m. on the day preceding the Interest Closing Date in accordance
with the customs and practices usual in transactions involving properties
comparable to the Property (provided that such apportionment shall be without
duplication of any items taken into account in calculating the Interest Purchase
Price, if any), with items allocated to the period prior to 11:59 p.m. on the
day preceding the Interest Closing Date to be further apportioned between the
Initiating Member and the Non-Initiating Member in proportion to their
respective Percentage Interests;



 

(iv)          unless otherwise agreed to by the Initiating Member and the
Non-Initiating Member, Net Income and Net Loss (and other relevant items
referred to in Article 11) attributable to the Initiating Member’s Membership
Interest subject to such Member Transaction for the Fiscal Year in which the
Interest Closing Date occurs shall be allocated between the Initiating Member
and the Non-Initiating Member by closing the books of the Company as of the
Interest Closing Date;

 

(v)           distributable cash up to (but not including) the Interest Closing
Date shall be distributed in accordance with the provisions of Section 9.2;

 

(vi)          the Interest Purchase Price shall be (A) increased by the
aggregate amount of all Capital Contributions and Make-Up Loans (and accrued and
unpaid interest thereon) made by the Initiating Member on account of the
Initiating Member’s Interest in the period between the date of the ROFO Notice
or Forced Sale Notice, as applicable, and the Interest Closing Date and (B)
decreased by (I) (x) any Net Cash Flow distributed to the Initiating Member
pursuant to Section 9.2 and (y) any Capital Proceeds distributed to the
Initiating Member pursuant to Section 9.3, in each case, (1) including in
repayment of any LLC Loans and Member Loans made by the Initiating Member and
(2) on account of the Initiating Member’s Interest during the period following
delivery of the Forced Sale Notice or the ROFO Notice, as applicable, and (II)
any outstanding Member Loans made to the Initiating Member during the period
following the delivery of the ROFO Notice or Forced Sale Notice, as applicable,
and unpaid interest accrued thereon;

 

(vii)         the Initiating Member shall pay the Transfer Taxes due in
connection with the conveyance of the Membership Interest of the Initiating
Member;

 

(viii)        the Initiating Member shall discharge of record all Liens
affecting its Membership Interest subject to such Member Transaction, and if the
Initiating Member fails to do so, the Non-Initiating Member may use any portion
of the Interest Purchase Price to pay and discharge any such Liens and any
related expenses and adjourn the Interest Closing Date for such period as may be
necessary for such purpose;

 



 69 

 

 

(ix)           the Members and the Managers shall execute all amendments to
fictitious name, limited liability company or similar certificates and any other
instruments or documents necessary to reflect, if applicable, the withdrawal of
the Initiating Member from the Company, the admission of any new Member to the
Company, if applicable, the resignation of the Initiating Member’s Managers from
the Board, transfer of all bank accounts, contracts, deposits, accounts or other
items in the control of the Initiating Member, if any, to the Non-Initiating
Member (or its designee), or as may otherwise be required by Applicable Law and
shall execute such other instruments, documents, certificates and affidavits as
are customarily delivered in a sale of membership interests of Delaware limited
liability companies; and 

 

(x)            an instrument releasing and discharging Owner Member and
Affiliates of the Owner Member from all obligations under the Contribution,
Reimbursement and Indemnity Agreement (or the equivalent) with the Investor
Member or one or more Affiliates of the Investor Member, solely with respect to
events, occurrences or omissions occurring after the time of such Transfer.

 

(b)          If, pursuant to Section 11.4 hereof, the transaction is a purchase
of the Property and other Company Assets, on the date on which the Property and
other Company Assets are sold pursuant to the terms hereof, the Company, Office
Owner and the Non-Initiating Member (or its designee) (as applicable) shall
deliver, or cause to be delivered, the items set forth below (any defined term
used in this Section 11.5(b) and not otherwise defined herein shall have the
meaning set forth in the Membership Interest Purchase Agreement):

 

(i)            Office Owner shall deliver the following items to the
Non-Initiating Member (or its designee), all duly executed and acknowledged,
where applicable:

 

(A)a customary bargain and sale deed without covenants against grantor’s acts
with respect to the Office Tower, duly executed and acknowledged by Office
Owner;

 

(B)a counterpart of a customary assignment of leases (the “ALR”) with respect to
the Office Tenant Leases, duly executed by Office Owner;

 

(C)customary tenant notice letters (the “Tenant Notice Letters”), if applicable,
duly executed by Office Owner;

 

(D)the Tenant Deposits, if any, held by Office Owner in the form of cash, either
(i) in the form of a cashier’s check issued by a bank reasonably acceptable to
the Non-Initiating Member or (ii) as part of an adjustment to the Adjusted
Forced Sale Price or the Bid Purchase Price, as applicable. In the event one or
more Tenant Deposits are in the form of a letter of credit, then Office Owner
shall deliver each such original letter of credit with all amendments thereto
(collectively, the “Letters of Credit”), together with documentation providing
for such Letters of Credit to be transferred or assigned to the Non-Initiating
Member;

 

 70 

 

 

(E)a counterpart of a customary assignment and assumption of contracts (the
“Assignment and Assumption of Contracts”) with respect to the Office Service
Contracts, duly executed by Office Owner;

 

(F)Customary notice to service providers, if applicable, duly executed by Office
Owner;

 



(G)a counterpart of a customary general assignment (the “General Assignment”),
duly executed by Office Owner;

 

(H)a customary title affidavit reasonably acceptable to a national title
insurance company;

 

(I)Evidence of authority, good standing (if applicable) and due authorization to
consummate the sale of the Office Tower and including such additional facts as
may be needed to enable a nationally recognized title insurance company to omit
all exceptions regarding Office Owner’s standing, authority and authorization
from a title insurance policy;

 

(J)a bill of sale with respect to all personal property comprising the Property
and owned by Office Owner, duly executed by Office Owner;

 

(K)a certificate certifying that Office Owner is not a “foreign person” as
defined in Section 1445 of the Code; and

 

(L)any other affidavit, document or instrument (other than undertakings,
indemnities and other documents and instruments to remove title exceptions)
reasonably requested by a nationally recognized title insurance company issuing
a title insurance policy in connection with the purchase of the Property and
other Company Assets contemplated hereunder including, without limitation,
corporate authorizations, pursuant to the terms of this Agreement or applicable
law in order to effectuate the transfer of title to the Office Tower, and such
other instruments, documents, certificates and affidavits as are customarily
delivered in a sale of real estate in New York City.

 

(ii)           the Company shall deliver (or shall cause its applicable
Subsidiary to deliver) the following items to the Non-Initiating Member (or its
designee), all duly executed and acknowledged, where applicable:

 



 71 

 

 

(A)a duly executed and acknowledged instrument of assignment conveying the
Equity Interests in Amenities Holdings or its Subsidiaries (at the
Non-Initiating Member’s option) (the “Assignment and Assumption of Amenities
Owner’s Equity Interests”), subject to such transaction to the Non-Initiating
Member (or its designee(s)), free and clear of all Liens;

 

(B)an amendment to the limited liability company agreement of Amenities Holdings
or the applicable Subsidiaries thereof, admitting the Non-Initiating Member (or
its designee) as a member in place of such Person’s existing member(s) (the
“Amenities LLC Agreement Amendment”); and

 

 

(C)such other instruments, documents, certificates and affidavits as are
customarily delivered in a sale of membership interests of Delaware limited
liability companies.

 

(iii)          the Company shall deliver (or cause to be delivered by the
applicable Subsidiaries of the Company) the following items to the
Non-Initiating Member (or its designee) or to Escrow Agent (as applicable), all
duly executed and acknowledged, where applicable:

 

(A)New York State Real Estate Transfer Tax Return (TP-584);

 

(B)New York City Real Property Transfer Tax Return (NYC-RPT);

 

(C)New York State Real Property Transfer Report with respect to the Office
Property (RP-5217 NYC);

 

(D)Evidence of authority, good standing (if applicable) and due authorization to
consummate the sale of the Property and Company Assets and including such
additional facts as may be reasonably requested by the title insurance company
engaged in connection therewith to enable a national title insurance company to
omit all exceptions regarding such entity’s standing, authority and
authorization from a title insurance policy;

 

(E)all original or, if originals are unavailable, complete copies of the
Licenses and Permits, the Tenant Leases, the Records and the Service Contracts
in the Company’s or its Subsidiaries’ possession or control; and

 

(F)all keys and combinations (if applicable) to the Improvements which are in
the Company’s or its Subsidiaries’ possession or control.

 



 72 

 

 

(iv)          the Non-Initiating Member (or its designee) shall deliver or cause
to be delivered the following items to the Company:

 

(A)a counterpart of the ALR with respect to the Office Tenant Leases, duly
executed by the Non-Initiating Member;

 

(B)a counterpart of the Assignment and Assumption of Contracts with respect to
the Office Service Contracts, duly executed by the Non-Initiating Member;

 

(C)a counterpart of the General Assignment, duly executed by the Non-Initiating
Member;

 

(D)New York State Real Estate Transfer Tax Return (TP-584), duly executed by the
Non-Initiating Member;

 

(E)New York City Real Property Transfer Tax Return (NYC-RPT), duly executed by
the Non-Initiating Member;

 

(F)New York State Real Property Transfer Report (Form RP-5217 NYC) with respect
to the Office Property, duly executed by the Non-Initiating Member;

 

(G)a counterpart of the Assignment and Assumption of Amenities Owner’s Equity
Interests, duly executed by the Non-Initiating Member; and

 

(H)a counterpart to the Amenities LLC Agreement Amendment.

 

(v)           the Non-Initiating Member (or its designee) shall pay the Adjusted
Forced Sale Price or the Bid Purchase Price, as applicable, (minus the Deposit,
together with any interest accrued thereon, which shall be delivered to the
Initiating Member, and as adjusted by the credits and apportionments herein set
forth) to the Company or its Subsidiaries, as applicable, in immediately
available funds, which shall simultaneously deliver to each of the Initiating
Member and the Comfort Member, respectively, the amount that each would receive
on liquidation of the Company if all other liabilities of the Members, Company
and its Subsidiaries which relate to the Property being sold were discharged
(including any Make-Up Loans and Special Liabilities) and the Company was
liquidated and all assets of the Company were distributed in accordance with the
provisions of Article 12.

 

(vi)          the Company and/or the applicable Subsidiary thereof shall pay the
Transfer Taxes due in connection with the sale of the Property and other Company
Assets;

 

(vii)         as of the Interest Closing Date, all items of revenue and expense
which are customarily apportioned in the sale of properties comparable to the
Property shall be apportioned between the Company and its Subsidiaries (other
than Amenities Holdings), on the one hand, and the Non-Initiating Member (or its
designee), on the other hand, as of 11:59 p.m. on the day preceding the Interest
Closing Date in accordance with the customs and practices usual in transactions
involving properties comparable to the Property (provided that such
apportionment shall be without duplication of any items taken into account in
calculating the Adjusted Forced Sale Price or the Bid Purchase Price, as
applicable, if any) with items allocated to the Company and its Subsidiaries for
the period prior to 11:59 p.m. on the day preceding the Interest Closing Date to
be further apportioned between the Initiating Member and the Non-Initiating
Member in proportion to their respective Percentage Interests; and

 

 73 

 

 

(viii)        the Non-Initiating Member shall cause to be delivered to the
Initiating Member an instrument releasing and discharging Owner Member and
Affiliates of the Owner Member from all obligations under the Contribution,
Reimbursement and Indemnity Agreement (or the equivalent) with the Investor
Member or one or more Affiliates of the Investor Member, solely with respect to
events, occurrences or omissions occurring after the time of such transfer.

 

(c)           If, pursuant to Section 11.4 hereof, the transaction is a purchase
of Equity Interests in Company Subsidiaries, on the Interest Closing Date, the
Non-Initiating Member (or its designee) and the Company or its applicable
Subsidiaries (as applicable) shall deliver, or cause to be delivered, the
following (any defined term used in this Section 11.5(c) and not otherwise
defined herein shall have the meaning set forth in the Membership Interest
Purchase Agreement):

 

(i)            the applicable Company Subsidiaries shall deliver or cause to be
delivered to the Non-Initiating Member (or its designee(s)):

 

(A)one or more duly executed and acknowledged instruments of assignment
conveying the Equity Interests in the applicable Company Subsidiary subject to
such transaction to the Non-Initiating Member (or its designee(s)), free and
clear of all Liens;

 

(B)New York State Real Estate Transfer Tax Return (TP-584); and

 

(C)New York City Real Property Transfer Tax Return (NYC-RPT).

 

(ii)           the Non-Initiating Member (or its designee) shall pay the
Adjusted Forced Sale Price or the Bid Purchase Price, as applicable, (minus the
Deposit, together with any interest accrued thereon, which shall be delivered to
the Initiating Member, and as adjusted by the credits and apportionments herein
set forth) to the Company and/or the applicable Company Subsidiaries, in
immediately available funds, which shall simultaneously deliver to each of Owner
Member and Comfort Member, respectively, the amount that each would receive on
liquidation of the Company if all other liabilities of the Company and its
Subsidiaries which relate to the Property being sold were discharged (including
any Make-Up Loans and Special Liabilities) and the Company was liquidated and
all assets of the Company were distributed in accordance with the provisions of
Article 12.

 



 74 

 

 

(iii)          as of the Interest Closing Date, all items of revenue and expense
which are customarily apportioned in the sale of properties comparable to the
Property shall be apportioned between the Company and its Subsidiaries (other
than Amenities Holdings), on the one hand, and the Non-Initiating Member (or its
designee), on the other hand, as of 11:59 p.m. on the day preceding the Interest
Closing Date in accordance with the customs and practices usual in transactions
involving properties comparable to the Property (provided that such
apportionment shall be without duplication of any items taken into account in
calculating the Adjusted Forced Sale Price or the Bid Purchase Price, as
applicable, if any) with items allocated to the Company and its Subsidiaries for
the period prior to 11:59 p.m. on the day preceding the Interest Closing Date to
be further apportioned between the Initiating Member and the Non-Initiating
Member in proportion to their respective Percentage Interests;

 

(iv)          the Company and/or the applicable Subsidiary thereof shall pay the
Transfer Taxes due in connection with the conveyance of the Equity Interests of
the Initiating Member;

 

(v)           the Company shall discharge or cause to be discharged of record
all Liens affecting the Forced Sale Equity Interests and any Equity Interests in
Company Subsidiaries subject to such purchase of the Equity Interests in Company
Subsidiaries, and if the Company fails to do so, the Non-Initiating Member may
use any portion of the Adjusted Forced Sale Price or the Bid Purchase Price, as
applicable, to pay and discharge any such Liens and any related expenses and
adjourn the Interest Closing Date for such period as may be necessary for such
purpose;

 

(vi)          the Members shall execute all amendments to fictitious name,
limited liability company or similar certificates necessary to reflect the
transaction;

 

(vii)         the Company and its Subsidiaries shall execute such other
instruments, documents, certificates and affidavits as are customarily delivered
in a sale of membership interests of Delaware limited liability companies; and

 

(viii)        an instrument releasing and discharging Owner Member and
Affiliates of the Owner Member from all obligations under the Contribution,
Reimbursement and Indemnity Agreement (or the equivalent) with the Investor
Member or one or more Affiliates of the Investor Member, solely with respect to
events, occurrences or omissions occurring after the time of such transfer.

 

(d)          If the Initiating Member shall default in its obligation to close
the sale of its Membership Interest subject to such Member Transaction on the
Interest Closing Date pursuant to Section 11.5(a), then the Non-Initiating
Member shall be entitled, as its sole and exclusive remedy, either (i) to the
return of the Deposit together with all interest accrued thereon or (ii) to seek
specific performance of the Initiating Member’s obligations. If the
Non-Initiating Member shall default in its obligation to close the purchase of
the Initiating Member’s Membership Interest subject to such Member Transaction
on the Interest Closing Date pursuant to Section 11.5(a), then the Initiating
Member, as its sole and exclusive remedy, shall be entitled to retain the
Deposit, together with all interest accrued thereon, as liquidated damages, and
may thereafter (i) in the case of a ROFO Initiating Member, sell the ROFO
Membership Interests or (ii) in the case of a Forced Sale Initiating Member,
cause the Company to sell the Property and the Company Assets or the direct or
indirect equity interests of the Company in any of its Subsidiaries to a
Third-Party Buyer pursuant to a Valid Contract, without the Non-Initiating
Member having the right to purchase the Property under this Agreement or
otherwise consent thereto. In no event shall such Deposit or accrued interest be
deemed to be a Capital Contribution by any Member.

 

 75 

 

 

11.6         Comfort Member Put Option.

 



(a)           At any time after September 1, 2020 and prior to June 1, 2021 (the
“Comfort Member Put Period”), the Comfort Member shall have the right to require
the Company to redeem its Membership Interest (the “Comfort Member Put Option”).
If the Comfort Member Put Option is exercised, the Company shall redeem and the
Comfort Member shall sell, all, and not less than all, of the Membership
Interests owned by Comfort Member, free and clear of all Liens and adverse
claims, as described below.

 

(b)           The Comfort Member Put Option may be exercised by the Comfort
Member by delivering written notice (a “Comfort Member Put Notice”) to the
Administrative Member (and if the Investor Member is not the Administrative
Member, to the Investor Member). The Comfort Member Put Notice shall contain,
(i) a written statement that the Comfort Member is exercising the Comfort Member
Put Option under this Section 11.6(b) and (ii) the Comfort Member’s
determination of the fair market value of the Property and the calculation of
the Comfort Member Put Price (as defined below), accompanied by a statement
showing the calculation thereof in reasonable detail.

 

(c)           The “Comfort Member Put Price” shall equal the amount that the
Comfort Member would be entitled to receive in accordance with the provisions of
Article 12 under this Agreement with respect to all of its Membership Interests
if the Property were sold for cash for a purchase price equal to its fair market
value, all Company Loans were discharged, customary brokerage fees, Transfer
Taxes and other customary costs of closing were paid by the party customarily
responsible for such costs, all other liabilities of the Company and its
Subsidiaries which relate to the Property being sold were discharged and the
Company was liquidated and all assets of the Company were distributed in
accordance with the provisions of Article 12.

 

(d)          The Investor Member shall review and approve (or disapprove) of
such determination of the Comfort Member Put Price within 15 Business Days. In
the event the Investor Member does not approve the Comfort Member’s calculation
within 15 Business Days, the Investor Member shall identify the reasons therefor
prior to the expiration of such 15 Business Day period and Comfort Member and
the Investor Member shall work expeditiously in good faith to resolve any
disagreement. If such disagreement cannot be resolved within 20 days after the
expiration of such period, then within five 5 Business Days following the
expiration of such 20 day period, the Comfort Member and the Investor Member
shall propose to the other in writing a Comfort Member Put Price (each, a
“Comfort Member Put Price Proposal”) and following the delivery of such
proposals the fair market value of the Property and the Comfort Member Put Price
shall be determined by final and binding arbitration in New York, NY,
administered by JAMS in accordance with JAMS Streamlined Arbitration Rules and
Procedures, as in effect at that time, by an arbitrator with at least ten years
of experience relating to owning properties similar to the Property and located
in Manhattan. Each of the Comfort Member and Investor Member shall promptly
submit to such arbitrator its position as to the fair market value of the
Property and the Comfort Member Put Price (which, for each of the Comfort Member
and Investor Member shall be their respective Comfort Member Put Price Proposal)
and any applicable materials that it desires that such arbitrator consider in
making its determination within seven Business Days following the appointment of
the arbitrator. Such arbitrator shall consider only the materials submitted to
it for resolution. Each of the Comfort Member and Investor Member shall
cooperate with JAMS and with the other party in scheduling the arbitration
proceedings so that a determination of the fair market value of the Property and
the Comfort Member Put Price is rendered within 30 calendar days after
submission thereof to arbitration, and any notice requirements under Paragraph
14(b) of the JAMS Streamlined Arbitration Rules and Procedures or otherwise may
be shortened by such arbitrator in its discretion. The non-prevailing party in
such arbitration (which for this purpose shall be either the Comfort Member or
the Investor Member) shall pay all fees and disbursements due to JAMS and the
arbitrator as well as the reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) of the prevailing party incurred in
connection with such arbitration. The arbitrator shall be (i) a disinterested
and impartial person and (ii) selected in accordance with Paragraph “12(c)” et
seq. of the JAMS Streamlined Arbitration Rules and Procedures. Such arbitrator
shall be bound by the provisions of this Agreement and by Applicable Law and
shall select the position proposed by either the Comfort Member or the Investor
Member, but no other amount, which, in his or her opinion, is closest, to the
amount that would be the Comfort Member Put Price. Any decision rendered by such
arbitrator with respect to the Comfort Member Put Price shall be final,
conclusive and binding upon the Company and the Comfort Member and may be
entered and enforced in any court having jurisdiction over the Company and the
Comfort Member. Any Comfort Member Put Price Proposal submitted pursuant to this
Section 11.6(d) shall be used only for the purposes of this Section 11.6(d) and
shall not otherwise be binding on the Company and the Comfort Member, shall not
be deemed an offer of settlement, shall not be submitted as evidence in any
dispute, and shall have no effect other than as expressly set forth in this
Section 11.6(d).

 

 76 

 

 

(e)           Subject to clause (g) below, closing of the Comfort Member Put
Option under this Section 11.6 will take place no later than that date which is
30 days after the Comfort Member Put Price is determined in accordance with
Section 11.6(d), with the Company paying the Comfort Member Put Price in
immediately available funds (provided that the same shall be (A) increased by
the aggregate amount of all Capital Contributions made by the Comfort Member in
the period between the determination of the Comfort Member Put Price pursuant to
the terms of this Section 11.6, and the closing of the Comfort Member Put Option
and (B) decreased by any Capital Proceeds distributed to the Comfort Member
pursuant to Section 9.3 during the period between the determination of the
Comfort Member Put Price pursuant to the terms of this Section 11.6, and the
closing of the Comfort Member Put Option). The Company and the Comfort Member
shall execute and deliver (i) an assignment conveying the Comfort Member’s
Membership Interest to the Company, free and clear of all Liens, which
instrument shall contain surviving representations concerning due organization
and authority of the Comfort Member and the absence of Liens on the Comfort
Member’s Membership Interest and shall contain a provision indemnifying and
holding the Company harmless from any loss, liability, cost or expense
(including reasonable attorneys’ fees) it may incur by reason of any breach of
such representation, (ii) all amendments to fictitious name, limited liability
company or similar certificates, (iii) New York State Real Estate Transfer Tax
Return (TP-584), (iv) New York City Real Property Transfer Tax Return (NYC-RPT)
and (v) any other instruments or documents, if any, necessary to reflect the
redemption, or as may otherwise be required by Applicable Law and shall execute
such other instruments, documents, certificates and affidavits as are
customarily delivered in a redemption of membership interests of Delaware
limited liability companies. Comfort Member shall (A) discharge of record all
Liens affecting its Membership Interest, and if the Comfort Member fails to do
so, the Company may use any portion of the Comfort Member Put Price to pay and
discharge any such Liens and any related expenses and adjourn the closing of the
Comfort Member Put Option for such period as may be necessary for such purpose
and (B) pay all transfer, gains, stamp or similar taxes due in connection with
the consummation of the Comfort Member Put Option (but if the taxing authorities
shall impose any such tax as a result of aggregating the consummation of the
Comfort Member Put Option with any Transfers of direct or indirect interests in
any Participating Member, each Member shall be responsible for the taxes
attributable to its respective Transfer). All Comfort Member Make-Up Loans and
accrued interest thereon shall be paid in full out of the proceeds of the sale
at the closing thereof. The redemption of the Comfort Member’s Membership
Interest pursuant to the exercise of the Comfort Member Put Option includes a
redemption by the Company of the Comfort Member’s (1) capital account in the
Company (if any), (2) without duplication, capital contributions to the Company
(if any), (3) rights to receive distributions from the Company (if any) and (4)
other rights in its capacity as a member of the Company, in each case as of the
closing of the exercise of the Comfort Member Put Option. From and after the
closing of the Comfort Member Put Option, the Comfort Member shall cease to have
any rights as a member of the Company, and this Agreement shall be deemed
amended such that all references in this Agreement to the Comfort Member shall
be void, null and of no force and effect and this Agreement shall be interpreted
as if it were an Agreement solely between Owner Member and Investor Member. If
any redemption payment due to the Comfort Member is not paid within five days
after it is due, the unpaid amount thereof shall accrue interest at the rate of
8% per annum (compounded annually) from the date due until fully paid.

 

 77 

 

 

(f)           If the Company is required to redeem the Membership Interests of
the Comfort Member on exercise of the Comfort Member Put Option, the Investor
Member shall make a Capital Contribution in an amount equal to the purchase
price required to be paid to redeem the Comfort Member’s Membership Interests
(plus any interest payable on such purchase price to the extent accrued pursuant
to Section 11.6(e)) and the Investor Member’s Percentage Interest will be
increased by an amount equal to the Comfort Member’s Percentage Interest at the
time of the closing of the exercise of the Comfort Member Put Option.

 

(g)          Notwithstanding anything to the contrary set forth in this Section
11.6, if the Comfort Member Put Notice is delivered prior to September 15, 2020,
in no event shall the closing of the Comfort Member Put Option occur prior to
November 5, 2020 or later than December 31, 2020.

 

11.7         Assignment Binding on Company. No Transfer of all or any part of
the Membership Interest of a Participating Member otherwise permitted to be made
under this Agreement shall be binding upon the Company unless and until a
duplicate original of the Joinder Agreement or other instrument of transfer,
duly executed and acknowledged by the assignor or transferor, has been delivered
to the Company and such instrument evidences the written acceptance by the
assignee of all of the terms and provisions of this Agreement.

 

 78 

 

 

11.8         Substituted Members.

 

(a)           In order for a Person to be admitted as a Substituted Member of
the Company (i) such Person shall have acquired the Membership Interest in
accordance with the terms of this Agreement including this Article 11; (ii) such
Person shall have delivered to the Company a Joinder Agreement under which such
Person undertakes to be bound by the terms and conditions of this Agreement and
shall have delivered such documents and instruments as the non-transferring
member determines to be necessary or appropriate and as are consistent with the
terms of this Agreement in connection with the Transfer to such Person or to
effect such Person’s admission as a Member; and (iii) as provided in Section
3.1, Exhibit A shall thereby be amended without the further vote, act or consent
of any other Person to reflect such new Person as a Substituted Member, and such
Person shall be deemed admitted as a Substituted Member, and deemed listed as
such on the books and records of the Company and thereupon shall be issued its
Membership Interest.

 

(b)           Any Member that assigns all of its Membership Interests pursuant
to an assignment or assignments permitted under this Agreement shall cease to be
a Member of the Company. Any Person who is an assignee of any portion of the
Membership Interest of a Member pursuant to an assignment satisfying the
requirements of this Article 11 shall become a Substituted Member only when the
Administrative Member has entered such Substituted Member as a Member on the
books and Records of the Company, which the Administrative Member is hereby
directed to do upon satisfaction of such requirements.

 

(c)           Any Person who is an Assignee of any of the Membership Interests
of a Member pursuant to an assignment satisfying the requirements of this
Article 11 but who does not become a Substituted Member and desires to make a
further assignment of any such Membership Interest shall be subject to all the
provisions of this Article 11 to the same extent and in the same manner as any
Member desiring to make an assignment of its Membership Interest (other than
Section 11.8(b)).

 

(d)           Any assignee of 100% of the Investor Member’s or the Owner
Member’s Membership Interests that is admitted as a Substituted Member in
accordance with the terms of this Agreement shall be entitled to all of the
applicable Member’s rights under this Agreement (including, with respect to
Owner Member, its rights to designate (a) Manager(s), it being understood that
the Owner Member’s designated Manager(s) shall resign upon such Transfer in
order to permit a replacement Manager(s)), to the extent such rights are
assigned to it.

 

11.9         Conditions Applicable to All Transfers.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, any direct or indirect Transfer of any interest by a Member shall be
made in full compliance with Applicable Law. In the event that any filing,
application, approval or consent is required in connection with any such
Transfer, the transferring Member shall promptly make such filing or application
or obtain such approval or consent, at its sole expense, and shall reimburse
each other Member for any costs or expenses (including attorneys’ fees) incurred
by such Member in connection with any such filing, application, approval or
consent.

 

 79 

 

 

(b)          No direct or indirect Transfer of a Membership Interest shall be
binding upon the Company and the other Members (i) if such Transfer would
violate any Loan Document or any Lease, (ii) except for permitted transfers
under Section 11.1(a)(i), (ii), (iii), (iv), (v), (vi) or (vii), unless and
until all Make-Up Loans (including interest accrued thereon) made to or on
account of the transferring Member are repaid in full or will be repaid in full
prior to, or out of the proceeds from, the Transfer, and (iii) if any Transfer
Taxes shown to be due upon a Post-Closing Transfer in any Transfer Tax Returns
provided to and approved by Investor Member pursuant to Section 11.10(b)(i) are
not paid at the closing of such Post-Closing Transfer.



(c)          Without the consent of the other Participating Member, no Transfer
shall be permitted if the Transfer would (i) cause the Company to fail to
qualify for the “private placement safe harbor” from being treated as a
“publicly traded partnership” under Regulations Section 1.7704-1(h); (ii) cause
any direct or indirect owner of any Participating Member to fail to qualify as a
REIT; (iii) cause the assets of the Company to be deemed “plan assets” of any
Person subject to ERISA which may own any direct or indirect interest in the
Company; (iv) if it would violate the registration provisions of the Securities
Act or of any other federal, state or local securities laws; or (v) if it would
violate any other Applicable Laws, including Executive Order 13224 (September
23, 2001), the rules and regulations of the Office of Foreign Assets Control,
Department of Treasury, and any enabling legislation or other Executive Orders
in respect thereof.

 

11.10       Transfer Taxes.

 

(a)          Owner Member shall indemnify, protect, defend and hold harmless
Investor Member and the Company from and against any and all claims, demands,
liabilities, costs, expenses and other amounts arising from any obligation or
assessment for the payment of Transfer Taxes, including Transfer Taxes paid by
Investor Member in accordance with the provisions of this Section 11.10(a), and
any and all costs, expenses, and other amounts (including, without limitation,
reasonable attorneys’ fees and disbursements) that may be due and payable in
connection with any audit (including any written inquiry), examination,
administrative or judicial proceeding, or other matter with respect to the 48.7%
Acquisition, whether due at the time of the Closing or as the result of any
subsequent event; provided that where the subsequent event is the purchase by
Investor Member of Owner Member’s Membership Interest under Section 11.4(b) in
connection with a Forced Sale (a “Forced Sale Transfer”) (i) the indemnity
contained in this Section 11.10(a) shall not apply and (ii) Investor Member
hereby agrees to the filing of any Transfer Tax Returns with respect to such
Forced Sale Transfer that reflect the Forced Sale Transfer as the sole Transfer
from Owner Member to Investor Member. Notwithstanding anything to the contrary
in this Agreement, including this Section 11.10(a), Owner Member shall control,
and make any decisions regarding, any audit, examination, administrative or
judicial proceeding or other matter pertaining to any Transfer Tax with respect
to the 48.7% Acquisition; provided, however, that Owner Member shall (i) notify
Investor Member of any administrative or judicial proceeding or other matter
pertaining to any Transfer Tax with respect to the 48.7% Acquisition, (ii)
furnish Investor Member with any and all correspondence or communication
relating to any Transfer Tax with respect to the 48.7% Acquisition received from
any state or local taxing authority, and (iii) consult with Investor Member
prior to settling any material tax audit, claim or controversy relating to any
Transfer Tax with respect to the 48.7% Acquisition. If either (i) within ten
(10) Business Days of the entry of a final non-appealable regulatory or judicial
determination that Transfer Tax is due with respect to the 48.7% Acquisition,
Owner Member fails to pay such Transfer Tax in full and provide evidence
reasonably satisfactory to Investor Member of such payment, or (ii) Investor
Member reasonably determines (based on the advice of outside transfer tax
counsel) that, as a result of a Transfer Tax audit, claim or controversy, there
is a material risk that either the Property (or a portion thereof) or Investor
Member’s Membership Interest (or a portion thereof) may be seized or made
subject to a lien or other encumbrance, Investor Member shall have the right to
pay Transfer Tax with respect to the 48.7% Acquisition on behalf of Owner
Member; provided that if Investor Member decides to pay such Transfer Tax due to
the foregoing clause (ii), Investor Member shall provide Owner Member written
notice of such decision at least ten Business Days prior to its payment of the
Transfer Tax along with a copy of advice from an attorney or accountant
competent in matters relating to New York City real property transfer taxes with
respect thereto. Amounts from and against which Owner Member is obligated to
indemnify Investor Member (or the Company, to the extent of Investor Member’s
pro rata share) pursuant to this Section ‎11.10(a) shall be deemed a “Member
Loan” until paid. The provisions of this Section 11.10(a) shall survive the
termination of this Agreement.

 

 80 

 

 

(b)          Notwithstanding anything herein to the contrary, except as provided
in the following sentence, Owner Member shall not Transfer or permit the
Transfer of any portion of Owner Member’s Membership Interest, including an
indirect interest therein (a “Post-Closing Transfer”) prior to the third
anniversary of the Closing Date such that the aggregate of the Post-Closing
Transfers shall represent 1.3% or more of the direct or indirect Membership
Interests in the Company. Owner Member shall (i) provide Investor Member with
not less than 20 (twenty) Business Days’ prior written notice of such
contemplated Transfer, which notice shall include (A) copies of the Transfer Tax
Returns to be filed in connection with such Transfer with respect to the 48.7%
Acquisition and (B) evidence reasonably satisfactory to Investor Member that the
applicable Transfer Taxes in connection with the 48.7% Acquisition will be paid
by Owner Member concurrently with the closing of such Transfer and (ii) pay the
applicable Transfer Taxes shown to be due in the Transfer Tax Returns upon the
closing of such Transfer; provided that such Transfer Tax Returns shall be
subject to the reasonable approval of Investor Member, it being agreed that it
shall be reasonable for Investor Member to require that such Transfer Tax
Returns reflect that the 48.7% Acquisition is “aggregated” with such Transfer;
and provided further that a conversion of NYRT from a Maryland corporation into
a Maryland limited liability company or limited partnership shall not constitute
a Transfer for purposes of this Section 11.10(b) if and only if (x) the rule
relating to conversions in Example C of Section 23-05(b) the New York City Tax
Regulations is in effect at the time of the conversion and (y) such notice is
accompanied by a copy of the legal advice provided to Owner Member, reasonably
acceptable to Investor Member, concluding that the conversion qualifies as a
conversion described in such Example. The provisions of Section 11.10(a) shall
not apply to Transfers described in this Section 11.10(b).

 

(c)          If following the Closing Date there shall occur a Transfer with
respect to any Member’s Membership Interest, including a Transfer of any
indirect interest therein, then, to the extent such Transfer results in the
imposition of a Transfer Tax as a result of the “aggregation” of such Transfer
with the Transfer of the Membership Interest of another Member, including the
Transfer of any indirect interest therein, each of the Members whose aggregated
interests were Transferred (directly or indirectly) shall pay the Transfer Taxes
attributable to the Transfer of its Membership Interest; provided, however, that
nothing in this Section ‎11.10(c) shall be construed to limit the limitations,
requirements and indemnification contained in Section ‎11.10(a) and Section
11.10(b). The provisions of this Section ‎11.10(c) shall survive the termination
of this Agreement.

 

 81 

 

 

11.11       Representations and Warranties. Each assignee of a Membership
Interest, as a condition to being admitted as a Substituted Member shall make
each of the representations and warranties set forth in Section 13.1(a);
provided that for purposes of such representations and warranties, the phrase
“the Joinder Agreement and this Agreement” shall be used in lieu of the phrase
“this Agreement.”

 

11.12       Acceptance of Prior Acts. Any Person who becomes a Member, by
becoming a Substituted Member, accepts, ratifies and agrees to be bound by all
actions duly taken pursuant to the terms and provisions of this Agreement by the
Company or any of its members prior to the date such Person became a Member.

 

ARTICLE 12
DISSOLUTION OF THE COMPANy and
WINDING UP

 

12.1         Dissolution.

 

(a)          The Company shall be dissolved and its affairs shall be wound up
only upon the first to occur of the following:

 

(i)            the written consent of the Participating Members;

 

(ii)           the entry of a decree of judicial dissolution under Section
18-802 of the Act; and

 

(iii)          the disposition of all of the Company Assets and the collection
of all amounts derived from such disposition and the satisfaction of contingent
liabilities of the Company or its Subsidiaries in connection with such
disposition.

 

(b)          Except as provided in this Agreement, no Member shall have the
right (i) to withdraw or resign as a Member of the Company, (ii) to redeem or
otherwise require redemption of its Membership Interest in the Company or any
part thereof or (iii) to the fullest extent permitted by Applicable Law, to
dissolve itself voluntarily.

 

(c)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause the Member to cease to be a member of the
Company and, upon the occurrence of such an event, the business of the Company
shall continue without dissolution.

 

12.2         Winding Up. In the event of the dissolution of the Company pursuant
to Section 12.1(a), the Managers shall wind up the Company’s affairs.

 



 82 

 

 

(a)          Upon dissolution of the Company and until the filing of a
certificate of cancellation as provided in the Act, the Managers, in accordance
with this Agreement, (or a liquidating trustee, as the case may be) shall, in
the name of, and for and on behalf of, the Company, continue to act as such and
shall make all decisions by Board Approval relating to the conduct of any
business or operations during the winding up period and to the sale or other
disposition of Company Assets, including to prosecute and defend suits, whether
civil, criminal or administrative, gradually settle and close the Company’s
business, dispose of and convey the Company Assets, discharge or make reasonable
provision for the Company’s liabilities, liquidate all Company Assets and
distribute to the Members in accordance with Section 12.3 any remaining cash of
the Company, all without affecting the liability of Members and without imposing
liability on any liquidating trustee. In addition to any other waivers included
in this Agreement, each Member hereby waives any claims it may have against the
Managers during any winding up that may arise out of the Managers’ management of
the Company, so long as such Managers act in good faith and without gross
negligence, recklessness or willful misconduct. Every reasonable effort shall be
made by the Managers in accordance with this Section 12.2 to dispose of the
assets of the Company within 90 days after dissolution.

 

(b)          Upon the completion of winding up of the Company, the Managers
acting with Board Approval or a liquidating trustee, as the case may be, as an
authorized person shall file a certificate of cancellation of the Certificate of
Formation in the Office of the Secretary of State of the State of Delaware as
provided in the Act and any other similar certificates of cancellation or
termination required to discontinue its status as a legal entity or its
authorization to do business in the states in which it is qualified to do so.
The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.

 

12.3         Distributions. Upon dissolution of the Company, the expenses of
liquidation and the Company’s liabilities and obligations to creditors
(including obligations to Members, if any, other than liabilities for
distributions) shall be paid, or reasonable provisions shall be made for payment
thereof, in accordance with Applicable Law, from cash on hand or from the
liquidation of Company properties. After payment or provision for payment of all
expenses of liquidation and liabilities and obligations of the Company,
remaining cash of the Company shall be distributed to the Members, in accordance
with Section 9.3. There shall be no distribution of Company Assets other than
cash, and all such Company Assets other than cash shall be liquidated upon a
dissolution of the Company. The Members hereby acknowledge and agree that they
have no right, title or interest to the Company’s name and the goodwill attached
thereto.

 

ARTICLE 13
representations and warranties

 

13.1         Representations and Warranties.

 

(a)           Each Member hereby represents and warrants to the other Members as
of the Effective Date that:

 

(i)            such Member is a corporation, limited liability company or
limited partnership, as the case may be, duly organized, validly existing and in
good standing under the laws of the state of its incorporation or formation, as
applicable;

 



 83 

 

 

(ii)           such Member has the requisite corporate, partnership or limited
liability company power and authority, as applicable, to enter into this
Agreement and perform the terms of this Agreement;

 

(iii)          such Member has duly executed and delivered this Agreement; the
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized and no other
corporate, partnership, limited liability company or other action on the part of
such Member or any of its shareholders, partners or members is necessary in
order to permit such Member to consummate the transactions contemplated hereby;
and

 

(iv)          this Agreement constitutes the valid and binding obligation of
such Member, enforceable in accordance with its terms as the same may be
limited, however, by applicable insolvency, bankruptcy, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium, or other laws affecting
creditors’ rights generally or by general principles of law or equity.

 

(b)          By execution and delivery of a Joinder Agreement, each Member
admitted after the date hereof (in compliance with the terms of this Agreement)
represents and warrants to the Company and the other Members that:

 

(i)            such Member is a corporation, limited liability company or
limited partnership, as the case may be, duly organized, validly existing and in
good standing under the laws of the state of its incorporation or formation, as
applicable;

 

(ii)           such Member has the requisite corporate, partnership or limited
liability company power and authority, as applicable, to enter into this
Agreement and perform the terms of this Agreement;

 

(iii)          such Member has duly executed and delivered this Agreement; the
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized and no other
corporate, partnership, limited liability company or other action on the part of
such Member or any of its shareholders, partners or members is necessary in
order to permit such Member to consummate the transactions contemplated hereby;

 

(iv)          this Agreement constitutes the valid and binding obligation of
such Member, enforceable in accordance with its terms as the same may be
limited, however, by applicable insolvency, bankruptcy, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium, or other laws affecting
creditors’ rights generally or by general principles of law or equity;

 

(v)           the execution, delivery or performance by such Member of this
Agreement or the transactions contemplated hereby will not (and with the giving
of notice or lapse of time or both would not) conflict with, or will result in a
breach or violation of, or will constitute a default under, or will result in a
loss of contractual benefits under (A) its charter, by-laws, operating
agreement, certificate of formation, certificate of limited partnership or
agreement of partnership, as applicable, or any agreement or instrument by which
such Member may be bound, or (B) any legal requirement or any other judgment,
statute, rule, law, order, decree, writ or injunction of any court or
Governmental Authority to which such Member is subject that would materially and
adversely affect the performance of its duties hereunder;

 



 84 

 

 

(vi)          there is no action, suit or proceeding pending against it or, to
its knowledge, threatened in any court or by or before any other Governmental
Authority that would prohibit its entering into this Agreement or performing its
obligations under this Agreement;

 

(vii)         such Member (A) has knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of an
investment in the Company and making an informed investment decision with
respect thereto and (B) is able to bear the economic and financial risk of an
investment in the Company for an indefinite period of time;

 

(viii)       other than as set forth herein, neither the execution and delivery
of this Agreement, nor compliance with this Agreement, nor the consummation of
the transactions contemplated by this Agreement, in each case, is subject to any
requirement that such Member obtain any approval, consent, order or
authorization of, or designation, registration, declaration or filing with, any
Governmental Authority or other third party which has not heretofore been
obtained or which, in any case or in the aggregate, if not obtained or made
would have an adverse effect, financial or otherwise, on the business or
property of the Company or render such execution, delivery, compliance or
consummation illegal or invalid, or would constitute a default under, or result
in the creation of any lien, charge or encumbrance upon any of the Company’s
properties;

 

(ix)          the tax identification number of such Member has been provided to
the Company and each other Member;

 

(x)           there is no petition in Bankruptcy, or any petition or answer
seeking an assignment for the benefit of creditors, an appointment of a receiver
or trustee, a liquidation or dissolution or similar relief under the Bankruptcy
Code or any state law, in each case, filed by or against or threatened to be
filed by or against such Member or its direct or indirect members;

 

(xi)          such Member acknowledges that (A) no Membership Interest issued to
such Member has been registered under the Securities Act or state securities
laws, (B) such Membership Interest, therefore, cannot be resold unless
registered under the Securities Act, and applicable state securities laws, or
unless an exemption from each applicable registration is available, (C) there is
no public market for such Membership Interest and (D) the Company has no
obligation or intention to register such Membership Interest for resale under
the Securities Act, or any state securities laws, or to take any action that
would make available any exemption from the registration requirements of such
laws;

 

 85 

 

 

(xii)         on behalf of itself and each assignee or Member of it, such Member
is acquiring its Membership Interest for its own account for investment and not
with a view to the distribution or resale thereof, or with the present intention
of distributing or reselling such interest, and it will not transfer or attempt
to transfer its Membership Interest in violation of the Securities Act, the
Exchange Act, or any other applicable federal, state or local securities law;
nothing herein shall be construed to create or impose on the Company or any
Member an obligation to engage in public reporting or register any Transfer of
any Membership Interest or any portion thereof with the Securities Exchange
Commission;

 

(xiii)        such Member is not a “benefit plan investor” (within the meaning
of the Plan Asset Regulation); and

 

(xiv)        each Person owning a direct interest in such Member is not a
Prohibited Person.

 

ARTICLE 14
AMENDMENTS 



 

14.1         Amendments. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument signed by all the Participating
Members, provided, however, that for so long as Comfort Member is a Member, no
amendment may be made that has a disproportionately adverse effect on the rights
of the Comfort Member as compared to the effect on the rights of other Members
without the written consent of the Comfort Member. In the event Comfort Member
no longer holds any Membership Interest, this Agreement shall be deemed amended
such that all references in this Agreement to the Comfort Member shall be void,
null and of no force and effect and this Agreement shall be interpreted as if it
were an Agreement solely between Owner Member and Investor Member.

 

14.2         Execution by Substituted Members. In addition to the requirements
of Article 11, if this Agreement shall be amended for the purpose of adding or
substituting any Member, the amendment shall be signed by the Person to be
substituted and by the assigning Member, if any. In making any amendments, the
Managers, acting with Board Approval, shall prepare and file for recordation
such documents and certificates as shall be required to be prepared and filed.

 

 86 

 

  

ARTICLE 15
MISCELLANEOUS

 

15.1REIT Compliance.

 

(a)          The Administrative Member acknowledges that, as of the date hereof,
certain of the Members or certain direct or indirect members of the Members are
qualified or intend to qualify as a real estate investment trust as defined in
Section 856 of the Code (a “REIT”). Accordingly, notwithstanding anything to the
contrary contained herein and to the extent of the availability of Company funds
(provided that the Administrative Member shall promptly provide notice of any
unavailability of Company funds to the Owner Member and Investor Member), the
Administrative Member shall use commercially reasonable efforts to (i) manage
and operate the Company and its Subsidiaries such that the nature of its assets
and gross revenues (as determined pursuant to Section 856(c)(2), (3) and (4) of
the Code) would permit the Company to qualify as a REIT under Section 856 of the
Code and (ii) cause the Company to avoid any “net income from prohibited
transactions” under Section 857(b)(6) of the Code (in the case of the Company,
determined as if the Company were a REIT but without regard to Sections
856(c)(6) and (7) of the Code).  The Administrative Member shall take or refrain
from taking, as the case may be, such actions as are reasonably requested by any
Participating Member to protect the status of such Participating Member or the
direct or indirect owner or owners of such Participating Member as a REIT, but
the Administrative Member shall not be charged with making independent
determinations as to the qualification or status of any Person as a REIT.  In
furtherance of the foregoing, the Administrative Member shall use commercially
reasonable efforts to not cause the Company or any of its Subsidiaries to: (A)
invest any excess funds in any investment that would not be treated as cash,
cash items, or government securities for purposes of Section 856(c) of the Code;
(B) enter into any lease with any Person that will result in a rental payment to
the lessor that is dependent in whole or in part on the net income or profits of
any lessee or sublessee; (C) enter into any lease for any Property or any
portion thereof pursuant to which any rents attributable to personal property
constitute more than 15% of the aggregate rents received in connection with such
lease within the meaning of Section 856(d)(1)(C) of the Code; (D) enter into any
lease, contract, agreement, or other arrangement as a result of which the
Company would receive or accrue, or would be deemed to receive or accrue,
(directly or indirectly) with respect to the Property “impermissible tenant
service income” within the meaning of Section 856(d)(7) of the Code in excess of
one half of one percent of all income from the Property (as if the Company were
a REIT); or (E) enter into any agreement under which the Company or any
Subsidiary thereof would receive, directly or indirectly, any income from the
manager of a Property. Notwithstanding the foregoing, the Administrative Member
shall not be deemed to have breached the foregoing provisions of this Section
15.1 (and shall have no liability or be subject to any remedy under this
Agreement) with respect to any specific actions taken by the Administrative
Member at the written direction of, or with the prior written approval of the
Owner Member or Investor Member, as the case may be. Owner Member shall be
deemed to have provided such written consent with respect to all leases,
contracts, agreements, and other arrangements that are in place with respect to
the Property as of the Effective Date.

 

(b)          If there shall be an amendment or modification to the Code or other
relevant rules after the date of this Agreement that adversely impacts the REIT
status of any Participating Member or a direct or indirect owner of any
Participating Member as a result of the activities of the Company and its
Subsidiaries, then the Administrative Member shall cooperate reasonably with the
Participating Members and shall exercise commercially reasonable efforts to
effectuate solutions or “workarounds” to address any reasonable REIT
qualification concerns of such Participating Member or its affiliates arising
out of any such amendment or modification following written notification thereof
by such Participating Member.

 

(c)          The Company shall clearly and timely identify, pursuant to
Section 1221(a)(7) of the Code and the Regulations thereunder, any hedging
transaction entered into with respect to indebtedness incurred by the Company or
its Subsidiaries, and the Administrative Member shall, on behalf of the Company,
provide a copy of such identification to Investor Member and Owner Member.

 

(d)          The Members agree to provide the Administrative Member with such
information as may reasonably be necessary for the Administrative Member to
comply with this Section 15.1.

 



 87 

 

 

15.2         Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by Applicable Law or as, in the reasonable judgment of the
Participating Members, may be necessary or advisable to carry out the intent and
purpose of this Agreement, provided the same shall result in no increased
liability or obligations (other than to a de minimis extent) or decreased rights
(other than to a de minimis extent).

 

15.3         Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; or (c) sent by registered or certified mail, postage
pre-paid and return receipt requested, in each case so long as such Notice is
addressed to the intended recipient thereof as set forth below:

 

If to Owner Member: 

 

c/o Winthrop REIT Advisors, LLC
7 Bulfinch Place
Suite 500
Boston, Massachusetts 02114
Attention: John Garilli

 

with copies to:

 

New York REIT, Inc.
c/o Witkoff Group
40 West 57th Street
New York, New York 10019
Attention: Wendy Silverstein

 

Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: Steven L. Lichtenfeld, Esq.

 

If to Investor Member:

 

c/o SL Green Realty Corp.
420 Lexington Avenue, 19th Floor

New York, New York 10170
Attention: Andrew S. Levine

 

and to:

 

c/o RXR Realty LLC
625 RXR Plaza
Uniondale, New York 11556
Attention: Jason M. Barnett

 



 88 

 

 

with copies to:

 

SL Green Realty Corp.
420 Lexington Avenue, 19th Floor
New York, New York 10170
Attention: Marc Holliday

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Brian S. Lichter, Esq.

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Harvey R. Uris, Esq. 

 

If to Comfort Member:

 

WWP Sponsor, LLC

c/o George Comfort & Sons, Inc.

200 Madison Avenue

New York, New York 10016

Attention: Peter S. Duncan

 

with copies to:

 

c/o DRA Advisors LLC

220 East 42nd Street, 27th Floor

New York, New York 10017

Attention: David Luski and Jean Marie Apruzzese

 

c/o RCG Longview

7 Penn Plaza, Suite 618

New York, New York 10001

Attention: Jay Anderson

 

c/o Ramius LLC

599 Lexington Avenue

20th Floor

New York, New York 10029

Attention: Michael Boxer

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin Luskin, Esq.

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Karen Scanna, Esq.

 



 89 

 

 

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 15.3. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt). The attorney for a party
shall be entitled to give Notice on behalf of such party; any such Notice so
given shall have the effect of being from the party that the attorney
represents.

 

15.4         Conflicts of Interest; Transactions with Affiliates. Each Member
and its Affiliates may engage or invest in any other activity or Person, or
possess any interest therein, independently or with others, whether or not in
competition with the Companies. Furthermore, none of the Members, nor their
respective Affiliates or any other Person employed by, related to or in any way
affiliated with any such Person, shall have any duty or obligation to disclose
or offer to the Company or any Member, or obtain for the benefit of the Company
or any Member, any other activity or Person interest therein, and none of the
Company, any Member, any creditor of the Company or any other Person having any
interest in the Company shall have any claim, right or cause of action against
any Member or any Affiliate of any Member, or any other Person employed by,
related to or in any way affiliated with any such Person, by reason of any
direct or indirect investment or other participation, whether active or passive,
in any such activity or Person or any interest therein.

 

15.5[Intentionally Omitted]

 

15.6         Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto is inserted for convenience only and
shall not be deemed a part of this Agreement.

 

15.7         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one Agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or by email with
a pdf or similar attachment shall be effective as delivery of an original
executed counterpart of this Agreement.

 

15.8         Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

 

15.9         Consent to Jurisdiction. To the fullest extent permitted by law,
each party hereto hereby irrevocably consents and agrees, for the benefit of
each party, that any legal action, suit or proceeding against it with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, shall be brought in any city, state or federal
court located in the Borough of Manhattan, The City of New York (the “Designated
Courts”), and hereby irrevocably accepts and submits to the jurisdiction of the
Designated Courts (and of the appropriate appellate courts) of each such
Designated Court with respect to any such action, suit or proceeding. Each party
hereto also hereby irrevocably consents and agrees, for the benefit of each
other party, that any legal action, suit or proceeding against it shall be
brought in any Designated Court, and hereby irrevocably accepts and submits to
the exclusive jurisdiction of each such Designated Court with respect to any
such action, suit or proceeding. Each party hereto waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings brought in any such Designated Court and hereby
further waives and agrees not to plead or claim in any such Designated Court
that any such action, suit or proceeding brought therein has been brought in an
inconvenient forum. Each party agrees that (i) to the fullest extent permitted
by law, service of process may be effectuated hereinafter by mailing a copy of
the summons and complaint or other pleading by certified mail, return receipt
requested, at its address set forth above and (ii) all Notices that are required
to be given hereunder may be given by the attorneys for the respective parties.

 



 90 

 

 

15.10       Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member shall have the right to have the Company
Assets partitioned, or to file a complaint or institute any proceeding at law or
in equity to have the Company Assets partitioned, and each Member, on behalf of
himself, his successors, representatives, heirs and assigns, hereby waives any
such right. 

 

15.11       Validity. Every provision of this Agreement is intended to be
severable. The invalidity and unenforceability of any particular provision of
this Agreement in any jurisdiction shall not affect the other provisions hereof,
and this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

15.12       Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties hereto and, except as otherwise provided herein, their respective
successors, executors, administrators, legal representatives, heirs and legal
assigns. No Person other than the parties hereto and their respective
successors, executors, administrators, legal representatives, heirs and
permitted assigns shall have any rights or claims under this Agreement.

 

15.13       Entire Agreement. This Agreement, including the Exhibits hereto and
thereto, supersedes all prior agreements among the parties with respect to the
subject matter hereof and contains the entire Agreement among the parties with
respect to such subject matter.

 

15.14       Waivers. No Waiver of any provision hereof by any party hereto shall
be deemed a waiver by any other party nor shall any such waiver by any party be
deemed a continuing waiver of any matter by such party.

 

15.15       No Third-Party Beneficiaries. This Agreement is not intended and
shall not be construed as granting any rights, benefits or privileges to any
Person not a party to this Agreement. Without limiting the generality of the
foregoing, no creditor of the Company shall have any right whatsoever to require
any Member to contribute capital to the Company.

 

15.16       Remedies Not Exclusive. Except as otherwise expressly provided
herein, any remedies herein contained for breaches of obligations hereunder
shall not be deemed to be exclusive and shall not impair the right of any Member
to exercise any other right or remedy, whether for damages, injunction or
otherwise.

 



 91 

 

 

15.17       Arbitration. In the event of any dispute under clause (g) of the
definition of Major Decision between Owner Member and/or its appointed
Manager(s), on the one hand, and Investor Member and/or the SLG or RXR Realty
appointed Managers, on the other hand, either Participating Member may submit
such dispute to final and binding arbitration in New York, NY, administered by
JAMS in accordance with JAMS Streamlined Arbitration Rules and Procedures, as in
effect at that time, by an arbitrator with at least ten years of experience in
tax matters relating to real estate operating companies owning properties
similar to the Property and located in Manhattan. Each Participating Member
shall submit to such arbitrator its position on each matter in dispute and any
applicable materials that it desires that such arbitrator consider in making its
determination within 7 Business Days following the appointment of the
arbitrator. Such arbitrator shall consider only the materials submitted to it
for resolution. Each Participating Member shall cooperate with JAMS and with the
other Participating Member in scheduling the arbitration proceedings so that a
final non-appealable award is rendered within 30 calendar days after submission
thereof to arbitration, and any notice requirements under Paragraph 14(b) of the
JAMS Streamlined Arbitration Rules and Procedures or otherwise may be shortened
by such arbitrator in its discretion. The non-prevailing party in such
arbitration shall pay all fees and disbursements due to JAMS and the arbitrator
as well as the reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) of the prevailing party incurred in connection with such
arbitration. The arbitrator shall be (i) a disinterested and impartial person
and (ii) selected in accordance with Paragraph “12(c)” et seq. of the JAMS
Streamlined Arbitration Rules and Procedures. Such arbitrator shall be bound by
the provisions of this Agreement and by Applicable Law and shall select the
position proposed by either the Owner Member or the Investor Member for each
disputed item (and no other position), which, in his or her opinion, would be
consistent with applicable legal requirements, not adversely affect the REIT
qualification or any reasonable REIT qualification concern of such Participating
Member or its affiliates and is more consistent with the prevailing practices
for similar entities owning Class A office buildings in Manhattan, and shall
notify the Participating Members of its determination. The position selected by
the arbitrator with respect to the disputed item shall be deemed Board Approval
with respect thereto. Any decision rendered by such arbitrator with respect to
any matter in dispute shall be final, conclusive and binding upon the Company
and the Participating Members and may be entered and enforced in any court
having jurisdiction over the Company and either Participating Member.

 

15.18       Survival. The representations, warranties, agreements and covenants
by each Member and the Managers shall survive the Effective Date.

 

15.19       Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, INCLUDING ANY PRESENT OR FUTURE
MODIFICATION HEREOF OR (B) IN ANY WAY CONNECTED OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND THE COMPANY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.

 



 92 

 

 

15.20         Recovery of Certain Fees. In the event a party hereto files any
action or suit or arbitration against another party hereto by reason of any
breach of any of the covenants, agreements or provisions contained in this
Agreement (including a specific performance action commenced by the
Non-Initiating Member pursuant to Section 11.5(d)), then in that event the
prevailing party shall be entitled to recover from the other party all
reasonable attorneys’ fees and costs resulting therefrom. For purposes of this
Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean
all court costs and the fees and expenses of counsel to the parties hereto,
which may include printing, photocopying, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other Persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 15.20 shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment.

 

15.21         Action by Investor Member. Investor Member shall not be permitted
to file in any court an action asserting or seeking a remedy for a breach of
this Agreement by Owner Member unless RXR Owner and SLG Owner have jointly and
unanimously agreed to file such action.

 

15.22         Existing LLC Agreement. The Members acknowledge and agree that as
a result of the execution and delivery of this Agreement, the Members have no
further obligations or liabilities under the Existing LLC Agreement, all such
obligations and liabilities having been superseded by the provisions of this
Agreement.

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

 93 

 

 

IN WITNESS WHEREOF, the parties have entered into this Third Amended and
Restated Limited Liability Company Agreement of WWP Holdings, LLC as of the date
first set forth above.

  

  ARC NYWWPJV001, LLC   as Owner Member

 

  By:     Name:       Title:  

 

[SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]



 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement] 

 

 

 

 

  WWP JV LLC   as Investor Member

 

  By:     Name:       Title:  

 

[SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]

 



 

 

 

  WWP SPONSOR, LLC.   as Comfort Member       By:     Name:       Title:  

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]

 

 

 

 

Exhibit A

 

Capital Accounts; Percentage Interests at Effective Date

 

Member  Capital Account 8   Percentage Interest  Owner Member  $[•]    50.1%   
         c/o Winthrop REIT Advisors, LLC           7 Bulfinch Place          
Suite 500                       Boston, Massachusetts 02114                  
    Investor Member  $[•]    48.7%             c/o RXR Realty LLC           625
RXR Plaza           Uniondale, New York 11556                       Comfort
Member  $[•]    1.2%             c/o George Comfort & Sons, Inc.,           200
Madison Avenue, New York,           New York 10016                       Total 
$[•]    100.0%

 

 



8To reflect the Members’ pro rata share (determined in accordance with their
respective Percentage Interests) of the aggregate book capital accounts of the
members of the Company immediately prior to Closing.

 

 

 

 

Exhibit B

 

Form of Joinder Agreement

 

Reference is hereby made to the Third Amended and Restated Limited Liability
Company Agreement of WWP Holdings, LLC (the “Company”), dated as of [•], 2017
(the “LLC Agreement”) of the Company. Pursuant to and in accordance with the LLC
Agreement, the undersigned hereby acknowledges that it has received and reviewed
a complete copy of the LLC Agreement and accepts and adopts the LLC Agreement
and agrees that upon execution of this Joinder Agreement, the undersigned shall
become a party to the LLC Agreement and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the LLC Agreement as though an
original party thereto and shall be deemed, and admitted as, a Member for all
purposes thereof and entitled to all the rights incidental thereto.
Simultaneously herewith, the undersigned is delivering an executed counterpart
of the signature page to the LLC Agreement. The undersigned represents and
warrants to the Company and the Members that the Transfer to the undersigned was
made in accordance with (i) the LLC Agreement and (ii) Applicable Law. The
undersigned hereby makes the representations and warranties set forth in Section
13.1(b) of the LLC Agreement, the same being incorporated into this Joinder
Agreement as if fully set forth herein.

 

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the LLC Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of [•],
20[•].

 

  MEMBER         By:     Name:   Title:

 

 

 

 

Exhibit C

Property Management and Leasing Agreement

 

 

 

 

Exhibit D

 

Examples of Calculation set forth in Section 7.3(p)

 

Example 1

 

By way of example only, and without limitation, assume that on the Closing Date,
the Members are deemed to have made Capital Contributions aggregating
$1,000,000, of which $487,000 was made by the Investor Member, with an aggregate
Percentage Interest of 48.7%, $501,000 was made by the Owner Member with a
Percentage Interest of 50.1% and $12,000 was made by the Comfort Member with a
Percentage Interest of 1.2%. Subsequent to the Closing Date, a Participating
Member calls for Additional Capital Contributions of $250,000 in the aggregate
(the “First Additional Capital Call”), of which the Investor Member is
responsible for $121,750, the Owner Member is responsible for $125,250 and the
Comfort Member is responsible for $3,000. The Investor Member and the Comfort
Member each makes their respective share of the First Additional Capital Call,
but the Owner Member does not, and the Investor Member also advances Owner
Member's share of the Additional Capital Contribution and elects to treat the
total amount of the First Additional Capital Call as a LLC Loan under Section
7.3(g)(ii) hereof. The Investor Member's share of the First Additional Capital
Call is funded by Investor Member as a Contributing Member LLC Loan, the Comfort
Member’s share of the First Additional Capital Call is funded by Comfort Member
as a Contributing Member LLC Loan and the Owner Member's share of the First
Additional Capital Call is funded by Investor Member as a Non-Contributing
Member LLC Loan.

 

Subsequent to the First Additional Capital Call, a Participating Member calls
for Additional Capital Contributions of $250,000 in the aggregate (the “Second
Additional Capital Call”), of which the Investor Member is responsible for
$121,750, the Owner Member is responsible for $125,250 and the Comfort Member is
responsible for $3,000. The Investor Member and the Comfort Member each makes
its share of the Second Additional Capital Call, but the Owner Member does not,
and the Investor Member also makes the $125,250 Failed Contribution on behalf of
the Owner Member and elects to treat such amount as a Member Loan under Section
7.3(g)(i) hereof:

 

If Investor Member elects to convert the above-mentioned Contributing Member LLC
Loans to Lending Member Default Capital Contributions, the above-mentioned
Non-Contributing Member LLC Loan to a Non-Lending Member Default Capital
Contribution, and the above-mentioned Member Loan to a Member Loan Default
Capital Contribution, then on the conversion date, (i) the Contributing Member
LLC Loan made by Investor Member shall be converted into a $121,750 Lending
Member Default Capital Contribution, (ii) the Contributing Member LLC Loan made
by Comfort Member shall be converted into a $3,000 Lending Member Default
Capital Contribution, (iii) the Non-Contributing Member LLC Loan shall be
converted into a $125,250 Non-Lending Member Default Capital Contribution, (iv)
the Member Loan shall be converted into a $125,250 Member Loan Default Capital
Contribution and (v) the Members’ Percentage Interests shall be adjusted as
follows, in accordance with Section 7.3(p):

 

 

 

  

1.       Investor Member: The adjusted Percentage Interest of the Investor
Member is calculated by dividing (1) the positive difference, if any, between
(a) the sum of (i) 100% of the aggregate Capital Contributions (including
Lending Member Default Capital Contributions, but excluding Cram-Down
Contributions) then or theretofore made by the Investor Member to the Company
($730,500), plus (ii) 175% of the Cram-Down Contributions then or theretofore
made by the Investor Member ($438,375) minus (b) the Cram-Down Excess Amounts
attributable to the Cram-Down Contributions then or theretofore made by the
Owner Member to the Company ($0), by (2) the difference between (a) 100% of the
aggregate Capital Contributions (including without limitation Cram-Down
Contributions and Lending Member Default Capital Contributions) then or
theretofore made by all of the Members ($1,500,000), less (b) any Capital
Contribution deemed made by the Comfort Member on account of a Converted Comfort
Member Special Failed Contribution ($0). This results in a Percentage Interest
for the Investor Member of (i) the sum of $730,500 plus $438,375 divided by (ii)
$1,500,000 = 77.925%.

 

2.       Owner Member: The adjusted Percentage Interest of the Owner Member is
calculated by dividing (1) the positive difference, if any, between (a) the sum
of (i) 100% of the aggregate Capital Contributions (including Lending Member
Default Capital Contributions, but excluding Cram-Down Contributions) then or
theretofore made by the Owner Member to the Company ($501,000), plus (ii) 175%
of the Cram-Down Contributions then or theretofore made by the Owner Member
($0), minus (b) the sum of (i) the Cram-Down Excess Amounts attributable to the
Cram-Down Contributions then or theretofore made by the Investor Member
($187,875), plus (ii) the Comfort Member Special Failed Contribution if a
Special Make-Up Loan made with respect thereto is being converted ($0), by (2)
the difference between (a) 100% of the aggregate Capital Contributions
(including without limitation Cram-Down Contributions and Lending Member Default
Capital Contributions) then or theretofore made by all of the Members
($1,500,000) , less (b) any Capital Contribution deemed made by the Comfort
Member on account of a Converted Comfort Member Special Failed Contribution
($0). This results in a Percentage Interest for the Owner Member of (i) the
difference between $501,000 minus $187,875, divided by (ii) $1,500,000 =
20.875%.

 

3.       Comfort Member. The Percentage Interest of Comfort Member shall remain
at 1.2%.

 

Example 2

 

By way of example only, and without limitation, assume that on the Closing Date,
the Members are deemed to have made Capital Contributions aggregating
$1,000,000, of which $487,000 was made by the Investor Member, with an aggregate
Percentage Interest of 48.7%, $501,000 was made by the Owner Member with a
Percentage Interest of 50.1% and $12,000 was made by the Comfort Member with a
Percentage Interest of 1.2%. Subsequent to the Closing Date, a Participating
Member calls for Additional Capital Contributions of $250,000 in the aggregate
(the “First Additional Capital Call”), of which the Investor Member is
responsible for $121,750, the Owner Member is responsible for $125,250 and the
Comfort Member is responsible for $3,000. The Investor Member and the Owner
Member each makes their respective share of the First Additional Capital Call,
but the Comfort Member does not. Owner Member fails to advance funds as a Member
Loan on behalf of Comfort Member’s Failed Contribution and the Investor Member
advances Comfort Member's share of the Additional Capital Contribution and
elects to treat the total amount of the First Additional Capital Call as a LLC
Loan under Section 7.3(f)(i)(B) hereof. The Investor Member's share of the First
Additional Capital Call is funded by Investor Member as a Contributing Member
LLC Loan, the Owner Member’s share of the First Additional Capital Call is
funded by Owner Member as a Contributing Member LLC Loan, Owner Member is deemed
to have made a Member Loan to Comfort Member pursuant to Section 7.3(f)(ii) and
the Comfort Member's share of the First Additional Capital Call is treated as a
Failed Contribution by the Owner Member and is funded by Investor Member as a
Non-Contributing Member LLC Loan.

 

 

 



 

Subsequent to the First Additional Capital Call, a Participating Member calls
for Additional Capital Contributions of $250,000 in the aggregate (the “Second
Additional Capital Call”), of which the Investor Member is responsible for
$121,750, the Owner Member is responsible for $125,250 and the Comfort Member is
responsible for $3,000. The Investor Member and the Owner Member each makes its
share of the Second Additional Capital Call, but the Comfort Member does not and
Owner Member fails to advance funds as a Member Loan on behalf of Comfort
Member’s Failed Contribution. Owner Member is deemed to have made a Member Loan
to Comfort Member pursuant to Section 7.3(f)(ii) and the Comfort Member's share
of the First Additional Capital Call is treated as a Failed Contribution by the
Owner Member and is funded by Investor Member as a Member Loan under Section
7.3(f)(i)(A) hereof:

 

If Investor Member elects to convert the above-mentioned Contributing Member LLC
Loans to Lending Member Default Capital Contributions, the above-mentioned
Non-Contributing Member LLC Loan to a Non-Lending Member Default Capital
Contribution, and the above-mentioned Member Loan made by Investor Member to a
Member Loan Default Capital Contribution, then on the conversion date, (i) the
Contributing Member LLC Loan made by Investor Member shall be converted into a
$121,750 Lending Member Default Capital Contribution, (ii) the Contributing
Member LLC Loan made by Owner Member shall be converted into a $125,250 Lending
Member default Capital Contribution, (iii) the Non-Contributing Member LLC Loan
shall be converted into a $3,000 Non-Lending Member Default Capital
Contribution, (iv) the Member Loan made by Investor Member shall be converted
into a $3,000 Member Loan Default Capital Contribution and (v) the Members’
Percentage Interests shall be adjusted as follows, in accordance with Section
7.3(p):

 

1.       Investor Member: The adjusted Percentage Interest of the Investor
Member is calculated by dividing (1) the positive difference, if any, between
(a) the sum of (i) 100% of the aggregate Capital Contributions (including
Lending Member Default Capital Contributions, but excluding Cram-Down
Contributions) then or theretofore made by the Investor Member to the Company
($730,500), plus (ii) 175% of the Cram-Down Contributions then or theretofore
made by the Investor Member ($10,500) minus (b) the Cram-Down Excess Amounts
attributable to the Cram-Down Contributions then or theretofore made by the
Owner Member to the Company ($0), by (2) the difference between (a) 100% of the
aggregate Capital Contributions (including without limitation Cram-Down
Contributions and Lending Member Default Capital Contributions) then or
theretofore made by all of the Members ($1,506,000), less (b) any Capital
Contribution deemed made by the Comfort Member on account of a Converted Comfort
Member Special Failed Contribution ($6,000). This results in a Percentage
Interest for the Investor Member of (i) the sum of $730,500 plus $10,500 divided
by (ii) $1,500,000 = 49.4%.

 

 

 

  

2.       Owner Member: The adjusted Percentage Interest of the Owner Member is
calculated by dividing (1) the positive difference, if any, between (a) the sum
of (i) 100% of the aggregate Capital Contributions (including Lending Member
Default Capital Contributions, but excluding Cram-Down Contributions) then or
theretofore made by the Owner Member to the Company ($751,500), plus (ii) 175%
of the Cram-Down Contributions then or theretofore made by the Owner Member
($0), minus (b) the sum of (i) the Cram-Down Excess Amounts attributable to the
Cram-Down Contributions then or theretofore made by the Investor Member ($4,500)
and (ii) the Comfort Member Special Failed Contribution if a Special Make-Up
Loan made with respect thereto is being converted ($6000), by (2) the difference
between (a) 100% of the aggregate Capital Contributions (including without
limitation Cram-Down Contributions and Lending Member Default Capital
Contributions,) then or theretofore made by all of the Members ($1,506,000),
less (b) any Capital Contribution deemed made by the Comfort Member on account
of a Converted Comfort Member Special Failed Contribution ($6,000). This results
in a Percentage Interest for the Owner Member of (i) the difference between
$751,500 minus $10,500, divided by (ii) $1,500,000 = 49.4%.

 

3.       Comfort Member. The Percentage Interest of Comfort Member shall remain
at 1.2%.

 

 

 

 

Exhibit E

 

Form of Contribution, Reimbursement and Indemnity Agreement

 

 

 